EXECUTION COPY

 

 


CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.,

Depositor,

DLJ MORTGAGE CAPITAL, INC.,

Seller,

WELLS FARGO BANK, N.A.,

Master Servicer, Servicer, Back-Up Servicer and Trust Administrator,

SELECT PORTFOLIO SERVICING, INC.,

GREENPOINT MORTGAGE FUNDING, INC.,

Servicers,

WILSHIRE CREDIT CORPORATION

Special Servicer,

and

U.S. BANK NATIONAL ASSOCIATION,

Trustee

POOLING AND SERVICING AGREEMENT

DATED AS OF MAY 1, 2005

relating to

ADJUSTABLE RATE MORTGAGE TRUST 2005-5

ADJUSTABLE RATE MORTGAGE-BACKED PASS-THROUGH CERTIFICATES,

SERIES 2005-5

 


 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

                                                         
                                                                
                                      Page

ARTICLE I

DEFINITIONS

11

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES

77

SECTION 2.01.

Conveyance of Trust Fund.

77

SECTION 2.02.

Acceptance by the Trustee.

82

SECTION 2.03.

Representations and Warranties of the Seller, Master Servicer and Servicers.

84

SECTION 2.04.

Representations and Warranties of the Depositor as to the Mortgage Loans.

87

SECTION 2.05.

Delivery of Opinion of Counsel in Connection with Substitutions.

88

SECTION 2.06.

Issuance of Certificates.

88

SECTION 2.07.

REMIC Provisions.

88

SECTION 2.08.

Covenants of the Master Servicer and each Servicer.

93

ARTICLE III

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

94

SECTION 3.01.

Servicers to Service Mortgage Loans.

94

SECTION 3.02.

Subservicing; Enforcement of the Obligations of Subservicers.

96

SECTION 3.03.

Master Servicing by Master Servicer.

98

SECTION 3.04.

Trustee to Act as Master Servicer or Servicer.

98

SECTION 3.05.

Collection of Mortgage Loans; Collection Accounts; Certificate Account.

99

SECTION 3.06.

Establishment of and Deposits to Escrow Accounts; Permitted Withdrawals from
Escrow Accounts; Payments of Taxes, Insurance and Other Charges.

103

SECTION 3.07.

Access to Certain Documentation and Information Regarding the Non-Designated
Mortgage Loans; Inspections.

104

SECTION 3.08.

Permitted Withdrawals from the Collection Accounts and Certificate Account.

105

SECTION 3.09.

Maintenance of Hazard Insurance; Mortgage Impairment Insurance and Mortgage
Guaranty Insurance Policy; Claims; Restoration of Mortgaged Property.

106

SECTION 3.10.

Enforcement of Due on Sale Clauses; Assumption Agreements.

110

SECTION 3.11.

Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans.

111

SECTION 3.12.

Trustee and Trust Administrator to Cooperate; Release of Mortgage Files.

115

SECTION 3.13.

Documents, Records and Funds in Possession of a Servicer to be Held for the
Trust.

115

SECTION 3.14.

Servicing Fee; Indemnification of Master Servicer; Payment of Interim Servicer
Advance Amount.

116

SECTION 3.15.

Access to Certain Documentation.

117

SECTION 3.16.

Annual Statement as to Compliance.

117

SECTION 3.17.

Annual Independent Public Accountants’ Servicing Statement; Financial
Statements.

118

SECTION 3.18.

Maintenance of Fidelity Bond and Errors and Omissions Insurance.

119

 

 

 

-i-

 


--------------------------------------------------------------------------------



 

 

 

SECTION 3.19.

Special Serviced Mortgage Loans.

120

SECTION 3.20.

Indemnification of Servicers and Master Servicer.

120

SECTION 3.21.

Notification of Adjustments.

121

SECTION 3.22.

Designated Mortgage Loans.

121

SECTION 3.23.

Assigned Prepayment Premiums.

123

ARTICLE IV

PAYMENTS AND STATEMENTS TO CERTIFICATEHOLDERS

124

SECTION 4.01.

Priorities of Distribution.

124

SECTION 4.02.

Allocation of Losses.

135

SECTION 4.03.

Recoveries.

137

SECTION 4.04.

Reserved.

137

SECTION 4.05.

Monthly Statements to Certificateholders.

137

SECTION 4.06.

Servicer to Cooperate.

138

SECTION 4.07.

Cross-Collateralization; Adjustments to Available Funds.

138

SECTION 4.08.

Reserved.

139

SECTION 4.09.

Class 3-A-1 Basis Risk Reserve Fund.

139

SECTION 4.10.

Group 6 Interest Rate Cap Account.

140

ARTICLE V

ADVANCES BY THE MASTER SERVICER AND SERVICERS

143

SECTION 5.01.

Advances by the Master Servicer and Servicers.

143

ARTICLE VI

THE CERTIFICATES

144

SECTION 6.01.

The Certificates.

144

SECTION 6.02.

Registration of Transfer and Exchange of Certificates.

145

SECTION 6.03.

Mutilated, Destroyed, Lost or Stolen Certificates.

149

SECTION 6.04.

Persons Deemed Owners.

150

SECTION 6.05.

Access to List of Certificateholders’ Names and Addresses.

150

SECTION 6.06.

Maintenance of Office or Agency.

150

SECTION 6.07.

Book Entry Certificates.

150

SECTION 6.08.

Notices to Clearing Agency.

151

SECTION 6.09.

Definitive Certificates.

151

ARTICLE VII

THE DEPOSITOR, THE SELLER, THE MASTER SERVICER, THE SERVICERS AND THE SPECIAL
SERVICER

153

SECTION 7.01.

Liabilities of the Seller, the Depositor, the Master Servicer, the Back-Up
Servicer, the Servicers and the Special Servicer.

153

SECTION 7.02.

Merger or Consolidation of the Seller, the Depositor, the Back-Up Servicer, the
Master Servicer, the Servicers or the Special Servicer.

153

SECTION 7.03.

Limitation on Liability of the Seller, the Depositor, the Master Servicer, the
Back-Up Servicer, the Servicers, the Special Servicer and Others.

154

SECTION 7.04.

Master Servicer and Servicer Not to Resign; Transfer of Servicing.

154

SECTION 7.05.

Master Servicer, Seller and Servicers May Own Certificates.

156

SECTION 7.06.

Termination of Duties of the Back-Up Servicer.

156

ARTICLE VIII

DEFAULT

157

SECTION 8.01.

Events of Default.

157

SECTION 8.02.

Master Servicer or Trust Administrator to Act; Appointment of Successor.

160

SECTION 8.03.

Notification to Certificateholders.

162

SECTION 8.04.

Waiver of Events of Default.

162

 

 

 

-ii-

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE IX

CONCERNING THE TRUSTEE

162

SECTION 9.01.

Duties of Trustee.

162

SECTION 9.02.

Certain Matters Affecting the Trustee.

164

SECTION 9.03.

Trustee Not Liable for Certificates or Mortgage Loans.

165

SECTION 9.04.

Trustee May Own Certificates.

165

SECTION 9.05.

Trustee’s Fees and Expenses.

166

SECTION 9.06.

Eligibility Requirements for Trustee.

166

SECTION 9.07.

Resignation and Removal of Trustee.

166

SECTION 9.08.

Successor Trustee.

167

SECTION 9.09.

Merger or Consolidation of Trustee.

167

SECTION 9.10.

Appointment of Co-Trustee or Separate Trustee.

168

SECTION 9.11.

Office of the Trustee.

169

ARTICLE X

CONCERNING THE TRUST ADMINISTRATOR

170

SECTION 10.01.

Duties of Trust Administrator.

170

SECTION 10.02.

Certain Matters Affecting the Trust Administrator.

171

SECTION 10.03.

Trust Administrator Not Liable for Certificates or Mortgage Loans.

173

SECTION 10.04.

Trust Administrator May Own Certificates.

173

SECTION 10.05.

Trust Administrator’s Fees and Expenses.

173

SECTION 10.06.

Eligibility Requirements for Trust Administrator.

174

SECTION 10.07.

Resignation and Removal of Trust Administrator.

174

SECTION 10.08.

Successor Trust Administrator.

175

SECTION 10.09.

Merger or Consolidation of Trust Administrator.

176

SECTION 10.10.

Appointment of Co-Trust Administrator or Separate Trust Administrator.

176

SECTION 10.11.

Office of the Trust Administrator.

177

SECTION 10.12.

Tax Return.

177

SECTION 10.13.

Commission Reporting.

177

SECTION 10.14.

Determination of Certificate Index.

180

ARTICLE XI

TERMINATION

181

SECTION 11.01.

Termination upon Liquidation or Purchase of all Mortgage Loans.

181

SECTION 11.02.

Procedure Upon Optional Termination.

182

SECTION 11.03.

Additional Termination Requirements.

183

ARTICLE XII

MISCELLANEOUS PROVISIONS

185

SECTION 12.01.

Amendment.

185

SECTION 12.02.

Recordation of Agreement; Counterparts.

187

SECTION 12.03.

Governing Law.

187

SECTION 12.04.

Intention of Parties.

187

SECTION 12.05.

Notices.

188

SECTION 12.06.

Severability of Provisions.

189

SECTION 12.07.

Limitation on Rights of Certificateholders.

189

SECTION 12.08.

Certificates Nonassessable and Fully Paid.

190

SECTION 12.09.

Protection of Assets.

190

SECTION 12.10.

Non-Solicitation.

191

ARTICLE XIII

SPS AND THE MASTER SERVICER

192

SECTION 13.01.

Reports and Notices.

192

 

 

 

-iii-

 

 


--------------------------------------------------------------------------------



 

 

 

SECTION 13.02.

Master Servicer’s Oversight With Respect to the SPS Mortgage Loans.

193

SECTION 13.03.

Termination.

193

SECTION 13.04.

Liability and Indemnification.

193

SECTION 13.05.

Confidentiality.

193

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBITS

 

Exhibit A:

Form of Class A Certificate

A-1

Exhibit B:

Form of Class 6-M Certificate

B-1

Exhibit C:

Form of Class C-B Certificate

C-1

Exhibit D-1:

Form of Class AR Certificate

D-1-1

Exhibit D-2:

Form of Class AR-L Certificate

D-2-1

Exhibit E:

Form of Class P Certificate

E-1

Exhibit F:

Form of Class 6-X Certificate

F-1

Exhibit G:

Reserved

G-1

Exhibit H:

Form of Servicer Information

H-1

Exhibit I-1:

Form of Trust Receipt and Initial Certification

I-1

Exhibit I-2:

Form of Trust Receipt and Subsequent Certification

I-1

Exhibit J:

Form of Trust Receipt and Final Certification

J-1

Exhibit K:

Form of Request for Release

K-1

Exhibit L:

Form of Transferor Certificate

L-1

Exhibit M-1:

Form of Investment Letter

M-1-1

Exhibit M-2:

Form of Rule 144A Letter

M-2-1

Exhibit N:

Form of Investor Transfer Affidavit and Agreement

N-1

Exhibit O:

Form of Transfer Certificate

O-1

Exhibit P:

Form of SPS Mortgage Loans Report

P-1-1

Exhibit Q:

Form of Foreclosure Settlement Statement

Q-1

Exhibit R:

Form of Subsequent Transfer Agreement

R-1

Exhibit S:

Form of Monthly Statement to Certificateholders

S-1

Exhibit T:

Form of Depositor Certification

T-1

Exhibit U:

Form of Trust Administrator Certification

U-1

Exhibit V-1:

Form of Master Servicer Certification

V-1-1

Exhibit V-2:

Form of Servicer Certification

V-2-1

Exhibit W:

Form of Certification Regarding Substitution of Defective Mortgage Loans

W-1

 

 

 

 

 

 

SCHEDULES

 

Schedule I:

Mortgage Loan Schedule

I-1

Schedule IIA:

Representations and Warranties of Seller - DLJMC

IIA-1

 

 

 

-iv-

 

 


--------------------------------------------------------------------------------



 

 

 

Schedule IIB:

Representations and Warranties of Master Servicer - Wells Fargo

IIB-1

Schedule IIC:

Representations and Warranties of Servicer - GreenPoint

IIC-1

Schedule IID:

Representations and Warranties of Servicer - SPS

IID-1

Schedule IIE:

Representations and Warranties of Servicer - Wells Fargo

IIE-1

Schedule IIF:

Representations and Warranties of Special Servicer - Wilshire

IIF-1

Schedule III:

Representations and Warranties of DLJMC - Mortgage Loans

III-1

 

 

 

 

APPENDICES

 

Appendix A:

Calculation of Class Y Principal Reduction Amounts

APPENDIX A-1

 

 

 

 

-v-

 

 


--------------------------------------------------------------------------------



 

 

THIS POOLING AND SERVICING AGREEMENT, dated as of May 1, 2005, is hereby
executed by and among CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., as
depositor (the “Depositor”), DLJ MORTGAGE CAPITAL, INC. (“DLJMC”), as seller (in
such capacity, the “Seller”), WELLS FARGO BANK, N.A., as master servicer (in
such capacity, the “Master Servicer”), as a servicer (in such capacity, a
“Servicer”), as back-up servicer (in such capacity, the “Back-Up Servicer”) and
as trust administrator (in such capacity, the “Trust Administrator”), SELECT
PORTFOLIO SERVICING, INC. (“SPS”), as a servicer (in such capacity, a
“Servicer”), GREENPOINT MORTGAGE FUNDING, INC. (“GREENPOINT”), as a servicer (in
such capacity, a “Servicer”), WILSHIRE CREDIT CORPORATION, as special servicer
(in such capacity, the “Special Servicer”), and U.S. BANK NATIONAL ASSOCIATION,
as trustee (in such capacity, the “Trustee”). Capitalized terms used in this
Agreement and not otherwise defined will have the meanings assigned to them in
Article I below.

PRELIMINARY STATEMENT

The Depositor is the owner of the Trust Fund (other than the Trust’s rights
under the Interest Rate Cap Agreements) that is hereby conveyed to the Trustee
in return for the Certificates. The Trust Fund (exclusive of any entitlement to
Assigned Prepayment Premiums, the Interest Rate Cap Agreements and the assets
held in the Group 6 Interest Rate Cap Account, the Class 3-A-1 Basis Risk
Reserve Fund, the Prefunding Account and the Capitalized Interest Account) for
federal income tax purposes shall consist of four REMICs (referred to as
“REMIC I,” “REMIC II,” “REMIC III” and “REMIC IV”).

 

 

-1-

 


--------------------------------------------------------------------------------



 

 

REMIC I

As provided herein, the Trust Administrator will make an election to treat the
segregated pool of assets consisting of the Group 1, Group 2, Group 3, Group 4
and Group 5 Mortgage Loans and certain other related assets (exclusive of any
entitlement to Assigned Prepayment Premiums, the Interest Rate Cap Agreements
and the assets held in the Group 6 Interest Rate Cap Account, the Class 3-A-1
Basis Risk Reserve Fund, the Prefunding Account and the Capitalized Interest
Account) subject to this Agreement as a real estate mortgage investment conduit
(a “REMIC”) for federal income tax purposes, and such segregated pool of assets
will be designated as “REMIC I.” Component I of the Class AR-L Certificates will
represent the sole Class of “residual interests” in REMIC I for purposes of the
REMIC Provisions (as defined herein) under federal income tax law. The following
table irrevocably sets forth the designation, remittance rate (the
“Uncertificated REMIC I Pass-Through Rate”) and initial Uncertificated Principal
Balance for each of the “regular interests” in REMIC I (the “REMIC I Regular
Interests”) and the Class Principal Balance of Component I of the Class AR-L
Certificates. The “latest possible maturity date” (determined solely for
purposes of satisfying Treasury regulation Section 1.860G-1(a)(4)(iii)) for each
REMIC I Regular Interest shall be the Maturity Date. None of the REMIC I Regular
Interests will be certificated.

Class Designation for each REMIC I Regular Interest and Component I of the
Class AR-L Certificates

Type of Interest

Uncertificated REMIC I Pass-Through Rate

Initial Uncertificated

Principal Balance or Class Principal Balance

Final Maturity Date*

Class Y-1

Regular

Variable(1)

$ 58,225.32

September 2035

Class Y-2

Regular

Variable(2)

$ 60,691.50

September 2035

Class Y-3

Regular

Variable(3)

$ 50,990.04

September 2035

Class Y-4

Regular

Variable(4)

$ 62,991.51

September 2035

Class Y-5

Regular

Variable(5)

$ 61,544.17

September 2035

Class Z-1

Regular

Variable(1)

$116,401,339.29

September 2035

Class Z-2

Regular

Variable(2)

$121,331,608.73

September 2035

Class Z-3

Regular

Variable(3)

$101,929,092.79

September 2035

Class Z-4

Regular

Variable(4)

$125,929,693.20

September 2035

Class Z-5

Regular

Variable(5)

$123,026,801.28

September 2035

Component I of the Class AR-L

Residual

Variable(1)

$ 50.00

September 2035

*      The Distribution Date in the specified month, which is the month
following the month the latest maturing Mortgage Loan in the related Loan
Group matures. For federal income tax purposes, for each Class of REMIC I
Regular and Residual Interests, the “latest possible maturity date” shall be the
Final Maturity Date.

 

(1)    Interest distributed to the REMIC I Regular Interests Y-1 and Z-1 and
Component I of the Class AR-L Certificates on each Distribution Date will have
accrued at the weighted average of the Net Mortgage Rates for the Group 1 Loans
on the applicable Uncertificated Principal Balance or Class Principal Balance
outstanding immediately before such Distribution Date.

 

(2)  Interest distributed to the REMIC I Regular Interests Y-2 and Z-2 on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 2 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

 

(3)  Interest distributed to the REMIC I Regular Interests Y-3 and Z-3 on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 3 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

 

(4)  Interest distributed to the REMIC I Regular Interests Y-4 and Z-4 on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 4 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

 

(5)  Interest distributed to the REMIC I Regular Interests Y-5 and Z-5 on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 5 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

 

 

 

 

-2-

 

 


--------------------------------------------------------------------------------



 

 

REMIC II

As provided herein, the Trust Administrator will make an election to treat the
segregated pool of assets consisting of the Group 6 Mortgage Loans and certain
other related assets (exclusive of any entitlement to Assigned Prepayment
Premiums, the Interest Rate Cap Agreements and the assets held in the Group 6
Interest Rate Cap Account, the Class 3-A-1 Basis Risk Reserve Fund, the
Prefunding Account and the Capitalized Interest Account) subject to this
Agreement as a real estate mortgage investment conduit (a “REMIC”) for federal
income tax purposes, and such segregated pool of assets will be designated as
“REMIC II.” Component II of the Class AR-L Certificates will represent the sole
Class of “residual interests” in REMIC II for purposes of the REMIC Provisions
(as defined herein) under federal income tax law. The following table
irrevocably sets forth the designation, remittance rate (the “Uncertificated
REMIC II Pass-Through Rate”) and initial Uncertificated Principal Balance for
each of the “regular interests” in REMIC II (the “REMIC II Regular Interests”).
The “latest possible maturity date” (determined solely for purposes of
satisfying Treasury regulation Section 1.860G-1(a)(4)(iii)) for each REMIC II
Regular Interest shall be the Maturity Date. None of the REMIC II Regular
Interests will be certificated.

Class Designation for each REMIC II Regular Interest and Component II of the
Class AR-L Certificates

Type of Interest

Uncertificated REMIC II Pass-Through Rate

 

Initial Uncertificated

Principal Balance

 

Final Maturity Date*

Class Y-6A

Regular

Variable(1)

$ 54,645.28

September 2035

Class Y-6B

Regular

Variable(2)

$ 185,864.63

September 2035

Class Z-6A

Regular

Variable(1)

$109,235,916.66

September 2035

Class Z-6B

Regular

Variable(2)

$374,724,708.94

September 2035

Component II of the Class AR-L

Regular

N/A


$ 0.00

September 2035

*         The Distribution Date in the specified month, which is the month
following the month the latest maturing Mortgage Loan in the related Loan
Group matures. For federal income tax purposes, for each Class of REMIC III
Regular and Residual Interests, the “latest possible maturity date” shall be the
Final Maturity Date.

(1)  Interest distributed to the REMIC II Regular Interests Y-6A and Z-6A on
each Distribution Date will have accrued at the weighted average of the Net
Mortgage Rates for the Group 6A Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date.

(2)  Interest distributed to the REMIC II Regular Interests Y-6B and Z-6B on
each Distribution Date will have accrued at the weighted average of the Net
Mortgage Rates for the Group 6B Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date.

 

 

 

-3-

 

 


--------------------------------------------------------------------------------



 

 

REMIC III

As provided herein, the Trust Administrator will make an election to treat the
segregated pool of assets consisting of the REMIC I Regular Interests and the
REMIC II Regular Interests and certain other related assets (exclusive of any
entitlement to Assigned Prepayment Premiums, the Interest Rate Cap Agreements
and the assets held in the Group 6 Interest Rate Cap Account, the Class 3-A-1
Basis Risk Reserve Fund, the Prefunding Account and the Capitalized Interest
Account) subject to this Agreement as a real estate mortgage investment conduit
(a “REMIC”) for federal income tax purposes, and such segregated pool of assets
will be designated as “REMIC III.” Component I of the Class AR Certificates will
represent the sole Class of “residual interests” in REMIC III for purposes of
the REMIC Provisions (as defined herein) under federal income tax law. The
following table irrevocably sets forth the designation, remittance rate (the
“Uncertificated REMIC III Pass-Through Rate”) and initial Uncertificated
Principal Balance for each of the “regular interests” in REMIC III (the
“REMIC III Regular Interests”) and the Class Principal Balance of Component I of
the Class AR Certificates. The “latest possible maturity date” (determined
solely for purposes of satisfying Treasury regulation
Section 1.860G-1(a)(4)(iii)) for each REMIC III Regular Interest shall be the
Maturity Date. None of the REMIC III Regular Interests will be certificated.

Class Designation for each REMIC III Regular Interest and Component I of the
Class AR Certificates

Type of Interest

Uncertificated REMIC III Pass-Through Rate

Initial Uncertificated

Principal Balance or Class Principal Balance

Final Maturity Date*

Class 1-A-1L

Regular

Variable(1)

$101,590,000.00

September 2035

Class 1-A-2L

Regular

Variable(1)

$ 7,180,000.00

September 2035

Class 2-A-1L

Regular

Variable(2)

$109,979,000.00

September 2035

Class 2-A-2L

Regular

Variable(2)

$ 3,401,000.00

September 2035

Class 3-A-1L

Regular

Variable(3)

$ 42,860,000.00

September 2035

Class 3-A-2-1L

Regular

Variable(3)

$ 19,430,000.00

September 2035

Class 3-A-2-2L

Regular

Variable(3)

$ 12,960,000.00

September 2035

Class 3-A-3L

Regular

Variable(3)

$ 20,000,000.00

September 2035

Class 4-A-1L

Regular

Variable(4)

$117,677,000.00

September 2035

Class 5-A-1L

Regular

Variable(5)

$ 57,480,000.00

September 2035

Class 5-A-2-1L

Regular

Variable(5)

$ 53,686,000.00

September 2035

Class 5-A-2-2L

Regular

Variable(5)

$ 3,794,000.00

September 2035

Class C-B-1L

Regular

Variable(6)

$ 79,600,000.00

September 2035

Class C-B-2L

Regular

Variable(7)

$ 19,900,000.00

September 2035

Class C-B-3L

Regular

Variable(7)

$307,450,000.00

September 2035

Class C-B-4L

Regular

Variable(7)

$ 34,160,000.00

September 2035

Class C-B-5L

Regular

Variable(7)

$ 19,370,000.00

September 2035

Class C-B-6L

Regular

Variable(7)

$ 13,315,000.00

September 2035

Class C-B-7L

Regular

Variable(7)

$ 5,810,000.00

September 2035

Class LT-1

Regular

Variable(8)

$109,217,262.42

September 2035

Class LT-2

Regular

Variable(8)

$ 3,203.88

September 2035

Class LT-3

Regular

0.00%

$ 7,725.18

September 2035

Class LT-4

Regular

Variable(9)

$ 7,725.18

September 2035

Class LT-5

Regular

Variable(10)

$374,660,698.63

September 2035

Class LT-6

Regular

Variable(10)

$ 10,971.81

September 2035

Class LT-7

Regular

0.00%

$ 26,519.24

September 2035

Class LT-8

Regular

Variable(11)

$ 26,519.24

September 2035

Class LT-Y6A

Regular

Variable(12)

$ 54,645.28

September 2035

Class LT-Y6B

Regular

Variable(13)

$ 185,864.63

September 2035

Component I of the Class AR

Residual

Variable(1)

$ 50.00

September 2035

 

 

 

 

 

*         The Distribution Date in the specified month, which is the month
following the month the latest maturing Mortgage Loan in the related Loan
Group matures. For federal income tax purposes, for each Class of REMIC III
Regular and Residual Interests, the “latest possible maturity date” shall be the
Final Maturity Date.

 

 

 

 

-4-

 

 


--------------------------------------------------------------------------------



 

 

 

(1)       Interest distributed to the REMIC III Regular Interest 1-A-1L, 1-A-2L
and Component I of the Class AR Certificates on each Distribution Date will have
accrued at the weighted average of the Net Mortgage Rates for the Group 1 Loans
on the applicable Uncertificated Principal Balance or Class Principal Balance
outstanding immediately before such Distribution Date.

(2)  Interest distributed to the REMIC III Regular Interest 2-A-1L and 2-A-2L on
each Distribution Date will have accrued at the weighted average of the Net
Mortgage Rates for the Group 2 Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date.

(3)  Interest distributed to the REMIC III Regular Interest 3-A-1L, 3-A-2-1L,
3-A-2-2L and 3-A-3L on each Distribution Date will have accrued at the weighted
average of the Net Mortgage Rates for the Group 3 Loans on the applicable
Uncertificated Principal Balance outstanding immediately before such
Distribution Date.

(4)  Interest distributed to the REMIC III Regular Interest 4-A-1L on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 4 Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

(5)  Interest distributed to the REMIC III Regular Interest 5-A-1L, 5-A-2-1L and
5-A-2-2L on each Distribution Date will have accrued at the weighted average of
the Net Mortgage Rates for the Group 5 Loans on the applicable Uncertificated
Principal Balance outstanding immediately before such Distribution Date.

(8)  Interest distributed to the REMIC III Regular Interests C-B-1L, C-B-2L,
C-B-3L, C-B-4L, C-B-5L, C-B-6L and C-B-7L on each Distribution Date will have
accrued at the weighted average of (a) the weighted average of the Net Mortgage
Rates for the Group 1 Loans, (b) the weighted average of the Net Mortgage Rates
for the Group 2 Loans, (c) the weighted average of the Net Mortgage Rates for
the Group 3 Loans, (d) the weighted average of the Net Mortgage Rates for the
Group 4 Loans, and (e) the weighted average of the Net Mortgage Rates for the
Group 5 Loans, weighted on the basis of the Subordinate Component Balances of
the respective Loan Groups, on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date, which is equal to the
weighted average of the interest rates on the Class Y-1, Class Y-2, Class Y-3,
Class Y-4 and Class Y-5 REMIC I Regular Interests weighted on the basis of their
respective principal balances

(9)  Interest distributed to the REMIC III Regular Interests LT-1 and LT-2 on
each Distribution Date will have accrued at the weighted average of the Net
Mortgage Rates for the Group 6A Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date

(10)  Interest distributed to the REMIC III Regular Interest LT-4 on each
Distribution Date will have accrued at twice the weighted average of the Net
Mortgage Rates for the Group 6A Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date.

(11)  Interest distributed to the REMIC III Regular Interests LT-5 and LT-6 on
each Distribution Date will have accrued at the weighted average of the Net
Mortgage Rates for the Group 6B Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date.

(12)  Interest distributed to the REMIC III Regular Interest LT-8 on each
Distribution Date will have accrued at twice the weighted average of the Net
Mortgage Rates for the Group 6B Loans on the applicable Uncertificated Principal
Balance outstanding immediately before such Distribution Date.

(13)  Interest distributed to the REMIC III Regular Interest LT-Y6A on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 6A Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

(14)  Interest distributed to the REMIC III Regular Interest LT-Y6B on each
Distribution Date will have accrued at the weighted average of the Net Mortgage
Rates for the Group 6B Loans on the applicable Uncertificated Principal Balance
outstanding immediately before such Distribution Date.

 

 

 

-5-

 

 


--------------------------------------------------------------------------------



 

 

REMIC IV

As provided herein, the Trust Administrator will elect to treat the segregated
pool of assets consisting of the REMIC III Regular Interests as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as REMIC IV. Component II of the Class AR Certificates will represent
the sole Class of “residual interests” in REMIC IV for purposes of the REMIC
Provisions under federal income tax law. The following table irrevocably sets
forth the designation, Pass-Through Rate, aggregate Initial Certificate
Principal Balance, certain features, Final Scheduled Distribution Date and
initial ratings for each Class of Certificates comprising the interests
representing “regular interests” in REMIC IV and Component II of the Class AR
Certificates. The “latest possible maturity date” (determined solely for
purposes of satisfying Treasury Regulation Section 1.860G-1(a)(4)(iii)) for each
Class of REMIC IV Regular Certificates shall be the Maturity Date.

Class

Class
Principal
Balance

Pass-Through
Rate (per annum)

Minimum Denomination

Integral Multiples
in Excess
of Minimum

Class 1-A-1

$101,590,000.00

Variable(1)

$25,000

$1

Class 1-A-2

$ 7,180,000.00

Variable(1)

$25,000

$1

Class 2-A-1

$109,979,000.00

Variable(2)

$25,000

$1

Class 2-A-2

$ 3,401,000.00

Variable(2)

$25,000

$1

Class 3-A-1

$ 42,860,000.00

Variable(3)

$25,000

$1

Class 3-A-X

Notional(4)

Variable(5)

$100,000

$1

Class 3-A-2-1

$ 19,430,000.00

Variable(6)

$25,000

$1

Class 3-A-2-2

$ 12,960,000.00

Variable(6)

$25,000

$1

Class 3-A-3

$ 20,000,000.00

Variable(6)

$25,000

$1

Class 4-A-1

$117,677,000.00

Variable(7)

$25,000

$1

Class 5-A-1

$ 57,480,000.00

Variable(8)

$25,000

$1

Class 5-A-2-1

$ 53,686,000.00

Variable(8)

$25,000

$1

Class 5-A-2-2

$ 3,794,000.00

Variable(8)

$25,000

$1

Class 6-A-1-1

$ 79,600,000.00

Variable(9)

$25,000

$1

Class 6-A-1-2

$ 19,900,000.00

Variable(10)

$25,000

$1

Class 6-A-2-1

$307,450,000.00

Variable(11)

$25,000

$1

Class 6-A-2-2

$ 34,160,000.00

Variable(12)

$25,000

$1

Class 6-M-1

$ 19,370,000.00

Variable(13)

$25,000

$1

Class 6-M-2

$ 13,315,000.00

Variable(14)

$25,000

$1

Class 6-M-3

$ 5,810,000.00

Variable(15)

$25,000

$1

Class 6-M-4

$ 4,596,000.00

Variable(16)

$25,000

$1

Class C-B-1

$ 17,380,000.00

Variable(17)

$25,000

$1

Class C-B-2

$ 8,245,000.00

Variable(17)

$25,000

$1

Class C-B-3

$ 2,945,000.00

Variable(17)

$25,000

$1

Class C-B-4

$ 1,765,000.00

Variable(17)

$25,000

$1

Class C-B-5

$ 3,240,000.00

Variable(17)

$25,000

$1

Class C-B-6

$ 3,240,000.00

Variable(17)

$25,000

$1

Class C-B-7

$ 2,060,927.00

Variable(17)

$25,000

$1

Class 6-X

$ 135.51(18)

Variable(19)

(20)

N/A

Class P

(21)

N/A

(22)

N/A

Component II of Class AR(23)

$ 0.00

N/A

(24)

N/A

_______________

(1)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 1-A-1 and Class 1-A-2 Certificates shall be a per annum rate equal to the
Net WAC Rate for Loan Group 1 for that Distribution Date.

(2)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 2-A-1 and Class 2-A-2 Certificates shall be a per annum rate equal to the
Net WAC Rate for Loan Group 2 for that Distribution Date.

 

 

-6-

 

 


--------------------------------------------------------------------------------



 

 

(3)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 3-A-1
Certificates is 3.1906% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 3-A-1 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Class 3-A-1 Cap Rate and (c) 11.00%.

(4)

The Class 3-A-X Certificates accrue interest on the Class 3-A-X Notional Amount.

 

(5)

With respect to each Distribution Date, the Pass-Through Rate on these
Certificates shall equal the product of (a) the excess, if any, of (x) the
Class 3-A-1 Cap Rate over (y) the Pass-Through Rate on the Class 3-A-1
Certificates for that Distribution Date and (b) a fraction, the numerator of
which is the actual number of days in the related accrual period and the
denominator of which is 30. Payments to the Class 3-A-1 Certificates in respect
of Basis Risk Shortfalls shall be deemed to have first been distributed from
REMIC IV to the holders of the Class 3-A-X Certificates in respect of the
Class 3-A-X REMIC IV Regular Interest and then paid by such holders to the
holders of the Class 3-A-1 Certificates.

(6)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 3-A-2-1, Class 3-A-2-2 and Class 3-A-3 Certificates shall be a per annum
rate equal to the Net WAC Rate for Loan Group 3 for that Distribution Date.

(7)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 4-A-1 Certificates shall be a per annum rate equal to the Net WAC Rate for
Loan Group 4 for that Distribution Date.

(8)

With respect to each Distribution Date, the Pass-Through Rate for the
Class 5-A-1, Class 5-A-2-1 and Class 5-A-2-2 Certificates shall be a per annum
rate equal to the Net WAC Rate for Loan Group 5 for that Distribution Date.

(9)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-A-1-1
Certificates is 3.3106% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-A-1-1 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6A Net Funds Cap and (c) 11.00%.

(10)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-A-1-2
Certificates is 3.3806% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-A-1-2 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6A Net Funds Cap and (c) 11.00%.

(11)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-A-2-1
Certificates is 3.3206% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-A-2-1 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6B Net Funds Cap and (c) 11.00%.

(12)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-A-2-2
Certificates is 3.3706% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-A-2-2 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6B Net Funds Cap and (c) 11.00%.

(13)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-M-1
Certificates is 3.5406% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-M-1 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6 Subordinate Net Funds Cap and (c) 11.00%.

(14)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-M-2
Certificates is 3.8406% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-M-2 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6 Subordinate Net Funds Cap and (c) 11.00%.

(15)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-M-3
Certificates is 4.3406% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-M-3 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6 Subordinate Net Funds Cap and (c) 11.00%.

(16)

The Pass-Through Rate for the June 2005 Distribution Date for the Class 6-M-4
Certificates is 5.1906% per annum. After such Distribution Date, the
Pass-Through Rate for the Class 6-M-4 Certificates shall be a per annum rate
equal to the least of (a) the sum of the applicable Certificate Index and the
applicable Certificate Margin for such Distribution Date, (b) the applicable
Group 6 Subordinate Net Funds Cap and (c) 11.00%.

(17)

With respect to each Distribution Date, the Pass-Through Rate for the
Class C-B-1, Class C-B-2, Class C-B-3, Class C-B-4, Class C-B-5, Class C-B-6 and
Class C-B-7 Certificates shall be a per annum rate equal to the quotient,
expressed as a percentage of (a) the sum of (i) the product of (x) the Net WAC
Rate of Loan Group 1 for that Distribution Date and (y) the Subordinate
Component Balance for Loan Group 1 immediately prior to such Distribution Date,
(ii) the product of (x) the Net WAC Rate of Loan Group 2 for that Distribution
Date and (y) the Subordinate Component Balance for Loan Group 2 immediately
prior to such Distribution Date, (iii) the product of (x) the Net WAC Rate of
Loan Group 3 for that Distribution Date and (y) the Subordinate
Component Balance for Loan Group 3 immediately prior to such Distribution Date,
(iv) the product of (x) the Net WAC Rate of Loan Group 4 for that Distribution
Date and (y) the Subordinate Component Balance for Loan Group 4 immediately
prior to such Distribution Date, and (v) the product of (x) the Net WAC Rate of
Loan Group 5 for that Distribution Date and (y) the Subordinate
Component Balance for Loan Group 5 immediately prior to such Distribution Date,
divided by (b) the aggregate of the Subordinate Component Balances for Loan
Group 1, Loan Group 2, Loan Group 3, Loan Group 4 and Loan Group 5 immediately
prior to such Distribution Date.

(18)

The Class 6-X Certificates will not accrue interest on their Class Principal
Balance. With the exception of the first Distribution Date (as provided in
footnote 21 below), the Class 6-X Certificates accrue interest on the Class 6-X
Notional Amount.

(19)

The Class 6-X Certificates will be comprised of two REMIC IV regular interests,
a principal only regular interest designated 6-X-PO and an interest only regular
interest designated 6-X-IO, which will be entitled to distributions as set forth
herein. On each Distribution Date, the Class 6-X Certificates shall be entitled
to the Class 6-X Distributable Amount. With respect to any Distribution Date
after the first distribution date, interest accrued on the Class 6-X
Certificates during the related Accrual Period shall equal interest at the
related Pass-Through Rate on the Class 6-X Notional Amount immediately prior to
such Distribution Date, in each case reduced by any interest shortfalls with
respect to the Mortgage Loans in the related Loan Group including Prepayment
Interest Shortfalls to the extent not covered by Compensating Interest Payments.
The Pass-Through Rate for the Class 6-X Certificates or the REMIC IV Regular
Interest 6-X-IO for any Distribution Date shall equal a per annum rate equal to
the percentage equivalent of a fraction, the numerator of which is the product
of (a) 30 and (b) the sum of the amounts calculated pursuant to
clauses (i) through (iv) below, and the denominator of which is the product of

 

 

-7-

 

 


--------------------------------------------------------------------------------



 

(a) the actual number of days in the related Accrual Period and (b) the
aggregate principal balance of the REMIC III Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6, LT7, LT8, LT-Y6A and LT-Y6B. For purposes of calculating the
Pass-Through Rate for the Class 6-X Certificates, the numerator is equal to the
sum of the following components:

(i)

the Uncertificated Pass-Through Rate for REMIC III Regular Interests LT1 and
LT-Y6A minus the Marker Rate, applied to a notional amount equal to the
aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT1
and LT-Y6A;

(ii)

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT2 minus
the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT2;

(iii)

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT4 minus
twice the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT4;

(iv)

the Uncertificated Pass-Through Rate for REMIC III Regular Interests LT5 and
LT-Y6B minus the Marker Rate, applied to a notional amount equal to the
aggregate Uncertificated Principal Balance of REMIC III Regular Interests LT5
and LT-Y6B;

(v)

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT6 minus
the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT6; and

(vi)

the Uncertificated Pass-Through Rate for REMIC III Regular Interest LT8 minus
twice the Marker Rate, applied to a notional amount equal to the Uncertificated
Principal Balance of REMIC III Regular Interest LT8.

Accrued interest on the Class 6-X Certificates shall accrue on the basis of a
360-day year and the actual number of days in the related Accrual Period.
Payments to any Class of Group 6 Certificates in respect of Basis Risk
Shortfalls from the Group 6 Available Distribution Amount shall be deemed to
have first been distributed from REMIC IV to the holders of the Class 6-X
Certificates in respect of the Class 6-X-IO REMIC IV Regular Interest and then
paid by such holders to such Class of Group 6 Certificates.

(20)

The Class 6-X Certificates will be issued in certificated, fully-registered form
in minimum denominations of 20% of the Percentage Interest therein and
increments of 10% in excess thereof.

(21)

The Class P Certificates will not have a Class Principal Balance, will be
entitled to distributions of Assigned Prepayment Premiums only and such
entitlement shall not be an interest in any REMIC created hereunder.

(22)

The Class P Certificates will be issued in certificated, fully-registered form
in minimum denominations of 20% of the Percentage Interest therein and
increments of 10% in excess thereof.

(23)

The Class AR Certificates are not themselves issued by REMIC IV, instead, the
Class AR Certificates will represent ownership of two REMIC residual interests –
Component I of the Class AR (which is the residual interest in REMIC III) and
Component II of the Class AR (which is the residual interest in REMIC IV).

(24)

The Class AR Certificates are issued in minimum Percentage Interests of 20%.

 

For the avoidance of doubt, the Trust Administrator shall account for any
interest amount due to a Certificateholder in excess of the interest rate on the
REMIC regular interest issued by REMIC IV corresponding to such Certificate as
part of the payment made to the Class 6-X Certificates, to the extent it is
entitled to funds from the REMIC, and then paid outside of the REMIC pursuant to
a separate contractual right to such Certificateholder.

The foregoing REMIC structure is intended to cause all of the cash from the
Mortgage Loans to flow through to REMIC IV as cash flow on a REMIC regular
interest, without creating any shortfall—actual or potential (other than for
credit losses) to any REMIC regular interest. To the extent that the structure
is believed to diverge from such intention the Trust Administrator shall resolve
ambiguities to accomplish such result and shall to the extent necessary rectify
any drafting errors or seek clarification to the structure without
Certificateholder approval (but with guidance of counsel) to accomplish such
intention.

 

 

-8-

 

 


--------------------------------------------------------------------------------



 

 

Set forth below are designations of Classes of Certificates to the categories
used herein:

Book-Entry Certificates

All Classes of Certificates other than the Physical Certificates.

Class A Certificates

The Group 1, Group 2, Group 3, Group 4, Group 5, Group 6A and Group 6B
Certificates.

Class C-B Certificates

The Class C-B-1, Class C-B-2, Class C-B-3, Class C-B-4, Class C-B-5, Class C-B-6
and Class C-B-7 Certificates.

Class M Certificates

The Class 6-M-1, Class 6-M-2, Class 6-M-3 and Class 6-M-4 Certificates.

ERISA-Restricted Certificates

Residual Certificates and Private Certificates; and any Certificates that do not
satisfy the applicable ratings requirement under the Underwriter’s Exemption.

Group 1 Certificates

The Class 1-A-1, Class 1-A-2 and Residual Certificates.

Group 2 Certificates

The Class 2-A-1 and Class 2-A-2 Certificates.

Group 3 Certificates

The Class 3-A-1, Class 3-A-X, Class 3-A-2-1, Class 3-A-2-2 and Class 3-A-3
Certificates.

Group 4 Certificates

The Class 4-A-1 Certificates.

Group 5 Certificates

The Class 5-A-1, Class 5-A-2-1 and Class 5-A-2-2 Certificates.

Group 6 Certificates

The Group 6A, Group 6B, Class 6-X and Class M Certificates.

Group 6A Certificates

The Class 6-A-1-1 and Class 6-A-1-2 Certificates.

Group 6B Certificates

The Class 6-A-2-1 and Class 6-A-2-2 Certificates.

LIBOR Certificates

The Class 3-A-1, Group 6A, Group 6B and Class M Certificates.

Notional Amount Certificates

The Class 3-A-X Certificates and Class 6-X Certificates.

Offered Certificates

All Classes of Certificates other than the Private Certificates.

Private Certificates

The Class C-B-5, Class C-B-6, Class C-B-7, Class 6-X and Class P Certificates.

Physical Certificates

The Residual Certificates and the Private Certificates.

Rating Agencies

Moody’s, S&P and DBRS.

Regular Certificates

All Classes of Certificates other than the Residual Certificates.

Residual Certificates

The Class AR and Class AR-L Certificates.

Senior Certificates

The Class A Certificates.

Subordinate Certificates

The Class M, Group C-B and Class 6-X Certificates.

 



 

-9-

 

 


--------------------------------------------------------------------------------



 

 

All covenants and agreements made by the Depositor herein are for the benefit
and security of the Certificateholders. The Depositor is entering into this
Agreement, and the Trustee is accepting the trusts created hereby and thereby,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged.

The parties hereto intend to effect an absolute sale and assignment of the
Mortgage Loans to the Trustee for the benefit of Certificateholders under this
Agreement. However, the Depositor and the Seller will hereunder absolutely
assign and, as a precautionary matter grant a security interest, in and to its
rights, if any, in the related Mortgage Loans to the Trustee on behalf of
Certificateholders to ensure that the interest of the Certificateholders
hereunder in the Mortgage Loans is fully protected.

W I T N E S S E T H T H A T:

In consideration of the mutual agreements herein contained, the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trustee
and the Trust Administrator agree as follows:

ARTICLE I

 

-10-

 

 


--------------------------------------------------------------------------------



 

 

 

DEFINITIONS

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

1933 Act: The Securities Act of 1933, as amended.

Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage
servicing practices of prudent mortgage lending institutions which service
mortgage loans of the same type as such Mortgage Loan in the jurisdiction where
the related Mortgaged Property is located.

Accrual Period: For any interest bearing Class of Certificates, other than the
LIBOR Certificates, and any Distribution Date, the calendar month immediately
preceding such Distribution Date and with respect to the LIBOR Certificates, the
period beginning on the immediately preceding Distribution Date (or the Closing
Date, in the case of the first Accrual Period) and ending on the day immediately
preceding such Distribution Date.

Advance: With respect to any Non-Designated Mortgage Loan, any Interim Servicer
Advance made with respect to the June 2005 Distribution Date and any payment
required to be made by a Servicer or the Master Servicer, as applicable, with
respect to any Distribution Date pursuant to Section 5.01.

With respect to any Countrywide Serviced Mortgage Loan, the payment required to
be made by (i) Countrywide pursuant to Subsection 11.19 of Exhibit 9 of the
Countrywide Underlying Servicing Agreement or (ii) the Master Servicer with
respect to any Distribution Date pursuant to Section 3.22(b) of this Agreement.

With respect to any Wachovia Serviced Mortgage Loan, the payment required to be
made by (i) Wachovia with respect to any Distribution Date pursuant to
Section 5.03 of the Wachovia Underlying Servicing Agreement or (ii) the Master
Servicer with respect to any Distribution Date pursuant to Section 3.22(b) of
this Agreement.

With respect to any SunTrust Serviced Mortgage Loan, the payment required to be
made by (i) SunTrust on the Remittance Date (as defined in the SunTrust
Reconstituted Servicing Agreement) relating to any Distribution Date pursuant to
Section 5.03 of the SunTrust Underlying Servicing Agreement or (ii) the Master
Servicer with respect to any Distribution Date pursuant to Section 3.22(b) of
this Agreement.

Adverse REMIC Event: As defined in Section 2.07(f).

Adjustment Date: With respect to each Mortgage Loan, each adjustment date on
which the Mortgage Rate thereon changes pursuant to the related Mortgage Note.
The first Adjustment Date following the Cut-off Date as to each such Mortgage
Loan is set forth in the Mortgage Loan Schedule.

Aggregate Groups 1-5 Collateral Balance: With respect to any date of
determination, will be equal to the sum of the Aggregate Loan Group Balances for
Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4 and Loan Group 5 as of
such date of determination.

 

 

-11-

 

 


--------------------------------------------------------------------------------



 

 

Aggregate Group 6 Collateral Balance: With respect to any date of determination,
will be equal to the sum of the Aggregate Loan Group Balances for Loan Group 6A
and Loan Group 6B as of such date of determination.

Aggregate Loan Group Balance: With respect to any Loan Group and as of any date
of determination, will be equal to the aggregate Stated Principal Balance of the
Mortgage Loans in such Loan Group as of the first day of the month of such date
of determination, plus, with respect to Loan Group 6B, the amount on deposit in
the Prefunding Account as of the first day of such month.

Aggregate Subsequent Transfer Amount: With respect to any Subsequent Transfer
Date, the aggregate Stated Principal Balances as of the applicable Cut-off Date
of the Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date, as
listed on the revised Mortgage Loan Schedule delivered pursuant to
Section 2.01(e); provided, however, that such amount shall not exceed the amount
on deposit in the Prefunding Account.

Agreement: This Pooling and Servicing Agreement and all amendments or
supplements hereto.

Ancillary Income: All income derived from the Non-Designated Mortgage Loans,
other than Servicing Fees and Master Servicing Fees, including but not limited
to, late charges, fees received with respect to checks or bank drafts returned
by the related bank for non-sufficient funds, assumption fees, optional
insurance administrative fees and all other incidental fees and charges.
Ancillary Income does not include any Assigned Prepayment Premiums.

Applied Loss Amount: With respect to any Distribution Date, with respect to the
Group 6 Certificates, the excess, if any, of (i) the aggregate Class Principal
Balances of the Group 6 Certificates (other than the related Notional Amount
Certificates), after giving effect to all Realized Losses with respect to the
Mortgage Loans in Loan Group 6 during the Collection Period for such
Distribution Date and payments of principal on such Distribution Date over (ii)
the Aggregate Group 6 Collateral Balance for such Distribution Date.

Appraised Value: The appraised value of the Mortgaged Property based upon the
appraisal made for the originator at the time of the origination of the related
Mortgage Loan or the sales price of the Mortgaged Property at the time of such
origination, whichever is less, or (i) with respect to any Mortgage Loan that
represents a refinancing other than a Streamlined Mortgage Loan, the lower of
the appraised value at origination or the appraised value of the Mortgaged
Property based upon the appraisal made at the time of such refinancing and (ii)
with respect to any Streamlined Mortgage Loan, the appraised value of the
Mortgaged Property based upon the appraisal made in connection with the
origination of the mortgage loan being refinanced.

Assigned Prepayment Premium: Any Prepayment Premium on a Wells Fargo Serviced
Mortgage Loan or a GreenPoint Serviced Mortgage Loan and any other Prepayment
Premium on deposit in the Certificate Account.

Assignment and Assumption Agreement: That certain assignment and assumption
agreement dated as of May 1, 2005, by and between DLJ Mortgage Capital, Inc., as
assignor, and the Depositor, as assignee, relating to the Mortgage Loans.

Assignment of Proprietary Lease: With respect to a Cooperative Loan, the
assignment or mortgage of the related Proprietary Lease from the Mortgagor to
the originator of the Cooperative Loan.

 

 

-12-

 

 


--------------------------------------------------------------------------------



 

 

Available Distribution Amount: With respect to any Distribution Date and each of
Group 1, Group 2, Group 3, Group 4 and Group 5 the sum of:

(i)   all amounts in respect of Scheduled Payments (net of the related Expense
Fees) due on the related Due Date and received prior to the related
Determination Date on the related Mortgage Loans, together with any Advances in
respect thereof;

(ii)                 all Insurance Proceeds (to the extent not applied to the
restoration of the Mortgaged Property or released to the Mortgagor in accordance
with the applicable Servicer’s Accepted Servicing Standards), all Liquidation
Proceeds received during the calendar month preceding the month of that
Distribution Date on the related Mortgage Loans, in each case net of
unreimbursed Liquidation Expenses incurred with respect to such Mortgage Loans;

(iii)                all Principal Prepayments received during the related
Prepayment Period on the related Mortgage Loans, excluding Prepayment Premiums;

(iv)                amounts received with respect to such Distribution Date as
the Substitution Adjustment Amount or Purchase Price in respect of a Mortgage
Loan in the related Loan Group repurchased by the Seller, purchased by a Holder
of a Subordinate Certificate pursuant to Section 3.11(f) or purchased by the
Special Servicer pursuant to Section 3.11(g) as of such Distribution Date;

(v) any amounts payable as Compensating Interest Payments by a Servicer with
respect to the related Mortgage Loans on such Distribution Date;

(vi)

all Recoveries, if any; and

(vii)               the portion of the Mortgage Loan Purchase Price related to
such Loan Group paid in connection with an Optional Termination up to the amount
of the Par Value for such Loan Group;

in the case of clauses (i) through (iv) above reduced by amounts in
reimbursement for Advances previously made and other amounts as to which the
Trustee, the Trust Administrator, a Servicer or the Master Servicer is entitled
to be reimbursed pursuant to Section 3.08 in respect of the related Mortgage
Loans or otherwise.

Back-Up Servicer: Wells Fargo Bank, National Association, acting in its capacity
as back-up servicer for the SPS Serviced Loans hereunder, or its successors in
interest, as applicable.

Bankruptcy Code: The United States Bankruptcy Code, as amended from time to time
(11 U.S.C. §§ 101 et seq.).

Bankruptcy Coverage Termination Date: The point in time at which the Bankruptcy
Loss Coverage Amount is reduced to zero.

Bankruptcy Loss: With respect to any Loan Group, Realized Losses on the Mortgage
Loans in that Loan Group incurred as a result of a Deficient Valuation or Debt
Service Reduction.

Bankruptcy Loss Coverage Amount: As of any Determination Date, the Bankruptcy
Loss Coverage Amount shall equal the Initial Bankruptcy Loss Coverage Amount as
reduced by (i) the aggregate amount of Bankruptcy Losses allocated to the
Class C-B Certificates since the Cut-off Date and

 

 

-13-

 

 


--------------------------------------------------------------------------------



 

(ii) any permissible reductions in the Bankruptcy Loss Coverage Amount as
evidenced by a letter of each Rating Agency to the Trust Administrator to the
effect that any such reduction will not result in a downgrading, or otherwise
adversely affect, of the then current ratings assigned to such Classes of
Certificates rated by it.

Basis Risk Shortfall: For any Class of LIBOR Certificates and any Distribution
Date, the sum of (i) the excess, if any, of (a) the related Current Interest
calculated on the basis of the least of (x) the applicable Certificate Index
plus the applicable Certificate Margin, (y) the Maximum Interest Rate and (z)
11.00% over (b) the related Current Interest for the applicable Distribution
Date, (ii) any amount described in clause (i) remaining unpaid from prior
Distribution Dates, and (iii) interest on the amount in clause (ii) for the
related Accrual Period calculated at a per annum rate equal to the least of
(x) the applicable Certificate Index plus the applicable Certificate Margin, (y)
the applicable Maximum Interest Rate and (z) 11.00%.

Beneficial Holder: A Person holding a beneficial interest in any Certificate
through a Participant or an Indirect Participant or a Person holding a
beneficial interest in any Definitive Certificate.

Book-Entry Certificates: As specified in the Preliminary Statement.

Book-Entry Form: Any Certificate held through the facilities of the Depository.

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which banking institutions in New York or the state in which the office of the
Master Servicer or any Servicer or the Corporate Trust Office of the Trustee or
Trust Administrator are located are authorized or obligated by law or executive
order to be closed.

Calendar Quarter: January 1 through March 31, April 1 through June 30, July 1
through September 30, or October 1 through December 31, as applicable.

Capitalized Interest Account: The separate Eligible Account designated as such
and created and maintained by the Trust Administrator pursuant to
Section 3.05(h) hereof. The Capitalized Interest Account shall be treated as an
“outside reserve fund” under applicable Treasury regulations and shall not be
part of any REMIC. Except as provided in Section 3.05(h) hereof, any investment
earnings on the Capitalized Interest Account shall be treated as owned by the
Depositor and will be taxable to the Depositor.

Capitalized Interest Deposit: $860,147.72.

Capitalized Interest Distribution: With respect to the June 2005, July 2005 and
August 2005 Distribution Dates, an amount equal to 30 days of interest (based on
a 360-day year) on the aggregate amount on deposit in the Prefunding Account at
the end of the related Collection Period accruing at a per annum rate equal to
the weighted average of the Net Mortgage Rates of the Mortgage Loans in Loan
Group 6B as of the first day of the related Collection Period. If REMIC II is
unable to pay the REMIC II Interests in respect of Group 6B their stated
pass-through rates due to an insufficiency in the Capitalized Interest
Distribution, the Depositor will contribute any amounts to REMIC II necessary to
pay the REMIC II Interests their stated pass-through rates.

Capitalized Interest Release Amount: With respect to each of the June 2005,
July 2005 and August 2005 Distribution Dates, an amount equal to the excess of
(a) the amount remaining on deposit in the Capitalized Interest Account on such
Distribution after distribution of the Capitalized

 

 

-14-

 

 


--------------------------------------------------------------------------------



 

Interest Distribution for such Distribution Date, over (b) the Capitalized
Interest Requirement for such Distribution Date.

Capitalized Interest Requirement: With respect to the June 2005 Distribution
Date, an amount equal to 60 days of interest (based on a 360-day year) accruing
at the Capitalized Interest Requirement Rate for such Distribution Date on the
aggregate amount on deposit in the Prefunding Account at the end of the related
Collection Period and with respect to the July 2005 Distribution Date, an amount
equal to 30 days of interest (based on a 360-day year) accruing at the
Capitalized Interest Requirement Rate for such Distribution Date on the
aggregate amount on deposit in the Prefunding Account at the end of the related
Collection Period. With respect to the August 2005 Distribution Date and any
Distribution Date thereafter, zero.

Capitalized Interest Requirement Rate: With respect to the June 2005 and
July 2005 Distribution Dates, a per annum rate equal to the sum of (i) the
Certificate Index for such Distribution Date, (ii) the weighted average of the
Certificate Margins of the Group 6B Certificates for such Distribution Date
(weighted with respect to the Group 6 Subordinate Certificates based on the
related portion of the Group 6B Subordinate Balance), (iii) the weighted average
of the Expense Fee Rates of the Mortgage Loans in Loan Group 6B for such
Distribution Date and (iv) with respect to the June 2005 Distribution Date,
0.35% and with respect to the July 2005 Distribution Date, 0.70%.

Carryforward Interest: For any Class of LIBOR Certificates and any Distribution
Date, the sum of (1) the amount, if any, by which (x) the sum of (A) Current
Interest for such Class for the immediately preceding Distribution Date and (B)
any unpaid Carryforward Interest for such Class from previous Distribution Dates
exceeds (y) the amount paid in respect of interest on such Class on such
immediately preceding Distribution Date, and (2) interest on such amount for the
related Accrual Period at the applicable Pass-Through Rate.

Cash Remittance Date: With respect to any Distribution Date and (A) SPS and
GreenPoint, the 7th calendar day preceding such Distribution Date, or if such
7th calendar day is not a Business Day, the Business Day immediately preceding
such 7th calendar day and (B) Wells Fargo, the Designated Servicers and the
Special Servicer, the 18th calendar day of the month in which the Distribution
Date occurs, or if such 18th calendar day is not a Business Day, the Business
Day immediately following such 18th calendar day.

Certificate: Any Certificates executed and authenticated by the Trust
Administrator on behalf of the Trustee for the benefit of the Certificateholders
in substantially the form or forms attached as Exhibits A through G hereto.

Certificate Account: The separate Eligible Account created and maintained with
the Trust Administrator, or any other bank or trust company acceptable to the
Rating Agencies which is incorporated under the laws of the United States or any
state thereof pursuant to Section 3.05, which account shall bear a designation
clearly indicating that the funds deposited therein are held in trust for the
benefit of the Trust Administrator, as agent for the Trustee, on behalf of the
Certificateholders or any other account serving a similar function acceptable to
the Rating Agencies. Funds in the Certificate Account may (i) be held uninvested
without liability for interest or compensation thereon or (ii) be invested at
the direction of the Trust Administrator in Eligible Investments and
reinvestment earnings thereon (net of investment losses) shall be paid to the
Trust Administrator. Funds deposited in the Certificate Account (exclusive of
the amounts permitted to be withdrawn pursuant to Section 3.08(b)) shall be held
in trust for the Certificateholders.

 

 

-15-

 

 


--------------------------------------------------------------------------------



 

 

Certificate Balance: With respect to any Certificate at any date, the maximum
dollar amount of principal to which the Holder thereof is then entitled
hereunder, such amount being equal to the Denomination thereof (i) minus all
distributions of principal and allocations of Realized Losses, including Excess
Losses or Applied Loss Amounts, as applicable, previously made or allocated with
respect thereto and, in the case of the Class 6-A-2-2 Certificates and any
Subordinate Certificates, reduced by any such amounts allocated to such Class on
prior Distribution Dates pursuant to Section 4.02 and (ii) plus the amount of
any increase to the Certificate Balance of such Certificate pursuant to
Section 4.03.

With respect to each Class 6-X Certificate, on any date of determination, an
amount equal to the Percentage Interest evidenced by such Certificate multiplied
by an amount equal to (i) the excess, if any, of (A) the Aggregate Group 6
Collateral Balance as of such date of determination, over (B) the then aggregate
Class Principal Balance of the Group 6A, Group 6B and Class M Certificates then
outstanding, which represents the sum of (i) the initial principal balance of
the REMIC IV Regular Interest 6-X-PO, as reduced by Realized Losses allocated
thereto and payments deemed made thereon, and (ii) accrued and unpaid interest
on the REMIC IV Regular Interest 6-X-IO, as reduced by Realized Losses allocated
thereto.

Certificate Group: Any of Certificate Group 1, Certificate Group 2, Certificate
Group 3, Certificate Group 4, Certificate Group 5 or Certificate Group 6, as
applicable.

Certificate Group 1: Any of the Certificates with a Class designation beginning
with “1” and relating to Loan Group 1.

Certificate Group 2: Any of the Certificates with a Class designation beginning
with “2” and relating to Loan Group 2.

Certificate Group 3: Any of the Certificates with a Class designation beginning
with “3” and relating to Loan Group 3.

Certificate Group 4: Any of the Certificates with a Class designation beginning
with “4” and relating to Loan Group 4.

Certificate Group 5: Any of the Certificates with a Class designation beginning
with “5” and relating to Loan Group 5.

Certificate Group 6: Any of the Certificates with a Class designation beginning
with “6” and relating to Loan Group 6.

Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register.

Certificate Index: With respect to each Distribution Date and the LIBOR
Certificates, the rate for one month United States dollar deposits quoted on
Telerate Page 3750 as of 11:00 A.M., London time, on the related Interest
Determination Date relating to each Class of LIBOR Certificates. If such rate
does not appear on such page (or such other page as may replace that page on
that service, or if such service is no longer offered, such other service for
displaying one month LIBOR or comparable rates as may be reasonably selected by
the Trust Administrator after consultation with DLJMC), the rate will be the
related Reference Bank Rate. If no such quotations can be obtained and no
related Reference Bank Rate is available, the Certificate Index with respect to
the LIBOR Certificates will be the Certificate Index applicable to such
Certificates on the preceding Distribution Date.

 

 

-16-

 

 


--------------------------------------------------------------------------------



 

 

On the Interest Determination Date immediately preceding each Distribution Date,
the Trust Administrator shall determine each Certificate Index for the Accrual
Period commencing on such Distribution Date and inform the Master Servicer and
each Servicer of such rate.

Certificate Margin: As to each Class of LIBOR Certificates, the applicable
amount set forth below:

 

Certificate Margin

Class

(1)

(2)

3-A-1

0.100%

0.200%

6-A-1-1

0.220%

0.440%

6-A-1-2

0.290%

0.580%

6-A-2-1

0.230%

0.460%

6-A-2-2

0.280%

0.560%

6-M-1

0.450%

0.950%

6-M-2

0.750%

1.250%

6-M-3

1.250%

1.750%

6-M-4

2.100%

2.600%

___________

(1)

On and prior to the first Distribution Date on which the Optional Termination
for Loan Groups 1-5 or Loan Group 6, as applicable, may occur.

(2)

After the first Distribution Date on which the Optional Termination for Loan
Groups 1-5 or Loan Group 6, as applicable, may occur.

Certificate Register: The register maintained pursuant to Section 6.02(a)
hereof.

Class: All Certificates bearing the same class designation as set forth in the
Preliminary Statement.

Class C-B Credit Support Depletion Date: The first Distribution Date on which
the aggregate Class Principal Balance of the Class C-B Certificates has been or
will be reduced to zero.

Class 3-A-1 Basis Risk Reserve Fund: The separate Eligible Account created and
initially maintained by the Trust Administrator pursuant to Section 4.09 in the
name of the Trust Administrator for the benefit of the Certificateholders and
designated “Wells Fargo Bank, N.A. in trust for registered holders of Adjustable
Rate Mortgage Trust 2005-5, Adjustable Rate Mortgage-Backed Pass Through
Certificates, Series 2005-5, Class 3-A-1 Certificates.” Funds in the Class 3-A-1
Basis Risk Reserve Fund shall be held in trust for the Certificateholders for
the uses and purposes set forth in this Agreement. The Class 3-A-1 Basis Risk
Reserve Fund will not be an asset of any REMIC. Ownership of the Class 3-A-1
Basis Risk Reserve Fund is evidenced by the Class 3-A-X Certificates.

Class 3-A-1 Cap Rate: For any Distribution Date and the Class 3-A-1
Certificates, will be equal to the product of (a) the Net WAC Rate for Loan
Group 3 for that Distribution Date and (b) a fraction, the numerator of which is
30 and the denominator of which is the actual number of days in the related
Accrual Period.

Class 3-A-1 Interest Rate Cap Agreement: The interest rate cap agreement
relating to the Class 3-A-1 Certificates consisting of the ISDA Master Agreement
and the Schedule dated as of the Closing Date and the Confirmation thereto,
between the Trustee on behalf of the Trust and the Class 3-A-1 Interest Rate Cap
Counterparty, as such agreement may be amended and supplemented in

 

 

-17-

 

 


--------------------------------------------------------------------------------



 

accordance with its terms and any replacement Class 3-A-1 Interest Rate Cap
Agreement acceptable to the Depositor and the Trustee.

Class 3-A-1 Interest Rate Cap Agreement Notional Amount: The relevant notional
amount for a Class 3-A-1 Interest Rate Cap Agreement Payment Date pursuant to
the terms of the Class 3-A-1 Interest Rate Cap Agreement.

Class 3-A-1 Interest Rate Cap Agreement Payment Date: With respect to the Class
3-A-1 Interest Rate Cap Agreement, the 25th day of each month, beginning in June
2005, to and including the Distribution Date in February 2008, subject to the
modified following business day convention (within the meaning of the 2000 ISDA
Definitions). After the related Termination Date, no payments shall be made
under the related Class 3-A-1 Interest Rate Cap Agreement.

Class 3-A-1 Interest Rate Cap Counterparty: Credit Suisse First Boston
International, or any successor in interest thereto under the Class 3-A-1
Interest Rate Cap Agreement.

Class 3-A-X Notional Amount: For any Distribution Date, the Class Principal
Balance of the Class 3-A-1 Certificates immediately prior to that Distribution
Date.

 

 

-18-

 

 


--------------------------------------------------------------------------------



 

 

Class 3-A-2-1 TAC Balance: For any Distribution Date, the balance set forth next
to such Distribution Date in the schedule below:

Distribution Date


Balance

Distribution Date


Balance

June 2005

$19,430,000.00

November 2008

$12,106,214.40

July 2005

$19,430,000.00

December 2008

$11,657,929.49

August 2005

$19,430,000.00

January 2009

$11,217,961.78

September 2005

$19,430,000.00

February 2009

$10,786,157.23

October 2005

$19,430,000.00

March 2009

$10,362,364.64

November 2005

$19,430,000.00

April 2009

$  9,946,435.64

December 2005

$19,430,000.00

May 2009

$  9,538,224.56

January 2006

$19,430,000.00

June 2009

$  9,137,588.47

February 2006

$19,430,000.00

July 2009

$  8,744,387.04

March 2006

$19,430,000.00

August 2009

$  8,358,482.57

April 2006

$19,430,000.00

September 2009

$  7,979,739.89

May 2006

$19,430,000.00

October 2009

$  7,608,026.34

June 2006

$19,430,000.00

November 2009

$  7,243,211.70

July 2006

$19,430,000.00

December 2009

$  6,885,168.17

August 2006

$19,430,000.00

January 2010

$  6,533,770.32

September 2006

$19,430,000.00

February 2010

$  6,188,895.02

October 2006

$19,430,000.00

March 2010

$  5,850,421.43

November 2006

$19,430,000.00

April 2010

$  5,518,230.96

December 2006

$19,430,000.00

May 2010

$  5,192,207.19

January 2007

$19,430,000.00

June 2010

$  4,872,235.86

February 2007

$19,430,000.00

July 2010

$  4,558,204.83

March 2007

$19,430,000.00

August 2010

$  4,250,004.04

April 2007

$19,430,000.00

September 2010

$  3,947,525.45

May 2007

$19,430,000.00

October 2010

$  3,650,663.03

June 2007

$19,430,000.00

November 2010

$  3,359,312.71

July 2007

$19,430,000.00

December 2010

$  3,073,372.34

August 2007

$19,430,000.00

January 2011

$  2,792,741.67

September 2007

$19,430,000.00

February 2011

$  2,517,322.31

October 2007

$19,430,000.00

March 2011

$  2,247,017.66

November 2007

$18,839,514.55

April 2011

$  1,981,732.95

December 2007

$18,192,286.76

May 2011

$  1,721,375.12

January 2008

$17,557,078.19

June 2011

$  1,465,852.88

February 2008

$16,933,666.38

July 2011

$  1,215,076.58

March 2008

$16,358,824.15

August 2011

$     968,958.27

April 2008

$15,794,992.66

September 2011

$     727,411.60

May 2008

$15,205,664.47

October 2011

$     490,351.83

June 2008

$14,627,283.51

November 2011

$     257,695.80

July 2008

$14,059,647.16

December 2011

$       29,361.86

August 2008

$13,502,556.53

January 2012

 

September 2008

$13,028,366.51

and thereafter

$ 0.00

October 2008

$12,562,973.44

 

 

 

 

 

-19-

 

 


--------------------------------------------------------------------------------



 

 

Class 3-A-2-2 TAC Balance: For any Distribution Date, the balance set forth next
to such Distribution Date in the schedule below:

Distribution Date


Balance

Distribution Date


Balance

June 2005

$12,960,000.00

November 2008

$8,074,963.39

July 2005

$12,960,000.00

December 2008

$7,775,952.97

August 2005

$12,960,000.00

January 2009

$7,482,490.21

September 2005

$12,960,000.00

February 2009

$7,194,472.35

October 2005

$12,960,000.00

March 2009

$6,911,798.55

November 2005

$12,960,000.00

April 2009

$6,634,369.83

December 2005

$12,960,000.00

May 2009

$6,362,089.05

January 2006

$12,960,000.00

June 2009

$6,094,860.86

February 2006

$12,960,000.00

July 2009

$5,832,591.67

March 2006

$12,960,000.00

August 2009

$5,575,189.61

April 2006

$12,960,000.00

September 2009

$5,322,564.54

May 2006

$12,960,000.00

October 2009

$5,074,627.97

June 2006

$12,960,000.00

November 2009

$4,831,293.03

July 2006

$12,960,000.00

December 2009

$4,592,474.50

August 2006

$12,960,000.00

January 2010

$4,358,088.70

September 2006

$12,960,000.00

February 2010

$4,128,053.50

October 2006

$12,960,000.00

March 2010

$3,902,288.31

November 2006

$12,960,000.00

April 2010

$3,680,714.01

December 2006

$12,960,000.00

May 2010

$3,463,252.97

January 2007

$12,960,000.00

June 2010

$3,249,828.96

February 2007

$12,960,000.00

July 2010

$3,040,367.20

March 2007

$12,960,000.00

August 2010

$2,834,794.26

April 2007

$12,960,000.00

September 2010

$2,633,038.08

May 2007

$12,960,000.00

October 2010

$2,435,027.94

June 2007

$12,960,000.00

November 2010

$2,240,694.43

July 2007

$12,960,000.00

December 2010

$2,049,969.40

August 2007

$12,960,000.00

January 2011

$1,862,786.01

September 2007

$12,960,000.00

February 2011

$1,679,078.60

October 2007

$12,960,000.00

March 2011

$1,498,782.76

November 2007

$12,566,140.43

April 2011

$1,321,835.25

December 2007

$12,134,433.17

May 2011

$1,148,174.04

January 2008

$11,710,742.84

June 2011

$   977,738.20

February 2008

$11,294,921.07

July 2011

$   810,467.96

March 2008

$10,911,495.68

August 2011

$   646,304.64

April 2008

$10,535,414.56

September 2011

$   485,190.65

May 2008

$10,142,326.89

October 2011

$   327,069.47

June 2008

$  9,756,541.14

November 2011

$   171,885.62

July 2008

$  9,377,922.14

December 2011

$     19,584.65

August 2008

$  9,006,337.24

January 2012

 

September 2008

$  8,690,047.87

and thereafter

$ 0.00

October 2008

$  8,379,626.14

 

 

 

Class 6-M-1 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of (i)
the aggregate Class Principal Balance of the Group 6A Senior Certificates and
the Group 6B Senior Certificates, in each case, after giving effect to payments
on such Distribution Date and (ii) the Class Principal Balance of the
Class 6-M-1 Certificates immediately prior to such Distribution Date exceeds
(y) the lesser of (A) the product of (i) 90.30% and (ii) the Aggregate Group 6
Collateral Balance for such Distribution Date and (B) the amount, if any, by
which (i) the Aggregate Group 6 Collateral Balance for such Distribution Date
exceeds (ii) 0.50% of the Aggregate Group 6 Collateral Balance as of the Initial
Cut-off Date.

 

 

-20-

 

 

 

 


--------------------------------------------------------------------------------



Class 6-M-2 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of (i)
the aggregate Class Principal Balance of the Group 6A Senior Certificates,
Group 6B Senior Certificates and Class 6-M-1 Certificates, in each case, after
giving effect to payments on such Distribution Date and (ii) the Class Principal
Balance of the Class 6-M-2 Certificates immediately prior to such Distribution
Date exceeds (y) the lesser of (A) the product of (i) 94.90% and (ii) the
Aggregate Group 6 Collateral Balance for such Distribution Date and (B) the
amount, if any, by which (i) the Aggregate Group 6 Collateral Balance for such
Distribution Date exceeds (ii) 0.50% of the Aggregate Group 6 Collateral Balance
as of the Initial Cut-off Date.

Class 6-M-3 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of (i)
the aggregate Class Principal Balance of the Group 6A Senior Certificates,
Group 6B Senior Certificates, Class 6-M-1 and Class 6-M-2 Certificates, in each
case, after giving effect to payments on such Distribution Date and (ii) the
Class Principal Balance of the Class 6-M-3 Certificates immediately prior to
such Distribution Date exceeds (y) the lesser of (A) the product of (i) 97.30%
and (ii) the Aggregate Group 6 Collateral Balance for such Distribution Date and
(B) the amount, if any, by which (i) the Aggregate Group 6 Collateral Balance
for such Distribution Date exceeds (ii) 0.50% of the Aggregate Group 6
Collateral Balance as of the Initial Cut-off Date.

Class 6-M-4 Principal Payment Amount: For any Distribution Date on or after the
Stepdown Date and as long as a Trigger Event has not occurred with respect to
such Distribution Date, will be the amount, if any, by which (x) the sum of (i)
the aggregate Class Principal Balance of the Group 6A Senior Certificates,
Group 6B Senior Certificates, Class 6-M-1, Class 6-M-2 and Class 6-M-3
Certificates, in each case, after giving effect to payments on such Distribution
Date and (ii) the Class Principal Balance of the Class 6-M-4 Certificates
immediately prior to such Distribution Date exceeds (y) the lesser of (A) the
product of (i) 99.00% and (ii) the Aggregate Group 6 Collateral Balance for such
Distribution Date and (B) the amount, if any, by which (i) the Aggregate Group 6
Collateral Balance for such Distribution Date exceeds (ii) 0.50% of the
Aggregate Group 6 Collateral Balance as of the Initial Cut-off Date.

Class 6-X Distributable Amount: On the first Distribution Date, the Class 6-X
Distributable Amount shall be equal to the excess of (a) the interest accruing
on the Group 6 Mortgage Loans (disregarding for purposes of determining this
rate any prepayments during the first Accrual Period and continuing to treat
such Mortgage Loans as outstanding) over (b) the Current Interest due on the
Group 6A Senior Certificates, Group 6B Senior Certificates and Class M
Certificates on such Distribution Date. With respect to any Distribution Date
after the first Distribution Date and the Class 6-X Certificates, to the extent
of any Monthly Excess Cashflow remaining on such Distribution Date after the
distribution of amounts pursuant to Section 4.01(II)(d)(i)-(xi), the sum of
(a) the amount of interest accrued during the related Accrual Period on the
Class 6-X Certificates (as described in the Preliminary Statement) and (b) the
Overcollateralization Release Amount, if any, for such Distribution Date.

Class 6-X Notional Amount: With respect to the Class 6-X Certificates or
REMIC IV Regular Interest 6-X-IO and any Distribution Date, the aggregate of the
Uncertificated Principal Balances of the REMIC III Regular Interests LT1, LT2,
LT3, LT4, LT5, LT6, LT7, LT8, LT-Y6A and LT-Y6B immediately prior to such
Distribution Date, (which for clarification is equal to the Aggregate Group 6
Collateral Balance as of the first day of the related Collection Period
(excluding any such Mortgage Loans that were subject to a Payoff, the principal
of which was distributed on the Distribution Date preceding the current
Distribution Date)).

 

 

-21-

 

 


--------------------------------------------------------------------------------



 

 

Class A Certificates: As specified in the Preliminary Statement.

Class C-B Certificates: As specified in the Preliminary Statement.

Class Interest Shortfall: With respect to any Distribution Date and Class of
Group 1, Group 2, Group 3, Group 4, Group 5 and Class C-B Certificates, the
amount by which the amount described in clause (i) of the definition of Interest
Distribution Amount for such Class, exceeds the amount of interest actually
distributed on such Class on such Distribution Date.

Class M Certificates: The Class 6-M-1, Class 6-M-2, Class 6-M-3 and Class 6-M-4
Certificates.

Class Notional Amount: The Class 3-A-X Notional Amount or Class 6-X Notional
Amount, as applicable.

Class Principal Balance: With respect to any Class and as to any date of
determination, the aggregate of the Certificate Balances of all Certificates of
such Class as of such date.

Class Unpaid Interest Amounts: With respect to any Distribution Date and
Class of interest bearing Group 1, Group 2, Group 3, Group 4, Group 5 and
Class C-B Certificates, the amount by which the aggregate Class Interest
Shortfalls for such Class on prior Distribution Dates exceeds the amount
distributed on such Class on prior Distribution Dates pursuant to clause (ii) of
the definition of Interest Distribution Amount.

Class Y Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Y Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as described in Appendix A.

Class Y Regular Interests: The Class Y-1, Class Y-2, Class Y-3, Class Y-4,
Class Y-5, Class Y-6A and Class Y-6B Regular Interests.

Class Y-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-1 Regular
Interest on such Distribution Date.

Class Y-1 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-1 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-2 Regular
Interest on such Distribution Date.

Class Y-2 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-2 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

 

 

-22-

 

 


--------------------------------------------------------------------------------



 

 

Class Y-3 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-3 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-3 Regular
Interest on such Distribution Date.

Class Y-3 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-3 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-3 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-4 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-4 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-4 Regular
Interest on such Distribution Date.

Class Y-4 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-4 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-4 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-5 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-5 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-5 Regular
Interest on such Distribution Date.

Class Y-5 Principal Reduction Amount: The Class Y Principal Reduction Amount for
the Class Y-5 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Y-5 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Y-6A Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-6A Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-6A
Regular Interest on such Distribution Date.

Class Y-6A Principal Reduction Amount: The Class Y Principal Reduction Amount
for the Class Y-6A Regular Interest as determined pursuant to the provisions of
the Appendix A.

Class Y-6A Regular Interest: The uncertificated undivided beneficial interest in
REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

Class Y-6B Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Y-6B Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Y-6B
Regular Interest on such Distribution Date.

Class Y-6B Principal Reduction Amount: The Class Y Principal Reduction Amount
for the Class Y-6B Regular Interest as determined pursuant to the provisions of
the Appendix A.

Class Y-6B Regular Interest: The uncertificated undivided beneficial interest in
REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

 

 

-23-

 

 


--------------------------------------------------------------------------------



 

 

Class Z Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the Class Z Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, which shall be in each case the excess of (A)
the sum of (x) the excess of the REMIC I or REMIC II Available Distribution
Amount for the related Group (i.e. the “related Group” for the Class Z-1 Regular
Interest is the Group 1 Loans, the “related Group” for the Class Z-2 Regular
Interest is the Group 2 Loans, the “related Group” for the Class Z-3 Regular
Interest is the Group 3 Loans, the “related Group” for the Class Z-4 Regular
Interest is the Group 4 Loans, the “related Group” for the Class Z-5 Regular
Interest is the Group 5 Loans, the “related Group” for the Class Z-6A Regular
Interest is the Group 6A Loans and the “related Group” for the Class Z-6B
Regular Interest is the Group 6B Loans) exclusive of any Recoveries included
therein over the amounts thereof distributable (i) in respect of interest on
such Class Z Regular Interest and the related Class Y Regular Interest and
(ii) in the case of the Group 1 Loans, to the Class AR-L Certificates and (y)
the amount of Realized Losses allocable to principal for the related Group over
(B) the Class Y Principal Reduction Amount for the related Group.

Class Z Regular Interests: The Class Z-1, Class Z-2, Class Z-3, Class Z-4,
Class Z-5, Class Z-6A and Class Z-6B Regular Interests

Class Z-1 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-1 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-1 Regular
Interest on such Distribution Date.

Class Z-1 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-1 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-1 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-2 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-2 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-2 Regular
Interest on such Distribution Date.

Class Z-2 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-2 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-2 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-3 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-3 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-3 Regular
Interest on such Distribution Date .

Class Z-3 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-3 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-3 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-4 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-4 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-4 Regular
Interest on such Distribution Date.

 

 

-24-

 

 


--------------------------------------------------------------------------------



 

 

Class Z-4 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-4 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-4 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-5 Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-5 Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-5 Regular
Interest on such Distribution Date.

Class Z-5 Principal Reduction Amount: The Class Z Principal Reduction Amount for
the Class Z-5 Regular Interest as determined pursuant to the provisions of the
Appendix A.

Class Z-5 Regular Interest: The uncertificated undivided beneficial interest in
REMIC I which constitutes a REMIC I Regular Interest and is entitled to
distributions as set forth herein.

Class Z-6A Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-6A Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-6A
Regular Interest on such Distribution Date.

Class Z-6A Principal Reduction Amount: The Class Z Principal Reduction Amount
for the Class Z-6A Regular Interest as determined pursuant to the provisions of
the Appendix A.

Class Z-6A Regular Interest: The uncertificated undivided beneficial interest in
REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

Class Z-6B Principal Distribution Amount: For any Distribution Date, the excess,
if any, of the Class Z-6B Principal Reduction Amount for such Distribution Date
over the principal portion of Realized Losses allocated to the Class Z-6B
Regular Interest on such Distribution Date.

Class Z-6B Principal Reduction Amount: The Class Z Principal Reduction Amount
for the Class Z-6B Regular Interest as determined pursuant to the provisions of
the Appendix A.

Class Z-6B Regular Interest: The uncertificated undivided beneficial interest in
REMIC II which constitutes a REMIC II Regular Interest and is entitled to
distributions as set forth herein.

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Securities Exchange Act of 1934, as amended, which initially
shall be DTC, the nominee of which is Cede & Co., as the registered Holder of
the Book Entry Certificates. The Clearing Agency shall at all times be a
“clearing corporation” as defined in Section 8 102(a)(5) of the Uniform
Commercial Code of the State of New York.

Closing Date: May 27, 2005.

Code: The Internal Revenue Code of 1986, as amended.

Collection Account: The accounts established and maintained by a Servicer in
accordance with Section 3.05.

 

 

-25-

 

 


--------------------------------------------------------------------------------



 

 

Collection Period: With respect to each Distribution Date, the period commencing
on the second day of the month preceding the month of the Distribution Date and
ending on the first day of the month of the Distribution Date.

Commencement of Foreclosure: The first official action required under local law
to commence foreclosure proceedings or to schedule a trustee’s sale under a deed
of trust, including: (i) in the case of a mortgage, any filing or service of
process necessary to commence an action to foreclose; or (ii) in the case of a
deed of trust, the posting, publishing, filing or delivery of a notice of sale.

Compensating Interest Payment: For any Distribution Date and the SPS Serviced
Mortgage Loans, the lesser of (i) the aggregate Servicing Fee payable to SPS in
respect of the SPS Serviced Mortgage Loans for such Distribution Date and (ii)
the aggregate Prepayment Interest Shortfall allocable to Payoffs and
Curtailments with respect to the SPS Serviced Mortgage Loans.

For any Distribution Date and the GreenPoint Serviced Mortgage Loans, the lesser
of (i) the aggregate Servicing Fee payable to GreenPoint in respect of the
GreenPoint Serviced Mortgage Loans for such Distribution Date, and (ii) the
aggregate Prepayment Interest Shortfall allocable to Payoffs and Curtailments
with respect to the GreenPoint Serviced Mortgage Loans.

For any Distribution Date and the Wells Fargo Serviced Mortgage Loans, the
lesser of (i) one twelfth (1/12) of a percentage (which ranges from 0.25% to
0.375%) of the aggregate Stated Principal Balance of the Wells Fargo Serviced
Mortgage Loans, as of the Due Date in the month of such Distribution Date, and
(ii) the aggregate Prepayment Interest Shortfall allocable to Payoffs and
Curtailments with respect to the Wells Fargo Serviced Mortgage Loans.

For any Distribution Date and the Master Servicer, the Compensating Interest
Payment shall be equal to:

(a) with respect to the SPS Serviced Mortgage Loans, the excess of (i) the
Compensating Interest Payment required to be remitted by SPS for such
Distribution Date over (ii) the Compensating Interest Payment actually remitted
by SPS for such Distribution Date;

(b) with respect to the Wells Fargo Serviced Mortgage Loans, the excess of (i)
the Compensating Interest Payment required to be remitted by Wells Fargo for
such Distribution Date over (ii) the Compensating Interest Payment actually
remitted by Wells Fargo for such Distribution Date;

(c) with respect to the GreenPoint Serviced Mortgage Loans, the excess of (i)
the Compensating Interest Payment required to be remitted by GreenPoint for such
Distribution Date over (ii) the amount of the Compensating Interest Payment
actually remitted by GreenPoint for such Distribution Date;

(d) with respect to the SunTrust Serviced Mortgage Loans, the excess of (i) the
Compensating Interest (as defined in the SunTrust Reconstituted Servicing
Agreement) required to be remitted by SunTrust on the Remittance Date (as
defined in the SunTrust Reconstituted Servicing Agreement) relating to such
Distribution Date over (ii) the Compensating Interest (as defined in the
SunTrust Reconstituted Servicing Agreement) actually remitted by SunTrust on the
Remittance Date (as defined in the SunTrust Reconstituted Servicing Agreement)
relating to such Distribution Date;

 

 

-26-

 

 


--------------------------------------------------------------------------------



 

 

(e) with respect to the Countrywide Serviced Mortgage Loans, the excess of (i)
the Compensating Interest (as defined in the Countrywide Servicing Agreement)
required to be remitted by Countrywide on the Monthly Remittance Date (as
defined in the Countrywide Servicing Agreement) relating to such Distribution
Date over (ii) the amount of Compensating Interest (as defined in the
Countrywide Servicing Agreement) actually remitted by Countrywide on the Monthly
Remittance Date (as defined in the Countrywide Servicing Agreement) relating to
such Distribution Date;

(f)  with respect to the Wachovia Serviced Mortgage Loans, the excess of (i) the
Compensating Interest (as defined in the Wachovia Servicing Agreement) required
to be remitted by Wachovia on the Monthly Remittance Date (as defined in the
Wachovia Servicing Agreement) relating to such Distribution Date over (ii) the
amount of Compensating Interest (as defined in the Wachovia Servicing Agreement)
actually remitted by Wachovia on the Monthly Remittance Date (as defined in the
Wachovia Servicing Agreement) relating to such Distribution Date.

Cooperative Corporation: With respect to any Cooperative Loan, the cooperative
apartment corporation that holds legal title to the related Cooperative Property
and grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.

Cooperative Lien Search: A search for (a) federal tax liens, mechanics’ liens,
lis pendens, judgments of record or otherwise against (i) the Cooperative
Corporation and (ii) the seller of the Cooperative Unit, (b) filings of
Financing Statements and (c) the deed of the Cooperative Property into the
Cooperative Corporation.

Cooperative Loan: A Mortgage Loan that is secured by a first lien on and a
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.

Cooperative Property: With respect to any Cooperative Loan, all real property
and improvements thereto and rights therein and thereto owned by a Cooperative
Corporation including without limitation the land, separate dwelling units and
all common elements.

Cooperative Shares: With respect to any Cooperative Loan, the shares of stock
issued by a Cooperative Corporation and allocated to a Cooperative Unit and
represented by stock certificates.

Cooperative Unit: With respect to any Cooperative Loan, a specific unit in a
Cooperative Property.

Corporate Trust Office: With respect to the Trustee, the designated office of
the Trustee at which at any particular time its corporate trust business with
respect to this Agreement shall be administered, which office at the date of the
execution of this Agreement is located at 60 Livingston Avenue, St. Paul,
Minnesota 55107, Attention: Corporate Trust—Structured Finance. With respect to
the Trust Administrator, the designated office of the Trust Administrator at
which at any particular time its corporate trust business with respect to this
Agreement shall be administered, which office at the date of the execution of
this Agreement is located at 9062 Old Annapolis Road, Columbia, MD 21045,
Attention: CSFB ARMT 2005-5, except for purposes of Section 6.06 and certificate
transfer purposes, such term shall mean the office or agency of the Trust
Administrator located at Wells Fargo Bank, N.A., 6th Street and Marquette
Avenue, Minneapolis, Minnesota 55479, Attention: CSFB ARMT 2005-5.

Countrywide: Countrywide Home Loans Servicing LP, and its successors and
assigns.

 

 

-27-

 

 


--------------------------------------------------------------------------------



 

 

Countrywide Serviced Mortgage Loans: The Mortgage Loans identified as such on
the Mortgage Loan Schedule, for which Countrywide is the applicable Designated
Servicer.

Countrywide Servicing Agreement: That certain Reconstituted Servicing Agreement
dated as of May 1, 2005 among DLJMC, Countrywide and the Master Servicer, and
acknowledged by the Trustee and the Trust Administrator.

Countrywide Underlying Servicing Agreement: The “Servicing Agreement” referred
to in the Countrywide Reconstituted Servicing Agreement.

Current Interest: For any Class of LIBOR Certificates and Distribution Date, the
amount of interest accruing at the applicable Pass-Through Rate on the related
Class Principal Balance of such Class during the related Accrual Period;
provided, that as to each Class of LIBOR Certificates the Current Interest shall
be reduced by a pro rata portion of any Interest Shortfalls to the extent not
covered by Monthly Excess Interest.

Curtailment: Any payment of principal on a Mortgage Loan, made by or on behalf
of the related Mortgagor, other than a Scheduled Payment, a prepaid Scheduled
Payment or a Payoff, which is applied to reduce the outstanding Stated Principal
Balance of the Mortgage Loan.

Custodial Agreement: An agreement, dated as of the date hereof, among a
custodian, the Trustee and the Trust Administrator, pursuant to which such
custodian agrees to hold any of the documents or instruments referred to in
Section 2.01 of this Agreement as agent for the Trustee. As of the date hereof,
the Custodian shall act pursuant to the LaSalle Custodial Agreement.

Custodian: A custodian which is appointed pursuant to a Custodial Agreement. Any
Custodian so appointed shall act as agent on behalf of the Trustee, and shall be
compensated by the Trust Administrator or as otherwise specified therein.
Initially, LaSalle shall serve as Custodian for all of the Mortgage Loans.

Cut-off Date: For any Initial Mortgage Loan, the Initial Cut-off Date. For any
Subsequent Mortgage Loan, the applicable Subsequent Cut-off Date.

Cut-off Date Principal Balance: With respect to any Mortgage Loan, the Stated
Principal Balance thereof as of the close of business on the Cut-off Date.

Data Remittance Date: With respect to any Distribution Date and Wells Fargo,
GreenPoint or SPS, the 10th calendar day of the month in which such Distribution
Date occurs, or if such 10th day is not a Business Day, the Business Day
immediately following such 10th day.

DBRS: Dominion Bond Rating Service, Inc., or any successor thereto.

Debt Service Reduction: With respect to a Mortgage Loan in Loan Group 1, Loan
Group 2, Loan Group 3, Loan Group 4 or Loan Group 5, a reduction by a court of
competent jurisdiction in a proceeding under the Bankruptcy Code in the
Scheduled Payment for such Mortgage Loan which became final and non appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.

Debt Service Reduction Mortgage Loan: Any Mortgage Loan that became the subject
of a Debt Service Reduction.

 

 

-28-

 

 


--------------------------------------------------------------------------------



 

 

Deficient Valuation: With respect to any Mortgage Loan in Loan Group 1, Loan
Group 2, Loan Group 3, Loan Group 4 or Loan Group 5, a valuation by a court of
competent jurisdiction of the Mortgaged Property in an amount less than the then
outstanding indebtedness under the Mortgage Loan, or that results in a permanent
forgiveness of principal, which valuation in either case results from a
proceeding under the Bankruptcy Code.

Deferred Amount: For any Class of Group 6 Subordinate Certificates (other than
the Class 6-X Certificates) and Distribution Date, will equal the amount by
which (x) the aggregate of the Applied Loss Amounts previously applied in
reduction of the Class Principal Balance thereof exceeds (y) the sum of (i) the
aggregate of amounts previously paid in reimbursement thereof and (ii) amounts
added to the Class Principal Balances thereof pursuant to Section 4.03(a)(ii) on
all prior Distribution Dates, including such Distribution Date.

Definitive Certificate: As defined in Section 6.07.

Deleted Mortgage Loan: As defined in Section 2.03.

Delinquency Rate: With respect to any Distribution Date, the fraction, expressed
as a percentage, the numerator of which is the aggregate outstanding principal
balance of all Mortgage Loans in Loan Group 6 60 or more days delinquent
(including all foreclosures and REO Properties) as of the close of business on
the last day of such month, and the denominator of which is the Aggregate
Group 6 Collateral Balance as of the close of business on the last day of such
month.

Denomination: With respect to each Certificate, the amount set forth on the face
thereof as the “Initial Certificate Balance of this Certificate” or the “Initial
Notional Amount of this Certificate” or, if neither of the foregoing, the
percentage interest appearing on the face thereof.

Deposit Amount: As defined in Section 4.10(e) or Section 4.11(e) herein, as
applicable.

Depositor: Credit Suisse First Boston Mortgage Securities Corp., a Delaware
corporation, or its successor in interest.

Depository Agreement: The Letter of Representation dated as of the Closing Date
by and among DTC, the Depositor and the Trust Administrator for the benefit of
the Trustee.

Designated Mortgage Loans: The SunTrust Serviced Mortgage Loans, unless any such
Mortgage Loan is no longer serviced by SunTrust under the SunTrust Reconstituted
Servicing Agreement, the Countrywide Serviced Mortgage Loans, unless any such
Mortgage Loan is no longer serviced by Countrywide under the Countrywide
Servicing Agreement and the Wachovia Serviced Mortgage Loans, unless any such
Mortgage Loan is no longer serviced by Wachovia under the Wachovia Servicing
Agreement.

Designated Servicer: Each of SunTrust, Countrywide and Wachovia.

Designated Servicing Agreements: Each of the SunTrust Reconstituted Servicing
Agreement, the Countrywide Reconstituted Servicing Agreement and the Wachovia
Reconstituted Servicing Agreement.

Determination Date: With respect to each Distribution Date and (i) each Servicer
(other than Wells Fargo), the 10th day of the calendar month in which such
Distribution Date occurs or, if such

 

 

-29-

 

 


--------------------------------------------------------------------------------



 

10th day is not a Business Day, the Business Day immediately succeeding such
Business Day and (ii) Wells Fargo, the Business Day immediately preceding the
related Cash Remittance Date.

Disqualified Organization: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, which includes any of the
following: (i) the United States, any State or political subdivision thereof,
any possession of the United States, or any agency or instrumentality of any of
the foregoing (other than an instrumentality which is a corporation if all of
its activities are subject to tax and, except for the FHLMC, a majority of its
board of directors is not selected by such governmental unit), (ii) a foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code, (v) an
“electing large partnership” within the meaning of Section 775 of the Code, and
(vi) any other Person so designated by the Trust Administrator based upon an
Opinion of Counsel that the holding of an Ownership Interest in a Class AR or
Class AR-L Certificate by such Person may cause the REMIC or any Person having
an Ownership Interest in any Class of Certificates (other than such Person) to
incur a liability for any federal tax imposed under the Code that would not
otherwise be imposed but for the Transfer of an Ownership Interest in a Class AR
or Class AR-L Certificate to such Person. The terms “United States,” “State” and
“international organization” shall have the meanings set forth in Section 7701
of the Code or successor provisions.

Distribution Date: The 25th day of any month, or if such 25th day is not a
Business Day, the Business Day immediately following such 25th day, commencing
in June 2005.

DLJMC: DLJ Mortgage Capital, Inc., a Delaware corporation, and its successors
and assigns.

DTC: The Depository Trust Company.

Due Date: With respect to each Mortgage Loan and any Distribution Date, the date
on which Scheduled Payments on such Mortgage Loan are due which is either the
first day of the month of such Distribution Date, or if Scheduled Payments on
such Mortgage Loan are due on a day other than the first day of the month, the
date in the calendar month immediately preceding the Distribution Date on which
such Scheduled Payments are due, exclusive of any days of grace.

Eligible Account: Either (i) an account or accounts maintained with a federal or
state chartered depository institution or trust company acceptable to the Rating
Agencies or (ii) an account or accounts the deposits in which are insured by the
FDIC to the limits established by such corporation, provided that any such
deposits not so insured shall be maintained in an account at a depository
institution or trust company whose commercial paper or other short term debt
obligations (or, in the case of a depository institution or trust company which
is the principal subsidiary of a holding company, the commercial paper or other
short term debt obligations of such holding company) have been rated by each
Rating Agency in its highest short term rating category, or (iii) a segregated
trust account or accounts (which shall be a “special deposit account”)
maintained with the Trustee, the Trust Administrator or any other federal or
state chartered depository institution or trust company, acting in its fiduciary
capacity, in a manner acceptable to the Trustee, the Trust Administrator and the
Rating Agencies. Eligible Accounts may bear interest.

Eligible Institution: An institution having the highest short term debt rating,
and one of the two highest long term debt ratings of the Rating Agencies or the
approval of the Rating Agencies.

 

 

-30-

 

 


--------------------------------------------------------------------------------



 

 

Eligible Investments: Any one or more of the obligations and securities listed
below:

1.   direct obligations of, and obligations fully guaranteed by, the United
States of America, or any agency or instrumentality of the United States of
America the obligations of which are backed by the full faith and credit of the
United States of America; or obligations fully guaranteed by, the United States
of America; the FHLMC, FNMA, the Federal Home Loan Banks or any agency or
instrumentality of the United States of America rated AA (or the equivalent) or
higher by the Rating Agencies;

2.   federal funds, demand and time deposits in, certificates of deposits of, or
bankers’ acceptances issued by, any depository institution or trust company
incorporated or organized under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal and/or state
banking authorities, so long as at the time of such investment or contractual
commitment providing for such investment the commercial paper or other short
term debt obligations of such depository institution or trust company (or, in
the case of a depository institution or trust company which is the principal
subsidiary of a holding company, the commercial paper or other short term debt
obligations of such holding company) are rated in one of two of the highest
ratings by each of the Rating Agencies, and the long term debt obligations of
such depository institution or trust company (or, in the case of a depository
institution or trust company which is the principal subsidiary of a holding
company, the long term debt obligations of such holding company) are rated in
one of two of the highest ratings, by each of the Rating Agencies;

3.   repurchase obligations with a term not to exceed 30 days with respect to
any security described in clause (i) above and entered into with a depository
institution or trust company (acting as a principal) in the highest rated
category by the Rating Agencies; provided, however, that collateral transferred
pursuant to such repurchase obligation must be of the type described in clause
(i) above and must (A) be valued daily at current market price plus accrued
interest, (B) pursuant to such valuation, be equal, at all times, to 105% of the
cash transferred by the Trustee or the Trust Administrator in exchange for such
collateral, and (C) be delivered to the Trustee or the Trust Administrator or,
if the Trustee or the Trust Administrator, as applicable, is supplying the
collateral, an agent for the Trustee or the Trust Administrator, in such a
manner as to accomplish perfection of a security interest in the collateral by
possession of certificated securities;

4.   securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
which has a long term unsecured debt rating in the highest available rating
category of each of the Rating Agencies at the time of such investment;

5.   commercial paper having an original maturity of less than 365 days and
issued by an institution having a short term unsecured debt rating in the
highest available rating category of each of the Rating Agencies at the time of
such investment;

6.   a guaranteed investment contract approved by each of the Rating Agencies
and issued by an insurance company or other corporation having a long term
unsecured debt rating in the highest available rating category of each of the
Rating Agencies at the time of such investment;

7.   money market funds (which may be 12b 1 funds as contemplated under the
rules promulgated by the Securities and Exchange Commission under the Investment
Company Act of

 

 

-31-

 

 


--------------------------------------------------------------------------------



 

1940) having ratings in the highest available rating category of Moody’s and one
of the two highest available rating categories of S&P at the time of such
investment (any such money market funds which provide for demand withdrawals
being conclusively deemed to satisfy any maturity requirements for Eligible
Investments set forth herein) including money market funds of the Master
Servicer, a Servicer, the Trustee or the Trust Administrator and any such funds
that are managed by the Master Servicer, a Servicer, the Trustee or the Trust
Administrator or their respective Affiliates or for the Master Servicer, a
Servicer, the Trustee or the Trust Administrator or any Affiliate of such Person
acts as advisor, as long as such money market funds satisfy the criteria of this
subparagraph 7; and

8.   such other investments the investment in which will not, as evidenced by a
letter from each of the Rating Agencies, result in the downgrading or withdrawal
of the Ratings of the Certificates;

provided, however, that no such instrument shall be an Eligible Investment if
such instrument evidences either (i) a right to receive only interest payments
with respect to the obligations underlying such instrument, or (ii) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

ERISA-Qualifying Underwriting: A best efforts or firm commitment underwriting or
private placement that meets the requirements (without regard to the ratings
requirements) of an Underwriter’s Exemption.

ERISA Restricted Certificate: As specified in the Preliminary Statement.

Escrow Account: The separate account or accounts created and maintained by a
Servicer pursuant to Section 3.06.

Escrow Payments: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, mortgage insurance premiums, fire and hazard insurance
premiums, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage, applicable law or any other related
document.

Event of Default: As defined in Section 8.01 hereof.

Excess Loss: The amount of any (i) Fraud Loss in excess of the Fraud Loss
Coverage Amount on a Mortgage Loan in Loan Group 1, Loan Group 2, Loan Group 3,
Loan Group 4 or Loan Group 5 realized after the Fraud Loss Coverage Termination
Date, (ii) Special Hazard Loss in excess of the Special Hazard Loss Coverage
Amount on a Mortgage Loan in Loan Group 1, Loan Group 2, Loan Group 3, Loan
Group 4 or Loan Group 5 realized after the Special Hazard Coverage Termination
Date or (iii) Bankruptcy Loss in excess of the Bankruptcy Loss Coverage Amount
on a Mortgage Loan in Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4 or
Loan Group 5 realized after the Bankruptcy Coverage Termination Date.

Expense Fee Rate: As to each Mortgage Loan, the sum of the related Servicing Fee
Rate, the Trust Administrator Fee Rate, if applicable, and the rate at which the
premium on a Lender Paid Mortgage Guaranty Insurance Policy is calculated, if
applicable.

 

 

-32-

 

 


--------------------------------------------------------------------------------



 

 

Expense Fees: As to each Mortgage Loan and Distribution Date, the sum of the
related Servicing Fee, the Trust Administrator Fee, if applicable, and any
premium on any Lender Paid Mortgage Guaranty Insurance Policy, if applicable.

FDIC: The Federal Deposit Insurance Corporation, or any successor thereto.

FHLMC: The Federal Home Loan Mortgage Corporation, a corporate instrumentality
of the United States created and existing under Title III of the Emergency Home
Finance Act of 1970, as amended, or any successor thereto.

Financing Statement: A financing statement, as applicable, filed pursuant to the
Uniform Commercial Code to perfect a security interest in the Cooperative Shares
and Pledge Instruments.

FNMA: The Federal National Mortgage Association, a federally chartered and
privately owned corporation organized and existing under the Federal National
Mortgage Association Charter Act, or any successor thereto.

Fraud Loan: A Liquidated Mortgage Loan in Loan Group 1, Loan Group 2, Loan
Group 3, Loan Group 4 or Loan Group 5 as to which a Fraud Loss has occurred.

Fraud Loss Coverage Amount: The aggregate amount of Fraud Losses that are
allocated solely to the Class C-B Certificates, as of the Closing Date,
$11,778,261, subject to reduction from time to time by the amount of Fraud
Losses allocated to the Class C-B Certificates. In addition, (a) on each
anniversary prior to the fifth anniversary of the Cut-off Date, the Fraud Loss
Coverage Amount will be reduced to an amount equal to the lesser of (A) 1.00% of
the Aggregate Groups 1-5 Collateral Balance as of such date, and (B) the excess
of the Fraud Loss Coverage Amount as of the preceding anniversary of the Cut-off
Date over the cumulative amount of Fraud Losses on the Mortgage Loans in Loan
Group 1, Loan Group 2, Loan Group 3, Loan Group 4 and Loan Group 5 allocated to
the Class C-B Certificates since such preceding anniversary or the Cut-off Date,
and (b) on the fifth anniversary of the Cut-off Date, zero. The Fraud Loss
Coverage Amount may be reduced below the amount set forth above for any
Distribution Date with the consent of the Rating Agencies as evidenced by a
letter of each Rating Agency to the Trust Administrator to the effect that any
such reduction will not result in a downgrading of the current ratings assigned
to such Classes of Certificates rated by it.

Fraud Loss Coverage Termination Date: The point in time at which the applicable
Fraud Loss Coverage Amount is reduced to zero.

Fraud Losses: Realized Losses on the Liquidated Mortgage Loans in Loan Group 1,
Loan Group 2, Loan Group 3, Loan Group 4 and Loan Group 5 as to which a loss is
sustained by reason of a default arising from fraud, dishonesty or
misrepresentation in connection with the related Mortgage Loan, including a loss
by reason of the denial of coverage under any related Mortgage Guaranty
Insurance Policy because of such fraud, dishonesty or misrepresentation.

GreenPoint: GreenPoint Mortgage Funding, Inc., a New York corporation, and its
successors and assigns.

GreenPoint Serviced Mortgage Loans: The Mortgage Loans identified as such on the
Mortgage Loan Schedule, for which GreenPoint is the applicable Servicer.

Gross Margin: With respect to any Mortgage Loan, the fixed percentage amount set
forth in the related Mortgage Note and the Mortgage Loan Schedule that is added
to the Index on each

 

 

-33-

 

 


--------------------------------------------------------------------------------



 

Adjustment Date in accordance with the terms of the related Mortgage Note to
determine the new Mortgage Rate for such Mortgage Loan.

Group: When used with respect to the Mortgage Loans, any of Loan Group 1, Loan
Group 2, Loan Group 3, Loan Group 4, Loan Group 5, Loan Group 6A or Loan
Group 6B, or with respect to the Certificates, the Class or Classes of
Certificates that relate to the corresponding Group or Groups.

Group C-B Percentage: With respect to any Distribution Date, the aggregate
Class Principal Balance of the Class C-B Certificates immediately prior to such
Distribution Date divided by the Aggregate Groups 1-5 Collateral Balance as of
the first day of the related Collection Period (excluding any such Mortgage
Loans that were subject to a Payoff, the principal of which was distributed on
the Distribution Date preceding the current Distribution Date).

Group 1: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the related Mortgage Loan Schedule as having been
assigned to Group 1 or with respect to the Certificates, the Class 1-A-1, Class
1-A-2, Class AR and Class AR-L Certificates.

Group 1 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 1 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 1
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and (ii)
the applicable Senior Prepayment Percentage of the Liquidation Principal with
respect to such Mortgage Loan.

Group 1 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Group 1 Certificates immediately prior to such Distribution Date
and the denominator of which is the aggregate of the Stated Principal Balances
of the Mortgage Loans in Loan Group 1 as of the first day of the related
Collection Period (excluding any Group 1 Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date); provided, however, in no event will
the Group 1 Senior Percentage exceed 100%.

Group 1 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 1 Senior Percentage of the Principal Payment
Amount for Loan Group 1, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 1, and (iii) the Group 1 Senior
Liquidation Amount.

Group 1 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 1 Senior Percentage.

Group 2: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the related Mortgage Loan Schedule as having been
assigned to Group 2 or with respect to the Certificates, the Class 2-A-1 and
Class 2-A-2 Certificates.

Group 2 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 2 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 2
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and (ii)
the applicable Senior Prepayment Percentage of the Liquidation Principal with
respect to such Mortgage Loan.

Group 2 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Group 2

 

 

-34-

 

 


--------------------------------------------------------------------------------



 

Certificates immediately prior to such Distribution Date and the denominator of
which is the aggregate of the Stated Principal Balances of the Mortgage Loans in
Loan Group 2 as of the first day of the related Collection Period (excluding any
Group 2 Mortgage Loans that were subject to a Payoff, the principal of which was
distributed on the Distribution Date preceding the current Distribution Date);
provided, however, in no event will the Group 2 Senior Percentage exceed 100%.

Group 2 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 2 Senior Percentage of the Principal Payment
Amount for Loan Group 2, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 2, and (iii) the Group 2 Senior
Liquidation Amount.

Group 2 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 2 Senior Percentage.

Group 3: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the related Mortgage Loan Schedule as having been
assigned to Group 3 or with respect to the Certificates, the Class 3-A-1, Class
3-A-X, Class 3-A-2-1, Class 3-A-2-2 and Class 3-A-3 Certificates.

Group 3 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 3 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 3
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and (ii)
the applicable Senior Prepayment Percentage of the Liquidation Principal with
respect to such Mortgage Loan.

Group 3 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Class 3-A-1, Class 3-A-2-1, Class 3-A-2-2 and Class 3-A-3
Certificates immediately prior to such Distribution Date and the denominator of
which is the aggregate of the Stated Principal Balances of the Mortgage Loans in
Loan Group 3, as of the first day of the related Collection Period (excluding
any such Mortgage Loans that were subject to a Payoff, the principal of which
was distributed on the Distribution Date preceding the current Distribution
Date); provided, however, in no event will the Group 3 Senior Percentage exceed
100%.

Group 3 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 3 Senior Percentage of the Principal Payment
Amount for Loan Group 3, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 3, and (iii) the Group 3 Senior
Liquidation Amount.

Group 3 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 3 Senior Percentage.

Group 4: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the related Mortgage Loan Schedule as having been
assigned to Group 4 or with respect to the Certificates, the Class 4-A-1
Certificates.

Group 4 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 4 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 4
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and (ii)
the applicable Senior Prepayment Percentage of the Liquidation Principal with
respect to such Mortgage Loan.

 

 

-35-

 

 


--------------------------------------------------------------------------------



 

 

Group 4 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the Class Principal Balance
of the Class 4-A-1 Certificates immediately prior to such Distribution Date and
the denominator of which is the aggregate of the Stated Principal Balances of
the Mortgage Loans in Loan Group 4, as of the first day of the related
Collection Period (excluding any such Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date); provided, however, in no event will
the Group 4 Senior Percentage exceed 100%.

Group 4 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 4 Senior Percentage of the Principal Payment
Amount for Loan Group 4, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 4, and (iii) the Group 4 Senior
Liquidation Amount.

Group 4 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 4 Senior Percentage.

Group 5: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the related Mortgage Loan Schedule as having been
assigned to Group 5 or with respect to the Certificates, the Class 5-A-1, Class
5-A-2-1 and Class 5-A-2-2 Certificates.

Group 5 Senior Liquidation Amount: With respect to any Distribution Date, the
aggregate, for each Mortgage Loan in Loan Group 5 which became a Liquidated
Mortgage Loan during the prior calendar month, of the lesser of (i) the Group 5
Senior Percentage of the Stated Principal Balance of such Mortgage Loan and (ii)
the applicable Senior Prepayment Percentage of the Liquidation Principal with
respect to such Mortgage Loan.

Group 5 Senior Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction the numerator of which is the aggregate Class Principal
Balance of the Group 5 Certificates immediately prior to such Distribution Date
and the denominator of which is the aggregate of the Stated Principal Balances
of the Mortgage Loans in Loan Group 5, as of the first day of the related
Collection Period (excluding any such Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date); provided, however, in no event will
the Group 5 Senior Percentage exceed 100%.

Group 5 Senior Principal Distribution Amount: With respect to any Distribution
Date, the sum of (i) the Group 5 Senior Percentage of the Principal Payment
Amount for Loan Group 5, (ii) the applicable Senior Prepayment Percentage of the
Principal Prepayment Amount for Loan Group 5, and (iii) the Group 5 Senior
Liquidation Amount.

Group 5 Subordinate Percentage: For any Distribution Date, the excess of 100%
over the Group 5 Senior Percentage.

Group 6: With respect to the Mortgage Loans, the pool of adjustable rate
Mortgage Loans identified in the related Mortgage Loan Schedule as having been
assigned to Group 6A and Group 6B or with respect to the Certificates, the
Group 6 Certificates.

Group 6 Certificates: The Group 6 Senior Certificates and the Group 6
Subordinate Certificates.

 

 

-36-

 

 


--------------------------------------------------------------------------------



 

 

Group 6 Credit Support Depletion Date: The first Distribution Date on which the
aggregate Class Principal Balance of the Group 6 Subordinate Certificates has
been or will be reduced to zero.

Group 6 Interest Rate Cap Account: The separate Eligible Account created and
initially maintained by the Trust Administrator pursuant to Section 4.10 in the
name of the Trust Administrator for the benefit of the Certificateholders and
designated “Wells Fargo Bank, N.A. in trust for registered holders of Adjustable
Rate Mortgage Trust 2005-5, Adjustable Rate Mortgage-Backed Pass Through
Certificates, Series 2005-5, Group 6 Certificates” Funds in the Group 6 Interest
Rate Cap Account shall be held in trust for the Certificateholders for the uses
and purposes set forth in this Agreement. The Group 6 Interest Rate Cap Account
will not be an asset of any REMIC. Ownership of the Group 6 Interest Rate Cap
Account is evidenced by the Class 6-X Certificates.

Group 6 Interest Rate Cap Agreement: The interest rate cap agreement relating to
the Group 6 Certificates consisting of the ISDA Master Agreement, the Schedule
and the Credit Support Annex, each dated as of the Closing Date and the
Confirmations related thereto, between the Trustee on behalf of the Trust and
the Group 6 Interest Rate Cap Counterparty, as such agreement may be amended and
supplemented in accordance with its terms and any replacement Group 6 Interest
Rate Cap Agreement acceptable to the Depositor and the Trustee.

Group 6 Interest Rate Cap Counterparty: Credit Suisse First Boston
International, or any successor in interest thereto under the Group 6 Interest
Rate Cap Agreement.

Group 6 Senior Certificates: The Group 6A Senior Certificates and Group 6B
Senior Certificates.

Group 6 Senior Enhancement Percentage: For any Distribution Date, the fraction,
expressed as a percentage, the numerator of which is the sum of the aggregate
Class Principal Balance of the Class M Certificates and the
Overcollateralization Amount (which, for purposes of this definition only, shall
not be less than zero), in each case after giving effect to payments on such
Distribution Date (assuming no Trigger Event has occurred), and the denominator
of which is the Aggregate Group 6 Collateral Balance for such Distribution Date.

Group 6 Senior Principal Payment Amount: For any Distribution Date on or after
the Stepdown Date and as long as a Trigger Event has not occurred with respect
to such Distribution Date, will be the amount, if any, by which (x) the
aggregate Class Principal Balance of the Group 6A Senior Certificates and the
Group 6B Senior Certificates, immediately prior to such Distribution Date
exceeds (y) the lesser of (A) the product of (i) 81.89% and (ii) the Aggregate
Group 6 Collateral Balance for such Distribution Date and (B) the amount, if
any, by which (i) the Aggregate Group 6 Collateral Balance for such Distribution
Date exceeds (ii) 0.50% of the Aggregate Group 6 Collateral Balance as of the
Cut-off Date.

Group 6 Subordinate Certificates: The Class M Certificates and the Class 6-X
Certificates.

Group 6 Subordinate Net Funds Cap: For any Distribution Date and the Class M
Certificates, will be a per annum rate equal to a weighted average of (i) the
Group 6A Net Funds Cap and (ii) the Group 6B Net Funds Cap, in each case, for
such Distribution Date, weighted on the basis of the Subordinate Group 6A
Balance, and Subordinate Group 6B Balance, respectively.

 

 

-37-

 

 


--------------------------------------------------------------------------------



 

 

Group 6A Allocation Amount: For any Distribution Date, the product of the
Group 6 Senior Principal Payment Amount for that Distribution Date and a
fraction the numerator of which is the Principal Remittance Amount for Loan
Group 6A and the denominator of which is the Principal Remittance Amount for
Loan Group 6A and Loan Group 6B, in each case for that Distribution Date. For
purposes of this definition, the Principal Remittance Amount will be calculated
net of subclause (6) of the definition thereof.

Group 6A Excess Interest Amount: For any Distribution Date, the product of the
amount of Monthly Excess Interest required to be distributed on that
Distribution Date pursuant to Section 4.01(II)(d)(i)(A)(1)(a) and a fraction the
numerator of which is the Principal Remittance Amount for Loan Group 6A and the
denominator of which is the Principal Remittance Amount for Loan Group 6A and
Loan Group 6B, in each case for that Distribution Date.

Group 6A Net Funds Cap: For any Distribution Date and the Group 6A Senior
Certificates, will be a per annum rate equal to (a) a fraction, expressed as a
percentage, the numerator of which is the product of (1) the Group 6A Optimal
Interest Remittance Amount for such date and (2) 12, and the denominator of
which is the Aggregate Loan Group Balance of Loan Group 6A (excluding any such
Mortgage Loans that were subject to a Payoff, the principal of which was
distributed on the Distribution Date preceding the current Distribution Date)
for the immediately preceding Distribution Date (or, in the case of the first
Distribution Date, the Aggregate Loan Group Balance of Loan Group 6A as of the
Cut-off Date, multiplied by (b) a fraction, the numerator of which is 30 and the
denominator of which is the actual number of days in the related Accrual Period.

Group 6A Optimal Interest Remittance Amount: With respect to any Distribution
Date and Loan Group 6A, the excess of (i) the product of (1) (x) the weighted
average of the Net Mortgage Rates of the Mortgage Loans in Loan Group 6A as of
the first day of the related Collection Period divided by (y) 12 and (2) the
Aggregate Loan Group Balance for Loan Group 6A for the immediately preceding
Distribution Date (excluding any such Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date), over (ii) any expenses that reduce the
Interest Remittance Amount with respect to Loan Group 6A that did not arise as a
result of a default or delinquency of the Mortgage Loans in Loan Group 6A or
were not taken into account in computing the Expense Fee Rate.

Group 6A Senior Certificates: The Class 6-A-1-1 and Class 6-A-1-2 Certificates.

Group 6B Allocation Amount: For any Distribution Date, the product of the
Group 6 Senior Principal Payment Amount for that Distribution Date and a
fraction the numerator of which is the Principal Remittance Amount for Loan
Group 6B and the denominator of which is the Principal Remittance Amount for
Loan Group 6A and Loan Group 6B, in each case for that Distribution Date. For
purposes of this definition, the Principal Remittance Amount will be calculated
net of subclause (6) of the definition thereof.

Group 6B Excess Interest Amount: For any Distribution Date, the product of the
amount of Monthly Excess Interest required to be distributed on that
Distribution Date pursuant to Section 4.01(II)(d)(i)(A)(1)(a) and a fraction the
numerator of which is the Principal Remittance Amount for Loan Group 6B and the
denominator of which is the Principal Remittance Amount for Loan Group 6A and
Loan Group 6B, in each case for that Distribution Date.

Group 6B Net Funds Cap: For any Distribution Date and the Group 6B Senior
Certificates, will be a per annum rate equal to (a) a fraction, expressed as a
percentage, the numerator of which is the product of (1) the Group 6B Optimal
Interest Remittance Amount for such date and (2) 12,

 

 

-38-

 

 


--------------------------------------------------------------------------------



 

and the denominator of which is the Aggregate Loan Group Balance of Loan
Group 6B (excluding any such Mortgage Loans that were subject to a Payoff, the
principal of which was distributed on the Distribution Date preceding the
current Distribution Date) for the immediately preceding Distribution Date (or,
in the case of the first Distribution Date, the Aggregate Loan Group Balance of
Loan Group 6B as of the Cut-off Date), multiplied by (b) a fraction, the
numerator of which is 30 and the denominator of which is the actual number of
days in the related Accrual Period.

Group 6B Optimal Interest Remittance Amount: With respect to any Distribution
Date and Loan Group 6B, the excess of (i) the product of (1) (x) the weighted
average of the Net Mortgage Rates of the Mortgage Loans in Loan Group 6B as of
the first day of the related Collection Period divided by (y) 12 and (2) the
Aggregate Loan Group Balance for Loan Group 6B for the immediately preceding
Distribution Date (excluding any such Mortgage Loans that were subject to a
Payoff, the principal of which was distributed on the Distribution Date
preceding the current Distribution Date), over (ii) any expenses that reduce the
Interest Remittance Amount with respect to Loan Group 6B that did not arise as a
result of a default or delinquency of the Mortgage Loans in Loan Group 6B or
were not taken into account in computing the Expense Fee Rate.

Group 6B Senior Certificates: The Class 6-A-2-1 and Class 6-A-2-2 Certificates.

Index: With respect to any Mortgage Loan and each related Adjustment Date, the
index as specified in the related Mortgage Note.

Indirect Participants: Entities, such as banks, brokers, dealers and trust
companies, that clear through or maintain a custodial relationship with a
Participant, either directly or indirectly.

Initial Bankruptcy Loss Coverage Amount: $223,586.

Initial Class Principal Balance: As set forth in the Preliminary Statement.

Initial Cut-off Date: May 1, 2005.

Initial Mortgage Loan: The initial Mortgage Loans conveyed by the Depositor to
the Trust Fund pursuant to Section 2.01 hereof on the Closing Date, which are
listed on the Mortgage Loan Schedule on such date.

Insurance Policy: With respect to any Mortgage Loan included in the Trust Fund,
any Mortgage Guaranty Insurance Policy, any standard hazard insurance policy,
flood insurance policy or title insurance policy, including all riders and
endorsements thereto in effect, including any replacement policy or policies for
any Insurance Policies.

Insurance Proceeds: Proceeds of any primary mortgage guaranty insurance
policies, including, without limitation, any other Insurance Policies with
respect to the Mortgage Loans, to the extent such proceeds are not applied to
the restoration of the related Mortgaged Property or released to the Mortgagor
in accordance with the related Servicer’s or Designated Servicer’s normal
servicing procedures.

Interest Determination Date: With respect to the LIBOR Certificates and for each
Accrual Period, the second LIBOR Business Day preceding the commencement of such
Accrual Period.

Interest Distribution Amount: With respect to any Distribution Date and interest
bearing Class of Group 1, Group 2, Group 3, Group 4, Group 5 and Class C-B
Certificates, the sum of (i) one

 

 

-39-

 

 


--------------------------------------------------------------------------------



 

month’s interest accrued during the related Accrual Period at the applicable
Pass-Through Rate for such Class on the related Class Principal Balance or
Class Notional Amount, as applicable, subject to reduction pursuant to
Section 4.01(I)(B), and (ii) any Class Unpaid Interest Amounts for such
Class and Distribution Date.

Interest Rate Cap Agreement: The Class 3-A-1 Interest Rate Cap Agreement or
Group 6 Interest Rate Cap Agreement, as applicable.

Interest Rate Cap Counterparty: The Class 3-A-1 Interest Rate Cap Counterparty
or Group 6 Interest Rate Cap Counterparty, as applicable.

Interest Remittance Amount: For any Distribution Date and the Mortgage Loans in
either of Loan Group 6A or Loan Group 6B, an amount equal to the sum of (1) all
interest collected (other than Payaheads) or advanced in respect of Scheduled
Payments on the Mortgage Loans in such Loan Group during the related Collection
Period, the interest portion of Payaheads previously received on the Mortgage
Loans in the related Loan Group and intended for application in the related
Collection Period and interest portion of all Payoffs (net of Payoff Interest
for such Distribution Date) and Curtailments received on the Mortgage Loans in
such Loan Group during the related Prepayment Period, less (x) the applicable
Expense Fees with respect to such Mortgage Loans and (y) unreimbursed Advances
and other amounts due to the Master Servicer, the applicable Servicer, the
Back-Up Servicer and the Trust Administrator with respect to such Mortgage
Loans, to the extent allocable to interest, (2) all Compensating Interest
Payments paid by a Servicer with respect to the Mortgage Loans in such Loan
Group with respect to the related Prepayment Period, (3) the portion of any
Substitution Adjustment Amount and Purchase Price paid with respect to the
Mortgage Loans in such Loan Group during the related Collection Period, in each
case allocable to interest and the proceeds of any purchase of such Mortgage
Loans by the Terminating Entity pursuant to Section 11.01 in an amount not
exceeding the interest portion of the Par Value with respect to such Mortgage
Loans, (4) all Net Liquidation Proceeds and recoveries (net of unreimbursed
Advances, Servicing Advances and expenses, to the extent allocable to interest,
and unpaid Expense Fees), if any, collected with respect to the Mortgage Loans
in such Loan Group during the prior calendar month, to the extent allocable to
interest and (5) with respect to Loan Group 6B, the Capitalized Interest
Distribution for such Distribution Date.

Interest Shortfall: For any Distribution Date and the Mortgage Loans in Loan
Group 6, an amount equal to the aggregate shortfall, if any, in collections of
interest (adjusted to the related Net Mortgage Rate) on Mortgage Loans in Loan
Group 6 resulting from (a) Principal Prepayments received during the related
Prepayment Period after giving effect to the Compensating Interest Payment for
such Distribution Date and (b) interest payments on certain of the Mortgage
Loans in Loan Group 6 being limited pursuant to the provisions of the Relief
Act.

Interim Servicer: Ohio Savings Bank.

Interim Servicer Advance. A Monthly Advance (as defined in the applicable
Interim Servicing Agreement) an Interim Servicer was obligated to make under the
terms of the applicable Servicing Agreement (as defined in the applicable
Interim Servicing Agreement) in existence prior to May 1, 2005.

Interim Servicer Advance Amount: With respect to the June 2005 Distribution Date
and any Mortgage Loan serviced under an Interim Servicing Agreement, an amount
equal to the excess, if any, of (i) the sum of the Interim Servicer Advances,
over (ii) the sum of Interim Servicer Advances actually received by the Master
Servicer as of the date on which the Master Servicer sends the notice described
in Section 3.14(d).

 

 

-40-

 

 


--------------------------------------------------------------------------------



 

 

Interim Servicing Agreement: The Ohio Savings Bank Servicing Agreement.

Interim Servicing Period: The period beginning on the Closing Date and ending on
June 1, 2005.

LaSalle: LaSalle Bank, National Association.

LaSalle Bank Custodial Agreement: That certain Custodial Agreement dated as of
May 1, 2005 among LaSalle, the Trustee and the Trust Administrator.

Lender Paid Mortgage Guaranty Insurance Policy: Any lender paid Mortgage
Guaranty Insurance Policy.

LIBOR Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking institutions in the State of New York or in the City of London,
England are required or authorized by law to be closed.

LIBOR Certificates: As specified in the Preliminary Statement.

Liquidated Mortgage Loan: With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) which was liquidated in the calendar
month preceding the month of such Distribution Date and as to which a Servicer,
has determined (with respect to the Non-Designated Mortgage Loans, in accordance
with this Agreement, or with respect to the Designated Mortgage Loans, in
accordance with the related Designated Servicing Agreement) that it has received
all amounts it expects to receive in connection with the liquidation of such
Mortgage Loan, including the final disposition of the related REO Property,
whether from Insurance Proceeds, Liquidation Proceeds or otherwise.

Liquidation Expenses: Customary and reasonable “out of pocket” expenses incurred
by a Servicer (or the related Subservicer) in connection with the liquidation of
any defaulted Mortgage Loan and not recovered by the related Servicer (or the
related Subservicer) under a Mortgage Guaranty Insurance Policy for reasons
other than such Servicer’s failure to comply with Section 3.09 hereof, such
expenses including, without limitation, legal fees and expenses, any
unreimbursed amount expended by a Servicer pursuant to Section 3.11 hereof
respecting the related Mortgage and any related and unreimbursed expenditures
for real estate property taxes or for property restoration or preservation to
the extent not previously reimbursed under any hazard insurance policy for
reasons other than such Servicer’s failure to comply with Section 3.11 hereof.

Liquidation Principal: With respect to any Distribution Date and a Loan Group,
the principal portion of Liquidation Proceeds received with respect to each
Mortgage Loan in that Loan Group, but not in excess of the principal balance of
such Mortgage Loan, which became a Liquidated Mortgage Loan (but not in excess
of the principal balance thereof) during the preceding calendar month.

Liquidation Proceeds: Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property related to a Mortgage Loan and any other proceeds received in
connection with an REO Property other than Recoveries.

Loan Group: Any of Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4, Loan
Group 5, Loan Group 6A or Loan Group 6B, as applicable. Loan Group 1, Loan
Group 2, Loan Group 3,

 

 

-41-

 

 


--------------------------------------------------------------------------------



 

Loan Group 4 and Loan Group 5 together will constitute one sub-trust and Loan
Group 6A and Loan Group 6B together will constitute another sub-trust.

Loan Group 1: All Mortgage Loans identified as Loan Group 1 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 2: All Mortgage Loans identified as Loan Group 2 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 3: All Mortgage Loans identified as Loan Group 3 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 4: All Mortgage Loans identified as Loan Group 4 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 5: All Mortgage Loans identified as Loan Group 5 Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 6: The Loan Group 6A Mortgage Loans and the Loan Group 6B Mortgage
Loans.

Loan Group 6A: All Mortgage Loans identified as Loan Group 6A Mortgage Loans on
the Mortgage Loan Schedule.

Loan Group 6B: All Mortgage Loans identified as Loan Group 6B Mortgage Loans on
the Mortgage Loan Schedule.

Loan-to-Value Ratio: As of any date, the fraction, expressed as a percentage,
the numerator of which is the Stated Principal Balance of the related Mortgage
Loan at the date of determination and the denominator of which is the Appraised
Value of the Mortgaged Property.

Loss and Delinquency Test: With respect to the SPS Mortgage Loans, SPS will fail
the Loss and Delinquency Test on any date of determination as to which (i) the
aggregate outstanding principal balance of the SPS Mortgage Loans delinquent 60
days or more (including all related REO Properties and related Mortgage Loans in
foreclosure) (averaged over the preceding six month period), as a percentage of
the aggregate principal balance of the SPS Mortgage Loans as of the first day of
the month of such determination is equal to or greater than 50% or (ii)
cumulative Realized Losses for the SPS Mortgage Loans exceed (a) with respect to
any month prior to the third anniversary of the first Distribution Date, 20% of
the aggregate principal balance of the SPS Mortgage Loans as of the Closing Date
(the “Original SPS Mortgage Loan Principal Balance”), (b) with respect to any
month on or after the third anniversary but prior to the eighth anniversary of
the first Distribution Date, 30% of the Original SPS Mortgage Loan Principal
Balance, (c) with respect to any month on or after the eighth anniversary but
prior to the ninth anniversary of the first Distribution Date, 35% of the
Original SPS Mortgage Loan Principal Balance, (d) with respect to any month on
or after the ninth anniversary but prior to the tenth anniversary of the first
Distribution Date, 40% of the Original SPS Mortgage Loan Principal Balance,
(e) with respect to any month on or after the tenth anniversary but prior to the
eleventh anniversary of the first Distribution Date, 45% of the Original SPS
Principal Balance and (f) with respect to any month on or after the eleventh
anniversary of the first Distribution Date, 50% of the Original SPS Mortgage
Loan Principal Balance. For purposes of this definition, the term “Realized
Losses” shall not include Debt Service Reductions or Deficient Valuations.

 

 

-42-

 

 


--------------------------------------------------------------------------------



 

 

Lost Mortgage Note: Any Mortgage Note the original of which was permanently lost
or destroyed and has not been replaced.

Marker Rate: With respect to the Class 6-X Certificates and the REMIC III
Regular Interests LT1, LT2, LT3, LT4 and LT-Y6A and any Distribution Date, a per
annum rate equal to two (2) times the weighted average of the Uncertificated
REMIC III Pass-Through Rates for REMIC III Regular Interest LT2 and REMIC III
Regular Interest LT3, and with respect to the Class 6-X Certificates and the
REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y6B and any Distribution
Date, a per annum rate equal to two (2) times the weighted average of the
Uncertificated REMIC III Pass-Through Rates for REMIC III Regular Interest LT6
and REMIC III Regular Interest LT7.

Master Servicer: Wells Fargo.

Maximum Interest Rate: With respect to the Class 3-A-1 Certificates and the
Group 6 Senior Certificates and any Distribution Date, an annual rate equal to
the weighted average of the Maximum Mortgage Rates of the Mortgage Loans in the
related Loan Group minus the weighted average Expense Fee Rate of the Mortgage
Loans in the related Loan Group. With respect to the Class M Certificates and
any Distribution Date, an annual rate equal to the weighted average of the
Maximum Mortgage Rates of the Mortgage Loans in Loan Group 6A and Loan Group 6B
minus the weighted average Expense Fee Rate of the Mortgage Loans in Loan
Group 6A and Loan Group 6B, in each case weighted by the Loan Group 6A
Subordinate Balance and the Loan Group 6B Subordinate Balance, respectively.

Maximum Mortgage Rate: With respect to each Mortgage Loan, the percentage set
forth in the related Mortgage Note as the maximum Mortgage Rate thereunder.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS® System.

MERS® System: The system of recording transfers of mortgages electronically
maintained by MERS.

MIN: The mortgage identification number for any MERS Mortgage Loan.

Minimum Mortgage Rate: With respect to each Mortgage Loan, the percentage set
forth in the related Mortgage Note as the minimum Mortgage Rate thereunder.

MOM Loan: Any Mortgage Loan as to which MERS is acting as mortgagee, solely as
nominee fro the originator of such Mortgage Loan and its successors and assigns.

Monthly Excess Cashflow: For any Distribution Date, an amount equal to the sum
of the Monthly Excess Interest, Overcollateralization Release Amount, if any for
such date, and any Principal Payment Amount remaining after the application of
items (i) through (v) in the distribution thereof pursuant to
Section 4.01(II)(a), (b) or (c), as applicable.

Monthly Excess Interest: For any Distribution Date, any Interest Remittance
Amount remaining after the application of items (i) through (v) in the
distribution thereof, pursuant to Section 4.01(II)(a).

 

 

-43-

 

 


--------------------------------------------------------------------------------



 

 

Moody’s: Moody’s Investors Service, Inc. or any successor thereto.

Mortgage: With respect to a Mortgage Loan, the mortgage, deed of trust or other
instrument creating a first lien on a fee simple or leasehold estate securing a
Mortgage Note.

Mortgage File: For each Mortgage Loan, the Trustee Mortgage File and the
Servicer Mortgage File.

Mortgage Guaranty Insurance Policy: Each policy of primary mortgage guaranty
insurance or any replacement policy therefore with respect to any Mortgage Loan.

Mortgage Loans: Such of the mortgage loans and cooperative loans (if any)
transferred and assigned to the Trustee pursuant to the provisions hereof as
from time to time are held as a part of the Trust Fund (including any REO
Property), the mortgage loans so held being identified in the Mortgage Loan
Schedule, notwithstanding foreclosure or other acquisition of title of the
related Mortgaged Property. With respect to each Mortgage Loan that is a
Cooperative Loan, if any, “Mortgage Loan” shall include, but not be limited to,
the related Mortgage Note, Security Agreement, Assignment of Proprietary Lease,
Recognition Agreement, Cooperative Shares and Proprietary Lease and, with
respect to each Mortgage Loan other than a Cooperative Loan, “Mortgage Loan”
shall include, but not be limited to the related Mortgages and the related
Mortgage Notes.

Mortgage Loan Purchase Price: The price, calculated as set forth in
Section 11.01, to be paid in connection with the purchase of the Mortgage Loans
pursuant to an Optional Termination of the Trust Fund.

Mortgage Loan Schedule: The list of Mortgage Loans (as from time to time amended
by the Seller to reflect the addition of Qualified Substitute Mortgage Loans and
the purchase of Mortgage Loans pursuant to Sections 2.01, 2.02 or 2.03)
transferred to the Trustee as part of the Trust Fund and from time to time
subject to this Agreement, attached hereto as Schedule I, setting forth the
following information with respect to each Mortgage Loan and applicable Servicer
by Loan Group:

1.

the Mortgage Loan identifying number;

 

2.

the Mortgagor’s name;

 

3.

the street address of the Mortgaged Property including the state and zip code;

4.   a code indicating the type of Mortgaged Property (detached single family
dwelling, PUD, condominium unit, two- to four-unit residential property or
Cooperative Unit) and the occupancy status.

5.   the original months to maturity or the remaining months to maturity from
the Cut-off Date, in any case based on the original amortization schedule and,
if different, the maturity expressed in the same manner but based on the actual
amortization schedule;

6.

the Loan-to-Value Ratio at origination;

 

7.

the Mortgage Rate as of the Cut-off Date;

8.

the stated maturity date;

 

 

 

-44-

 

 


--------------------------------------------------------------------------------



 

 

9.

the amount of the Scheduled Payment as of the Cut-off Date;

10.

the original principal amount of the Mortgage Loan;

 

11.                 the principal balance of the Mortgage Loan as of the close
of business on the Cut-off Date, after deduction of payments of principal due on
or before the Cut-off Date whether or not collected;

12.                 a code indicating the purpose of the Mortgage Loan (i.e.,
purchase, rate and term refinance, equity take out refinance);

13.

whether such Mortgage Loan has a Prepayment Premium;

14.

[reserved];

 

15.

the Expense Fee Rate as of the Cut-off Date;

 

16.                 the related Servicing Fee Rate (which may be disclosed on
the Mortgage Loan Schedule in two parts identified as the master servicing fee
and servicing fee or in two parts identified as the “Lender Fee” and the “Mgmt
Fee”);

17.

[reserved];

18.                 whether such Mortgage Loan is a SPS Serviced Mortgage Loan,
Wells Fargo Serviced Mortgage Loan, GreenPoint Serviced Mortgage Loan, SunTrust
Serviced Mortgage Loan, Countrywide Serviced Mortgage Loan or Wachovia Serviced
Mortgage Loan;

19.

the Index that is associated with such Mortgage Loan, if applicable;

20.

the Gross Margin, if applicable;

 

21.

the Periodic Rate Cap, if applicable;

 

22.

the Minimum Mortgage Rate, if applicable;

 

23.

the Maximum Mortgage Rate, if applicable;

 

24.

the first Adjustment Date after the Cut-off Date, if applicable;

 

25.                 a code indicating whether the Mortgage Loan is a MERS
Mortgage Loan and, if so, its corresponding MIN;

26.

the Custodian for such Mortgage Loan; and

With respect to the Mortgage Loans in the aggregate, each Mortgage Loan Schedule
shall set forth the following information, as of the Cut-off Date:

1.

the number of Mortgage Loans;

2.

the current aggregate principal balance of the Mortgage Loans as of the close of
business on the Cut-off Date, after deduction of payments of principal due on or
before the Cut-off Date whether or not collected; and

 

 

-45-

 

 


--------------------------------------------------------------------------------

 

 

 

3.

the weighted average Mortgage Rate of the Mortgage Loans.

Mortgage Note: The original executed note or other evidence of the indebtedness
of a Mortgagor under a Mortgage Loan.

Mortgage Rate: The annual rate of interest borne by a Mortgage Note.

Mortgaged Property: The underlying real property securing a Mortgage Loan or,
with respect to a Cooperative Loan, the related Cooperative Shares and
Proprietary Lease.

Mortgagor: The obligor on a Mortgage Note.

Net Excess Spread: With respect to any Distribution Date and Loan Group 6, a
fraction, expressed as a percentage, the numerator of which is equal to the
excess of (x) the Aggregate Group 6 Collateral Balance for the immediately
preceding Distribution Date for that Loan Group, multiplied by the product of
(A) the Net WAC Rate for Loan Group 6A and Loan Group 6B and (B) the actual
number of days elapsed in the related Accrual Period divided by 360 over (y) the
aggregate Current Interest for Loan Group 6 for such Distribution Date, and the
denominator of which is an amount equal to the Aggregate Group 6 Collateral
Balance for the immediately preceding Distribution Date, multiplied by the
actual number of days elapsed in the related Accrual Period divided by 360.

Net Funds Cap: Any of the Group 6A Net Funds Cap, the Group 6B Net Funds Cap or
the Group 6 Subordinate Net Funds Cap, as applicable.

Net Interest Shortfalls: For any Distribution Date and the Group 1, Group 2,
Group 3, Group 4 and Group 5 Mortgage Loans, the sum of (A) the amount of
interest which would otherwise have been received for a Mortgage Loan in the
related Loan Group during the prior calendar month that was the subject of (x) a
Relief Act Reduction or (y) a Special Hazard Loss, Fraud Loss or Bankruptcy
Loss, after the exhaustion of the respective amounts of coverage provided by the
Class C-B Certificates for those types of losses; and (B) any related Net
Prepayment Interest Shortfalls.

Net Liquidation Proceeds: With respect to any Liquidated Mortgage Loan, the
excess of the related Liquidation Proceeds over the sum of Liquidation Expenses,
Expense Fees and unreimbursed Advances and Servicing Advances.

Net Mortgage Rate: As to each Mortgage Loan, and at any time, the per annum rate
equal to the Mortgage Rate for such Mortgage Loan less the related Expense Fee
Rate.

Net Prepayment Interest Shortfalls: With respect to any Distribution Date, the
amount by which the aggregate of Prepayment Interest Shortfalls during the
related Prepayment Period exceeds the Compensating Interest Payment for such
Distribution Date.

Net Realized Losses: For any Class of Certificates, other than the Group 6
Certificates, and any Distribution Date, the excess of (i) the amount of
unreimbursed Realized Losses previously allocated to that Class over (ii) the
sum of (a) the amount of any increases to the Class Principal Balance of that
Class pursuant to Section 4.03 due to Recoveries and (b) amounts previously
distributed to such Class pursuant to Section 4.01(I)(A)(i)(xiv).

Net Recovery Realized Losses: For any Class of Certificates, other than the
Group 6 Certificates, and any Distribution Date, the excess of Net Realized
Losses for such Distribution Date over the amount distributed pursuant to
Section 4.01(I)(A)(i)(xiv) on that Distribution Date.

 

 

-46-

 

 


--------------------------------------------------------------------------------



 

 

Net WAC Rate: With respect to Loan Group 1, Loan Group 2, Loan Group 3, Loan
Group 4 and Loan Group 5 and for any Distribution Date, the Weighted Average
Pass-Through Rate for such Loan Group for such Distribution Date.

In addition, for any purpose for which the Net WAC Rate is calculated, the
interest rate on the Mortgage Loans shall be appropriately adjusted to account
for the difference between any counting convention used with respect to the
Mortgage Loans and any counting convention used with respect to a REMIC regular
interest.

Non-Designated Mortgage Loans: The Mortgage Loans that are not Designated
Mortgage Loans.

Nonrecoverable Advance: Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Master Servicer or a Servicer
that, in the good faith judgment of the Master Servicer or a Servicer (as
applicable), will not be ultimately recoverable by the Master Servicer or a
Servicer (as applicable) from the related Mortgagor, related Liquidation
Proceeds or otherwise from proceeds or collections on the related Mortgage Loan.
Notwithstanding anything to the contrary set forth in this Agreement, with
respect to the June 2005 Distribution Date, the Master Servicer shall not
determine that any Interim Servicing Advance is nonrecoverable.

Notional Amount Certificates: As specified in the Preliminary Statement.

Offered Certificates: As specified in the Preliminary Statement.

Officer’s Certificate: A certificate signed by the Chairman of the Board, any
Vice Chairman of the Board, the President, an Executive Vice President, Senior
Vice President, a Vice President, or other authorized officer, the Treasurer,
the Secretary, or one of the Assistant Treasurers or Assistant Secretaries of
the Depositor, the Seller, the Master Servicer, the Servicers, the Special
Servicer, a Subservicer, the Trustee or the Trust Administrator, as the case may
be, and delivered to the Depositor, the Seller, the Master Servicer, the Special
Servicer, the Servicers, the Trustee or the Trust Administrator, as required by
this Agreement.

Ohio Savings Bank Interim Serviced Mortgage Loans: The Mortgage Loans interim
serviced by Ohio Savings Bank during the Interim Servicing Period, the servicing
of which will be transferred to Wells Fargo (in its capacity as a Servicer) at
the end of the Interim Servicing Period.

Ohio Savings Bank Servicing Agreement: That certain Reconstituted Servicing
Agreement dated as of May 1, 2005 among DLJMC, Ohio Savings Bank, the Master
Servicer and the Trust Administrator, and acknowledged by the Trustee.

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Depositor, the Master Servicer or a Servicer, including in-house counsel,
reasonably acceptable to the Trustee and the Trust Administrator. With respect
to the definition of Eligible Account in this Article I and Sections 2.05 and
7.04 hereof and any opinion dealing with the qualification of each REMIC created
hereunder or compliance with the REMIC Provisions, such counsel must (i) in fact
be independent of the Depositor, the Master Servicer and such Servicer, (ii) not
have any direct financial interest in the Depositor, the Master Servicer or such
Servicer or in any affiliate of either of them and (iii) not be connected with
the Depositor, the Master Servicer or such Servicer as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions; provided that with respect to Wells Fargo Bank, N.A. as Servicer,
such counsel may be in-house counsel for Wells Fargo Bank, N.A. as Servicer.

 

 

-47-

 

 


--------------------------------------------------------------------------------



 

 

Optional Termination: The purchase of the Mortgage Loans pursuant to
Section 11.01.

Optional Termination Date: The date fixed by a Terminating Entity for the
purchase of the Mortgage Loans pursuant to Section 11.01.

OTS: The Office of Thrift Supervision.

Outsourcer: As defined in Section 3.02.

Overcollateralization Amount: For any Distribution Date, an amount equal to the
amount, if any, by which (x) the Aggregate Group 6 Collateral Balance for such
Distribution Date exceeds (y) the aggregate Class Principal Balance of the
Group 6 Certificates after giving effect to payments on such Distribution Date.

Overcollateralization Deficiency: For any Distribution Date, the amount, if any,
by which (x) the Targeted Overcollateralization Amount for such Distribution
Date exceeds (y) the Overcollateralization Amount for such Distribution Date,
calculated for this purpose after giving effect to the reduction on such
Distribution Date of the aggregate Class Principal Balance of the Group 6
Certificates resulting from the payment of the Principal Payment Amount on such
Distribution Date but prior to allocation of any Applied Loss Amount on the
Group 6 Certificates on such Distribution Date.

Overcollateralization Release Amount: For any Distribution Date, an amount equal
to the lesser of (x) the Principal Remittance Amount for Loan Group 6A and Loan
Group 6B for such Distribution Date and (y) the amount, if any, by which (1) the
Overcollateralization Amount for such date, calculated for this purpose on the
basis of the assumption that 100% of the aggregate of the Principal Remittance
Amount for Loan Group 6A and Loan Group 6B for such date is applied on such date
in reduction of the aggregate of the Class Principal Balances of the Group 6
Certificates, exceeds (2) the Targeted Overcollateralization Amount for such
date.

Overcollateralized Group: As defined in Section 4.07(b).

Participant: A broker, dealer, bank, other financial institution or other Person
for whom DTC effects book entry transfers and pledges of securities deposited
with DTC.

Par-Value: As defined in Section 11.01.

Pass-Through Entity: (a) a regulated investment company described in Section 851
of the Code, a real estate investment trust described in Section 856 of the
Code, a common trust fund or an organization described in Section 1381(a) of the
Code, (b) any partnership, trust or estate or (c) any person holding a Class A
Certificate as nominee for another person.

Pass-Through Rate: For any interest bearing Class of Certificates, the per annum
rate set forth or calculated in the manner described in the Preliminary
Statement. Interest on the Certificates, other than the LIBOR Certificates, will
be computed on the basis of a 360 day year comprised of twelve 30 day months.
Interest on the LIBOR Certificates and the Class 6-X Certificates (to the extent
it is entitled to interest from Loan Group 6) will be computed on the basis of a
360-day year and the actual number of days elapsed in the related Accrual
Period.

Payahead: Any Scheduled Payment intended by the related Mortgagor to be applied
in a Collection Period subsequent to the Collection Period in which such payment
was received.

 

 

-48-

 

 


--------------------------------------------------------------------------------



 

 

Payoff: Any payment of principal on a Mortgage Loan equal to the entire
outstanding Stated Principal Balance of such Mortgage Loan, if received in
advance of the last scheduled Due Date for such Mortgage Loan and accompanied by
an amount of interest equal to accrued unpaid interest on the Mortgage Loan to
the date of such payment in full.

Payoff Interest: For any Distribution Date with respect to each SPS Serviced
Mortgage Loan for which a Payoff was received on or after the first calendar day
of the month of such Distribution Date and before the 15th calendar day of such
month, an amount of interest thereon at the applicable Net Mortgage Rate from
the first day of such month through the day of receipt thereof.

Percentage Interest: With respect to any Certificate, either the percentage set
forth on the face thereof or equal to the percentage obtained by dividing the
Denomination of such Certificate by the aggregate of the Denominations of all
Certificates of the same Class.

Person: Any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization or government, or any
agency or political subdivision thereof.

Physical Certificates: As set forth in the Preliminary Statement.

Pledge Instruments: With respect to each Cooperative Loan, the Stock Power, the
Assignment of Proprietary Lease and the Security Agreement.

Prefunded Amount: The amount deposited in the Prefunding Account on the Closing
Date, which shall equal approximately $79,371,315.40.

Prefunding Account: The separate Eligible Account created and maintained by the
Trust Administrator pursuant to Section 3.05(g) in the name of the Trust
Administrator for the benefit of the Certificateholders and designated “Wells
Fargo Bank, N.A., in trust for registered holders of Adjustable Rate Mortgage
Trust 2005-5 Adjustable Rate Mortgage-Backed Pass-Through Certificates,
Series 2005-5.” Funds in the Prefunding Account shall be held in trust for the
Certificateholders for the uses and purposes set forth in this Agreement and
shall not be a part of any REMIC created hereunder; provided, however, that any
investment income earned from Eligible Investments made with funds in the
Prefunding Account shall be for the account of the Depositor.

Prefunding Period: The period from the Closing Date until the earliest of
(i) the date on which the aggregate amounts on deposit in the Prefunding Account
are reduced to zero, or (ii) an Event of Default occurs or (iii) August 24,
2005.

Prepayment Interest Shortfall: With respect to any Mortgage Loan, Distribution
Date and Principal Prepayment (other than a Payoff on a Wells Fargo Serviced
Mortgage Loan, GreenPoint Serviced Mortgage Loan or a SPS Serviced Mortgage Loan
received during the period from and including the first day to and including the
14th day of the month of such Distribution Date) received during the related
Prepayment Period, the difference between (i) one full month’s interest at the
applicable Mortgage Rate (giving effect to any applicable Relief Act Reduction,
Debt Service Reduction and Deficient Valuation), as reduced by the Servicing Fee
Rate, if applicable, on the outstanding principal balance of such Mortgage Loan
immediately prior to such prepayment or, if such Principal Prepayment is a
Curtailment, the principal amount of such Curtailment and (ii) the amount of
interest actually received with respect to such Mortgage Loan in connection with
such Principal Prepayment, net of the Servicing Fee, if applicable.

 

 

-49-

 

 


--------------------------------------------------------------------------------



 

 

Prepayment Period: With respect to each Distribution Date and each Payoff with
respect to a Wells Fargo Serviced Mortgage Loan or SPS Serviced Mortgage Loan,
the related “Prepayment Period” will commence on the 15th day of the month
preceding the month in which the related Distribution Date occurs (or, in the
case of the first Distribution Date, commencing on the Cut-off Date) and will
end on the 14th day of the month in which such Distribution Date occurs. With
respect to each Distribution Date and each Payoff with respect to any Mortgage
Loan serviced by a Designated Servicer, the related “Prepayment Period” will be
the period set forth in the related Designated Servicing Agreement. With respect
to each Distribution Date and each Payoff with respect to a GreenPoint Serviced
Mortgage Loan and each Curtailment with respect to any Mortgage Loan, the
related “Prepayment Period” will be the calendar month preceding the month in
which such Distribution Date occurs.

Prepayment Premium: With respect to any Mortgage Loan, any fee or premium
required to be paid if the Mortgagor prepays such Mortgage Loan as provided in
the related Mortgage Note or Mortgage.

Principal Payment Amount: For any Distribution Date and Loan Group 1, Loan
Group 2, Loan Group 3, Loan Group 4 or Loan Group 5, the sum of (i) the
principal portion of the Scheduled Payments on the Mortgage Loans in such Loan
Group due on the related Due Date, (ii) the principal portion of repurchase
proceeds received with respect to any Mortgage Loan in such Loan Group which was
repurchased as permitted or required by this Agreement during the period
beginning on the 15th day of the month preceding such Distribution Date and
ending on the 14th day of the month of such Distribution Date, with notice and
receipt of funds three (3) Business Days prior to the 14th day of the month of
such Distribution Date and (iii) any other unscheduled payments of principal
which were received on the Mortgage Loans in such Loan Group during the related
calendar month preceding the month of such Distribution Date, other than
Principal Prepayments or Liquidation Principal.

For any Distribution Date and Loan Group 6, an amount equal to the Principal
Remittance Amount for Loan Group 6A and Loan Group 6B for such date minus the
Overcollateralization Release Amount, if any, for such date, plus, with respect
to Loan Group 6B and the Distribution Date in August 2005, the amount remaining,
if any, in the Prefunding Account at the end of the Prefunding Period, net of
investment income.

Principal Prepayment: Any payment of principal on a Mortgage Loan which
constitutes a Payoff or Curtailment.

Principal Prepayment Amount: For any Distribution Date and Loan Group 1, Loan
Group 2, Loan Group 3, Loan Group 4 or Loan Group 5, the sum of (i) all
Principal Prepayments relating to the Mortgage Loans in such Loan Group which
were received during the related Prepayment Period and (ii) all Recoveries
received during the calendar month preceding the month of that distribution
date.

Principal Remittance Amount: For any Distribution Date and either Loan Group 6A
or Loan Group 6B, an amount equal to the sum of (1) all principal collected
(other than Payaheads) or advanced in respect of Scheduled Payments on the
Mortgage Loans in such Loan Group during the related Collection Period (less
unreimbursed Advances, Servicing Advances and other amounts due to the
Servicers, the Trustee, the Master Servicer and the Trust Administrator with
respect to the Mortgage Loans in such Loan Group, to the extent allocable to
principal) and the principal portion of Payaheads previously received on the
Mortgage Loans in such Loan Group and intended for application in the related
Collection Period, (2) all Principal Prepayments received on the Mortgage Loans
in such Loan Group during the related Prepayment Period, (3) the Purchase Price
of each Mortgage Loan in such Loan Group that was repurchased by the Seller or
purchased by the Special Servicer pursuant to Section 3.11(g)

 

 

-50-

 

 


--------------------------------------------------------------------------------



 

or the holder of the Subordinate Certificates pursuant to Section 3.11(f),
during the related Collection Period and the principal proceeds of any purchase
of Mortgage Loans in such Loan Group by the Terminating Entity pursuant to
Section 11.01 in an amount not exceeding the principal portion of the Par Value
with respect to such Mortgage Loans, (4) the portion of any Substitution
Adjustment Amount paid with respect to any Deleted Mortgage Loans in such Loan
Group during the related Collection Period allocable to principal, (5) all Net
Liquidation Proceeds (net of unreimbursed Advances, Servicing Advances and other
expenses, to the extent allocable to principal) and any other Recoveries
collected with respect to the Mortgage Loans in such Loan Group during the
preceding calendar month, to the extent allocable to principal, and (6) amounts,
if any, withdrawn from the Group 6 Interest Rate Cap Account to cover Realized
Losses on the Group 6 Mortgage Loans incurred during the related Collection
Period.

Principal Transfer Amount: For any Distribution Date and each
Undercollateralized Group, the excess, if any, of the aggregate Class Principal
Balance of the Class A Certificates related to such Undercollateralized
Group over the Aggregate Loan Group Balance of such Group.

Private Certificates: As set forth in the Preliminary Statement.

Proprietary Lease: The lease on a Cooperative Unit evidencing the possessory
interest of the owner of the Cooperative Shares in such Cooperative Unit.

Pro Rata Share: With respect to any Distribution Date and any Class of Class C-B
Certificates, the portion of the Subordinate Principal Distribution Amount
allocable to such Class, equal to the product of the Subordinate Principal
Distribution Amount on such Distribution Date and a fraction, the numerator of
which is the related Class Principal Balance of such Class and the denominator
of which is the aggregate of the Class Principal Balances of the Class C-B
Certificates.

Prospectus: The Prospectus, dated January 25, 2005, relating to the offering by
the Depositor from time to time of its Mortgage-Backed Pass Through Certificates
(Issuable in Series) in the form in which it was or will be filed with the
Securities and Exchange Commission pursuant to Rule 424(b) under the 1933 Act
with respect to the offer and sale of the offered certificates.

Prospectus Supplement: The Prospectus Supplement, dated May 25, 2005, relating
to the offering of the Offered Certificates in the form in which it was or will
be filed with the Securities and Exchange Commission pursuant to Rule 424(b)
under the 1933 Act with respect to the offer and sale of the offered
certificates.

PUD: Planned Unit Development.

Purchase Price: With respect to any Mortgage Loan required repurchased by the
Seller pursuant to Section 2.02 or 2.03, purchased by a holder of certain
Certificates pursuant to Section 3.11(f) or purchased at the option of the
Special Servicer pursuant to Section 3.11(g), the sum of (i) 100% of the Stated
Principal Balance of the Mortgage Loan as of the first day of the month of such
purchase, (ii) accrued and unpaid interest on the Mortgage Loan at the
applicable Mortgage Rate (reduced by the related Servicing Fee Rate, if the
purchaser is also the Servicer thereof) from the first day of the month of such
purchase to the first day of the month immediately following the month of such
purchase, (iii) in the case of a Mortgage Loan purchased by the Seller or the
Depositor, the amount of any unreimbursed Advances and Servicing Advances made
by a Servicer, if such Servicer is not the Seller or the Depositor, with respect
to such Mortgage Loan or, in the case of a Mortgage Loan purchased by the
Special Servicer, any unreimbursed Advances and Servicing Advances payable to
any Servicer (other than the Servicer or Special Servicer, as the case may be,
which is purchasing such Mortgage Loans) and (iv) with respect to any purchase
by the

 

 

-51-

 

 


--------------------------------------------------------------------------------



 

Seller pursuant to Section 2.03, any costs and damages actually incurred and
paid by or on behalf of the Trust in connection with any breach of the
representation and warranty set forth in Schedule III(viii) as a result of a
violation of a predatory or abusive lending law applicable to such Mortgage
Loan. With respect to any Mortgage Loan required or allowed to be purchased, the
Special Servicer, the Certificateholder, the Seller or the Depositor, as
applicable, shall deliver to the Trustee and the Trust Administrator an
Officer’s Certificate as to the calculation of the Purchase Price.

Qualified Insurer: A mortgage guaranty insurance company duly qualified as such
under the laws of the state of its principal place of business and each state
having jurisdiction over such insurer in connection with the insurance policy
issued by such insurer, duly authorized and licensed in such states to transact
a mortgage guaranty insurance business in such states and to write the insurance
provided by the insurance policy issued by it, approved as a FNMA or FHLMC
approved mortgage insurer or having a claims paying ability rating of at least
“AA” or equivalent rating by a nationally recognized statistical rating
organization. Any replacement insurer with respect to a Mortgage Loan must have
at least as high a claims paying ability rating as the insurer it replaces had
on the Closing Date.

Qualified Substitute Mortgage Loan: One or more mortgage Loans substituted by
the Seller for one or more Deleted Mortgage Loans which must, on the date of
such substitution, as confirmed in a Request for Release, substantially in the
form of Exhibit K, individually or in the aggregate and on a weighted average
basis, as applicable (i) have a Stated Principal Balance, after deduction of the
principal portion of the Scheduled Payment due in the month of substitution, not
in excess of, and not more than 10% less than the Stated Principal Balance of
the Deleted Mortgage Loan; (ii) be accruing interest at a rate no lower than and
not more than 1% per annum higher than, that of the Deleted Mortgage Loan; (iii)
have a Loan to Value Ratio no higher than that of the Deleted Mortgage Loan;
(iv) have a remaining term to maturity not more than one year greater than or
less than that of the Deleted Mortgage Loan; provided that the remaining term to
maturity of any such Mortgage Loan shall be no greater than the last maturing
Mortgage Loan immediately prior to any substitution; (v) have a Maximum Mortgage
Rate and Minimum Mortgage Rate not less than the respective such rates for the
Deleted Mortgage Loan, have a Gross Margin equal to or greater than the Deleted
Mortgage Loan and have the same Index as the Deleted Mortgage Loan; (vi) not be
a Cooperative Loan unless the Deleted Mortgage Loan was a Cooperative Loan and
(vii) comply with each representation and warranty set forth in Section 2.03(b).

Rating Agencies: Moody’s, S&P and DBRS, or any successor to either of them.

Ratings: As of any date of determination, the ratings, if any, of the
Certificates as assigned by the Rating Agencies.

Realized Loss: With respect to any Mortgage Loan, (1) with respect to each
Liquidated Mortgage Loan, an amount (not less than zero or more than the Stated
Principal Balance of the Mortgage Loan) as of the date of such liquidation,
equal to (i) the Stated Principal Balance of the Liquidated Mortgage Loan as of
the date of such liquidation, plus (ii) interest at the applicable Net Mortgage
Rate from the related Due Date as to which interest was last paid or advanced
(and not reimbursed) to Certificateholders up to the related Due Date in the
month in which Liquidation Proceeds are required to be distributed on the Stated
Principal Balance of such Liquidated Mortgage Loan from time to time, minus
(iii) the Net Liquidation Proceeds, if any, received during the month in which
such liquidation occurred, to the extent applied as recoveries of interest at
the Net Mortgage Rate and to principal of the Liquidated Mortgage Loan; (2) for
any Mortgage Loan subject to a Deficient Valuation, the excess of the Stated
Principal Balance of that Mortgage Loan over the principal amount as reduced in
connection with the proceedings resulting in the Deficient Valuation; or (3) for
any Debt Service Reduction Mortgage Loan, the present value of all monthly Debt
Service Reductions on the Mortgage Loan, assuming that the

 

 

-52-

 

 


--------------------------------------------------------------------------------



 

mortgagor pays each Scheduled Payment on the applicable Due Date and that no
Principal Prepayments are received on the Mortgage Loan, discounted at the
applicable Mortgage Rate.

Realized Losses on the Group 1, Group 2, Group 3, Group 4 and Group 5 Mortgage
Loans shall be allocated to the REMIC I Regular Interests as follows: (1) the
interest portion of Realized Losses and Net Interest Shortfalls on the Group 1
Loans, if any, shall be allocated between the Class Y-1 and Class Z-1 Regular
Interests pro rata according to the amount of interest accrued but unpaid
thereon, in reduction thereof; (2) the interest portion of Realized Losses and
Net Interest Shortfalls on the Group 2 Loans, if any, shall be allocated between
the Class Y-2 and Class Z-2 Regular Interests pro rata according to the amount
of interest accrued but unpaid thereon, in reduction thereof; (3) the interest
portion of Realized Losses and Net Interest Shortfalls on the Group 3 Loans, if
any, shall be allocated between the Class Y-3 and Class Z-3 Regular Interests
pro rata according to the amount of interest accrued but unpaid thereon, in
reduction thereof; (4) the interest portion of Realized Losses and Net Interest
Shortfalls on the Group 4 Loans, if any, shall be allocated between the
Class Y-4 and Class Z-4 Regular Interests pro rata according to the amount of
interest accrued but unpaid thereon, in reduction thereof; and (5) the interest
portion of Realized Losses and Net Interest Shortfalls on the Group 5 Loans, if
any, shall be allocated between the Class Y-5 and Class Z-5 Regular Interests
pro rata according to the amount of interest accrued but unpaid thereon, in
reduction thereof. Any interest portion of such Realized Losses in excess of the
amount allocated pursuant to the preceding sentence shall be treated as a
principal portion of Realized Losses not attributable to any specific Mortgage
Loan in such Group and allocated pursuant to the succeeding sentences. The
principal portion of Realized Losses with respect to the Group 1, Group 2,
Group 3, Group 4 and Group 5 Mortgage Loans shall be allocated to the REMIC I
Regular Interests as follows: (1) the principal portion of Realized Losses on
the Group 1 Loans shall be allocated, first, to the Class Y-1 Regular Interest
to the extent of the Class Y-1 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-1 Regular Interest in reduction of the Uncertificated
Principal Balance thereof; (2) the principal portion of Realized Losses on the
Group 2 Loans shall be allocated, first, to the Class Y-2 Regular Interest to
the extent of the Class Y-2 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-2 Regular Interest in reduction of the Uncertificated
Principal Balance thereof; (3) the principal portion of Realized Losses on the
Group 3 Loans shall be allocated, first, to the Class Y-3 Regular Interest to
the extent of the Class Y-3 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-3 Regular Interest in reduction of the Uncertificated
Principal Balance thereof; (4) the principal portion of Realized Losses on the
Group 4 Loans shall be allocated, first, to the Class Y-4 Regular Interest to
the extent of the Class Y-4 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-4 Regular Interest in reduction of the Uncertificated
Principal Balance thereof; and (5) the principal portion of Realized Losses on
the Group 5 Loans shall be allocated, first, to the Class Y-5 Regular Interest
to the extent of the Class Y-5 Principal Reduction Amount in reduction of the
Uncertificated Principal Balance of such Regular Interest and, second, the
remainder, if any, of such principal portion of such Realized Losses shall be
allocated to the Class Z-5 Regular Interest in reduction of the Uncertificated
Principal Balance thereof. For any Distribution Date, reductions in the
Uncertificated Principal Balances of the Class Y and Class Z Regular Interests
pursuant to this definition of Realized Loss shall be determined, and shall be
deemed to occur, prior to any reductions of such Uncertificated Principal
Balances by distributions on such Distribution Date.

Realized Losses on the Group 6A and Group 6B Mortgage Loans shall be allocated
to the REMIC II Regular Interests as follows: (1) the interest portion of
Realized Losses and Net Interest

 

 

-53-

 

 


--------------------------------------------------------------------------------



 

Shortfalls on the Group 6A Loans, if any, shall be allocated between the
Class Y-6A and Class Z-6A Regular Interests pro rata according to the amount of
interest accrued but unpaid thereon, in reduction thereof and (2) the interest
portion of Realized Losses and Net Interest Shortfalls on the Group 6B Loans, if
any, shall be allocated between the Class Y-6B and Class Z-6B Regular Interests
pro rata according to the amount of interest accrued but unpaid thereon, in
reduction thereof. Any interest portion of such Realized Losses in excess of the
amount allocated pursuant to the preceding sentence shall be treated as a
principal portion of Realized Losses not attributable to any specific Mortgage
Loan in such Group and allocated pursuant to the succeeding sentences. The
principal portion of Realized Losses with respect to the Group 6A and Group 6B
Mortgage Loans shall be allocated to the REMIC II Regular Interests as follows:
(1) the principal portion of Realized Losses on the Group 6A Loans shall be
allocated, first, to the Class Y-6A Regular Interest to the extent of the
Class Y-6A Principal Reduction Amount in reduction of the Uncertificated
Principal Balance of such Regular Interest and, second, the remainder, if any,
of such principal portion of such Realized Losses shall be allocated to the
Class Z-6A Regular Interest in reduction of the Uncertificated Principal Balance
thereof and (2) the principal portion of Realized Losses on the Group 6B Loans
shall be allocated, first, to the Class Y-6B Regular Interest to the extent of
the Class Y-6B Principal Reduction Amount in reduction of the Uncertificated
Principal Balance of such Regular Interest and, second, the remainder, if any,
of such principal portion of such Realized Losses shall be allocated to the
Class Z-6B Regular Interest in reduction of the Uncertificated Principal Balance
thereof. For any Distribution Date, reductions in the Uncertificated Principal
Balances of the Class Y and Class Z Regular Interests pursuant to this
definition of Realized Loss shall be determined, and shall be deemed to occur,
prior to any reductions of such Uncertificated Principal Balances by
distributions on such Distribution Date.

Realized Losses allocated to the Class 6-X Certificates shall be allocated first
to the REMIC IV Regular Interest 6-X-IO in reduction of the accrued but unpaid
interest thereon until such accrued and unpaid interest shall have been reduced
to zero and then to the REMIC IV Regular Interest 6-X PO in reduction of the
principal balance thereof.

Recognition Agreement: An Agreement among a Cooperative Corporation, a lender
and a Mortgagor with respect to a Cooperative Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Cooperative
Loan, (ii) make certain agreements with respect to such Cooperative Loan.

Record Date: With respect to any Distribution Date and the Certificates other
than the LIBOR Certificates held in Book-Entry Form, the close of business on
the last Business Day of the month preceding the month in which the applicable
Distribution Date occurs. With respect to the LIBOR Certificates that are not
Physical Certificates and any Distribution Date, the close of business on the
Business Day immediately preceding such Distribution Date; provided, however,
that following the date on which Definitive Certificates for a Class of LIBOR
Certificates are available pursuant to Section 6.09, the Record Date shall be
the close of business on the last Business Day of the calendar month immediately
preceding the month of such Distribution Date.

Recovery: With respect to any Distribution Date and Mortgage Loan that became a
Liquidated Mortgage Loan in a month preceding the month prior to the
Distribution Date, an amount received in respect of principal on such mortgage
loan which has previously been allocated as a Realized Loss or Applied Loss
Amount to a class or classes of certificates, net of reimbursable expenses.

Reference Bank Rate: With respect to any Accrual Period relating to the LIBOR
Certificates as follows: the arithmetic mean (rounded upwards, if necessary, to
the nearest one sixteenth of a percent) of the offered rates for United States
dollar deposits for one month which are offered by the Reference Banks as of
11:00 A.M., London time, on the Interest Determination Date prior to the first
day

 

 

-54-

 

 


--------------------------------------------------------------------------------



 

of such Accrual Period to prime banks in the London interbank market for a
period of one month in amounts approximately equal to the aggregate
Class Principal Balance of the LIBOR Certificates; provided that at least two
such Reference Banks provide such rate. If fewer than two offered rates appear,
the Reference Bank Rate will be the arithmetic mean of the rates quoted by one
or more major banks in New York City, selected by the Trust Administrator after
consultation with DLJMC, as of 11:00 A.M., New York City time, on such date for
loans in U.S. Dollars to leading European banks for a period of one month in
amounts approximately equal to the aggregate Class Principal Balance of the
LIBOR Certificates. If no such quotations can be obtained, the Reference Bank
Rate shall be the Reference Bank Rate applicable to the preceding Accrual
Period.

Reference Banks: Three major banks that are engaged in the London interbank
market, selected by the Trust Administrator after consultation with DLJMC.

Registration Statement: That certain registration statement on Form S-3, as
amended (Registration No. 333-120966), relating to the offering by the Depositor
from time to time of its Mortgage-Backed Pass Through Certificates (Issuable in
Series) as heretofore declared effective by the Securities and Exchange
Commission.

Regular Certificates: All of the Certificates other than the Class AR and
Class AR-L Certificates.

Related Certificates: The following table sets forth certain of the REMIC III
Regular Interests and the Classes of Certificates that are related to each of
them:

REMIC III Regular Interest

Related Certificates

1-A-1L

1-A-1

1-A-2L

1-A-2

2-A-1L

2-A-1

2-A-2L

2-A-2

3-A-1L

3-A-1, 3-A-X

3-A-2-1L

3-A-2-1

3-A-2-2L

3-A-2-2

3-A-3L

3-A-3

4-A-1L

4-A-1

5-A-1L

5-A-1

5-A-2-1L

5-A-2-1

5-A-2-2L

5-A-2-2

C-B-1L

C-B-1

C-B-2L

C-B-2

C-B-3L

C-B-3

C-B-4L

C-B-4

C-B-5L

C-B-5

C-B-6L

C-B-6

C-B-7L

C-B-7

Relief Act: The Servicemembers Civil Relief Act, as amended, and any similar
state or local statute.

Relief Act Reductions: With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently

 

 

-55-

 

 


--------------------------------------------------------------------------------



 

ended calendar month that may be attributable to a prior month, if applicable,
as a result of the application of the Relief Act, the amount, if any, by which
(i) interest collected on such Mortgage Loan during the most recently ended
calendar month is less than (ii) interest accrued thereon for such month
pursuant to the Mortgage Note.

REMIC: A “real estate mortgage investment conduit,” within the meaning of
Section 860D of the Code. Reference herein to REMIC refers to each REMIC created
by the Preliminary Statement.

REMIC Election: An election, for federal income tax purposes, to treat certain
assets as a REMIC.

REMIC I Available Distribution Amount: For each of Loan Group 1, Loan Group 2,
Loan Group 3, Loan Group 4 and Loan Group 5, for any Distribution Date, the
Available Distribution Amount for such Loan Group.

REMIC I Distribution Amount: For any Distribution Date, the REMIC I Available
Distribution Amounts shall be deemed distributed to REMIC III, as the holder of
the REMIC I Regular Interests, and to Holders of the Class AR-L Certificates in
respect of Component I thereof, pursuant to Section 4.01(III)(a), in the
following amounts and priority:

(a)

To the extent of the REMIC I Available Distribution Amount for Loan Group 1:

(i)   first, to Class Y-1 and Class Z-1 Regular Interests and Component I of the
Class AR-L Certificates, concurrently, the Uncertificated Accrued Interest for
such Classes remaining unpaid from previous Distribution Dates, pro rata
according to their respective shares of such unpaid amounts;

(ii)                 second, to the Class Y-1 and Class Z-1 Regular Interests
and Component I of the Class AR-L Certificates, concurrently, the Uncertificated
Accrued Interest for such Classes for the current Distribution Date, pro rata
according to their respective Uncertificated Accrued Interest;

(iii)                third, to Component I of the Class AR-L Certificates, until
the Uncertificated Principal Balance thereof has been reduced to zero; and

(iv)                fourth, to the Class Y-1 and Class Z-1 Regular Interests,
the Class Y-1 Principal Distribution Amount and the Class Z-1 Principal
Distribution Amount, respectively.

(b)

To the extent of the REMIC I Available Distribution Amount for Loan Group 2:

(i)   first, to the Class Y-2 and Class Z-2 Regular Interests, concurrently, the
Uncertificated Accrued Interest for such Classes remaining unpaid from previous
Distribution Dates, pro rata according to their respective shares of such unpaid
amounts;

(ii)                 second, to the Class Y-2 and Class Z-2 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes for the
current Distribution Date, pro rata according to their respective Uncertificated
Accrued Interest; and

(iii)                third, to the Class Y-2 and Class Z-2 Regular Interests,
the Class Y-2 Principal Distribution Amount and the Class Z-2 Principal
Distribution Amount, respectively.

 

 

-56-

 

 


--------------------------------------------------------------------------------



 

 

(c)

To the extent of the REMIC I Available Distribution Amount for Loan Group 3:

(i)   first, to the Class Y-3 and Class Z-3 Regular Interests, concurrently, the
Uncertificated Accrued Interest for such Classes remaining unpaid from previous
Distribution Dates, pro rata according to their respective shares of such unpaid
amounts;

(ii)                 second, to the Class Y-3 and Class Z-3 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes for the
current Distribution Date, pro rata according to their respective Uncertificated
Accrued Interest; and

(iii)                third, to the Class Y-3 and Class Z-3 Regular Interests,
the Class Y-3 Principal Distribution Amount and the Class Z-3 Principal
Distribution Amount, respectively.

(d)

To the extent of the REMIC I Available Distribution Amount for Loan Group 4:

(i)   first, to the Class Y-4 and Class Z-4 Regular Interests, concurrently, the
Uncertificated Accrued Interest for such Classes remaining unpaid from previous
Distribution Dates, pro rata according to their respective shares of such unpaid
amounts;

(ii)                 second, to the Class Y-4 and Class Z-4 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes for the
current Distribution Date, pro rata according to their respective Uncertificated
Accrued Interest; and

(iii)                third, to the Class Y-4 and Class Z-4 Regular Interests,
the Class Y-4 Principal Distribution Amount and the Class Z-4 Principal
Distribution Amount, respectively.

(e)

To the extent of the REMIC I Available Distribution Amount for Loan Group 5:

(i)   first, to the Class Y-5 and Class Z-5 Regular Interests, concurrently, the
Uncertificated Accrued Interest for such Classes remaining unpaid from previous
Distribution Dates, pro rata according to their respective shares of such unpaid
amounts;

(ii)                 second, to the Class Y-5 and Class Z-5 Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Classes for the
current Distribution Date, pro rata according to their respective Uncertificated
Accrued Interest; and

(iii)                third, to the Class Y-5 and Class Z-5 Regular Interests,
the Class Y-5 Principal Distribution Amount and the Class Z-5 Principal
Distribution Amount, respectively.

(f)  To the extent of the REMIC I Available Distribution Amounts for such
Distribution Date remaining after payment of the amounts pursuant to paragraphs
(a), (b), (c), (d) and (e) of this definition of “REMIC I Distribution Amount”:

(i)   first, to each Class of REMIC I Class Y and Class Z Regular Interests, pro
rata according to the amount of unreimbursed Realized Losses allocable to
principal previously allocated to each such Class; provided, however, that any
amounts distributed pursuant to this paragraph (e)(i) of this definition of
“REMIC I Distribution Amount” shall not cause a reduction in the Uncertificated
Principal Balances of any of the Class Y and Class Z Regular Interests; and

 

 

-57-

 

 


--------------------------------------------------------------------------------



 

 

(ii)                 second, to the Class AR-L Certificates in respect of
Component I thereof, any remaining amount.

REMIC I Realized Losses: For any Distribution Date, Realized Losses on the
Group 1, Group 2, Group 3, Group 4 or Group 5 Mortgage Loans for the related
Collection Period shall be allocated to the REMIC I Regular Interests in
reduction of interest accrued thereon and the principal balances thereof in
accordance with the provisions of the definition of Realized Loss.

REMIC II Available Distribution Amount: For each of Loan Group 6A and Loan
Group 6B for any Distribution Date, the Available Distribution Amount for such
Loan Group.

REMIC II Distribution Amount: For any Distribution Date, the REMIC II Available
Distribution Amounts shall be deemed distributed to REMIC III, as the holder of
the REMIC II Regular Interests, and to Holders of the Class AR-L Certificates in
respect of Component II thereof, pursuant to Section 4.01(III)(b), in the
following amounts and priority:

(a) To the extent of the REMIC II Available Distribution Amount for Loan
Group 6A:

(i)   first, to Class Y-6A and Class Z-6A Regular Interests, concurrently, the
Uncertificated Accrued Interest for such Regular Interests remaining unpaid from
previous Distribution Dates, pro rata according to their respective shares of
such unpaid amounts;

(ii)                 second, to the Class Y-6A and Class Z-6A Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Regular Interests for
the current Distribution Date, pro rata according to their respective
Uncertificated Accrued Interest; and

(iii)                third, to the Class Y-6A and Class Z-6A Regular Interests,
the Class Y-6A Principal Distribution Amount and the Class Z-6A Principal
Distribution Amount, respectively.

(b) To the extent of the REMIC II Available Distribution Amount for Loan
Group 6B:

(i)   first, to the Class Y-6B and Class Z-6B Regular Interests, concurrently,
the Uncertificated Accrued Interest for such Regular Interests remaining unpaid
from previous Distribution Dates, pro rata according to their respective shares
of such unpaid amounts;

(ii)                 second, to the Class Y-6B and Class Z-6B Regular Interests,
concurrently, the Uncertificated Accrued Interest for such Regular Interests for
the current Distribution Date, pro rata according to their respective
Uncertificated Accrued Interest; and

(iii)                third, to the Class Y-6B and Class Z-6B Regular Interests,
the Class Y-6B Principal Distribution Amount and the Class Z-6B Principal
Distribution Amount, respectively; and

(c) To the extent of the REMIC II Available Distribution Amounts for such
Distribution Date remaining after payment of the amounts pursuant to paragraphs
(a), (b) and (c) of this definition of “REMIC II Distribution Amount”:

 

 

-58-

 

 


--------------------------------------------------------------------------------



 

 

(i)   first, to each of the REMIC II Class Y and Class Z Regular Interests, pro
rata according to the amount of unreimbursed Realized Losses allocable to
principal previously allocated to each such Regular Interests; provided,
however, that any amounts distributed pursuant to this paragraph (e)(i) of this
definition of “REMIC II Distribution Amount” shall not cause a reduction in the
Uncertificated Principal Balances of any of the Class Y and Class Z Regular
Interests; and

(ii)                 second, to the Class AR-L Certificates in respect of
Component II thereof, any remaining amount.

REMIC II Realized Losses: For any Distribution Date, Realized Losses on the
Group 6 Mortgage Loans for the related Collection Period shall be allocated to
the REMIC II Regular Interests Y-6A, Y-6B, Z-6A and Z-6B as provided in the
definition of Realized Loss in reduction of the principal balances thereof and
accrued and unpaid interest thereon until such principal balances and accrued
and unpaid interest shall have been reduced to zero.

REMIC III Available Distribution Amount: For any Distribution Date, the amount
deemed distributed to REMIC III from REMIC I and REMIC II in respect of the
Regular Interests therein.

REMIC III Principal Reduction Amounts: For any Distribution Date, the amounts by
which the principal balances of the REMIC III Regular Interests LT1, LT2, LT3,
LT4, LT5, LT6, LT7, LT8, LT-Y6A and LT-Y6B, respectively, will be reduced on
such Distribution Date by the allocation of Realized Losses and the distribution
of principal, determined as follows:

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y1 =    the aggregate principal balance of the REMIC III Regular Interests LT1
and LT-Y6A after distributions on the prior Distribution Date.

Y2 =    the principal balance of the REMIC III Regular Interest LT2 after
distributions on the prior Distribution Date.

Y3 =    the principal balance of the REMIC III Regular Interest LT3 after
distributions on the prior Distribution Date.

Y4 =    the principal balance of the REMIC III Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4).

ΔY1 =                 the combined REMIC III Regular Interests LT1 and LT-Y6A
Principal Reduction Amount.

ΔY2 =

the REMIC III Regular Interest LT2 Principal Reduction Amount.

ΔY3 =

the REMIC III Regular Interest LT3 Principal Reduction Amount.

ΔY4 =

the REMIC III Regular Interest LT4 Principal Reduction Amount.

P0 =     the aggregate principal balance of the REMIC III Regular Interests LT1,
LT2, LT3, LT4 and LT-Y6A after distributions and the allocation of Realized
Losses on the prior Distribution Date.

 

 

-59-

 

 


--------------------------------------------------------------------------------



 

 

P1 =     the aggregate principal balance of the REMIC III Regular Interests LT1,
LT2, LT3, LT4 and LT-Y6A after distributions and the allocation of Realized
Losses to be made on such Distribution Date.

ΔP =         P0 - P1 = the aggregate of the REMIC III Regular Interests LT1,
LT2, LT3, LT4 and LT-Y6A Principal Reduction Amounts.

=            the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made on, the Group I
Certificates on such Distribution Date (including distributions of accrued and
unpaid interest on the Class SB-I Certificates for prior Distribution Dates).

R0 =     the Group 6A Net WAC Rate (stated as a monthly rate) after giving
effect to amounts distributed and Realized Losses allocated on the prior
Distribution Date.

R1 =     the Group 6A Net WAC Rate (stated as a monthly rate) after giving
effect to amounts to be distributed and Realized Losses to be allocated on such
Distribution Date.

α =                (Y2 + Y3)/P0. The initial value of a on the Closing Date for
use on the first Distribution Date shall be 0.0001.

γ0 =        the lesser of (A) the sum of (1) for all Classes of Group 6A
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Funds Cap, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the
allocation of Realized Losses on the prior Distribution Date, (2) for all
Classes of Class M Certificates of the product for each Class of (i) the monthly
interest rate (as limited by the Net Funds Cap, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii)
the aggregate Certificate Principal Balance for such Class multiplied by a
fraction whose numerator is the principal balance of the REMIC II Regular
Interest Y-6A and whose denominator is the sum of the principal balances of the
REMIC II Regular Interests Y-6A and Y-6B after distributions and the allocation
of Realized Losses on the prior Distribution Date, (3) the amount, if any, by
which the sum of the amounts in clauses (A)(1) and (2) of the definition of Γ0
exceeds S0 * Q0 and (4) the amount, if any, by which the sum of the amounts in
clauses (A)(1) and (2) of the definition of Λ0 exceeds T0 * M0 and (B) R0*P0.

γ1 =       the lesser of (A) the sum of (1) for all Classes of Group 6A
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Funds Cap, if applicable) for such Class applicable for
distributions to be made on the next succeeding Distribution Date and (ii) the
aggregate Certificate Principal Balance for such Class after distributions and
the allocation of Realized Losses to be made on such Distribution Date, (2) for
all Classes of Class M Certificates of the product for each Class of (i) the
monthly interest rate (as limited by the Net Funds Cap, if applicable) for such
Class applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Certificate Principal Balance for such
Class multiplied by a fraction whose numerator is the principal balance of the
REMIC II Regular Interest Y-6A and whose denominator is the sum of the principal
balances of the REMIC II Regular Interests Y-6A and Y-6B after distributions and
the allocation of Realized Losses to be made on such Distribution Date, (3) the
amount, if any, by which the sum of the amounts in clauses (A)(1) and (2) of the
definition of Γ1 exceeds S1 * Q1 and (4) the amount, if any, by which the sum of
the amounts in clauses (A)(1) and (2) of the definition of Λ1 exceeds T1 * M1
and (B) R1*P1.

Then, based on the foregoing definitions:

 

 

-60-

 

 


--------------------------------------------------------------------------------



 

 

ΔY1 =

ΔP - ΔY2 - ΔY3 - ΔY4;

 

ΔY2 =

(α/2){( γ0R1 - γ1R0)/R0R1};

ΔY3 =

αΔP - ΔY2; and

 

ΔY4 =

ΔY3.

 

if both ΔY2 and ΔY3, as so determined, are non-negative numbers. Otherwise:

(1)

If ΔY2, as so determined, is negative, then

ΔY2 = 0;

ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

(2)

If ΔY3, as so determined, is negative, then

ΔY3 = 0;

ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 - γ1R0};

ΔY4 = ΔY3; and

ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

The Principal Reduction Amount ?Y1 shall be allocated, first, to the REMIC III
Regular Interest LT-Y6A to the extent of the Principal Reduction Amount for the
REMIC II Regular Interest Y-6A and, second, any remainder shall be allocated to
the REMIC III Regular Interest LT1.

 

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y5 =    the aggregate principal balance of the REMIC III Regular Interests LT5
and LT-Y6B after distributions on the prior Distribution Date.

Y6 =    the principal balance of the REMIC III Regular Interest LT6 after
distributions on the prior Distribution Date.

Y7 =    the principal balance of the REMIC III Regular Interest LT7 after
distributions on the prior Distribution Date.

Y8 =    the principal balance of the REMIC III Regular Interest LT8 after
distributions on the prior Distribution Date (note: Y7 = Y8).

ΔY5 =                 the combined REMIC III Regular Interest LT5 and LT-Y6B
Principal Reduction Amount.

 

 

-61-

 

 


--------------------------------------------------------------------------------



 

 

ΔY6 =

the REMIC III Regular Interest LT6 Principal Reduction Amount.

Δ Y7 =

the REMIC III Regular Interest LT7 Principal Reduction Amount.

ΔY8 =

the REMIC III Regular Interest LT8 Principal Reduction Amount.

Q0 =    the aggregate principal balance of the REMIC III Regular Interests LT5,
LT6, LT7, LT8 and LT-Y6B after distributions and the allocation of Realized
Losses on the prior Distribution Date.

Q1 =    the aggregate principal balance of the REMIC III Regular Interests LT5,
LT6, LT7, LT8 and LT-Y6B after distributions and the allocation of Realized
Losses to be made on such Distribution Date.

ΔQ =         Q0 - Q1 = the aggregate of the REMIC III Regular Interests LT5,
LT6, LT7, LT8 and LT-7B Principal Reduction Amounts.

=            the aggregate of the principal portions of Realized Losses to be
allocated to, and the principal distributions to be made on, the Group 6B
Certificates and the Group 6B portion of the Class 6-M Certificates on such
Distribution Date (including distributions of accrued and unpaid interest on the
Class 6-X Certificates for prior Distribution Dates to the extend attributable
to interest accrued in respect of Group 6B).

S0 =     the Group 6B REMIC Net WAC Rate (stated as a monthly rate) after giving
effect to amounts distributed and Realized Losses allocated on the prior
Distribution Date.

S1 =     the Group 6B REMIC Net WAC Rate (stated as a monthly rate) after giving
effect to amounts to be distributed and Realized Losses to be allocated on such
Distribution Date.

β =                (Y6 + Y7)/Q0. The initial value of ß on the Closing Date for
use on the first Distribution Date shall be 0.0001.

Γ0 =     the lesser of (A) the sum of (1) for all Classes of Group 6B
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Funds Cap, if applicable) for such Class applicable for
distributions to be made on such Distribution Date and (ii) the aggregate
Certificate Principal Balance for such Class after distributions and the
allocation of Realized Losses on the prior Distribution Date, (2) for all
Classes of Class M Certificates of the product for each Class of (i) the monthly
interest rate (as limited by the Net Funds Cap, if applicable) for such
Class applicable for distributions to be made on such Distribution Date and (ii)
the aggregate Certificate Principal Balance for such Class multiplied by a
fraction whose numerator is the principal balance of the REMIC II Regular
Interest Y-6B and whose denominator is the sum of the principal balances of the
REMIC II Regular Interests Y-6A and Y-6B after distributions and the allocation
of Realized Losses on the prior Distribution Date, (3) the amount, if any, by
which the sum of the amounts in clauses (A)(1) and (2) of the definition of γ0
exceeds R0 * P0 and (4) the amount, if any, by which the sum of the amounts in
clauses (A)(1) and (2) of the definition of Λ0 exceeds T0 * M0 reduced by the
lesser of (i) the excess, if any, of R0*P0 over the sum of the amounts in
clauses (A)(1) and (2) of the definition of γ0 and (ii) the sum of the amounts
in clauses (3) and (4) hereof and (B) S0*Q0.

Γ1 =    the lesser of (A) the sum of (1) for all Classes of Group 6B
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Funds Cap, if applicable) for such Class applicable for
distributions to be made on the next succeeding Distribution Date and (ii) the
aggregate Certificate Principal Balance for such Class after distributions and
the allocation of Realized

 

 

-62-

 

 


--------------------------------------------------------------------------------



 

Losses to be made on such Distribution Date, (2) for all Classes of Class M
Certificates of the product for each Class of (i) the monthly interest rate (as
limited by the Net Funds Cap, if applicable) for such Class applicable for
distributions to be made on the next succeeding Distribution Date and (ii) the
aggregate Certificate Principal Balance for such Class multiplied by a fraction
whose numerator is the principal balance of the REMIC II Regular Interest Y-6B
and whose denominator is the sum of the principal balances of the REMIC II
Regular Interests Y-6A and Y-6B after distributions and the allocation of
Realized Losses to be made on such Distribution Date, (3) the amount, if any, by
which the sum of the amounts in clauses (A)(1) and (2) of the definition of γ1
exceeds R1 * P1 and (4) the amount, if any, by which the sum of the amounts in
clauses (A)(1) and (2) of the definition of Λ1 exceeds T1 * M1 reduced by the
lesser of (i) the excess, if any, of R1*P1 over the sum of the amounts in
clauses (A)(1) and (2) of the definition of γ1 and (ii) the sum of the amounts
in clauses (3) and (4) hereof and (B) S1*Q1.

Then, based on the foregoing definitions:

ΔY5 =

ΔQ - ΔY6 - Δ Y7 - ΔY8;

 

ΔY6 =

(β/2){(Γ0S1 - Γ1S0)/S0S1};

Δ Y7 =

βΔQ - ΔY6; and

 

ΔY8 =

Δ Y7.

 

if both ΔY6 and Δ Y7, as so determined, are non-negative numbers. Otherwise:

(1)

If ΔY6, as so determined, is negative, then

ΔY6 = 0;

Δ Y7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

ΔY8 = Δ Y7; and

ΔY5 = ΔQ - ΔY6 - Δ Y7 - ΔY8.

(2)

If Δ Y7, as so determined, is negative, then

Δ Y7 = 0;

ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 - Γ1S0};

ΔY8 = Δ Y7; and

ΔY5 = ΔQ - ΔY6 - Δ Y7 -ΔY8.

The Principal Reduction Amount ?Y5 shall be allocated, first, to the REMIC III
Regular Interest LT-Y6B to the extent of the Principal Reduction Amount for the
REMIC II Regular Interest Y-6B and, second, any remainder shall be allocated to
the REMIC III Regular Interest LT5.

REMIC III Realized Losses: For any Distribution Date, Realized Losses on the
Mortgage Loans for the related Due Period shall be allocated, as follows:
Realized Losses on the Group 1, Group 2, Group 3, Group 4 or Group 5 Mortgage
Loans for the related Collection Period shall

 

 

-63-

 

 


--------------------------------------------------------------------------------



 

be allocated to the REMIC III Regular Interests (other than the REMIC III
Regular Interests LT1, LT2, LT3, LT4, LT5, LT6, LT7, LT8, LT-Y6A and LT-Y6B) as
follows: Realized Losses shall be allocated to each such Class of REMIC III
Regular Interests to the extent that such Realized Losses are allocated to the
Related Class or Classes of Certificates. Realized Losses so allocated shall be
deemed to be applied to reduce the principal balance of, or accrued interest on,
such REMIC III Regular Interest to the same extent that they reduced the
principal balance of, or accrued interest on, the Related Classes of
Certificates.

Realized Losses on the Group 6A Mortgage Loans for the related Collection Period
shall be allocated to the REMIC III Regular Interests LT1, LT2, LT3, LT4 and
LT-Y6A, in reduction of the principal balances thereof and interest accrued
thereon, as follows: (i) the interest portion of Realized Losses, if any, shall
be allocated pro rata to accrued interest on the REMIC III Regular Interests
LT1, LT2, LT3, LT4 and LT-Y6A, to the extent of such accrued interest, and (ii)
any remaining interest portions of Realized Losses and any principal portions of
Realized Losses shall be treated as principal portions of Realized Losses and
allocated (i) to the REMIC III Regular Interest LT-Y6A to the same extent that
principal Realized Losses were allocate to the REMIC II Regular Interest Y-6A,
(ii) to the REMIC III Regular Interest LT2, REMIC III Regular Interest LT3 and
REMIC III Regular Interest LT4, pro rata according to their respective Principal
Reduction Amounts, provided that such allocation to each of the REMIC III
Regular Interest LT2, REMIC III Regular Interest LT3 and REMIC III Regular
Interest LT4, and (iii) any Realized Losses not allocated to any of REMIC III
Regular Interest LT3, REMIC III Regular Interest LT4 and REMIC III Regular
Interest LT-Y6A pursuant to the provisos of clauses (i) and (ii) above shall be
allocated to the REMIC III Regular Interest LT1, until the principal balance
thereof shall have been reduced to zero. Any Realized Losses on the Group 6A
Mortgage Loans remaining after the allocations made in the preceding sentences
shall be allocated among the Class LT2, Class LT3 and Class LT4 REMIC III
Regular Interests pro-rata according to their respective principal balances as
reduced by the allocations in the preceding sentence until such principal
balances shall have been reduced to zero.

Realized Losses on the Group 6B Mortgage Loans for the related Collection Period
shall be allocated to the REMIC III Regular Interests LT5, LT6, LT7, LT8 and
LT-Y6B, in reduction of the principal balances thereof and interest accrued
thereon, as follows: (i) the interest portion of Realized Losses, if any, shall
be allocated pro rata to accrued interest on the REMIC III Regular Interests
LT5, LT6, LT7, LT8 and LT-Y6B to the extent of such accrued interest, and (ii)
any remaining interest portions of Realized Losses and any principal portions of
Realized Losses shall be treated as principal portions of Realized Losses and
allocated (i) to the REMIC III Regular Interest LT-Y6B to the same extent that
principal Realized Losses were allocate to the REMIC II Regular Interest Y-6B,
(ii) to the REMIC III Regular Interest LT6, REMIC III Regular Interest LT7 and
REMIC III Regular Interest LT8, pro rata according to their respective Principal
Reduction Amounts, provided that such allocation to each of the REMIC III
Regular Interest LT6, REMIC III Regular Interest LT7 and REMIC III Regular
Interest LT8 shall not exceed their respective Principal Reduction Amounts for
such Distribution Date, and (iii) any Realized Losses not allocated to any of
REMIC III Regular Interest LT6, REMIC III Regular Interest LT7, REMIC III
Regular Interest LT8 or REMIC III Regular Interest LT-Y6B pursuant to the
provisos of clauses (i) and (ii) above shall be allocated to the REMIC III
Regular Interest LT5, until the principal balance thereof shall have been
reduced to zero. Any Realized Losses on the Group 6B Mortgage Loans remaining
after the allocations made in the preceding sentences shall be allocated among
the Class LT6, Class LT7 and Class LT8 REMIC III Regular Interests pro-rata
according to their respective principal balances as reduced by the allocations
in the preceding sentence until such principal balances shall have been reduced
to zero.

REMIC III Regular Interest LT1 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT1
Principal Reduction Amount for such

 

 

-64-

 

 


--------------------------------------------------------------------------------



 

Distribution Date over the Realized Losses allocated to the REMIC III Regular
Interest LT1 on such Distribution Date.

REMIC III Regular Interest LT2 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT2
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT2 on such Distribution Date.

REMIC III Regular Interest LT3 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT3
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT3 on such Distribution Date.

REMIC III Regular Interest LT4 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT4
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT4 on such Distribution Date.

REMIC III Regular Interest LT5 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT5
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT5 on such Distribution Date.

REMIC III Regular Interest LT6 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT6
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT6 on such Distribution Date.

REMIC III Regular Interest LT7 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT7
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT7 on such Distribution Date.

REMIC III Regular Interest LT8 Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT8
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT8 on such Distribution Date.

REMIC III Regular Interest LT-Y6A Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT-Y6A
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT-Y6A on such Distribution Date.

REMIC III Regular Interest LT-Y6B Principal Distribution Amount: For any
Distribution Date, the excess, if any, of the REMIC III Regular Interest LT-Y6B
Principal Reduction Amount for such Distribution Date over the Realized Losses
allocated to the REMIC III Regular Interest LT-Y6B on such Distribution Date.

REMIC Provisions: The provisions of the federal income tax law relating to
REMICs, which appear at Sections 860A through 860G of the Code, and related
provisions and regulations promulgated thereunder, as the foregoing may be in
effect from time to time.

 

 

-65-

 

 


--------------------------------------------------------------------------------



 

 

REMIC Regular Interest: Any of the REMIC I Regular Interests, REMIC II Regular
Interests, REMIC III Regular Interests and REMIC IV Regular Interests.

REO Property: A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan.

Required Insurance Policy: With respect to any Non-Designated Mortgage Loan, any
insurance policy that is required to be maintained from time to time under this
Agreement in respect of such Mortgage Loan or the related Mortgaged Property.

Residual Certificates: The Class AR and Class AR-L Certificates.

Responsible Officer: When used with respect to the Trust Administrator, shall
mean any officer within the corporate trust department of the Trust
Administrator, including any Assistant Vice President, the Secretary, any Vice
President, Assistant Secretary, the Treasurer, any Assistant Treasurer, any
Trust Officer or any other officer of the Trust Administrator customarily
performing functions similar to those performed by any of the above designated
officers and any officer within the Corporate Trust Department having direct
responsibility for the administration of this Agreement. When used with respect
to the Trustee, shall mean any officer within the Corporate Trust Department
having direct responsibility for the administration of this Agreement and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

Rolling Three Month Delinquency Rate: For any Distribution Date will be the
fraction, expressed as a percentage, equal to the average of the Delinquency
Rates for each of the three (or one and two, in the case of the first and second
Distribution Dates) immediately preceding months.

Rule 144A: Rule 144A under the 1933 Act, as in effect from time to time.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

Scheduled Payment: The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan pursuant
to the terms of the related Mortgage Note.

Security Agreement: With respect to a Cooperative Loan, the agreement or
mortgage creating a security interest in favor of the originator of the
Cooperative Loan in the related Cooperative Shares.

Seller: DLJMC.

Senior Certificates: As specified in the Preliminary Statement.

Senior Liquidation Amount: The Group 1 Senior Liquidation Amount, the Group 2
Senior Liquidation Amount, the Group 3 Senior Liquidation Amount, Group 4 Senior
Liquidation Amount or Group 5 Senior Liquidation Amount, as applicable.

Senior Percentage: The Group 1 Senior Percentage, Group 2 Senior Percentage,
Group 3 Senior Percentage, Group 4 Senior Percentage or Group 5 Senior
Percentage, as applicable.

 

 

-66-

 

 


--------------------------------------------------------------------------------



 

 

Senior Prepayment Percentage: The Senior Prepayment Percentage for any
Distribution Date occurring during the seven years beginning on the first
Distribution Date for each of Loan Group 1, Loan Group 2, Loan Group 3, Loan
Group 4 and Loan Group 5 will equal 100%. The Senior Prepayment Percentage for
any Distribution Date occurring on or after the seventh anniversary of the first
Distribution Date for each such Loan Group will be as follows: for any
Distribution Date in the first year thereafter, the related Senior Percentage
plus 70% of the related Subordinate Percentage for such Distribution Date; for
any Distribution Date in the second year thereafter, the related Senior
Percentage plus 60% of the related Subordinate Percentage for such Distribution
Date; for any Distribution Date in the third year thereafter, the related Senior
Percentage plus 40% of the related Subordinate Percentage for such Distribution
Date; for any Distribution Date in the fourth year thereafter, the related
Senior Percentage plus 20% of the related Subordinate Percentage for such
Distribution Date; and for any Distribution Date after the fourth year
thereafter, the related Senior Percentage for such Distribution Date.

Notwithstanding the foregoing, on any Distribution Date and with respect to Loan
Group 1, Loan Group 2, Loan Group 3, Loan Group 4 or Loan Group 5 if the Senior
Percentage exceeds the initial related Senior Percentage, the Senior Prepayment
Percentage for each Group for that Distribution Date will equal 100%, (ii) if on
or before the Distribution Date in May 2008, the Group C-B Percentage is greater
than or equal to twice the Group C-B Percentage as of the Closing Date, in which
case the Senior Prepayment Percentage for each Group will equal the related
Senior Percentage, plus 50% of the related Subordinate Percentage for that
Distribution Date, and if after the Distribution Date in May 2008, the Group C-B
Percentage is greater than or equal to twice the Group C-B Percentage as of the
Closing Date, then the Senior Prepayment Percentage for each such Group for such
Distribution Date will equal the related Senior Percentage).

Notwithstanding the foregoing, the Senior Prepayment Percentage for any of Loan
Group 1, Loan Group 2, Loan Group 3, Loan Group 4 or Loan Group 5 shall equal
100% for any Distribution Date as to which (i) the outstanding principal balance
of the Mortgage Loans in the related Loan Group, delinquent 60 days or more
(including all REO Properties and Mortgage Loans in foreclosure) (averaged over
the preceding six month period), as a percentage of the related aggregate
Subordinate Component Balance as of such Distribution Date is equal to or
greater than 50% or (ii) cumulative Realized Losses for the Mortgage Loans in
the related Loan Group exceed (a) with respect to any Distribution Date prior to
the third anniversary of the first Distribution Date, 20% of the related
aggregate Subordinate Component Balance as of the Closing Date (the “Original
Subordinate Principal Balance”), (b) with respect to any Distribution Date on or
after the third anniversary but prior to the eighth anniversary of the first
Distribution Date, 30% of the related Original Subordinate Principal Balance,
(c) with respect to any Distribution Date on or after the eighth anniversary but
prior to the ninth anniversary of the first Distribution Date, 35% of the
related Original Subordinate Principal Balance, (d) with respect to any
Distribution Date on or after the ninth anniversary but prior to the tenth
anniversary of the first Distribution Date, 40% of the related Original
Subordinate Principal Balance, (e) with respect to any Distribution Date on or
after the tenth anniversary but prior to the eleventh anniversary of the first
Distribution Date, 45% of the related Original Subordinate Principal Balance and
(f) with respect to any Distribution Date on or after the eleventh anniversary
of the first Distribution Date, 50% of the Original Subordinate Principal
Balance.

If the Senior Prepayment Percentage for one Loan Group equals 100% due to the
limitations set forth above, then the Senior Prepayment Percentage for the other
Loan Groups will equal 100%.

If on any Distribution Date the allocation to a Class of Senior Certificates
then entitled to distributions of Principal Prepayments and other amounts in the
percentage required above would reduce the outstanding Class Principal Balance
of that Class below zero, the distribution to that Class of Senior

 

 

-67-

 

 


--------------------------------------------------------------------------------



 

Certificates of the Senior Prepayment Percentage of those amounts for such
Distribution Date shall be limited to the percentage necessary to reduce the
related Class Principal Balance to zero.

Senior Principal Distribution Amount: The Group 1 Senior Principal Distribution
Amount, Group 2 Senior Principal Distribution Amount, Group 3 Senior Principal
Distribution Amount, Group 4 Senior Principal Distribution Amount or Group 5
Senior Principal Distribution Amount, as applicable.

Servicer Employee: As defined in Section 3.18.

Servicer Letter Agreement: With respect to each Servicer, the letter agreement,
dated as of the Closing Date, between such Servicer and DLJMC regarding
surviving provisions such Servicer’s mortgage loan purchase and servicing
agreement with DLJMC.

Servicer Mortgage File: All documents pertaining to a Mortgage Loan not required
to be included in the Trustee Mortgage File and held by the Master Servicer or
the related Servicer or any Subservicer.

Servicers: SPS, GreenPoint, Wells Fargo and Wilshire to the extent it has taken
over the servicing of one or more Mortgage Loans pursuant to Section 3.19 and,
in each case, any successor in interest thereto or any successor servicer
appointed as provided herein.

Servicing Advance: With respect to the Non-Designated Mortgage Loans, all
customary, reasonable and necessary “out of pocket” costs and expenses incurred
prior to, on or after the Cut-off Date in the performance by a Servicer of its
servicing obligations related to such Mortgage Loans, including, but not limited
to, the cost (including reasonable attorneys’ fees and disbursements) of (i) the
preservation, restoration and protection of a Mortgaged Property, (ii)
compliance with the obligations under Section 3.11 and any enforcement or
judicial proceedings, including foreclosures, (iii) the management and
liquidation of any REO Property (including default management and similar
services, appraisal services and real estate broker services), (iv) any expenses
incurred by a Servicer in connection with obtaining an environmental inspection
or review pursuant to the second paragraph of Section 3.11(a), (v) compliance
with the obligations under Section 3.09, (vi) locating any documents missing
from the Trustee’s Mortgage File and (vii) obtaining broker price opinions. In
no event will any Servicer be required to make any Servicing Advance which would
constitute a Nonrecoverable Advance.

With respect to the Designated Mortgage Loans, Servicing Advance shall have the
meaning assigned to such term in the related Designated Servicing Agreement.

Servicing Fee: As to each Mortgage Loan and any Distribution Date, an amount
equal to one month’s interest at the Servicing Fee Rate on the Stated Principal
Balance of such Mortgage Loan as of the Due Date in the month of such
Distribution Date (prior to giving effect to any Scheduled Payments due on such
Mortgage Loan on such Due Date), subject to reduction as provided in
Section 3.14.

Servicing Fee Rate: As to each Mortgage Loan, the per annum rate set forth on
the related Mortgage Loan Schedule; provided, that with respect to the June 2005
Distribution Date, the Servicing Fee Rate for the Mortgage Loans serviced by the
Interim Servicer shall be the per annum rate set forth in the Interim Servicing
Agreement or as otherwise provided in writing to the Trust Administrator and
Master Servicer from the Depositor.

Servicing Officer: Any officer of a Servicer involved in, or responsible for,
the administration and servicing of the related Mortgage Loans whose name and
specimen signature appear

 

 

-68-

 

 


--------------------------------------------------------------------------------



 

on a list of servicing officers furnished to the Trustee and the Trust
Administrator by a Servicer on the Closing Date pursuant to this Agreement, as
such list may from time to time be amended and delivered to the Trustee and
Trust Administrator.

Special Hazard Loss: A Realized Loss (or portion thereof) with respect to a
Mortgage Loan arising from any direct physical loss or damage to a Mortgaged
Property which is not covered by a standard hazard maintenance policy with
extended coverage or by a flood insurance policy, if applicable (or which would
not have been covered by such a policy had such a policy been maintained), which
is caused by or results from any cause except: (i) wear and tear, deterioration,
rust or corrosion, mold, wet or dry rot, inherent vice or latent defect,
animals, birds, vermin, insects; (ii) settling, subsidence, cracking, shrinkage,
bulging or expansion of pavements, foundations, walls, floors, roofs or
ceilings; (iii) errors in design, faulty workmanship or faulty materials, unless
the collapse of the property or part thereof ensues and then only for the
ensuing loss; (iv) nuclear or chemical reaction or nuclear radiation or
radioactive or chemical contamination, all whether controlled or uncontrolled,
and whether such loss be direct or indirect, proximate or remote; (v) hostile or
warlike action in time of peace or war, including action in hindering, combating
or defending against an actual, impending or expected attack (a) by any
government of sovereign power, de jure or de facto, or by any authority
maintaining or using military, naval or air forces, (b) by military, naval or
air forces, or (c) by an agent of any such government, power, authority or
forces; (vi) any weapon of war employing atomic fission or radioactive force
whether in time of peace or war; or (vii) insurrection, rebellion, revolution,
civil war, usurped power or action taken by governmental authority in hindering,
combating or defending against such occurrence, seizure or destruction under
quarantine or customs regulations, confiscation by order of any government or
public authority, or risks of contraband or illegal transportation or trade.

Special Hazard Loss Coverage Amount: With respect to the Class C-B Certificates,
as of the Closing Date, $5,889,131 subject in each case to reduction from time
to time, to be an amount equal on any Distribution Date to the lesser of (a) the
greatest of (i) 1% of the Aggregate Groups 1-5 Collateral Balance, (ii) twice
the principal balance of the largest Mortgage Loan in Loan Group 1, Loan
Group 2, Loan Group 3 and Loan Group 4 and (iii) the aggregate Stated Principal
Balances of the Group 1, Group 2, Group 3, Group 4 and Group 5 Mortgage Loans
secured by Mortgaged Properties located in the single California postal zip code
area having the highest aggregate principal balance of any such zip code area
and (b) the Special Hazard Loss Coverage Amount as of the Closing Date less the
amount, if any, of losses attributable to Special Hazard Losses allocated to the
Class C-B Certificates since the Closing Date. All Stated Principal Balances for
the purpose of this definition will be calculated as of the first day of the
month preceding such Distribution Date after giving effect to scheduled
installments of principal and interest on the Mortgage Loans then due, whether
or not paid. The Special Hazard Loss Coverage Amount may be reduced below the
amount set forth above for any Distribution Date with the consent of the Rating
Agencies as evidenced by a letter of each Rating Agency to the Trust
Administrator to the effect that any such reduction will not result in a
downgrading of the current ratings assigned to such Classes of Certificates
rated by it.

Special Hazard Loss Coverage Termination Date: The date on which the Special
Hazard Loss Coverage Amount is reduced to zero.

Special Servicer: Wilshire Credit Corporation, and its successors and permitted
assigns.

Special Serviced Mortgage Loan: The Mortgage Loans for which the Special
Servicer acts as servicer pursuant to Section 3.19.

SPS: Select Portfolio Servicing, Inc., a Utah corporation, and its successors
and assigns.

 

 

-69-

 

 


--------------------------------------------------------------------------------



 

 

SPS Mortgage Loans: Any SPS Serviced Mortgage Loans for which SPS has not
entered into a subservicing arrangement for such Mortgage Loan pursuant to
Section 3.02 hereof.

SPS Serviced Mortgage Loans: The Mortgage Loans identified as such on the
Mortgage Loan Schedule for which SPS is the applicable Servicer.

Standard Hazard Policy: Each standard hazard insurance policy or replacement
therefore referred to in Section 3.09.

Startup Day: The Closing Date.

Stated Principal Balance: With respect to any Mortgage Loan and Due Date, the
unpaid principal balance of such Mortgage Loan as of such Due Date as specified
in the amortization schedule at the time relating thereto (before any adjustment
to such amortization schedule by reason of any moratorium or similar waiver or
grace period) after giving effect to any previous Curtailments and Liquidation
Proceeds allocable to principal (other than with respect to any Liquidated
Mortgage Loan) and to the payment of principal due on such Due Date and
irrespective of any delinquency in payment by the related Mortgagor.

Stepdown Date: The date occurring on the later of (x) the Distribution Date in
June 2008 and (y) the first Distribution Date on which the Group 6 Senior
Enhancement Percentage (calculated for this purpose after giving effect to
payments or other recoveries in respect of the Mortgage Loans in Loan Group 6
during the related Collection Period but before giving effect to payments on the
Group 6 Certificates on such Distribution Date) is greater than or equal to
18.80%.

Stock Power: With respect to a Cooperative Loan, an assignment of the stock
certificate or an assignment of the Cooperative Shares issued by the Cooperative
Corporation.

Streamlined Mortgage Loan: A Mortgage Loan originated in connection with the
refinance of a mortgage loan pursuant to the Seller’s streamlined documentation
program then in effect.

Subordinate Certificates: As specified in the Preliminary Statement.

Subordinate Component Balance: For any of Loan Group 1, Loan Group 2, Loan
Group 3, Loan Group 4 and Loan Group 5, as of any date of determination, the
Aggregate Loan Group Balance of such Loan Group as of such date of
determination, minus the sum of the then outstanding aggregate Class Principal
Balance of the related Classes of Class A Certificates.

Subordinate Group 6A Balance: For any Distribution Date will be the Aggregate
Loan Group Balance for Loan Group 6A as of the first day of the related
Collection Period less the aggregate Class Principal Balance of the Group 6A
Senior Certificates.

Subordinate Group 6B Balance: For any Distribution Date will be the Aggregate
Loan Group Balance for Loan Group 6B as of the first day of the related
Collection Period less the aggregate Class Principal Balances of the Group 6B
Senior Certificates.

Subordinate Liquidation Amount: For any Distribution Date and any of Loan
Group 1, Loan Group 2, Loan Group 3, Loan Group 4 or Loan Group 5 the excess, if
any, of the aggregate Liquidation Principal of all Mortgage Loans in that Loan
Group which became Liquidated Mortgage Loans during the calendar month preceding
the Distribution Date over the Group 1 Senior Liquidation

 

 

-70-

 

 


--------------------------------------------------------------------------------

 

 

Amount, Group 2 Senior Liquidation Amount, Group 3 Senior Liquidation Amount,
Group 4 Senior Liquidation Amount or Group 5 Senior Liquidation Amount, as
applicable, for such Distribution Date.

Subordinate Percentage: With respect to any Distribution Date and Loan Group 1,
Loan Group 2, Loan Group 3, Loan Group 4 or Loan Group 5, the excess of 100%
over the related Senior Percentage for that Distribution Date.

Subordinate Prepayment Percentage: With respect to any Distribution Date and
with respect to Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4 or Loan
Group 5, 100% minus the related Senior Prepayment Percentage for such
Distribution Date; provided, however, that if the aggregate Class Principal
Balance of the Senior Certificates related to such Loan Group has been reduced
to zero, then the Subordinate Prepayment Percentage for such Loan Group will
equal 100%.

Subordinate Principal Distribution Amount: With respect to any Distribution
Date, the sum of the following amounts for each of Loan Group 1, Loan Group 2,
Loan Group 3, Loan Group 4 or Loan Group 5: (i) the related Subordinate
Percentage of the related Principal Payment Amount, (ii) the related Subordinate
Prepayment Percentage of the related Principal Prepayment Amount, and (iii) the
related Subordinate Liquidation Amount; less the amount of certain
cross-collateralization payments as made pursuant to Section 4.07.

Subordination Level: With respect to any Distribution Date and any Class of
Class C-B Certificates, the percentage obtained by dividing the sum of the
Class Principal Balances of all Classes of Class C-B Certificates which are
subordinate in right of payment to such Class by the sum of the Class Principal
Balances of the Group 1, Group 2, Group 3, Group 4, Group 5 and Class C-B
Certificates, in each case immediately prior to such Distribution Date.

Subsequent Cut-off Date: With respect to any Subsequent Mortgage Loan, the first
day of the month on which such Mortgage Loan is transferred to the Trust.

Subsequent Mortgage Loan: Any Mortgage Loan other than an Initial Mortgage Loan
conveyed to the Trust Fund pursuant to Section 2.01 hereof and to a Subsequent
Transfer Agreement, which Mortgage Loan shall be listed on the revised Mortgage
Loan Schedule delivered pursuant to this Agreement and on Schedule A to such
Subsequent Transfer Agreement. When used with respect to a single Subsequent
Transfer Date, Subsequent Mortgage Loan shall mean a Subsequent Mortgage Loan
conveyed to the Trust on that Subsequent Transfer Date.

Subsequent Transfer Agreement: A Subsequent Transfer Agreement substantially in
the form of Exhibit R hereto, executed and delivered by and among the Depositor,
DLJMC and the Trustee.

Subsequent Transfer Date: For any Subsequent Transfer Agreement, the date the
related Subsequent Mortgage Loans are transferred to the Trust pursuant to the
related Subsequent Transfer Agreement.

Substitution Adjustment Amount: As defined in Section 2.03.

Subservicer: Any other entity with respect to any Non-Designated Mortgage Loan
under any Subservicing Agreement applicable to such Mortgage Loan and any
successors and assigns under such Subservicing Agreement.

 

 

-71-

 

 


--------------------------------------------------------------------------------



 

 

Subservicing Agreement: Any servicing agreement between a Servicer and a
Subservicer pursuant to which a Servicer delegates any of its servicing
responsibilities with respect to any of the Non-Designated Mortgage Loans.

SunTrust: SunTrust Mortgage Co., and its successors and assigns.

SunTrust Serviced Mortgage Loans: The Mortgage Loans identified as such on the
Mortgage Loan Schedule, for which SunTrust is the applicable Servicer.

SunTrust Reconstituted Servicing Agreement: That certain Reconstituted Servicing
Agreement dated as of May 1, 2005 among DLJMC, SunTrust, the Master Servicer and
the Trust Administrator, and acknowledged by the Trustee.

SunTrust Underlying Servicing Agreement: The “Servicing Agreement” referred to
in the SunTrust Reconstituted Servicing Agreement.

Targeted Overcollateralization Amount: For any Distribution Date prior to the
Stepdown Date, 0.50% of the Aggregate Loan Group 6 Balance as of the Initial
Cut-off Date; with respect to any Distribution Date on or after the Stepdown
Date and with respect to which a Trigger Event is not in effect, the greater of
(a) 1.00% of the Aggregate Loan Group 6 Balance for such Distribution Date, or
(b) 0.50% of the Aggregate Group 6 Collateral Balance as of the Initial Cut-off
Date; with respect to any Distribution Date on or after the Stepdown Date with
respect to which a Trigger Event has occurred and is continuing, the Targeted
Overcollateralization Amount for the Distribution Date immediately preceding
such Distribution Date.

Tax Matters Person: The person designated as “tax matters person” in the manner
provided under Treasury regulation § 1.860F 4(d) and temporary Treasury
regulation § 301.6231(a)(7)1T. Initially, the Tax Matters Person shall be the
Trust Administrator.

Telerate Page 3750: The display designated as page 3750 on Bridge Telerate
Service (or such other page as may replace page 3750 on that service for the
purpose of displaying London interbank offered rates of major banks).

Terminating Entity: SPS or the entity or entities designated pursuant to
paragraphs (b) or (c) of Section 7.04 of this Agreement.

Transferring Servicer: As defined in Section 3.19 hereof.

Transferee Affidavit and Agreement: As defined in Section 6.02(g)(i)(B).

Trigger Event: A Trigger Event will occur for any Distribution Date if either
(i) the Rolling Three Month Delinquency Rate as of the last day of the related
Collection Period equals or exceeds 34.00% of the Group 6 Senior Enhancement
Percentage for such Distribution Date or (ii) the cumulative Realized Losses as
a percentage of the Aggregate Group 6 Collateral Balance on the Closing Date for
such Distribution Date is greater than the percentage set forth in the following
table:

Range of Distribution Dates

Cumulative Loss Percentage

June 2008 – May 2009

1.00%*

June 2009 – May 2010

1.50%*

June 2010 – May 2011

1.75%*

June 2011 and thereafter

1.90%*

 

 

 

-72-

 

 


--------------------------------------------------------------------------------



 

 

*

The cumulative loss percentages set forth above are applicable to the first
Distribution Date in the corresponding range of Distribution Dates. The
cumulative loss percentage for each succeeding Distribution Date in a range
increases incrementally by 1/12 of the positive difference between the
percentage applicable to the first Distribution Date in that range and the
percentage applicable to the first Distribution Date in the succeeding range.

Trust: The trust created pursuant to Section 2.01 this Agreement.

Trust Administrator: Wells Fargo Bank, N.A., a national banking association, not
in its individual capacity, but solely in its capacity as Trust Administrator
for the benefit of the Certificateholders under this Agreement, and any
successor thereto, as provided herein.

Trust Administrator Fee: As specified in Section 10.05.

Trust Administrator Fee Rate: As to each Mortgage Loan, a per annum rate equal
to 0.00%.

Trust Fund: The corpus of the trust created by this Agreement consisting of (a)
the Mortgage Loans, including all interest and principal received or receivable
by the Depositor on or with respect to the Mortgage Loans after the Cut-off
Date, but not including payments of principal and interest due and payable on
the Mortgage Loans on or before the Cut-off Date, together with the Mortgage
Files relating to the Mortgage Loans, (b) REO Property, (c) the Collection
Account, the Certificate Account, the Prefunding Account, the Capitalized
Interest Account, the Group 6 Interest Rate Cap Account, the Class 3-A-1 Basis
Risk Reserve Fund and all amounts deposited therein pursuant to the applicable
provisions of this Agreement, (d) any insurance policies with respect to the
Mortgage Loans, (e) the Depositor’s rights under the Assignment and Assumption
Agreement, (f) all proceeds of the conversion, voluntary or involuntary, of any
of the foregoing into cash or other liquid property and (g) the Trust’s rights
under the Interest Rate Cap Agreements.

Trust Receipt and Final Certification: As defined in Section 2.02(a).

Trust Receipt and Initial Certification: As defined in Section 2.02(a).

Trustee: U.S. Bank National Association, a national banking association, not in
its individual capacity, but solely in its capacity as trustee for the benefit
of the Certificateholders under this Agreement, and any successor thereto, as
provided herein.

Trustee Mortgage File: The mortgage documents listed in Section 2.01 hereof
pertaining to a particular Mortgage Loan and any additional documents required
to be added to the Trustee Mortgage File pursuant to this Agreement.

Uncertificated Accrued Interest: With respect to any Uncertificated Regular
Interest for any Distribution Date, one month’s interest at the related
Uncertificated Pass-Through Rate for such Distribution Date, accrued on the
Uncertificated Principal Balance or Uncertificated Notional Amount, as
applicable, immediately prior to such Distribution Date. Uncertificated Accrued
Interest for the Uncertificated Regular Interests shall accrue on the basis of a
360-day year consisting of twelve 30-day months. For purposes of calculating the
amount of Uncertificated Accrued Interest for the REMIC I Regular Interests for
any Distribution Date, any Prepayment Interest Shortfalls (to the extent not
covered by Compensating Interest Payments) relating to the Group 1, Group 2,
Group 3, Group 4 and Group 5 Mortgage Loans for any Distribution Date shall be
allocated among the REMIC I Regular Interests, pro

 

 

-73-

 

 


--------------------------------------------------------------------------------



 

rata, based on, and to the extent of, Uncertificated Accrued Interest, as
calculated without application of this sentence. For purposes of calculating the
amount of Uncertificated Accrued Interest for the REMIC II Regular Interests
Y-6A and Z-6A for any Distribution Date, any Prepayment Interest Shortfalls (to
the extent not covered by Compensating Interest Payments) relating to the
Group 6A Mortgage Loans for any Distribution Date shall be allocated to REMIC II
Regular Interests Y-6A and Z-6A, pro rata according to the Uncertificated
Accrued Interest thereon calculated without reference to this sentence of the
definition of Uncertificated Accrued Interest. For purposes of calculating the
amount of Uncertificated Accrued Interest for the REMIC II Regular Interests
Y-6B and Z-6B for any Distribution Date, any Prepayment Interest Shortfalls (to
the extent not covered by Compensating Interest Payments) relating to the
Group 6B Mortgage Loans for any Distribution Date shall be allocated to the
REMIC II Regular Interests Y-6B and Z-6B pro-rata according to the
Uncertificated Accrued Interest thereon calculated without reference to this
sentence of the definition of Uncertificated Accrued Interest. For purposes of
calculating the amount of Uncertificated Accrued Interest for the REMIC III
Regular Interests for any Distribution Date, any Prepayment Interest Shortfalls
(to the extent not covered by Compensating Interest Payments) relating to the
Group 1, Group 2, Group 3, Group 4 and Group 5 Mortgage Loans for any
Distribution Date shall be allocated among the REMIC III Regular Interests
(other than the LT1, LT2, LT3, LT4, LT5, LT6, LT7, LT8, LT-Y6A, and LT-Y6B), pro
rata, based on, and to the extent of, Uncertificated Accrued Interest, as
calculated without application of this sentence, any Prepayment Interest
Shortfalls (to the extent not covered by Compensating Interest Payments)
relating to the Group 6A Mortgage Loans for any Distribution Date shall be
allocated among REMIC III Regular Interests LT1, LT2, LT3, LT4 and LT-Y6A, pro
rata, based on, and to the extent of, Uncertificated Accrued Interest, as
calculated without application of this sentence, any Prepayment Interest
Shortfalls (to the extent not covered by Compensating Interest Payments)
relating to the Group 6B Mortgage Loans for any Distribution Date shall be
allocated among REMIC III Regular Interests LT5, LT6, LT7, LT8 and LT-Y6B, pro
rata, based on, and to the extent of, Uncertificated Accrued Interest, as
calculated without application of this sentence. Uncertificated Accrued Interest
on the REMIC IV Regular Interest 6-X-PO shall be zero. Uncertificated Accrued
Interest on the REMIC IV Regular Interest 6-X-IO for each Distribution Date
shall equal Accrued Certificate Interest for the Class 6-X Certificates.

Uncertificated Pass-Through Rate: For any REMIC I Regular Interest, REMIC II
Regular Interest or REMIC III Regular Interest, the per annum rate set forth or
calculated in the manner described in the Preliminary Statement under “REMIC I,”
“REMIC II” or “REMIC III,” respectively.

Uncertificated Principal Balance: The principal amount of any REMIC I, REMIC II
or REMIC III Regular Interest outstanding as of any date of determination. As of
the Closing Date, the Uncertificated Principal Balance of each REMIC I, REMIC II
and REMIC III Regular Interest shall equal the amount set forth in the
Preliminary Statement hereto as its Initial Uncertificated Principal Balance
under “REMIC I,” “REMIC II” and “REMIC III” respectively. On each Distribution
Date, the Uncertificated Principal Balance of each REMIC I Regular Interest,
REMIC II Regular Interest and REMIC III Regular Interest shall be reduced, in
the case of REMIC I Regular Interests, by the sum of (i) the principal portion
of Realized Losses allocated to the REMIC I Regular Interests in accordance with
the definition of REMIC I Realized Losses and (ii) the amounts deemed
distributed on each Distribution Date in respect of principal on the REMIC I
Regular Interests pursuant to Section 4.01(III)(a), in the case of REMIC II
Regular Interests, by the sum of (i) the principal portion of Realized Losses
allocated to the REMIC II Regular Interests in accordance with the definition of
REMIC II Realized Losses and (ii) the amounts deemed distributed on each
Distribution Date in respect of principal on the REMIC II Regular Interests
pursuant to Section 4.01(III)(b), and, in the case of REMIC III Regular
Interests, by the sum of (i) the principal portion of Realized Losses allocated
to the REMIC III Regular Interests in accordance with the definition of REMIC
III Realized Loss and (ii) the amounts deemed distributed on each Distribution
Date in respect of principal on the REMIC III Regular Interests pursuant to
Section 4.01(III)(c).

 

 

-74-

 

 


--------------------------------------------------------------------------------



 

 

Uncertificated Regular Interest: Any of the REMIC I Regular Interests, REMIC II
Regular Interests and REMIC III Regular Interests.

Undercollateralized Group: As defined in Section 4.07(b).

Underwriter’s Exemption: Prohibited Transaction Exemption 2002-41, 67 Fed.
Reg. 54487 (2002), as amended (or any successor thereto), or any substantially
similar administrative exemption granted by the U.S. Department of Labor.

U.S. Person: A citizen or resident of the United States, a corporation,
partnership or other entity treated as a corporation or partnership for federal
income tax purposes created or organized in, or under the laws of, the United
States, any State thereof or the District of Columbia, or an estate whose income
from sources without the United States is includable in gross income for United
States federal income tax purposes regardless of its connection with the conduct
of a trade or business within the United States, any trust treated as a United
States Person under Code Section 7701(a)(30).

Voting Rights: The portion of the voting rights of all the Certificates that is
allocated to any Certificate for purposes of the voting provisions of this
Agreement. At all times during the term of this Agreement, 98% of all Voting
Rights shall be allocated among the Class A Certificates (other than the
Class 3-A-X and Residual Certificates), Class M Certificates and Class C-B
Certificates. The portion of such 98% Voting Rights allocated to each of the
Class A Certificates (other than the Class 3-A-X and Residual Certificates),
Class M Certificates and Class C-B Certificates shall be based on the fraction,
expressed as a percentage, the numerator of which is the Class Principal Balance
of each such Class then outstanding and the denominator of which is the
aggregate Class Principal Balance of all such Classes then outstanding. At all
times during the term of this Agreement, the Class 3-A-X Certificates shall be
allocated 1% of the Voting Rights. At all times during the term of this
Agreement, the Class 6-X Certificates shall be allocated 1% of the Voting
Rights. Voting Rights shall be allocated among the Certificates within each
Class in proportion to their respective outstanding Class Principal Balances or
Class Notional Amounts, as applicable. The Class AR and Class AR-L Certificates
shall have no Voting Rights.

Wachovia: Wachovia Mortgage Corporation, and its successors and assigns.

Wachovia Serviced Mortgage Loans: The Mortgage Loans identified as such on the
Mortgage Loan Schedule, for which Wachovia is the applicable Servicer.

Wachovia Servicing Agreement: That certain Reconstituted Servicing Agreement
dated as of May 1, 2005 among DLJMC, Wachovia and the Master Servicer, and
acknowledged by the Trustee and the Trust Administrator.

Wachovia Underlying Servicing Agreement: The “Servicing Agreement” referred to
in the Wachovia Reconstituted Servicing Agreement.

Weighted Average Pass-Through Rate: With respect to any Distribution Date and
Loan Group a rate equal to the weighted average of the Net Mortgage Rates on the
Mortgage Loans in such Loan Group as of the second preceding Due Date (excluding
any such Mortgage Loans that were subject to a Payoff, the principal of which
was distributed on the Distribution Date preceding the current Distribution
Date) after giving effect to payments due on such Due Date, whether or not
received, weighted on the basis of the Stated Principal Balances as of such
date.

Wells Fargo: Wells Fargo Bank, N.A.

 

 

-75-

 

 


--------------------------------------------------------------------------------



 

 

Wells Fargo Serviced Mortgage Loans: The Mortgage Loans identified as such on
the Mortgage Loan Schedule, for which Wells Fargo is the applicable Servicer,
which Mortgage Loans shall include the Ohio Savings Bank Interim Serviced
Mortgage Loans that are transferred to Wells Fargo at the end of the Interim
Servicing Period.

ARTICLE II

 

-76-

 

 


--------------------------------------------------------------------------------



 

 

 

CONVEYANCE OF MORTGAGE LOANS;

REPRESENTATIONS AND WARRANTIES

SECTION 2.01.

Conveyance of Trust Fund.

(a)               The Depositor does hereby establish the Adjustable Rate
Mortgage Trust 2005-5 (the “Trust”) and sells, transfers, assigns, delivers,
sets over and otherwise conveys to the Trustee in trust for the benefit of the
Certificateholders, without recourse, the Depositor’s right, title and interest
in and to (a) the Initial Mortgage Loans listed in the Mortgage Loan Schedule,
including all interest and principal received or receivable by the Depositor on
or with respect to the Initial Mortgage Loans after the Initial Cut-off Date and
any Assigned Prepayment Premiums with respect thereto, but not including
payments of principal and interest due and payable on the Initial Mortgage Loans
on or before the Initial Cut-off Date, together with the Mortgage Files relating
to the Initial Mortgage Loans, (b) REO Property, (c) the Collection Account, the
Certificate Account, the Prefunding Account, the Capitalized Interest Account,
the Class 3-A-1 Basis Risk Reserve Fund, the Group 6 Interest Rate Cap Account
and all amounts deposited therein pursuant to the applicable provisions of this
Agreement, (d) any insurance policies with respect to the Initial Mortgage
Loans, (e) the Depositor’s rights under the Assignment and Assumption Agreement
and (f) all proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquid property.

(b)               In connection with the transfer and assignment set forth in
clause (a) above, the Depositor has delivered or caused to be delivered to a
Custodian for the benefit of the Certificateholders, the documents and
instruments with respect to each Initial Mortgage Loan as assigned:

(i)                (A) the original Mortgage Note bearing all intervening
endorsements and including any riders to the Mortgage Note, endorsed “Pay to the
order of ________________, without recourse” and signed in the name of the last
named endorsee by an authorized officer or (B) with respect to any Lost Mortgage
Note, a lost note affidavit and indemnity from the Seller stating that the
original Mortgage Note was lost or destroyed, (together with a copy of such
Mortgage Note, if available) and indemnifying the Trust Fund against any loss,
cost or liability resulting from the failure to deliver the original Mortgage
Note;

(ii)               the original of any guarantee executed in connection with the
Mortgage Note (if any);

(iii)              for each Mortgage Loan that is not a MERS Mortgage Loan, the
original Mortgage, with evidence of recording thereon, or copies certified by
the related recording office or if the original Mortgage has not yet been
returned from the recording office, a copy certified by or on behalf of the
Seller indicating that such Mortgage has been delivered for recording (the
return directions for the original Mortgage should indicate, when recorded, mail
to the Seller) and in the case of each MERS Mortgage Loan, the original
Mortgage, noting the presence of the MIN of the related Mortgage Loan and either
language indicating that the Mortgage Loan is a MOM Loan if the Mortgage Loan is
a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination, the
original Mortgage and the assignment thereof to MERS, with evidence of recording
indicated thereon or a copy of the Mortgage certified by the public recording
office in which such Mortgage has been recorded;

(iv)              the originals of all assumption, modification, consolidation
or extension agreements, (or, if an original of any of these documents has not
been returned from the recording office,

 

 

-77-

 

 


--------------------------------------------------------------------------------



 

a copy thereof certified by or on behalf of the Seller, the original to be
delivered to the Seller forthwith after return from such recording office) with
evidence of recording thereon, if any;

(v)               for each Mortgage Loan that is not a MERS Mortgage Loan, the
original Assignment of Mortgage as appropriate, in recordable form, for each
Mortgage Loan from the last assignee assigned in blank;

(vi)              for each Mortgage Loan that was not a MERS Mortgage Loan at
its origination, the originals of any intervening recorded Assignments of
Mortgage, showing a complete chain of assignment from origination to the last
assignee, including warehousing assignments, with evidence of recording thereon
(or, if an original intervening Assignment of Mortgage has not been returned
from the recording office, a copy thereof certified by or on behalf of the
Seller, the original to be delivered to the Custodian forthwith after return
from such recording office);

(vii)             the original mortgage title insurance policy, or copy of title
commitment (or in appropriate jurisdictions, attorney’s opinion of title and
abstract of title); and

(viii)            with respect to a Cooperative Loan, if any, the originals of
the following documents or instruments:

(A)

the Cooperative Shares, together with the Stock Power in blank;

(B)

the executed Security Agreement;

 

(C)              the executed Proprietary Lease and the Assignment of
Proprietary Lease to the originator of the Cooperative Loan;

(D)

the executed Recognition Agreement;

(E)              Copies of the original UCC financing statement, and any
continuation statements, filed by the originator of such Cooperative Loan as
secured party, each with evidence of recording thereof, evidencing the interest
of the originator under the Security Agreement and the Assignment of Proprietary
Lease;

(F)              Copies of the filed UCC assignments or amendments of the
security interest referenced in clause (E) above showing an unbroken chain of
title from the originator to the Trust, each with evidence of recording thereof,
evidencing the interest of the assignee under the Security Agreement and the
Assignment of Proprietary Lease;

(G)              An executed assignment of the interest of the originator in the
Security Agreement, the Assignment of Proprietary Lease and the Recognition
Agreement, showing an unbroken chain of title from the originator to the Trust;
and

(H)              For any Cooperative Loan that has been modified or amended, the
original instrument or instruments effecting such modification or amendment.

In addition, in connection with the assignment of any MERS Mortgage Loan, the
Seller agrees that it will cause, at the Seller’s expense, the MERS® System to
indicate that such Mortgage Loans have been assigned by the Seller to the
Trustee in accordance with this Agreement (and any Subsequent Transfer
Agreement) for the benefit of the Certificateholders by including (or deleting,
in the

 

 

-78-

 

 


--------------------------------------------------------------------------------



 

case of Mortgage Loans which are repurchased or substituted in accordance with
this Agreement) the information required by the MERS® System to (a) identify the
Trustee and (b) identify the series of the Certificates issued in connection
with such Mortgage Loans. The Trustee shall confirm, or cause the Custodian to
confirm, on the Final Certification of the Custodian that such assignment has
occurred. The Seller further agrees that it will not, and will not permit a
Servicer to, and each related Servicer agrees that it will not, alter the
information referenced in this paragraph with respect to any Mortgage Loan
during the term of this Agreement unless and until such Mortgage Loan is
repurchased or substituted in accordance with the terms of this Agreement.

In the event the Depositor delivers to the Custodian certified copies of any
document or instrument set forth in 2.01(b) because of a delay caused by the
public recording office in returning any recorded document, the Depositor shall
deliver or cause to be delivered to the Custodian, within 60 days of the Closing
Date or the related Subsequent Transfer Date, as applicable, an Officer’s
Certificate which shall (i) identify the recorded document, (ii) state that the
recorded document has not been delivered to the Custodian due solely to a delay
caused by the public recording office, and (iii) state the amount of time
generally required by the applicable recording office to record and return a
document submitted for recordation.

In the event that in connection with any Mortgage Loan the Depositor cannot
deliver (a) for a Mortgage Loan that is not a MERS Mortgage Loan, the original
recorded Mortgage, (b) all interim recorded assignments or (c) the lender’s
title policy (together with all riders thereto) satisfying the requirements set
forth above, concurrently with the execution and delivery hereof because such
document or documents have not been returned from the applicable public
recording office in the case of clause (a) or (b) above, or because the title
policy has not been delivered to the Seller or the Depositor by the applicable
title insurer in the case of clause (c) above, the Depositor shall promptly
deliver to the Custodian, in the case of clause (a) or (b) above, such original
Mortgage or such interim assignment, as the case may be, with evidence of
recording indicated thereon upon receipt thereof from the public recording
office, or a copy thereof, certified, if appropriate, by the relevant recording
office and, in the case of clause (c) above, any title policy upon receipt from
the applicable title insurer.

As promptly as practicable subsequent to such transfer and assignment, and in
any event, within thirty (30) days thereafter, DLJMC shall, at its expense, (i)
affix or cause to be affixed the Trustee’s name to each Assignment of Mortgage,
as the assignee thereof, (ii) cause such assignment to be in proper form for
recording in the appropriate public office for real property records within
thirty (30) days after receipt thereof and (iii) cause to be delivered for
recording in the appropriate public office for real property records the
assignments of the Mortgages to the Trustee, except that, with respect to any
assignment of a Mortgage as to which DLJMC has not received the information
required to prepare such assignment in recordable form, DLJMC’s obligation to do
so and to deliver the same for such recording shall be as soon as practicable
after receipt of such information and in any event within thirty (30) days after
the receipt thereof, and DLJMC need not cause to be recorded any assignment
which relates to a Mortgage Loan in any jurisdiction under the laws of which, as
evidenced by an Opinion of Counsel delivered by the Depositor (at the
Depositor’s expense) to the Trustee, the Trust Administrator and DLJMC,
acceptable to the Rating Agencies, the recordation of such assignment is not
necessary to protect the Trustee’s and the Certificateholders’ interest in the
related Mortgage Loan.

If any original Mortgage Note referred to in Section 2.01(b)(i) above cannot be
located, the obligations of the Depositor to deliver such documents shall be
deemed to be satisfied upon delivery to the Custodian of a photocopy of such
Mortgage Note, if available, with a lost note affidavit and indemnity. If any of
the original Mortgage Notes for which a lost note affidavit and indemnity was
delivered to the Custodian is subsequently located, such original Mortgage Note
shall be delivered to the Custodian within three (3) Business Days.

 

 

-79-

 

 


--------------------------------------------------------------------------------



 

 

(c)               The Trustee and the Trust Administrator are authorized to
enter into one or more Custodial Agreements, at the direction of the Depositor,
for the purpose of having a Custodian maintain custody of the documents and
instruments referred to in this Section 2.01, and any documents delivered
thereunder shall be delivered to the Custodian and any Officer’s Certificates
delivered with respect thereto shall be delivered to the Trustee, the Trust
Administrator and the Custodian.

(d)               It is the express intent of the parties to this Agreement that
the conveyance of the Mortgage Loans by the Depositor to the Trustee as provided
in this Section 2.01 be, and be construed as, a sale of the Mortgage Loans by
the Depositor to the Trustee. It is, further, not the intention of the parties
to this Agreement that such conveyance be deemed a pledge of the Mortgage Loans
by the Depositor to the Trustee to secure a debt or other obligation of the
Depositor. However, in the event that, notwithstanding the intent of the parties
to this Agreement, the Mortgage Loans are held to be the property of the
Depositor, or if any for any other reason this Agreement is held or deemed to
create a security interest in the Mortgage Loans then (a) this Agreement shall
also be deemed to be a security agreement within the meaning of Articles 8 and 9
of the New York Uniform Commercial Code; (b) the conveyance provided for in this
Section 2.01 shall be deemed to be a grant by the Depositor to the Trustee for
the benefit of the Certificateholders of a security interest in all of the
Depositor’s right, title and interest in and to the Mortgage Loans and all
amounts payable to the holders of the Mortgage Loans in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, including
without limitation all amounts, other than investment earnings, from time to
time held or invested in the Certificate Account, whether in the form of cash,
instruments, securities or other property; (c) the possession by the Trustee or
any Custodian of such items of property and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “in possession by the secured party” for purposes of perfecting the
security interest pursuant to Section 9-313 of the New York Uniform Commercial
Code; and (d) notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, financial intermediaries, bailees or agents (as applicable) of the Trustee
for the benefit of the Certificateholders for the purpose of perfecting such
security interest under applicable law (except that nothing in this clause (d)
shall cause any person to be deemed to be an agent of the Trustee for any
purpose other than for perfection of such security interests unless, and then
only to the extent, expressly appointed and authorized by the Trustee in
writing). The Depositor and the Trustee, upon directions from the Depositor,
shall, to the extent consistent with this Agreement, take such actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in the Mortgage Loans, such security interest would be deemed to be a
perfected security interest of first priority under applicable law and will be
maintained as such throughout the term of this Agreement.

(e)               The Depositor hereby authorizes and directs the Trustee to (i)
execute the Interest Rate Cap Agreements and (ii) to ratify, on behalf of the
Trust, the terms agreed to by the Depositor with respect to the Interest Rate
Cap Agreements. The Depositor shall pay or cause to be paid on behalf of the
Trust the payments owed to the Interest Rate Cap Counterparty as of the Closing
Date pursuant to the terms of the Interest Rate Cap Agreements. The Trustee
hereby ratifies the terms agreed to by the Depositor with respect to the
Interest Rate Cap Agreements.

(f)                Upon one Business Day’s prior written notice to the Trustee
and the Rating Agencies, on any Business Day designated by the Depositor during
the Prefunding Period, the Depositor, the Seller and the Trustee shall complete,
execute and deliver a Subsequent Transfer Agreement so long as each Rating
Agency has provided notice that the execution and delivery of such Subsequent
Transfer Agreement will not result in a reduction or withdrawal of the ratings
assigned to the Certificates on the Closing Date.

 

 

-80-

 

 


--------------------------------------------------------------------------------



 

 

The transfer of Subsequent Mortgage Loans and the other property and rights
relating to them on a Subsequent Transfer Date is subject to the satisfaction of
each of the following conditions:

(i) each Subsequent Mortgage Loan conveyed on such Subsequent Transfer Date
satisfies the representations and warranties applicable to it under this
Agreement as of the applicable Subsequent Transfer Date; provided, however, that
with respect to a breach of a representation and warranty with respect to a
Subsequent Mortgage Loan, the obligation under Section 2.03 of this Agreement of
the Seller to cure, repurchase or replace such Subsequent Mortgage Loan shall
constitute the sole remedy against the Seller respecting such breach available
to Certificateholders, the Depositor or the Trustee;

(ii) the Rating Agencies shall have been provided with an Opinion of Counsel or
Opinions of Counsel (dated as of the Closing Date), at the expense of the
Depositor, with respect to the characterization of the transfer of the
Subsequent Mortgage Loans conveyed on such Subsequent Transfer Date as a sale,
to be delivered as provided pursuant to Section 2.01(g);

(iii) the execution and delivery of such Subsequent Transfer Agreement or
conveyance of the related Subsequent Mortgage Loans does not result in a
reduction or withdrawal of any ratings assigned to the Certificates on the
Closing Date by the Rating Agencies;

(iv) no Subsequent Mortgage Loan conveyed on such Subsequent Transfer Date was
30 or more days contractually delinquent as of its subsequent Cut-off Date;

(v) the remaining term to stated maturity of such Subsequent Mortgage Loan will
not exceed 30 years;

(vi) the Depositor shall have deposited in the Collection Account all principal
and interest collected with respect to the related Subsequent Mortgage Loans on
or after the related Subsequent Cut-off Date;

(vii) such Subsequent Mortgage Loan will not have a Loan-to-Value Ratio greater
than 100.0%;

(viii) such Subsequent Mortgage Loan will have a principal balance not greater
than $1,500,000;

(ix) no Subsequent Mortgage Loan shall have a maturity date after August 1,
2035;

(x) such Subsequent Mortgage Loan shall have a Net Mortgage Rate equal to or
greater than 2.50%;

(xi) such Subsequent Mortgage Loan shall have a first payment date no later than
September 1, 2005;

(xii) such Subsequent Mortgage Loan will be otherwise acceptable to the Rating
Agencies;

(xiii) no Subsequent Mortgage Loan will be subject to the Homeownership and
Equity Protection Act of 1994 or any comparable state or local law;

 

 

-81-

 

 


--------------------------------------------------------------------------------



 

 

(xiv)

no such Subsequent Mortgage Loan will be a balloon loan;

and

(xv) following the conveyance of the Subsequent Mortgage Loans on such
Subsequent Transfer Date, the characteristics of the Mortgage Loans in Loan
Group 6B will be as follows (calculated as of the respective Cut-off Dates):

(A)             a weighted average Mortgage Rate of approximately 6.210% per
annum;

(B)             a weighted average remaining term to stated maturity of
approximately 357 months;

(C)             a weighted average Loan-to-Value Ratio of not more than 78.00%;

(D)             no more than 38.9% of such Mortgage Loans (by aggregate Cut-off
Date Principal Balance) will be concentrated in one state;

(E)             no more than 23.9% of such Mortgage Loans (by aggregate Cut-off
Date Principal Balance) will relate to non-owner occupied properties; and

(F)              no more than 30.8% of such Mortgage Loans (by aggregate Cut-off
Date Principal Balance) will be interest only Mortgage Loans.

(g)               Upon (1) delivery to the Trustee and the Trust Administrator
by the Depositor of a revised Mortgage Loan Schedule reflecting the Subsequent
Mortgage Loans conveyed on such Subsequent Transfer Date and (2) delivery to the
Trustee and the Trust Administrator by the Depositor of an Officer’s Certificate
confirming the satisfaction of each of the conditions precedent set forth in
Section 2.01(f), the Trust Administrator shall remit to the Depositor the
Aggregate Subsequent Transfer Amount related to the Subsequent Mortgage Loans
transferred by the Depositor on such Subsequent Transfer Date from funds in the
Prefunding Account.

The Trustee and the Trust Administrator shall not be required to investigate or
otherwise verify compliance with the conditions set forth in the preceding
paragraph, except for its own receipt of documents specified above, and shall be
entitled to rely on the required Officer’s Certificate.

(h)               Except as specifically set forth in this Agreement or by
separate written agreement among the related parties hereto, the Depositor, the
Seller, each Servicer and the Master Servicer agree that the provisions of this
Agreement shall supercede any provisions in any existing mortgage loan purchase
agreement or servicing agreement with respect to the Mortgage Loans for which
the Depositor, the Seller, a Servicer or the Master Servicer may be a party.

SECTION 2.02.

Acceptance by the Trustee.

(a)               Pursuant to Section 4 of the LaSalle Custodial Agreement, the
Custodian agrees to execute and deliver on the Closing Date to the Depositor,
the Trustee and the Trust Administrator a Trust Receipt and Initial
Certification in the form annexed hereto as Exhibit I-1. Based on its review and
examination, and only as to the documents identified in such Trust Receipt and
Initial Certification, the Custodian acknowledges that such documents appear
regular on their face and relate to such Initial

 

 

-82-

 

 


--------------------------------------------------------------------------------



 

Mortgage Loan. The Custodian shall be under no duty or obligation to inspect,
review or examine said documents, instruments, certificates or other papers to
determine that the same are genuine, enforceable or appropriate for the
represented purpose or that they have actually been recorded in the real estate
records or that they are other than what they purport to be on their face.

Pursuant to Section 6 of the LaSalle Custodial Agreement, not later than 90 days
after the Closing Date, the Custodian shall deliver to the Depositor, the
Trustee and the Trust Administrator a Trust Receipt and Final Certification in
the form annexed hereto as Exhibit J, with any applicable exceptions noted
thereon.

Based solely upon the Trust Receipt and Initial Certification received from the
Custodian, and subject to the provisions of Section 2.01 and any exceptions
noted on the exception report described in the next paragraph below, the Trustee
acknowledges receipt of the documents referred to in Section 2.01 above and
declares that it holds and will hold such documents and the other documents
delivered to it constituting the Mortgage File, and that it holds or will hold
all such assets and such other assets included in the definition of the Trust
Fund in trust for the exclusive use and benefit of all present and future
Certificateholders.

If, in the course of such review, the Custodian finds any document constituting
a part of a Mortgage File which does not meet the requirements of Section 2.01,
the Custodian shall list such as an exception in the Trust Receipt and Final
Certification pursuant to Section 6 of the LaSalle Custodial Agreement;
provided, however, that the Custodian shall not make any determination as to
whether (i) any endorsement is sufficient to transfer all right, title and
interest of the party so endorsing, as noteholder or assignee thereof, in and to
that Mortgage Note or (ii) any assignment is in recordable form or is sufficient
to effect the assignment of and transfer to the assignee thereof under the
mortgage to which the assignment relates.

The Seller shall promptly correct or cure such defect within 90 days from the
date it was so notified of such defect and, if the Seller does not correct or
cure such defect within such period and such defect materially and adversely
affects the interests of Certificateholders in the related Mortgage Loan, the
Seller shall either (a) substitute for the related Mortgage Loan a Qualified
Substitute Mortgage Loan, which substitution shall be accomplished in the manner
and subject to the conditions set forth in Section 2.03, or (b) repurchase such
Mortgage Loan within 90 days from the date that the Seller was notified of such
defect in writing at the Purchase Price of such Mortgage Loan; or such longer
period not to exceed 720 days from the Closing Date if the substitution or
repurchase of a Mortgage Loan pursuant to this provision is required by reason
of a delay in delivery of any documents by the appropriate recording office or
title insurer, as applicable; provided, however, that the Seller shall have no
liability for recording any Assignment of Mortgage in favor of the Trustee or
for the Custodian’s failure to record such Assignment of Mortgage, and provided,
further, that no Seller shall be obligated to repurchase or cure any Mortgage
Loan solely as a result of the Custodian’s failure to record such Assignment of
Mortgage. The Trust Administrator shall deliver or direct the Custodian to
deliver to each Rating Agency written notice within 270 days from the Closing
Date indicating each Mortgage Loan (a) for which a mortgage or assignment of
mortgage required to be recorded hereunder has not been returned by the
appropriate recording office or (b) as to which there is a dispute as to
location or status of such Mortgage Loan. Such notice shall be delivered every
90 days thereafter until the related Mortgage Loan is returned to the Custodian.
Any such substitution pursuant to clause (a) of the preceding sentence shall not
be effected prior to the delivery to the Trustee and the Trust Administrator of
(1) the Opinion of Counsel required by Section 2.05 hereof, and (2) a Request
for Release substantially in the form of Exhibit K. No substitution is permitted
to be made in any calendar month after the Determination Date for such month.
The Purchase Price for any such Mortgage Loan shall be deposited by the Seller
in the related Collection Account on or prior to the Business Day immediately
preceding such Distribution Date in the month

 

 

-83-

 

 


--------------------------------------------------------------------------------



 

following the month during which the Seller became obligated hereunder to
repurchase or replace such Mortgage Loan and, upon receipt of such deposit and
certification with respect thereto in the form of Exhibit K hereto, the
Custodian shall release the related Mortgage File to the Seller and shall
execute and deliver at such entity’s request such instruments of transfer or
assignment prepared by such entity, in each case without recourse, as shall be
necessary to vest in such entity, or a designee, the Trustee’s interest in any
Mortgage Loan released pursuant hereto.

If pursuant to the preceding paragraph the Seller repurchases a Mortgage Loan
that is a MERS Mortgage Loan, the related Servicer shall, at the Seller’s
expense, either (i) cause MERS to execute and deliver an Assignment of Mortgage
in recordable form to transfer the Mortgage from MERS to the Seller and shall
cause such Mortgage to be removed from registration on the MERS® System in
accordance with MERS’ rules and regulations or (ii) cause MERS to designate on
the MERS® System the Seller as the beneficial holder of such Mortgage Loan.

The Custodian shall execute and deliver prior to 10:00 a.m. (New York time) on
each Subsequent Transfer Date to the Depositor, the Trust Administrator and each
Servicer a Subsequent Certification in the form annexed hereto as Exhibit I-2.
Based on its review and examination, and only as to the documents identified in
such Subsequent Certification, the Custodian shall acknowledge that such
documents appear regular on their face and relate to such Subsequent Mortgage
Loan. None of the Trustee, the Trust Administrator or the Custodian shall be
under any duty or obligation to inspect, review or examine said documents,
instruments, certificates or other papers to determine that the same are
genuine, enforceable or appropriate for the represented purpose or that they
have actually been recorded in the real estate records or that they are other
than what they purport to be on their face.

Not later than 90 days after the end of the Prefunding Period, the Custodian
shall deliver to the Depositor, the Trust Administrator, the Seller and each
Servicer a Final Certification with respect to the Subsequent Mortgage Loans in
the form annexed hereto as Exhibit J with any applicable exceptions noted
thereon.

If, in the course of such review of the Mortgage Files relating to the
Subsequent Mortgage Loans, the Custodian finds any document constituting a part
of a Mortgage File which does not meet the requirements of Section 2.01, the
Custodian shall list such as an exception in the Final Certification; provided,
however that the Custodian shall not make any determination as to whether
(i) any endorsement is sufficient to transfer all right, title and interest of
the party so endorsing, as noteholder or assignee thereof, in and to that
Mortgage Note or (ii) any assignment is in recordable form or is sufficient to
effect the assignment of and transfer to the assignee thereof under the mortgage
to which the assignment relates. The Seller shall cure any such defect or
repurchase or substitute for any such Mortgage Loan in accordance with this
Section 2.02(a).

(b)               It is understood and agreed that the obligation of the Seller
to cure, substitute for or to repurchase any Mortgage Loan which does not meet
the requirements of Section 2.01 shall constitute the sole remedy respecting
such defect available to the Trustee, the Trust Administrator, the Depositor and
any Certificateholder against the Seller.

SECTION 2.03.

Representations and Warranties of the Seller, Master Servicer and Servicers.

(a)               Each of DLJMC, in its capacity as Seller, Wells Fargo, in its
capacity as Master Servicer, GreenPoint, in its capacity as Servicer, SPS, in
its capacity as Servicer, Wells Fargo, in its capacity as Servicer, and
Wilshire, in its capacity as Special Servicer, hereby makes the representations
and warranties applicable to it set forth in Schedules IIA, IIB, IIC, IID, IIE
or IIF, as applicable hereto,

 

 

-84-

 

 


--------------------------------------------------------------------------------



 

and by this reference incorporated herein, to the Depositor, the Trustee and the
Trust Administrator, as of the Closing Date, or if so specified therein, as of
the Cut-off Date or such other date as may be specified. In addition, SPS, in
its capacity as Servicer, Wells Fargo, in its capacity as Servicer, Wilshire, in
its capacity as Special Servicer and GreenPoint, in its capacity as Servicer,
makes the representations and warranties applicable to it set forth in Schedules
IIC, IID, IIE and IIF hereto, respectively, and by this reference incorporated
herein, to the Master Servicer as of the Closing Date, or if so specified
therein, as of the Cut-off Date or such other date as may be specified.

(b)               DLJMC, in its capacity as Seller, hereby makes the
representations and warranties set forth in Schedule III as to the Mortgage
Loans and by this reference incorporated herein, to the Depositor, the Trustee
and the Trust Administrator, as of the Closing Date, or if so specified therein,
as of the Cut-off Date or such other date as may be specified.

(c)               Upon discovery by any of the parties hereto of a breach of a
representation or warranty made pursuant to Section 2.03(b) that materially and
adversely affects the interests of the Certificateholders in any Mortgage Loan,
the party discovering such breach shall give prompt notice thereof to the other
parties; provided that, if applicable, any breach of the representations and
warranties set forth in Schedule III(xix), III(xxii), III(xxiv), III(xxvii),
III(xxviii), III(xxix) and III(xxxii) shall be deemed to materially and
adversely affect the interests of the Certificateholders in that Mortgage Loan.
The Seller hereby covenants that within 90 days of the earlier of its discovery
or its receipt of written notice from any party of a breach of any
representation or warranty made by it pursuant to Section 2.03(b) which
materially and adversely affects the interests of the Certificateholders in any
Mortgage Loan sold by the Seller to the Trust, it shall cure such breach in all
material respects, and if such breach is not so cured, shall, (i) if such 90 day
period expires prior to the second anniversary of the Closing Date, remove such
Mortgage Loan (a “Deleted Mortgage Loan”) from the Trust Fund and substitute in
its place a Qualified Substitute Mortgage Loan, in the manner and subject to the
conditions set forth in this Section; or (ii) repurchase the affected Mortgage
Loan or Mortgage Loans at the Purchase Price in the manner set forth below;
provided, however, that any such substitution pursuant to (i) above shall not be
effected prior to the delivery to the Trustee and the Trust Administrator of the
Opinion of Counsel required by Section 2.05 hereof, if any, and any such
substitution pursuant to (i) above shall not be effected prior to the additional
delivery to the Trustee or the Trust Administrator of a Request for Release
substantially in the form of Exhibit K relating to the Deleted Mortgage Loan and
the Mortgage File for any such Qualified Substitute Mortgage Loan. The Seller
shall promptly reimburse the Trustee, the Trust Administrator, the Special
Servicer and the related Servicer (if such Servicer is not the Seller of such
Mortgage Loan) for any actual out of pocket expenses reasonably incurred by the
Trustee, the Trust Administrator, the Special Servicer and the related Servicer
(if such Servicer is not the Seller of such Mortgage Loan) in respect of
enforcing the remedies for such breach. With respect to any representation and
warranties described in this Section which are made to the best of the Seller’s
knowledge if it is discovered by any of the Depositor, the Master Servicer, the
Seller, any Servicer, the Special Servicer, the Trustee or the Trust
Administrator that the substance of such representation and warranty is
inaccurate and such inaccuracy materially and adversely affects the value of the
related Mortgage Loan or the interests of the Certificateholders therein,
notwithstanding the Seller’s lack of knowledge with respect to the substance of
such representation or warranty, such inaccuracy shall be deemed a breach of the
applicable representation or warranty.

With respect to any Qualified Substitute Mortgage Loan or Loans, the Seller
shall deliver to the Custodian for the benefit of the Certificateholders the
Mortgage Note, the Mortgage, the related assignment of the Mortgage, and such
other documents and agreements as are required by Section 2.01(b), with the
Mortgage Note endorsed and the Mortgage assigned as required by Section 2.01. No
substitution is permitted to be made in any calendar month after the
Determination Date for such month. Scheduled Payments due with respect to
Qualified Substitute Mortgage Loans in the month of

 

 

-85-

 

 


--------------------------------------------------------------------------------



 

substitution shall not be part of the Trust Fund and will be retained by the
Seller on the next succeeding Distribution Date. For the month of substitution,
distributions to Certificateholders will include the monthly payment due on any
Deleted Mortgage Loan for such month and thereafter the Seller shall be entitled
to retain all amounts received in respect of such Deleted Mortgage Loan. The
Seller shall amend the Mortgage Loan Schedule for the benefit of the
Certificateholders to reflect the removal of such Deleted Mortgage Loan and the
substitution of the Qualified Substitute Mortgage Loan or Loans and the Seller
shall deliver the amended Mortgage Loan Schedule to the Trustee, the Servicers
and the Trust Administrator. Upon such substitution, the Qualified Substitute
Mortgage Loan or Loans shall be subject to the terms of this Agreement in all
respects, and the Seller shall be deemed to have made with respect to such
Qualified Substitute Mortgage Loan or Loans, as of the date of substitution, the
representations and warranties made pursuant to Section 2.03(b) with respect to
such Mortgage Loan. Upon any such substitution and the deposit to the Collection
Account of the amount required to be deposited therein in connection with such
substitution as described in the following paragraph, the Trustee shall instruct
the Custodian to release the Mortgage File held for the benefit of the
Certificateholders relating to such Deleted Mortgage Loan to the Seller and the
Trustee shall execute and deliver at the Seller’s direction such instruments of
transfer or assignment prepared by the Seller, in each case without recourse, as
shall be necessary to vest title in the Seller, or its designee, the Trustee’s
interest in any Deleted Mortgage Loan substituted for pursuant to this
Section 2.03.

For any month in which the Seller substitutes one or more Qualified Substitute
Mortgage Loans for one or more Deleted Mortgage Loans, the Master Servicer shall
determine the amount (if any) by which the aggregate principal balance of all
such Qualified Substitute Mortgage Loans as of the date of substitution is less
than the aggregate Stated Principal Balance of all such Deleted Mortgage Loans
(after application of the scheduled principal portion of the monthly payments
due in the month of substitution). The amount of such shortage (the
“Substitution Adjustment Amount”) plus an amount equal to the aggregate of any
unreimbursed Advances, Servicing Advances and unpaid Servicing Fees with respect
to such Deleted Mortgage Loans shall be deposited in the related Collection
Account by the Seller on or before the Business Day immediately preceding the
Distribution Date in the month succeeding the calendar month during which the
related Mortgage Loan became required to be repurchased or replaced hereunder.

One or more mortgage loans may be substituted for one or more Deleted Mortgage
Loans. The determination of whether a mortgage loan is a Qualified Substitute
Mortgage Loan may be satisfied on an individual basis. Alternatively, if more
than one mortgage loan is to be substituted for one or more Deleted Mortgage
Loans, the characteristics of such mortgage loans and Deleted Mortgage Loans
shall be aggregated or calculated on a weighted average basis, as applicable, in
determining whether such mortgage loans are Qualified Substitute Mortgage Loans.

In the event that the Seller shall be required to repurchase a Mortgage Loan
pursuant to this Agreement, the Purchase Price therefor shall be deposited in
the related Collection Account on or before the Business Day immediately
preceding the Distribution Date in the month following the month during which
the Seller became obligated hereunder to repurchase or replace such Mortgage
Loan and upon such deposit of the Purchase Price and receipt of a Request for
Release in the form of Exhibit K hereto, the Custodian shall release the related
Mortgage File held for the benefit of the Certificateholders to such Person, and
the Trustee shall execute and deliver at such Person’s direction such
instruments of transfer or assignment prepared by such Person, in each case
without recourse, as shall be necessary to transfer title from the Trustee. It
is understood and agreed that the obligation under this Agreement of any Person
to cure, repurchase or substitute any Mortgage Loan as to which a breach has
occurred and is continuing shall constitute the sole remedy against such Persons
respecting such breach available to Certificateholders, the Depositor, the
Trustee or the Trust Administrator on their behalf.

 

 

-86-

 

 


--------------------------------------------------------------------------------



 

 

The representations and warranties made pursuant to this Section 2.03 shall
survive delivery of the respective Mortgage Files to the Trustee, the Trust
Administrator or the Custodian for the benefit of the Certificateholders.

Notwithstanding the foregoing, the substitution of a Deleted Mortgage Loan that
is a GreenPoint Serviced Mortgage Loan or the repurchase of a Mortgage Loan that
is a GreenPoint Serviced Mortgage Loan by the Seller shall be subject to, and
shall in no way adversely affect, the right of GreenPoint to continue servicing
and collecting its Servicing Fee for such Deleted Mortgage Loan or Mortgage
Loan, as applicable.

(d)               If any Mortgage Loan becomes 60 days or more delinquent and
remains 60 days or more delinquent on July 31, 2005, then the Seller shall be
deemed to have automatically breached the representation and warranty set forth
in clause (xvii) of Schedule III hereto; provided, however, that in no event
shall such representation and warranty be automatically breached with respect to
Mortgage Loans constituting more than 1% of the aggregate Cut-off Date Principal
Balance of the Mortgage Loans plus amounts on deposit in the Prefunding Account
as of the Closing Date. The related Servicer, if other than Wells Fargo Bank,
N.A., shall notify the Trust Administrator, the Seller, the Master Servicer and
the Trustee of any such delinquency and if the related Servicer is Wells Fargo
Bank, N.A., Wells Fargo Bank, N.A. shall notify the Trust Administrator and the
Trust Administrator shall forward any such notice to the Seller, the Master
Servicer and the Trustee. In connection with any such delinquency and automatic
breach, the Seller shall be required to repurchase or replace such Mortgage
Loans with Qualified Substitute Mortgage Loans in accordance with the terms and
provisions of Section 2.03(c). A breach may exist for purposes of
Section 2.03(c), notwithstanding the non-existence of an automatic breach for
purposes of this Section 2.03(d).

(e)               With respect to any Mortgage Loan which as of the first day of
a Calendar Quarter is delinquent in payment by 90 days or more or is an REO
Property, the Seller shall have the right to repurchase such Mortgage Loan from
the Trust at a price equal to the Purchase Price; provided, however (i) that
such Mortgage Loan is still 90 days or more delinquent or is an REO Property as
of the date of such repurchase and (ii) this repurchase option, if not
theretofore exercised, shall terminate on the date prior to the last day of the
related Calendar Quarter provided, further, that in no event shall such
repurchase take place with respect to Mortgage Loans constituting more than 5%
of the aggregate Cut-Off Date Principal Balance of the Mortgage Loans plus
amounts on deposit in the Prefunding Account as of the Closing Date. This
repurchase option, if not exercised, shall not be thereafter reinstated unless
the delinquency is cured and the Mortgage Loan thereafter again becomes 90 days
or more delinquent or becomes an REO Property, in which case the option shall
again become exercisable as of the first day of the related Calendar Quarter.

In the event that the Seller exercises such option, the Purchase Price therefor
shall be deposited in the related Collection Account and upon such deposit of
the Purchase Price and receipt of a Request for Release in the form of Exhibit K
hereto, the Custodian shall release the related Mortgage File held for the
benefit of the Certificateholders to the Seller, and the Trustee shall execute
and deliver at the Seller’s direction such instruments of transfer or assignment
prepared by the Seller, in each case without recourse, as shall be necessary to
transfer title from the Trustee to the Seller.

SECTION 2.04.

Representations and Warranties of the Depositor as to the Mortgage Loans.

The Depositor hereby represents and warrants to the Trustee with respect to the
Mortgage Loans that, as of the Closing Date, assuming good title has been
conveyed to the Depositor, the Depositor had good title to the Mortgage Loans
and Mortgage Notes, and did not encumber the Mortgage Loans during its period of
ownership thereof, other than as contemplated by the Agreement.

 

 

-87-

 

 


--------------------------------------------------------------------------------



 

 

It is understood and agreed that the representations and warranties set forth in
this Section 2.04 shall survive delivery of the Mortgage Files to the Custodian.

SECTION 2.05.

Delivery of Opinion of Counsel in Connection with Substitutions.

Notwithstanding any contrary provision of this Agreement, no substitution
pursuant to Section 2.02 shall be made more than ninety (90) days after the
Closing Date unless the Seller delivers to the Trustee and the Trust
Administrator an Opinion of Counsel, which Opinion of Counsel shall not be at
the expense of any of the Trustee, the Trust Administrator or the Trust Fund,
addressed to the Trustee and the Trust Administrator, to the effect that such
substitution will not (i) result in the imposition of the tax on “prohibited
transactions” on the Trust Fund or contributions after the Startup Date, as
defined in Sections 860F(a)(2) and 860G(d) of the Code, respectively, or (ii)
cause each REMIC created hereunder to fail to qualify as a REMIC at any time
that any Certificates are outstanding; provided, however, that no Opinion of
Counsel shall be required if (A) the substitution occurs within two years of the
Closing Date and (B) the substitution occurs with respect to Mortgage Loans that
are “defective” under the Code and the Seller delivers to the Trustee and the
Trust Administrator an Officer’s Certificate substantially in the form of
Exhibit W.

SECTION 2.06.

Issuance of Certificates.

The Trustee acknowledges the assignment to it of the Mortgage Loans together
with the assignment to it of all other assets included in the Trust Fund,
receipt of which, subject to the provisions of Section 2.02(a), is hereby
acknowledged. Concurrently with such assignment and delivery and in exchange
therefor, the Trust Administrator, pursuant to the written request of the
Depositor executed by an officer of the Depositor, has executed the Certificates
and caused them to be authenticated and delivered to or upon the order of the
Depositor in authorized denominations which evidence ownership of the Trust
Fund. The rights of the Holders of such Certificates to receive distributions
from the Trust Fund and all ownership interests of the Holders of the
Certificates in such distributions shall be as set forth in this Agreement.

SECTION 2.07.

REMIC Provisions.

(a)               The Depositor hereby elects and authorizes the Trust
Administrator to treat the Trust Fund as the number of separate REMICs specified
in the Preliminary Statement (each, a “REMIC”) under the Code and, if necessary,
under applicable state law and apply such Preliminary Statement in determining
the rights of the Interests in REMICs thereby created. Each such election will
be made on Form 1066 or other appropriate federal tax or information return
(including Form 8811) or any appropriate state return (x) for the taxable year
ending on the last day of the calendar year in which the Certificates are issued
and (y) for the taxable year ending on the last day of the calendar year in
which Certificates are first sold to a third party. The Closing Date is hereby
designated as the “startup day” of each REMIC created hereunder within the
meaning of Section 860G(a)(9) of the Code. The “regular interests” (within the
meaning of Section 860G of the Code) in each REMIC shall consist of the regular
interests with the terms set forth for each REMIC in the Preliminary Statement
and the Class AR and Class AR-L Certificates shall represent the beneficial
ownership of the “residual interest” in each REMIC created hereunder. Neither
the Depositor nor the Trust Administrator nor the Trustee shall permit the
creation of any “interests” (within the meaning of Section 860G of the Code) in
any REMIC other than as set forth in the Preliminary Statement.

(b)               The Trust Administrator shall act as the “tax matters person”
(within the meaning of the REMIC Provisions) for each REMIC created hereunder,
in the manner provided under Treasury

 

 

-88-

 

 


--------------------------------------------------------------------------------



 

regulations section 1.860F 4(d) and temporary Treasury regulations section
301.6231(a)(7)1T. In the event that for any reason, the Trust Administrator is
not recognized as the tax matters person then the Trust Administrator shall act
as agent for the Class AR and the Class AR-L Certificateholder as tax matters
person. By its acceptance of a Class AR or Class AR-L Certificate, each Holder
thereof shall have agreed to such appointment and shall have consented to the
appointment of the Trust Administrator as its agent to act on behalf of each
REMIC created hereunder pursuant to the specific duties outlined herein.

(c)               A Holder of the Class AR or Class AR-L Certificates, by the
purchase of such Certificates, shall be deemed to have agreed to timely pay,
upon demand by the Trust Administrator, the amount of any minimum California
state franchise taxes due with respect to each REMIC created hereunder under
Sections 23151(a) and 23153(a) of the California Revenue and Taxation Code.
Notwithstanding the foregoing, the Trust Administrator shall be authorized to
retain the amount of such tax from amounts otherwise distributable to such
Holder in the event such Holder does not promptly pay such amount upon demand by
the Trust Administrator. In the event that any other federal, state or local tax
is imposed, including without limitation taxes imposed on a “prohibited
transaction” of a REMIC as defined in Section 860F of the Code, such tax shall
be charged against amounts otherwise available for distribution to the
applicable Holder of a Class AR or Class AR-L Certificate and then against
amounts otherwise available for distribution to the Holders of Regular
Certificates in accordance with the provisions set forth in Section 4.01. The
Trust Administrator or the Trustee shall promptly deposit in the Certificate
Account any amount of “prohibited transaction” tax that results from a breach of
the Trust Administrator’s or the Trustee’s duties, respectively, under this
Agreement. The Master Servicer or the related Servicer shall promptly deposit in
the Certificate Account any amount of “prohibited transaction” tax that results
from a breach of the Master Servicer’s or such Servicer’s duties, respectively,
under this Agreement.

(d)               The Trust Administrator shall act as attorney in fact and as
the tax matters person of each REMIC created hereunder and in such capacity the
Trust Administrator shall: (i) prepare, sign and file, or cause to be prepared,
signed and filed, federal and state tax returns using a calendar year as the
taxable year for each REMIC created hereunder when and as required by the REMIC
Provisions and other applicable federal income tax laws as the direct
representative of each such REMIC in compliance with the Code and shall provide
copies of such returns as required by the Code; (ii) make an election, on behalf
of each REMIC created hereunder, to be treated as a REMIC on the federal tax
return of such REMIC for its first taxable year, in accordance with the REMIC
Provisions; and (iii) prepare and forward, or cause to be prepared and
forwarded, to the Certificateholders and to any governmental taxing authority
all information reports as and when required to be provided to them in
accordance with the REMIC Provisions. The expenses of preparing and filing such
returns shall be borne by the Trust Administrator. The Depositor, the Master
Servicer and the related Servicer shall provide on a prompt and timely basis to
the Trust Administrator or its designee such information with respect to each
REMIC created hereunder as is in their possession and reasonably required or
requested by the Trust Administrator to enable it to perform its obligations
under this subsection.

In its capacity as attorney in fact and as the tax matters person, the Trust
Administrator shall also: (A) act on behalf of each REMIC created hereunder in
relation to any tax matter or controversy involving the Trust Fund, (B)
represent the Trust Fund in any administrative or judicial proceeding relating
to an examination or audit by any governmental taxing authority with respect
thereto and (C) cause to be paid solely from the sources provided herein the
amount of any taxes imposed on each REMIC created hereunder when and as the same
shall be due and payable (but such obligation shall not prevent the Trust
Administrator or any other appropriate Person from contesting any such tax in
appropriate proceedings and shall not prevent the Trust Administrator from
withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings).

 

 

-89-

 

 


--------------------------------------------------------------------------------



 

 

(e)               The Trust Administrator shall provide (i) to any transferor of
a Class AR or Class AR-L Certificate such information as is necessary for the
application of any tax relating to the transfer of a Class AR or Class AR-L
Certificate to any Person who is not a permitted transferee, (ii) to the
Certificateholders such information or reports as are required by the Code or
the REMIC Provisions including reports relating to interest, original issue
discount and market discount or premium and (iii) to the Internal Revenue
Service the name, title, address and telephone number of the person who will
serve as the representative of each REMIC created hereunder.

(f)                The Trustee, to the extent directed by the Trust
Administrator, the Depositor and the Holder of the Class AR or Class AR-L
Certificates shall take any action or cause the Trust Fund to take any action
necessary to create or maintain the status of each REMIC created hereunder as a
REMIC under the REMIC Provisions and shall assist each other as necessary to
create or maintain such status. Neither the Trustee, to the extent directed or
(in the case of a failure to act) not directed by the Trust Administrator, nor
the Holder of the Class AR or Class AR-L Certificates shall take any action,
cause the Trust Fund to take any action or fail to take (or fail to cause the
Trust Fund to take) any action that, under the REMIC Provisions, if taken or not
taken, as the case may be, could (i) endanger the status of each REMIC created
hereunder as a REMIC or (ii) result in the imposition of a tax upon a REMIC
(including, but not limited to, the tax on prohibited transactions as defined in
Code Section 860F(a)(2) and the tax on prohibited contributions set forth in
Section 860G(d) of the Code) (either such event, an “Adverse REMIC Event”)
unless the Trustee and the Trust Administrator have received an Opinion of
Counsel (at the expense of the party seeking to take such action) to the effect
that the contemplated action will not endanger such status or result in the
imposition of such a tax.

The Trustee and the Trust Administrator shall not take or fail to take any
action (whether or not authorized hereunder) as to which the Master Servicer, a
Servicer or the Depositor has advised it in writing that it has received an
Opinion of Counsel to the effect that an Adverse REMIC Event could occur with
respect to such action. In addition, prior to taking any action with respect to
a REMIC or their assets, or causing any REMIC created hereunder to take any
action, which is not expressly permitted under the terms of this Agreement, the
Trustee and the Trust Administrator will consult with the Master Servicer, the
Servicers and the Depositor or their designees, in writing, with respect to
whether such action could cause an Adverse REMIC Event to occur with respect to
any REMIC created hereunder and the Trustee and the Trust Administrator shall
not take any such action or cause that REMIC to take any such action as to which
the Master Servicer, any Servicer or the Depositor has advised it in writing
that an Adverse REMIC Event could occur.

In addition, prior to taking any action with respect to any REMIC created
hereunder or the assets therein, or causing any REMIC created hereunder to take
any action, which is not expressly permitted under the terms of this Agreement,
the Holder of the Class AR or Class AR-L Certificates will consult with the
Trust Administrator or its designee, in writing, with respect to whether such
action could cause an Adverse REMIC Event to occur with respect to any REMIC
created hereunder, and no such Person shall take any action or cause the Trust
Fund to take any such action as to which the Trust Administrator has advised it
in writing that an Adverse REMIC Event could occur. The Trustee and the Trust
Administrator may consult with counsel to make such written advice, and the cost
of same shall be borne by the party seeking to take action not permitted by this
Agreement.

At all times as may be required by the Code, the Trust Administrator will, to
the extent within its control and the scope of its duties more specifically set
forth herein, maintain substantially all of the assets of each REMIC created
hereunder as “qualified mortgages” as defined in Section 860G(a)(3) of the Code
and “permitted investments” as defined in Section 860G(a)(5) of the Code.

 

 

-90-

 

 


--------------------------------------------------------------------------------



 

 

(g)               In the event that any tax is imposed on “prohibited
transactions” of any REMIC created hereunder, as defined in Section 860F(a)(2)
of the Code, on “net income from foreclosure property” of such REMIC, as defined
in Section 860G(c) of the Code, on any contributions to a REMIC after the
Startup Day therefor pursuant to Section 860G(d) of the Code, or any other tax
is imposed by the Code or any applicable provisions of state or local tax laws,
such tax shall be charged (i) to the related Servicer, if such Servicer has in
its sole discretion determined to indemnify the Trust Fund against such tax or
if such tax arises out of or results from a breach of such Servicer’s duties
under (x) Section 2.07(j) of this Agreement to not enter into any arrangement by
which a REMIC would receive a fee or other compensation for services or to
permit such REMIC to receive any income from assets other than “qualified
mortgages” or “permitted investments,” (y) Section 3.01 of this Agreement to not
make or permit any modification, waiver or amendment of any Mortgage Loan which
would cause any REMIC created hereunder to fail to qualify as a REMIC or result
in the imposition of any tax under Section 860F(a) or Section 860G(d) of the
Code or (z) Section 3.11(c) of this Agreement to not cause any REO Property to
fail to qualify as “foreclosure property” within the meaning of
Section 860G(a)(8) of the Code or to subject any REMIC created hereunder to the
imposition of any federal, state or local income taxes on the income earned from
such Mortgaged Property under Section 860G(c) of the Code of otherwise, (ii) to
the Master Servicer, if such tax arises out of or results from a breach by the
Master Servicer of any of its obligations under this Agreement or if the Master
Servicer has in its sole discretion determined to indemnify the Trust Fund
against such tax, (iii) to the Trust Administrator, if such tax arises out of or
results from a breach by the Trust Administrator of any of its obligations under
this Article II, (iv) to the Trustee, if such tax arises out of or results from
a breach by the Trustee of any of its obligations under this Article II or (v)
otherwise against amounts on deposit in the Collection Account as provided by
Section 3.08 and on the Distribution Date(s) following such reimbursement the
aggregate of such taxes shall be allocated in reduction of the Interest
Distribution Amount on each Class entitled thereto in the same manner as if such
taxes constituted a Prepayment Interest Shortfall.

In accordance with Section 2.07(c), the related Servicer, the Master Servicer,
the Trustee or the Trust Administrator, as applicable, shall promptly deposit in
the Certificate Account or Collection Account, as applicable, any amount of such
tax.

For purposes of this Section 2.07(g), a tax is imposed following the final and
unappealable determination under the Code of the amount of such tax and written
notice thereof by the Tax Matters Person to the party to be charged.

The failure of the Master Servicer or the related Servicer to promptly deposit
in the Certificate Account or Collection Account, as applicable, any amount of
such tax shall be an Event of Default, as provided in Section 8.01(b).

(h)               The Trust Administrator shall, for federal income tax
purposes, maintain books and records with respect to each REMIC created
hereunder on a calendar year and on an accrual basis or as otherwise may be
required by the REMIC Provisions.

(i)                Following the Startup Day, none of any Servicer, the Trustee
(which will act only at the direction of the Trust Administrator or as otherwise
specifically provided in this Agreement) or the Trust Administrator shall accept
any contributions of assets to any REMIC created hereunder unless (subject to
Section 2.05) such Servicer, the Trustee or the Trust Administrator shall have
received an Opinion of Counsel (at the expense of the party seeking to make such
contribution) to the effect that the inclusion of such assets in a REMIC will
not cause that REMIC to fail to qualify as a REMIC at any time that any
Certificates are outstanding, or subject that REMIC to any tax under the REMIC
Provisions or other applicable provisions of federal, state and local law or
ordinances.

 

 

-91-

 

 


--------------------------------------------------------------------------------



 

 

(j)                None of any Servicer, the Trustee (which will act only at the
direction of the Trust Administrator or as otherwise specifically provided in
this Agreement) or the Trust Administrator shall (subject to Section 2.05) enter
into any arrangement by which a REMIC will receive a fee or other compensation
for services nor permit such REMIC to receive any income from assets other than
“qualified mortgages” as defined in Section 860G(a)(3) of the Code or “permitted
investments” as defined in Section 860G(a)(5) of the Code.

(k)               Within 30 days after the Closing Date, the Trust Administrator
shall apply to the Internal Revenue Service for an employer identification
number for each REMIC created hereunder by means of a Form SS-4 or other
acceptable means and prepare and file with the Internal Revenue Service Form
8811, “Information Return for Real Estate Mortgage Investment Conduits (REMIC)
and Issuers of Collateralized Debt Obligations” for each REMIC created
hereunder.

(l)                None of the Trustee (which will act only at the direction of
the Trust Administrator or as otherwise specifically provided in this
Agreement), the Trust Administrator, the Master Servicer or any Servicer shall
sell, dispose of or substitute for any of the Mortgage Loans (except in
connection with (i) the default, imminent default or foreclosure of a Mortgage
Loan, including but not limited to, the acquisition or sale of a Mortgaged
Property acquired by deed in lieu of foreclosure, (ii) the bankruptcy of any
REMIC created hereunder, (iii) the termination of any REMIC created hereunder
pursuant to Article X of this Agreement or (iv) a purchase of Mortgage Loans
pursuant to Article II or III of this Agreement) nor acquire any assets for a
REMIC, nor sell or dispose of any investments in the Collection Account or the
Certificate Account for gain nor accept any contributions to a REMIC after the
Closing Date (a) unless it has received an Opinion of Counsel that such sale,
disposition, substitution or acquisition will not affect adversely the status of
any REMIC created hereunder as a REMIC or (b) unless the Master Servicer or such
Servicer has determined in its sole discretion to indemnify the Trust Fund
against such tax.

(m)              In order to enable the Trust Administrator to perform its
duties as set forth herein, the Depositor shall provide, or cause to be provided
to the Trust Administrator, within ten days after the Closing Date, all
information or data the Trust Administrator determines to be relevant for tax
purposes to the valuations and offering prices of the Certificates, including,
without limitation, the price, yield, prepayment assumption and projected cash
flows of the Certificates and the Mortgage Loans and the Trust Administrator
shall be entitled to rely upon any and all such information and data in the
performance of its duties set forth herein. Thereafter, the Master Servicer
shall provide, promptly upon request therefor, any such additional information
or data that the Trustee or the Trust Administrator may from time to time
reasonably request in order to enable the Trustee and the Trust Administrator to
perform their duties as set forth herein and the Trustee and the Trust
Administrator shall be entitled to rely upon any and all such information and
data in the performance of its duties set forth herein. DLJMC shall indemnify
the Trust Administrator and hold it harmless for any loss, liability, damage,
claim or expense of the Trust Administrator arising from any failure of the
Depositor to provide, or to cause to be provided, accurate information or data
to the Trust Administrator on a timely basis. The Master Servicer shall
indemnify the Trustee and the Trust Administrator and hold it harmless for any
loss, liability, damage, claim or expense of the Trustee and the Trust
Administrator arising from any failure of the Master Servicer to provide, or to
cause to be provided, accurate information or data required to be provided by
the Master Servicer to the Trustee and the Trust Administrator on a timely
basis; provided, however, that if any Servicer shall fail to provide such
information to the Master Servicer upon timely request for such information by
the Master Servicer, that Servicer shall indemnify the Master Servicer, the
Trustee and the Trust Administrator and hold it harmless for any loss,
liability, damage, claim or expense of the Master Servicer, the Trustee and the
Trust Administrator arising from any failure of that Servicer to provide, or to
cause to be provided, the information referred to above on a timely basis. The
indemnification provisions

 

 

-92-

 

 


--------------------------------------------------------------------------------



 

hereunder shall survive the termination of this Agreement and shall extend to
any co-trustee and co-Trust Administrator appointed pursuant to this Agreement.

(n)               The Trust Administrator shall account for the rights of the
Holders of the Group 6A Senior Certificates, Group 6B Senior Certificates and
Class M Certificates to receive payments in respect of Basis Risk Shortfalls as
rights in an interest rate cap contract written by the Class 6-X
Certificateholders in favor of the Holders of the Group 6A Senior Certificates,
Group 6B Senior Certificates and Class M Certificates and not as an obligation
of REMIC IV, whose obligation to pay such Certificates will be subject to a cap
equal to the applicable Net Funds Cap and shall account for such rights as
property held separate and apart from the regular interests as required by
Treasury regulation section 1.860G-2(i). Any amounts paid in respect of Basis
Risk Shortfalls by REMIC IV shall be treated as a distribution to the Class 6-X
Certificates. In addition, the Class 6-X Certificateholders shall be deemed to
have entered into a contractual arrangement with the Class AR and Class AR-L
Certificateholders whereby the Class AR and Class AR-L Certificateholders agree
to pay to the Class 6-X Certificateholders on each Distribution Date amounts
that would, in the absence of such contractual agreement, be distributable with
respect to the residual interest in REMIC IV pursuant to
Section 4.01(II)(d)(xiii) (which amounts are expected to be zero). Thus each
Group 6A Senior Certificate, Group 6B Senior Certificate and Class M Certificate
shall be treated as representing ownership of not only REMIC IV regular
interests, but also ownership of an interest in an interest rate cap contract.
Each Class 6-X Certificate shall represent an obligation under an interest rate
cap contract. For purposes of determining the issue price of REMIC IV regular
interests, the Trust Administrator shall assume that the interest rate cap
contract has a value of $5,000.

For any Distribution Date on which there is a payment under the Class 3-A-1
Interest Rate Cap Agreement based on a notional balance in excess of the
Class Principal Balance of the Class 3-A-1 Certificates, the amount representing
such excess payment shall not be an asset of the Trust and, instead, shall be
paid into and distributed out of a separate trust created by this Agreement for
the benefit of the Class 3-A-1 Certificates and shall be distributed to the
Class 3-A-1 Certificates pursuant to Section 4.01(I)(A)(c)(i). The Trust
Administrator shall not be responsible for any tax reporting with respect to
such separate trust.

For any Distribution Date on which there is a payment under the Group 6 Interest
Rate Cap Agreement based on a notional balance in excess of the Class Principal
Balance of the Group 6 Certificates, the amount representing such excess payment
shall not be an asset of the Trust and, instead, shall be paid into and
distributed out of a separate trust created by this Agreement for the benefit of
the Group 6 Certificates and shall be distributed to the Group 6 Certificates
pursuant to Section 4.01(II). The Trust Administrator shall not be responsible
for any tax reporting with respect to such separate trust.

SECTION 2.08.

Covenants of the Master Servicer and each Servicer.

The Master Servicer and each Servicer, severally and not jointly, hereby
covenants to the Depositor, the Trustee and the Trust Administrator as follows:

(a)               Such Servicer or the Master Servicer shall comply in the
performance of its obligations under this Agreement with all reasonable rules
and requirements of the insurer under each Mortgage Guaranty Insurance Policy;
and

(b)               No written information, certificate of an officer, statement
furnished in writing or written report delivered to the Depositor, any affiliate
of the Depositor, the Trustee or the Trust Administrator and prepared by the
Master Servicer or such Servicer pursuant to this Agreement will contain any
untrue statement of a material fact.

 

 

-93-

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

 

-94-

 

 


--------------------------------------------------------------------------------



 

 

 

ADMINISTRATION AND SERVICING

OF MORTGAGE LOANS

SECTION 3.01.

Servicers to Service Mortgage Loans.

For and on behalf of the Certificateholders, as independent contractors of the
Trust, (i) each Servicer, severally and not jointly, shall service and
administer the related Non-Designated Mortgage Loans in accordance with the
terms of this Agreement and with Accepted Servicing Practices, (ii) the Master
Servicer shall, in accordance with Section 3.03 of this Agreement, master
service and administer the Non-Designated Mortgage Loans by overseeing and
enforcing the servicing of the Non-Designated Mortgage Loans by the related
Servicer according to the terms of this Agreement and (iii) the Master Servicer
shall, in accordance with the Section 3.22 of this Agreement, master service and
administer the Designated Mortgage Loans by overseeing and enforcing the
servicing of the Designated Mortgage Loans by the related Designated Servicer
according to the terms of the related Designated Servicing Agreement. The
obligations of each of SPS, GreenPoint and Wells Fargo hereunder to service and
administer the Mortgage Loans shall be limited to the SPS Serviced Mortgage
Loans, GreenPoint Serviced Mortgage Loans and the Wells Fargo Serviced Mortgage
Loans, respectively; and with respect to the duties and obligations of each
Servicer, references herein to related “Mortgage Loans” shall be limited to the
SPS Serviced Mortgage Loans (and the related proceeds thereof and related REO
Properties) in the case of SPS, the GreenPoint Serviced Mortgage Loans (and the
related proceeds thereof and related REO Properties) in the case of GreenPoint
and the Wells Fargo Serviced Mortgage Loans (and the related proceeds thereof
and related REO Properties) in the case of Wells Fargo; and in no event shall
any Servicer have any responsibility or liability with respect to any of the
other Mortgage Loans. The obligations of the Master Servicer to master service
and administer the Non-Designated Mortgage Loans shall be limited to the Wells
Fargo Serviced Mortgage Loans, the SPS Serviced Mortgage Loans, the GreenPoint
Serviced Mortgage Loans and the Special Serviced Mortgage Loans. In connection
with such servicing and administration of the Non-Designated Mortgage Loans, the
Master Servicer and each Servicer shall have full power and authority, acting
alone and/or through Subservicers as provided in Section 3.02 hereof, to do or
cause to be done any and all things that it may deem necessary or desirable in
connection with such servicing and administration, including but not limited to,
the power and authority, subject to the terms hereof (i) to execute and deliver,
on behalf of the Certificateholders and the Trust, customary consents or waivers
and other instruments and documents, (ii) to consent to transfers of any
Mortgaged Property and assumptions of the Mortgage Notes and related Mortgages
(but only in the manner provided in this Agreement), (iii) to collect any
Insurance Proceeds and other Liquidation Proceeds, and (iv) to effectuate
foreclosure or other conversion of the ownership of the Mortgaged Property
securing any Mortgage Loan; provided that neither the Master Servicer nor a
Servicer shall take any action that is inconsistent with or prejudices the
interests of the Trust Fund or the Certificateholders in any Mortgage Loan or
the rights and interests of the Depositor, the Trustee, the Trust Administrator
or the Certificateholders under this Agreement. The Master Servicer and each
Servicer shall represent and protect the interests of the Trust Fund in the same
manner as it protects its own interests in mortgage loans in its own portfolio
in any claim, proceeding or litigation regarding a Mortgage Loan, and shall not
make or permit any modification, waiver or amendment of any Mortgage Loan that
would cause any REMIC created hereunder to fail to qualify as a REMIC or result
in the imposition of any tax under Section 860F(a) or Section 860G(d) of the
Code. Without limiting the generality of the foregoing, the Master Servicer and
each Servicer, in its own name or in the name of the Depositor and the Trust, is
hereby authorized and empowered by the Depositor, the Trust and the Trust
Administrator, when the Master Servicer or such Servicer believes it appropriate
in its reasonable judgment, to execute and deliver, on behalf of the Trust, the
Trustee, the Trust Administrator, the Depositor, the Certificateholders or any
of them, any and all instruments of satisfaction or cancellation, or of partial
or full release or

 

 

-95-

 

 


--------------------------------------------------------------------------------



 

discharge and all other comparable instruments, with respect to the Mortgage
Loans, and with respect to the Mortgaged Properties held for the benefit of the
Certificateholders. The Master Servicer and each Servicer shall prepare and
deliver to the Depositor and/or the Trustee and/or the Trust Administrator such
documents requiring execution and delivery by either or both of them as are
necessary or appropriate to enable the Master Servicer or such Servicer to
master service and administer or service and administer the Mortgage Loans, as
applicable, to the extent that the Master Servicer or such Servicer is not
permitted to execute and deliver such documents pursuant to the preceding
sentence. Upon receipt of such documents, the Depositor and/or the Trustee or
the Trust Administrator shall execute such documents and deliver them to the
Master Servicer or such Servicer.

In accordance with the standards of the first paragraph of this Section 3.01 and
unless determined in good faith to be a Nonrecoverable Advance, each Servicer
shall advance or cause to be advanced funds as necessary for the purpose of
effecting the payment of taxes and assessments on the Mortgaged Properties
related to the Non-Designated Mortgage Loans, which advances constitute
Servicing Advances and shall be reimbursable in the first instance from related
collections from the Mortgagors pursuant to Section 3.06, and further as
provided in Section 3.08. In no event will any Servicer be required to make any
Servicing Advance which would constitute a Nonrecoverable Advance. The costs
incurred by a Servicer, if any, in effecting the timely payments of taxes and
assessments on the Mortgaged Properties related to the Non-Designated Mortgage
Loans and related insurance premiums shall not, for the purpose of calculating
monthly distributions to the Certificateholders, be added to the Stated
Principal Balances of the related Non-Designated Mortgage Loans, notwithstanding
that the terms of such Non-Designated Mortgage Loans so permit. The parties to
this Agreement acknowledge that Servicing Advances shall be reimbursable
pursuant to the terms of this Agreement and agree that no Servicing Advance
shall be rejected or disallowed by any party unless it has been shown that such
Servicing Advance was not made in accordance with this Agreement.

Each Servicer hereby acknowledges that, to the extent such Servicer has
previously serviced some or all of the Non-Designated Mortgage Loans pursuant to
another servicing agreement, the servicing provisions contained in this
Agreement shall supersede the servicing provisions contained in such other
servicing agreement from and after the Closing Date, except as specifically
provided in the related Servicer Letter Agreement. In addition, the Master
Servicer hereby acknowledges that, to the extent the Master Servicer or any
Designated Servicer has previously serviced some or all of the Designated
Mortgage Loans pursuant to another servicing agreement, the provisions contained
in the related Designated Servicing Agreement shall supersede the provisions
contained in such other servicing agreement from and after the Closing Date.

Notwithstanding anything in this Agreement to the contrary, the purchase of any
GreenPoint Serviced Mortgage Loan by any Person shall be subject to the rights
of GreenPoint to continue servicing such GreenPoint Serviced Mortgage Loan for
the same servicing fee substantially in accordance with the terms of this
Agreement and the purchase of any Wells Fargo Serviced Mortgage Loan by any
Person shall be subject to the rights of Wells Fargo to continue servicing such
Wells Fargo Serviced Mortgage Loan for the same Servicing Fee substantially in
accordance with the terms of this Agreement.

With respect to each Mortgage Loan, the related Servicer will fully furnish, in
accordance with the Fair Credit Reporting Act and its implementing regulations,
accurate and complete information (e.g., favorable and unfavorable) on its
borrower credit files to Equifax, Experian and Trans Union Credit Information
Company, on a monthly basis.

Each Servicer is authorized and empowered by the Trustee, on behalf of the
Certificateholders and the Trustee, in its own name or in the name of any
Subservicer, when a Servicer or

 

 

-96-

 

 

 

 


--------------------------------------------------------------------------------



any Subservicer, as the case may be, believes it appropriate in its best
judgment to register any related Mortgage Loan on the MERS® System, or cause the
removal from the registration of such Mortgage Loan on the MERS® System, to
execute and deliver, on behalf of the Trustee and the Certificateholders or any
of them, any and all instruments of assignment and other comparable instruments
with respect to such assignment or re-recording of a Mortgage in the name of
MERS, solely as nominee for the Trustee and its successors and assigns.

SECTION 3.02.

Subservicing; Enforcement of the Obligations of Subservicers.

(a)        The Non-Designated Mortgage Loans may be subserviced by a Subservicer
on behalf of the related Servicer in accordance with the servicing provisions of
this Agreement, provided that the Subservicer is a FNMA-approved lender or a
FHLMC seller/servicer in good standing. With respect to the Non-Designated
Mortgage Loans, each Servicer may perform any of its servicing responsibilities
hereunder or may cause the Subservicer to perform any such servicing
responsibilities on its behalf, but the use by such Servicer of the Subservicer
shall not release such Servicer from any of its obligations hereunder and such
Servicer shall remain responsible hereunder for all acts and omissions of the
Subservicer as fully as if such acts and omissions were those of such Servicer.
With respect to the Non-Designated Mortgage Loans, each Servicer shall pay all
fees and expenses of any Subservicer engaged by such Servicer from its own
funds.

Notwithstanding the foregoing, with respect to the Non-Designated Mortgage
Loans, each Servicer shall be entitled to outsource one or more separate
servicing functions to a Person (each, an “Outsourcer”) that does not meet the
eligibility requirements for a Subservicer, so long as such outsourcing does not
constitute the delegation of such Servicer’s obligation to perform all or
substantially all of the servicing of the related Non-Designated Mortgage Loans
to such Outsourcer. In such event, the use by a Servicer of any such Outsourcer
shall not release the related Servicer from any of its obligations hereunder and
such Servicer shall remain responsible hereunder for all acts and omissions of
such Outsourcer as fully as if such acts and omissions were those of such
Servicer, and such Servicer shall pay all fees and expenses of the Outsourcer
from such Servicer’s own funds.

Each Servicer may in connection with its duties as Servicer hereunder enter into
transactions with any of its Affiliates relating to the Non-Designated Mortgage
Loans; provided that (a) such Servicer acts (i) in accordance with Accepted
Servicing Practices and the terms of this Agreement, and (ii) in the ordinary
course of business of such Servicer; and (b) the terms of such transaction are
no less favorable to such Servicer than it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate of such
Servicer. Notwithstanding the preceding sentence, any such transaction between a
Servicer and any of its Affiliates shall not release such Servicer from any of
its obligations hereunder and such Servicer shall remain responsible hereunder
for all acts and omissions of such Affiliate with respect to such Mortgage Loans
serviced by it as fully as if such acts and omissions were those of such
Servicer. Any fees and expenses relating to such transaction between such
Servicer and its Affiliate that are not otherwise reimbursable to such Servicer
pursuant to this Agreement shall be borne by the parties thereto and shall not
be an expense or fee of the Trust, the Depositor, the Trustee, the Trust
Administrator, the Seller or the Master Servicer.

(b)        With respect to any Non-Designated Mortgage Loans, at the cost and
expense of a Servicer, without any right of reimbursement from the Depositor,
the Trustee, the Trust Administrator or the applicable Collection Account, such
Servicer shall be entitled to terminate the rights and responsibilities of its
Subservicer and arrange for any servicing responsibilities to be performed by a
successor Subservicer meeting the requirements set forth in Section 3.02(a),
provided, however, that nothing contained herein shall be deemed to prevent or
prohibit such Servicer, at such Servicer’s option, from electing to service the
related Non-Designated Mortgage Loans itself. In the event that a Servicer’s

 

 

-96-

 

 


--------------------------------------------------------------------------------



 

responsibilities and duties under this Agreement are terminated pursuant to
Section 8.01, and if requested to do so by the Trustee or Trust Administrator or
such Servicer shall, at its own cost and expense terminate the rights and
responsibilities of its Subservicer as soon as is reasonably possible. Each
Servicer shall pay all fees, expenses or penalties necessary in order to
terminate the rights and responsibilities of its Subservicer from such
Servicer’s own funds without any right of reimbursement from the Depositor,
Trustee, Trust Administrator, or the applicable Collection Account.

(c)               Notwithstanding any of the provisions of this Agreement
relating to agreements or arrangements between a Servicer and its Subservicer or
a Servicer and its Outsourcer, or any reference herein to actions taken through
the Subservicer, the Outsourcer, or otherwise, the related Servicer shall not be
relieved of its obligations to the Depositor, the Trust, Trustee, the Trust
Administrator or Certificateholders and shall be obligated to the same extent
and under the same terms and conditions as if it alone were servicing and
administering the related Non-Designated Mortgage Loans. Each Servicer shall be
entitled to enter into an agreement with its Subservicer and Outsourcer for
indemnification of such Servicer by such Subservicer or Outsourcer, as
applicable, and nothing contained in this Agreement shall be deemed to limit or
modify such indemnification.

For purposes of this Agreement, a Servicer shall be deemed to have received any
collections, recoveries or payments with respect to the related Non-Designated
Mortgage Loans that are received by a related Subservicer regardless of whether
such payments are remitted by the Subservicer to such Servicer.

Any Subservicing Agreement and any other transactions or services relating to
the Non-Designated Mortgage Loans involving a Subservicer shall be deemed to be
between the Subservicer, and the related Servicer alone, and the Depositor, the
Trustee, the Trust Administrator, the Master Servicer, the other Servicers and
the Special Servicer shall have no obligations, duties or liabilities with
respect to a Subservicer including no obligation, duty or liability of the
Depositor, Trustee, the Trust Administrator, the Master Servicer, the Special
Servicer or other Servicers to pay a Subservicer’s fees and expenses.

(d)               SPS is hereby authorized to enter into a financing or other
facility (any such arrangement, a “Facility”) under which (i) SPS assigns or
pledges to another person (a “Lender”) (A) SPS’s rights under this Agreement to
be reimbursed for any Advances or Servicing Advances, and (B) any and all rights
of SPS under this Agreement resulting from SPS’s performance of its obligations
under this Agreement, including, without limitation, any Servicing Fees,
interest income, Ancillary Income, and other payments received by SPS for
servicing the SPS Serviced Mortgage Loans and (ii) the Lender agrees to fund
some or all Advances and/or Servicing Advances required to be made by SPS
pursuant to this Agreement. No consent of the Trustee, Trust Administrator,
Certificateholders or any other party is required before SPS may enter into a
Facility; provided, however, that the consent of the Trust Administrator shall
be required before SPS may cause to be outstanding at one time more than one
Facility. Notwithstanding the existence of any Facility, SPS shall remain
obligated pursuant to this Agreement to make Advances and Servicing Advances
pursuant to and as required by this Agreement, and to perform all duties and
obligations of SPS under this Agreement and shall not be relieved of such
obligations by virtue of such Facility.

(e)               The Special Servicer is hereby authorized to enter into a
financing or other facility (any such arrangement, a “Facility”) under which (i)
the Special Servicer assigns or pledges to another person (a “Lender”) (A) the
Special Servicer’s rights under this Agreement to be reimbursed for any Advances
or Servicing Advances, and (B) any and all rights of the Special Servicer under
this Agreement resulting from the Special Servicer’s performance of its
obligations under this Agreement, including, without limitation, any Servicing
Fees, interest income, Ancillary Income, and other payments

 

 

-97-

 

 


--------------------------------------------------------------------------------



 

received by the Special Servicer for servicing the Mortgage Loans and (ii) the
Lender agrees to fund some or all Advances and/or Servicing Advances required to
be made by the Special Servicer pursuant to this Agreement. No consent of the
Trustee, Trust Administrator, Certificateholders or any other party is required
before the Special Servicer may enter into a Facility; provided, however, that
the consent of the Trust Administrator shall be required before the Special
Servicer may cause to be outstanding at one time more than one Facility.
Notwithstanding the existence of any Facility, the Special Servicer shall remain
obligated pursuant to this Agreement to make Advances and Servicing Advances
pursuant to and as required by this Agreement, and to perform all duties and
obligations of the Special Servicer under this Agreement and shall not be
relieved of such obligations by virtue of such Facility.

SECTION 3.03.

Master Servicing by Master Servicer.

For and on behalf of the Certificateholders, the Master Servicer shall oversee
and enforce the obligation of Wells Fargo, GreenPoint and SPS to service and
administer the Wells Fargo Serviced Mortgage Loans, GreenPoint Serviced Mortgage
Loans and SPS Serviced Mortgage Loans, respectively, in accordance with the
terms of this Agreement and shall have full power and authority to do any and
all things which it may deem necessary or desirable in connection with such
master servicing and administration. In performing its obligations hereunder,
the Master Servicer shall act in a manner consistent with this Agreement and
with customary and usual standards of practice of prudent mortgage loan master
servicers. Furthermore, the Master Servicer shall oversee and consult with Wells
Fargo, GreenPoint and SPS as necessary from time-to-time to carry out the Master
Servicer’s obligations hereunder, shall receive, review and evaluate all
reports, information and other data provided to the Master Servicer by Wells
Fargo, GreenPoint and SPS and shall cause each of Wells Fargo, GreenPoint and
SPS to perform and observe the covenants, obligations and conditions to be
performed or observed by such Servicer under this Agreement.

With respect to any Distribution Date, no later than the related Cash Remittance
Date, the Master Servicer shall remit to the Trust Administrator for deposit in
the Certificate Account the amount of the Compensating Interest Payment for the
Master Servicer, with respect to the Wells Fargo Serviced Mortgage Loans, SPS
Serviced Mortgage Loans, GreenPoint Serviced Mortgage Loans and the Designated
Mortgage Loans, for the related Prepayment Period to the extent Wells Fargo,
SPS, GreenPoint or the related Designated Servicer default in their obligation
to make such Compensating Interest Payment pursuant to Section 3.05. The
aggregate of such deposits shall be made from the Master Servicer’s own funds,
without reimbursement therefor.

SECTION 3.04.

Trustee to Act as Master Servicer or Servicer.

In the event that (A) the Master Servicer shall for any reason no longer be
Master Servicer hereunder or (B) any Servicer shall for any reason no longer be
a Servicer hereunder and, with respect to any Servicer, the Master Servicer
shall for any reason no longer be Master Servicer hereunder (including, in each
case, by reason of an Event of Default), the Trustee or its successor shall
thereupon assume all of the rights and obligations of the Master Servicer or
such Servicer hereunder arising thereafter (except that the Trustee shall not be
(i) liable for losses of the Master Servicer or such Servicer pursuant to
Section 3.09 hereof or any acts or omissions of the related predecessor of the
Master Servicer or such Servicer hereunder, (ii) obligated to make Advances if
it is prohibited from doing so by applicable law, (iii) obligated to effectuate
repurchases or substitutions of Mortgage Loans hereunder including, but not
limited to, repurchases or substitutions of Mortgage Loans pursuant to
Section 2.02 or 2.03 hereof or (iv) deemed to have made any representations and
warranties of the Master Servicer or such Servicer hereunder). Any such
assumption shall be subject to Section 8.02 hereof. Notwithstanding the
foregoing, if the Trustee has become the successor to the Master Servicer or a
Servicer hereunder, the Trustee may, if it shall be unwilling to so act, or
shall, if it is unable to so act, appoint, or petition a court of competent

 

 

-98-

 

 


--------------------------------------------------------------------------------



 

jurisdiction to appoint, any established mortgage loan servicing institution,
the appointment of which does not adversely affect the then-current rating of
the Certificates, as the successor to the Master Servicer or a Servicer
hereunder in the assumption of all or any part of the responsibilities, duties
or liabilities of the Master Servicer or such Servicer, as applicable, provided
that such successor to the Master Servicer or such Servicer, as applicable,
shall not be deemed to have made any representation or warranty as to any
Mortgage Loan made by the Master Servicer or such Servicer, as applicable.

Each Servicer shall, upon request of the Trust Administrator, but at the expense
of such Servicer, deliver to the assuming party all documents and records
relating to each Subservicing Agreement or substitute Subservicing Agreement and
the Mortgage Loans then being serviced thereunder and hereunder by such Servicer
and an accounting of amounts collected or held by it and otherwise use its best
efforts to effect the orderly and efficient transfer of the Subservicing
Agreement or substitute Subservicing Agreement to the assuming party.

SECTION 3.05.

Collection of Mortgage Loans; Collection Accounts; Certificate Account.

(a)               Continuously from the date hereof until the principal and
interest on all Non-Designated Mortgage Loans have been paid in full or such
Non-Designated Mortgage Loans have become Liquidated Mortgage Loans, each
Servicer shall proceed in accordance with Accepted Servicing Practices to
collect all payments due under each of the related Non-Designated Mortgage Loans
when the same shall become due and payable to the extent consistent with this
Agreement and the terms and provisions of any related Mortgage Guaranty
Insurance Policy and shall take special care with respect to the Non-Designated
Mortgage Loans for which a Servicer collects escrow payments in ascertaining and
estimating Escrow Payments and all other charges that will become due and
payable with respect to the Non-Designated Mortgage Loans and the related
Mortgaged Properties, to the end that the installments payable by the related
Mortgagors will be sufficient to pay such charges as and when they become due
and payable. Consistent with the foregoing, in connection with Non-Designated
Mortgage Loans which it is directly servicing, each Servicer may in its
discretion (i) waive any late payment charge or any prepayment charge or penalty
interest in connection with the prepayment of a Non-Designated Mortgage Loan and
(ii) extend the Due Dates for payments due on a Mortgage Note for a period not
greater than 180 days; provided, however, that no such Servicer can extend the
maturity of any such Non-Designated Mortgage Loan past the date on which the
final payment is due on the latest maturing Mortgage Loan as of the Cut-off
Date. In the event of any such arrangement, the related Servicer shall make
Advances on the related Non-Designated Mortgage Loans in accordance with the
provisions of Section 5.01 during the scheduled period in accordance with the
amortization schedule of such Mortgage Loan without modification thereof by
reason of such arrangements. No Servicer shall be required to institute or join
in litigation with respect to collection of any payment (whether under a
Mortgage, Mortgage Note or otherwise or against any public or governmental
authority with respect to a taking or condemnation) if it reasonably believes
that enforcing the provision of the Mortgage or other instrument pursuant to
which such payment is required is prohibited by applicable law.

(b)               Each Servicer shall segregate and hold all funds collected and
received pursuant to a Non-Designated Mortgage Loan separate and apart from any
of its own funds and general assets and shall establish and maintain one or more
Collection Accounts, in the form of time deposit or demand accounts, titled
“[Servicer’s name], in trust for the Holders of Adjustable Rate Mortgage Trust
2005-5, Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series
2005-5” or, if established and maintained by a Subservicer on behalf of a
Servicer, “[Subservicer’s name], in trust for [Servicer’s name]” or
“[Subservicer’s name], as agent, trustee and/or bailee of principal and interest
custodial account for [Servicer’s name], its successors and assigns, for various
owners of interest in [Servicer’s name] mortgage-backed pools. In the event that
a Subservicer employs a subservicer, the Collection

 

 

-99-

 

 


--------------------------------------------------------------------------------



 

Account shall be titled “[name of Subservicer’s subservicer], in trust for
[Subservicer’s name].” Each Collection Account maintained by each Servicer
(other than Wells Fargo), shall be an Eligible Account acceptable to the
Depositor and the Trust Administrator. Each Collection Account maintained by
Wells Fargo shall be an Eligible Account. Funds deposited in a Collection
Account may be drawn on by the related Servicer in accordance with Section 3.08.
Any funds deposited in a Collection Account shall either be invested in Eligible
Investments or at all times be fully insured to the full extent permitted under
applicable law.

(c)               Each Servicer shall deposit in the applicable Collection
Account on a daily basis (with respect to GreenPoint and SPS, within two
Business Days of receipt), unless otherwise indicated, and retain therein, the
following collections remitted by Subservicers or payments received by such
Servicer and payments made by such Servicer subsequent to the Cut-off Date,
other than payments of principal and interest due on or before the Cut-off Date:

(i)                all payments on account of principal on the related
Non-Designated Mortgage Loans, including all Principal Prepayments;

(ii)               all payments on account of interest on the related
Non-Designated Mortgage Loans adjusted to the per annum rate equal to the
Mortgage Rate reduced by the sum of the related Expense Fee Rate, as applicable;

(iii)

all Liquidation Proceeds on the related Non-Designated Mortgage Loans;

(iv)              all Insurance Proceeds on the related Non-Designated Mortgage
Loans including amounts required to be deposited pursuant to Section 3.09 (other
than proceeds to be held in the Escrow Account and applied to the restoration or
repair of the Mortgaged Property or released to the Mortgagor in accordance with
Section 3.09);

(v)

all Advances made by such Servicer pursuant to Section 5.01;

(vi)              no later than the withdrawal from the Collection Account
pursuant to Section 3.08(a)(viii) each month, the applicable amount of the
Compensating Interest Payment for such Servicer for the related Prepayment
Period. The aggregate of such deposits shall be made from such Servicer’s own
funds, without reimbursement therefore;

(vii)             any amounts required to be deposited by such Servicer in
respect of net monthly income from REO Property related to any Non-Designated
Mortgage Loan pursuant to Section 3.11;

(viii)

all Assigned Prepayment Premiums, if applicable; and

 

(ix)

any other amounts required to be deposited hereunder.

The foregoing requirements for deposit into each Collection Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, with respect to the Non-Designated Mortgage Loans, Ancillary
Income need not be deposited by such Servicer into such Collection Account. In
addition, notwithstanding the provisions of this Section 3.05, each Servicer may
deduct from amounts received by it, prior to deposit into the applicable
Collection Account, any portion of any Scheduled Payment representing (i) the
applicable Servicing Fee and (ii) with respect to each Non-Designated Mortgage
Loan covered by a Lender Paid Mortgage Guaranty Insurance Policy, any

 

 

-100-

 

 


--------------------------------------------------------------------------------



 

amounts required to effect timely payment of the premiums on such Mortgage
Guaranty Insurance Policy pursuant to Section 3.09(c). In the event that a
Servicer shall remit any amount not required to be remitted, it may at any time
withdraw or direct the institution maintaining the related Collection Account to
withdraw such amount from such Collection Account, any provision herein to the
contrary notwithstanding. Such withdrawal or direction may be accomplished by
delivering written notice thereof to the Trustee or such other institution
maintaining such Collection Account which describes the amounts deposited in
error in such Collection Account. Each Servicer shall maintain adequate records
with respect to all withdrawals made by it pursuant to this Section. All funds
deposited in a Collection Account shall be held in trust for the
Certificateholders until withdrawn in accordance with Section 3.08(a).

(d)               On or prior to the Closing Date, the Trust Administrator shall
establish and maintain, on behalf of the Certificateholders, the Certificate
Account. The Trust Administrator shall, promptly upon receipt, deposit in the
Certificate Account and retain therein the following:

(i)                the aggregate amount remitted by each Servicer of
Non-Designated Mortgage Loans to the Trust Administrator pursuant to
Section 3.08(a)(viii) and (x) and the aggregate amount remitted by each
Designated Servicer to the Master Servicer or Trust Administrator pursuant to
their respective Designated Servicing Agreements, in each case including any
Assigned Prepayment Premiums;

(ii)               any amount deposited by the Trust Administrator pursuant to
Section 3.05(e) in connection with any losses on Eligible Investments;

(iii)              all Compensating Interest Payments remitted by the Master
Servicer to the Trust Administrator pursuant to Section 3.03 and
Section 3.22(b);

(iv)              all Advances remitted by the Master Servicer to the Trust
Administrator pursuant to Section 5.01 and Section 3.22(b); and

(v)               any other amounts deposited hereunder which are required to be
deposited in the Certificate Account.

In the event that the Master Servicer or a Servicer shall remit to the Trust
Administrator any amount not required to be remitted, the Master Servicer or
such Servicer, as applicable, may at any time direct the Trust Administrator to
withdraw such amount from the Certificate Account, any provision herein to the
contrary notwithstanding. Such direction may be accomplished by delivering an
Officer’s Certificate to the Trust Administrator which describes the amounts
deposited in error in the Certificate Account. All funds deposited in the
Certificate Account shall be held by the Trust Administrator in trust for the
Certificate holders until disbursed in accordance with this Agreement or
withdrawn in accordance with Section 3.08(b). In no event shall the Trust
Administrator incur liability for withdrawals from the Certificate Account at
the direction of the Master Servicer or any Servicer.

(e)               Each institution at which a Collection Account, the
Certificate Account or the Prefunding Account is maintained shall either hold
such funds on deposit uninvested or shall invest the funds therein as directed
in writing by the related Servicer, the Trust Administrator or the Depositor,
respectively, in Eligible Investments, which shall mature not later than (i) in
the case of a Collection Account, the Cash Remittance Date, (ii) in the case of
the Certificate Account, the Business Day immediately preceding the Distribution
Date, or on the Distribution Date, with respect to Eligible Investments invested
with an affiliate of the Trust Administrator and (iii) in the case of the
Prefunding Account, the Business Day immediately preceding a Subsequent Transfer
Date or on the Subsequent Transfer Date if the invested funds are managed or
advised by the Trust Administrator or its affiliates. All

 

 

-101-

 

 


--------------------------------------------------------------------------------



 

income and gain net of any losses realized from any such balances or investment
of funds on deposit in a Collection Account shall be for the benefit of the
related Servicer as servicing compensation and shall be remitted to it monthly
as provided herein. The amount of any realized losses in a Collection Account
incurred in any such account in respect of any such investments shall promptly
be deposited by the related Servicer (from its own funds) in the related
Collection Account. Neither the Trustee nor the Trust Administrator shall be
liable for the amount of any loss incurred in respect of any investment or lack
of investment of funds held in a Collection Account or the Prefunding Account
and made in accordance with this Section 3.05. All income and gain net of any
losses realized from any such investment of funds on deposit in the Certificate
Account shall be for the benefit of the Trust Administrator as compensation and
shall be remitted to it monthly as provided herein. The amount of any realized
losses in the Certificate Account incurred in any such account in respect of any
such investments shall promptly be deposited by the Trust Administrator (from
its own funds) in the Certificate Account. All income and gain net of any losses
realized from any such balances or investment of funds on deposit in the
Prefunding Account shall be for the benefit of the Depositor and shall be
remitted to it monthly. The amount of any net investment losses in the
Prefunding Account shall promptly be deposited by the Depositor (from its own
funds) in the Prefunding Account.

(f)                Each Servicer, other than Wells Fargo, shall give notice to
the Trustee, the Trust Administrator, the Seller, each Rating Agency, and the
Depositor of any proposed change of the location of the related Collection
Account prior to any change thereof. Wells Fargo shall give notice to the
Depositor of any proposed change of the location of the related Collection
Account prior to any change thereof and, upon receipt of such notice, the
Depositor shall give notice to the Trustee, the Trust Administrator, the Seller
and each Rating Agency. The Trust Administrator shall give notice to the Master
Servicer and each Servicer, the Seller, each Rating Agency, the Trustee and the
Depositor of any proposed change of the location of the Certificate Account
prior to any change thereof.

(g)               The Trust Administrator shall establish and maintain, on
behalf of the Certificateholders, the Prefunding Account. On the Closing Date
the Depositor shall remit the Prefunded Amount to the Trust Administrator for
deposit in the Prefunding Account. On each Subsequent Transfer Date, upon
satisfaction of the conditions for such Subsequent Transfer Date set forth in
Sections 2.01(f) and (g), with respect to the related Subsequent Transfer
Agreement, the Trust Administrator shall remit to the Depositor the applicable
Aggregate Subsequent Transfer Amount as payment of the purchase price for the
related Subsequent Mortgage Loans.

If any funds remain in the Prefunding Account on August 24, 2005, to the extent
that they represent earnings on the amounts originally deposited into the
Prefunding Account, the Trust Administrator shall distribute them to the order
of the Depositor. The remaining funds, other than any investment earnings, shall
be transferred to the Certificate Account to be included as part of principal
distributions to the related Certificates on the August 2005 Distribution Date.

(h)               The Trust Administrator shall establish and maintain, on
behalf of the Certificateholders, the Capitalized Interest Account. On the
Closing Date the Depositor shall remit the Capitalized Interest Deposits to the
Trust Administrator for deposit in the related Capitalized Interest Account. On
the Business Day prior to the June 2005, July 2005 and August 2005 Distribution
Dates, the Trust Administrator shall transfer from the Capitalized Interest
Account to the Certificate Account an amount equal to the Capitalized Interest
Distributions for such Distribution Date. On each of the June 2005, July 2005
and August 2005 Distribution Dates, the Trust Administrator shall transfer from
the Capitalized Interest Account to the Depositor, an amount equal to the
Capitalized Interest Release Amount for such Distribution Date.

 

 

-102-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.06.

Establishment of and Deposits to Escrow Accounts; Permitted Withdrawals from
Escrow Accounts; Payments of Taxes, Insurance and Other Charges.

(a)               To the extent required by the related Mortgage Note and not
violative of applicable law, the applicable Servicer shall segregate and hold
all funds collected and received pursuant to a Non-Designated Mortgage Loan
constituting Escrow Payments separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Escrow Accounts, in
the form of time deposit or demand accounts, titled, in the case of Servicers
other than SPS, GreenPoint and Wells Fargo, “Adjustable Rate Mortgage Trust
2005-5, Adjustable Rate Mortgage-Backed Pass Through Certificates, Series
2005-5,” in the case of Wells Fargo, “Wells Fargo Bank, N.A., as Servicer for
Adjustable Rate Mortgage Trust 2005-5, Adjustable Rate Mortgage-Backed Pass
Through Certificates, Series 2005-5,” in the case of SPS, “Select Portfolio
Servicing, Inc., as Servicer for Adjustable Rate Mortgage Trust 2005-5,
Adjustable Rate Mortgage-Backed Pass Through Certificates, Series 2005-5,” in
the case of GreenPoint, “GreenPoint Mortgage Funding Inc., as Servicer for
Adjustable Rate Mortgage Trust 2005-5, Adjustable Rate Mortgage-Backed Pass
Through Certificates, Series 2005-5,” or, if established and maintained by a
Subservicer on behalf of a Servicer, “[Subservicer’s name], in trust for
[Servicer’s name]” or “[Subservicer’s name], as agent, trustee and/or bailee of
taxes and insurance custodial account for [Servicer’s name], its successors and
assigns, for various owners of interest in [Servicer’s name] mortgage backed
pools. In the event that a Subservicer employs a subservicer, the Escrow
Accounts shall be titled “[name of Subservicer’s subservicer] in trust for
[Subservicer’s name]. The Escrow Accounts shall be Eligible Accounts. Funds
deposited in the Escrow Account may be drawn on by the related Servicer in
accordance with Section 3.06(d).

(b)               Each Servicer shall deposit or cause to be deposited in its
Escrow Account or Accounts on a daily basis within two Business Days of receipt
and retain therein:

(i)                all Escrow Payments collected on account of the related
Non-Designated Mortgage Loans, for the purpose of effecting timely payment of
any such items as required under the terms of this Agreement; and

(ii)               all amounts representing Insurance Proceeds which are to be
applied to the restoration or repair of any Mortgaged Property related to a
Non-Designated Mortgage Loan.

(c)               Each Servicer shall make withdrawals from the Escrow Account
only to effect such payments as are required under this Agreement, as set forth
in Section 3.06(d). Each Servicer shall be entitled to retain any interest paid
on funds deposited in the related Escrow Account by the depository institution,
other than interest on escrowed funds required by law to be paid to the
Mortgagor. To the extent required by law, the applicable Servicer shall pay
interest on escrowed funds to the Mortgagor notwithstanding that the Escrow
Account may be non interest bearing or that interest paid thereon is
insufficient for such purposes.

(d)               Withdrawals from the Escrow Account or Accounts may be made or
caused to be made by the related Servicer only:

(i)                to effect timely payments of ground rents, taxes,
assessments, water rates, mortgage insurance premiums, condominium charges, fire
and hazard insurance premiums or other items constituting Escrow Payments for
the related Mortgage;

 

 

-103-

 

 


--------------------------------------------------------------------------------



 

 

(ii)               to reimburse such Servicer for any Servicing Advances made by
the such Servicer with respect to a related Non-Designated Mortgage Loan, but
only from amounts received on the related Non-Designated Mortgage Loan which
represent late collections of Escrow Payments thereunder;

(iii)              to refund to any Mortgagor any funds found to be in excess of
the amounts required under the terms of the related Non-Designated Mortgage
Loan;

(iv)              for transfer to the related Collection Account to reduce the
principal balance of the related Non-Designated Mortgage Loan in accordance with
the terms of the related Mortgage and Mortgage Note;

(v)               for application to restore or repair of the Mortgaged Property
related to a Non-Designated Mortgage Loan in accordance with the procedures
outlined in Section 3.09(e);

(vi)              to pay to the related Servicer, or any Mortgagor related to a
Non-Designated Mortgage Loan to the extent required by law, any interest paid on
the funds deposited in such Escrow Account;

(vii)             to clear and terminate such Escrow Account on the termination
of this Agreement; and

(viii)            to remove funds inadvertently placed in the Escrow account by
the related Servicer.

(e)               With respect to each Non-Designated Mortgage Loan, the
applicable Servicer shall maintain accurate records reflecting the status of
ground rents and taxes and any other item which may become a lien senior to the
lien of the related Mortgage and the status of Mortgage Guaranty Insurance
Policy premiums, and fire and hazard insurance coverage and shall obtain, from
time to time, all bills for the payment of such charges (including renewal
premiums) and shall effect or cause to be effected payment thereof prior to the
applicable penalty or termination date.

SECTION 3.07.

Access to Certain Documentation and Information Regarding the Non-Designated
Mortgage Loans; Inspections.

(a)               The Master Servicer and each Servicer shall afford the
Depositor, the Trustee and the Trust Administrator reasonable access to all
records and documentation regarding the Non-Designated Mortgage Loans and all
accounts, insurance information and other matters relating to this Agreement,
such access being afforded without charge, but only upon reasonable written
request and during normal business hours at the office designated by the Master
Servicer or such Servicer. In addition, each Servicer shall afford the Master
Servicer reasonable access to all records and documentation regarding the
Non-Designated Mortgage Loans and all accounts, insurance information and other
matters relating to this Agreement, such access being afforded without charge,
but only upon reasonable written request and during normal business hours at the
office designated by such Servicer. In addition, each Servicer shall provide to
the Special Servicer reasonable access to all records and documentation
regarding the Non-Designated Mortgage Loans serviced by it that become Special
Serviced Mortgage Loans.

(b)               Each Servicer, separately with respect to the Non-Designated
Mortgage Loans each directly services, shall inspect the related Mortgaged
Properties as often as deemed necessary by such Servicer in such party’s sole
discretion, to assure itself that the value of such Mortgaged Property is

 

 

-104-

 

 


--------------------------------------------------------------------------------



 

being preserved. In addition, if any Non-Designated Mortgage Loan is more than
60 days delinquent, such Servicer, as applicable, shall conduct subsequent
inspections in accordance with Accepted Servicing Practices or as may be
required by the primary mortgage guaranty insurer. Each Servicer shall keep a
written or electronic report of each such inspection.

SECTION 3.08.

Permitted Withdrawals from the Collection Accounts and Certificate Account.

(a)               Each Servicer may from time to time make withdrawals from the
related Collection Account for the following purposes:

(i)                to pay to such Servicer (to the extent not previously
retained by such Servicer) the servicing compensation to which it is entitled
pursuant to Section 3.14, and to pay to such Servicer, as additional servicing
compensation, earnings on or investment income with respect to funds in or
credited to such Collection Account;

(ii)               to reimburse such Servicer for unreimbursed Advances made by
it, such right of reimbursement pursuant to this subclause (ii) being limited to
amounts received on the Non-Designated Mortgage Loan(s) in respect of which any
such Advance was made (including without limitation, late recoveries of
payments, Liquidation Proceeds and Insurance Proceeds to the extent received by
such Servicer);

(iii)              to reimburse such Servicer for any Nonrecoverable Advance
previously made or any amount expended pursuant to Section 3.11(a);

(iv)              to reimburse such Servicer for (A) unreimbursed Servicing
Advances or such Servicer’s right to reimbursement pursuant to this clause (A)
with respect to any Non-Designated Mortgage Loan being limited to amounts
received on such Non-Designated Mortgage Loan which represent late payments of
principal and/or interest (including, without limitation, Liquidation Proceeds
and Insurance Proceeds with respect to such Mortgage Loan) respecting which any
such advance was made and (B) for unpaid Servicing Fees as provided in
Section 3.11 hereof;

(v)               to pay to the purchaser, with respect to each Non-Designated
Mortgage Loan or property acquired in respect thereof that has been purchased
pursuant to Section 2.02, 2.03 or 3.11, all amounts received thereon after the
date of such purchase;

(vi)

to make any payments required to be made pursuant to Section 2.07(g);

(vii)             to withdraw any amount deposited in such Collection Account
and not required to be deposited therein;

(viii)            with respect to the Non-Designated Mortgage Loans, on the Cash
Remittance Date, to withdraw an amount equal to the portion of (a) with respect
to the Mortgage Loans in Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4
and Loan Group 5, the Available Distribution Amount and (b) with respect to the
Mortgage Loans in Loan Group 6A and Loan Group 6B, the Interest Remittance
Amount and Principal Remittance Amount, in each case applicable to the Mortgage
Loans serviced by such Servicer, who will remit the aggregate of such amounts to
the Trust Administrator for deposit in the Certificate Account;

 

 

-105-

 

 


--------------------------------------------------------------------------------



 

 

(ix)              with respect to each Non-Designated Mortgage Loan covered by a
Lender Paid Mortgage Guarantee Insurance Policy, to effect timely payment of the
related premiums on such Mortgage Guarantee Insurance Policy, as applicable,
pursuant to Section 3.09(c), to the extent not deducted by such Servicer prior
to deposit into the applicable Collection Account pursuant to Section 3.05(c);

(x)               on or prior to 4:00 p.m. New York time on the Cash Remittance
Date preceding each Distribution Date, each applicable Servicer shall withdraw
an amount equal to the sum of all Assigned Prepayment Premiums received during
the related Prepayment Period applicable to the Mortgage Loans serviced by such
Servicer, and remit such amount to the Trust Administrator for deposit in the
Certificate Account; and

(xi)              to clear and terminate such Collection Account upon
termination of this Agreement pursuant to Section 11.01 hereof.

Each Servicer shall keep and maintain separate accounting, on a Non-Designated
Mortgage Loan by Mortgage Loan basis, for the purpose of justifying any
withdrawal from the related Collection Account pursuant to such subclauses (i),
(ii), (iv) and (v). Prior to making any withdrawal from a Collection Account
pursuant to subclause (iii) for reimbursement of a Nonrecoverable Advance, the
related Servicer shall deliver to the Trust Administrator a certificate of a
Servicing Officer indicating the amount of any previous Advance or Servicing
Advance determined by such Servicer to be a Nonrecoverable Advance and
identifying the related Non-Designated Mortgage Loans(s), and their respective
portions of such Nonrecoverable Advance. In connection with the payment of a
Purchase Price, if a Servicer is not required to remit unreimbursed Advances and
Servicing Advances as specified in the definition of Purchase Price, such
Servicer shall be deemed to have been reimbursed for such amount.

(b)               The Trust Administrator shall withdraw funds from the
Certificate Account for distributions to Certificateholders, in the manner
specified in this Agreement (and to withhold from the amounts so withdrawn, the
amount of any taxes that it is authorized to withhold pursuant to Section 2.07).
In addition, the Trust Administrator may from time to time make withdrawals from
the Certificate Account for the following purposes:

(i)                to pay to itself any investment income earned for the related
Distribution Date, and to pay to itself or the Master Servicer any other amounts
to which it or the Master Servicer is entitled to reimbursement or payment under
the terms of this Agreement;

(ii)               to withdraw and return to the Master Servicer or the
applicable Servicer for deposit to the applicable Collection Account any amount
deposited in the Certificate Account and not required to be deposited therein;
and

(iii)              to clear and terminate the Certificate Account upon
termination of the Agreement pursuant to Section 11.01 hereof.

SECTION 3.09.

Maintenance of Hazard Insurance; Mortgage Impairment Insurance and Mortgage
Guaranty Insurance Policy; Claims; Restoration of Mortgaged Property.

(a)               Each Servicer shall cause to be maintained for each related
Non-Designated Mortgage Loan hazard insurance such that all buildings upon the
related Mortgaged Property are insured

 

 

-106-

 

 


--------------------------------------------------------------------------------



 

by a generally acceptable insurer rated either: “V” or better in the current
Best’s Key Rating Guide (“Best’s”) or acceptable to FNMA or FHLMC against loss
by fire, hazards of extended coverage and such other hazards as are customary in
the area where the Mortgaged Property is located, in an amount which is at least
equal to the lesser of (i) the replacement value of the improvements securing
such Non-Designated Mortgage Loan and (ii) the greater of (A) the outstanding
principal balance of such Non-Designated Mortgage Loan and (B) an amount such
that the proceeds of such policy shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co insurer.

If upon origination of the Non-Designated Mortgage Loan, the related Mortgaged
Property was located in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available), the related Servicer shall cause a
flood insurance policy to be maintained with respect to such Non-Designated
Mortgage Loan. Such policy shall meet the requirements of the current guidelines
of the Federal Insurance Administration and be in an amount representing
coverage equal to the lesser of (i) the minimum amount required, under the terms
of coverage, to compensate for any damage or loss on a replacement cost basis
(or the unpaid principal balance of the mortgage if replacement cost coverage is
not available for the type of building insured) and (ii) the maximum amount of
insurance which is available under the Flood Disaster Protection Act of 1973, as
amended.

If a Mortgage related to a Non-Designated Mortgage Loan is secured by a unit in
a condominium project, the related Servicer shall verify that the coverage
required of the owner’s association, including hazard, flood, liability, and
fidelity coverage, is being maintained in accordance with the requirements of
the related Servicer for mortgage loans that it services on its own account.

Each Servicer shall cause to be maintained on each Mortgaged Property related to
a Non-Designated Mortgage Loan such other additional special hazard insurance as
may be required pursuant to such applicable laws and regulations as shall at any
time be in force and as shall require such additional insurance, or pursuant to
the requirements of any Mortgage Guaranty Insurance Policy insurer, or as may be
required to conform with Accepted Servicing Practices to the extent permitted by
the Mortgage Note, the Mortgage or applicable law provided that the related
Servicer shall not be required to bear the cost of such insurance.

All policies required hereunder shall name the related Servicer as loss payee
and shall be endorsed with standard or union mortgagee clauses, without
contribution, which shall provide for prior written notice of any cancellation,
reduction in amount or material change in coverage.

Each Servicer shall not interfere with the Mortgagor’s freedom of choice at the
origination of such Non-Designated Mortgage Loan in selecting either his
insurance carrier or agent, provided, however, that such Servicer shall not
accept any such insurance policies from insurance companies unless such
companies are rated: B:III or better in Best’s or acceptable to FNMA or FHLMC
and are licensed to do business in the jurisdiction in which the Mortgaged
Property is located. The related Servicer shall determine that such policies
provide sufficient risk coverage and amounts, that they insure the property
owner, and that they properly describe the property address.

Pursuant to Section 3.05, any amounts collected by a Servicer under any such
policies (other than amounts to be deposited in the related Escrow Account and
applied to the restoration or repair of the related Mortgaged Property, or
property acquired in liquidation of the Non-Designated Mortgage Loan, or to be
released to the Mortgagor, in accordance with such Servicer’s normal servicing
procedures) shall be deposited in the related Collection Account (subject to
withdrawal pursuant to Section 3.08(a)).

 

 

-107-

 

 


--------------------------------------------------------------------------------



 

 

Any cost incurred by a Servicer in maintaining any such insurance shall not, for
the purpose of calculating monthly distributions to the Certificateholders or
remittances to the Trust Administrator for their benefit, be added to the
principal balance of the Non-Designated Mortgage Loan, notwithstanding that the
terms of the Non-Designated Mortgage Loan so permit. Such costs shall constitute
a Servicing Advance and will be reimbursable to the related Servicer to the
extent permitted by Section 3.08 hereof. It is understood and agreed that no
earthquake or other additional insurance is to be required of any Mortgagor
related to a Non-Designated Mortgage Loan or maintained on property acquired in
respect of a Mortgage related to a Non-Designated Mortgage Loan other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance.

(b)               In the event that a Servicer shall obtain and maintain a
blanket policy insuring against losses arising from fire and hazards covered
under extended coverage on all of the related Non-Designated Mortgage Loans,
then, to the extent such policy provides coverage in an amount equal to the
amount required pursuant to Section 3.09(a) and otherwise complies with all
other requirements of Section 3.09(a), it shall conclusively be deemed to have
satisfied its obligations as set forth in Section 3.09(a). Any amounts collected
by a Servicer under any such policy relating to a Non-Designated Mortgage Loan
shall be deposited in the related Collection Account subject to withdrawal
pursuant to Section 3.08(a). Such policy may contain a deductible clause, in
which case, in the event that there shall not have been maintained on the
related Mortgaged Property a policy complying with Section 3.09(a), and there
shall have been a loss which would have been covered by such policy, the related
Servicer shall deposit in the related Collection Account at the time of such
loss the amount not otherwise payable under the blanket policy because of such
deductible clause, such amount to be deposited from such Servicer’s funds,
without reimbursement therefor. Upon request of the Trust Administrator, a
Servicer shall cause to be delivered to the Trust Administrator a certified true
copy of such policy and a statement from the insurer thereunder that such policy
shall in no event be terminated or materially modified without 30 days’ prior
written notice to the Trust Administrator. In connection with its activities as
Servicer of the related Non-Designated Mortgage Loans, such Servicer agrees to
present, on behalf of itself, the Depositor, and the Trust Administrator for the
benefit of the Certificateholders, claims under any such blanket policy.

(c)               With respect to each Non-Designated Mortgage Loan with a
Loan-to-Value Ratio in excess of 80% which the Seller represented to be covered
by a Mortgage Guaranty Insurance Policy as of the Cut-off Date, the related
Servicer shall, without any cost to the Depositor or Trust Administrator,
maintain or cause the Mortgagor to maintain in full force and effect a Mortgage
Guaranty Insurance Policy insuring that portion of the Non-Designated Mortgage
Loan in excess of 75% of value, and shall pay or shall cause the Mortgagor to
pay, the premium thereon on a timely basis, until the loan-to-value ratio of
such Non-Designated Mortgage Loan is reduced to 80%, based on either (i) a
current appraisal of the Mortgaged Property or (ii) the appraisal of the
Mortgaged Property obtained at the time the Non-Designated Mortgage Loan was
originated. In the event that such Mortgage Guaranty Insurance Policy shall be
terminated prior to the loan-to-value ratio of such Non-Designated Mortgage Loan
being reduced to 80%, the related Servicer shall obtain from another Qualified
Insurer a comparable replacement policy, with a total coverage equal to the
remaining coverage of such terminated Mortgage Guaranty Insurance Policy. If the
insurer shall cease to be a Qualified Insurer, the related Servicer shall
determine whether recoveries under the Mortgage Guaranty Insurance Policy are
jeopardized for reasons related to the financial condition of such insurer, it
being understood that such Servicer shall in no event have any responsibility or
liability for any failure to recover under the Mortgage Guaranty Insurance
Policy for such reason. If the related Servicer determines that recoveries are
so jeopardized, it shall notify the Mortgagor, if required, and obtain from
another Qualified Insurer a replacement insurance policy. The related Servicer
shall not take any action which would result in noncoverage under any applicable
Mortgage Guaranty Insurance Policy of any loss which, but for the actions of
such Servicer would have

 

 

-108-

 

 


--------------------------------------------------------------------------------



 

been covered thereunder. In connection with any assumption or substitution
agreement entered into or to be entered into pursuant to Section 3.10, each
Servicer shall promptly notify the insurer under the related Mortgage Guaranty
Insurance Policy, if any, of such assumption or substitution of liability in
accordance with the terms of such Mortgage Guaranty Insurance Policy and shall
take all actions which may be required by such insurer as a condition to the
continuation of coverage under such Mortgage Guaranty Insurance Policy provided
that such required actions are in compliance with all applicable law. If such
Mortgage Guaranty Insurance Policy is terminated as a result of such assumption
or substitution of liability, the related Servicer shall obtain a replacement
Mortgage Guaranty Insurance Policy as provided above; provided that under
applicable law and the terms of the related Mortgage Note and Mortgage the cost
of such policy may be charged to the successor Mortgagor.

With respect to each Non-Designated Mortgage Loan covered by a Lender Paid
Mortgage Guaranty Insurance Policy, the applicable Servicer agrees to effect
timely payment of the premiums on such Mortgage Guaranty Insurance Policy from
amounts on deposit in the Collection Account, or deducted by such Servicer prior
to deposit into the applicable Collection Account or pursuant to Section 3.05(c)
with respect to such Non-Designated Mortgage Loan. If amounts on deposit in the
Collection Account, or deducted by such Servicer prior to deposit into the
applicable Collection Account pursuant to Section 3.05(c) with respect to such
Non-Designated Mortgage Loan, are not sufficient to pay the premiums on such
Mortgage Guaranty Insurance Policy, the applicable Servicer agrees to effect
timely payment of such premiums, and such costs shall be recoverable by such
Servicer from the related Liquidation Proceeds or otherwise as a Servicing
Advance pursuant to Section 3.08(a). With respect to each Non-Designated
Mortgage Loan covered by a Mortgage Guaranty Insurance Policy that is not Lender
Paid, the Servicer agrees to effect timely payment of the premiums on such
Mortgage Guaranty Insurance Policy, and such costs not otherwise recoverable
from the Mortgagor shall be recoverable by such Servicer from the related
Liquidation Proceeds or otherwise as a Servicing Advance pursuant to
Section 3.08(a).

(d)               In connection with its activities as servicer, each Servicer
agrees to prepare and present, on behalf of itself, the Depositor, the Trust,
the Trustee, the Trust Administrator and the Certificateholders, claims to the
insurer under any Mortgage Guaranty Insurance Policy related to a Non-Designated
Mortgage Loan in a timely fashion in accordance with the terms of such Mortgage
Guaranty Insurance Policy and, in this regard, to take such reasonable action as
shall be necessary to permit recovery under any Mortgage Guaranty Insurance
Policy respecting defaulted Non-Designated Mortgage Loans. Pursuant to
Section 3.05, any amounts collected by a Servicer under any Mortgage Guaranty
Insurance Policy shall be deposited in the related Collection Account, subject
to withdrawal pursuant to Section 3.08.

(e)               With respect to any Non-Designated Mortgage Loan, each
Servicer need not obtain the approval of the Trustee or the Trust Administrator
prior to releasing any Insurance Proceeds to the Mortgagor to be applied to the
restoration or repair of the Mortgaged Property if such release is in accordance
with Accepted Servicing Practices. At a minimum, each Servicer shall comply with
the following conditions in connection with any such release of Insurance
Proceeds:

(i)                such Servicer shall receive satisfactory independent
verification of completion of repairs and issuance of any required approvals
with respect thereto;

(ii)               such Servicer shall take all steps necessary to preserve the
priority of the lien of the Mortgage, including, but not limited to requiring
waivers with respect to mechanics’ and materialmen’s liens; and

 

 

-109-

 

 


--------------------------------------------------------------------------------



 

 

(iii)              pending repairs or restoration, such Servicer shall place the
Insurance Proceeds in the related Escrow Account.

(f)                With respect to any Non-Designated Mortgage Loan, if the
Trust Administrator is named as an additional loss payee, the related Servicer
is hereby empowered to endorse any loss draft issued in respect of such a claim
in the name of the Trustee or the Trust Administrator.

SECTION 3.10.

Enforcement of Due on Sale Clauses; Assumption Agreements.

(a)               With respect to a Non-Designated Mortgage Loan, each Servicer
shall use its best efforts to enforce any “due-on-sale” provision contained in
any related Mortgage or Mortgage Note and to deny assumption by the person to
whom the Mortgaged Property has been or is about to be sold whether by absolute
conveyance or by contract of sale, and whether or not the Mortgagor remains
liable on the Mortgage and the Mortgage Note. When the Mortgaged Property has
been conveyed by the Mortgagor, the related Servicer shall, to the extent it has
knowledge of such conveyance, exercise its rights to accelerate the maturity of
such Non-Designated Mortgage Loan under the “due-on-sale” clause applicable
thereto, provided, however, that such Servicer shall not exercise such rights if
prohibited by law from doing so or if the exercise of such rights would impair
or threaten to impair any recovery under the related Mortgage Guaranty Insurance
Policy, if any.

(b)               With respect to a Non-Designated Mortgage Loan, if a Servicer
reasonably believes it is unable under applicable law to enforce such
“due-on-sale” clause, such Servicer shall enter into (i) an assumption and
modification agreement with the person to whom such property has been conveyed,
pursuant to which such person becomes liable under the Mortgage Note and the
original Mortgagor remains liable thereon or (ii) in the event such Servicer is
unable under applicable law to require that the original Mortgagor remain liable
under the Mortgage Note, a substitution of liability agreement with the
purchaser of the Mortgaged Property pursuant to which the original Mortgagor is
released from liability and the purchaser of the Mortgaged Property is
substituted as Mortgagor and becomes liable under the Mortgage Note.
Notwithstanding the foregoing, a Servicer shall not be deemed to be in default
under this Section by reason of any transfer or assumption which such Servicer
reasonably believes it is restricted by law from preventing, for any reason
whatsoever. In connection with any such assumption, no material term of the
Mortgage Note, including without limitation, the Mortgage Rate borne by the
related Mortgage Note, the term of the Non-Designated Mortgage Loan or the
outstanding principal amount of the Non-Designated Mortgage Loan shall be
changed.

(c)               To the extent that any Non-Designated Mortgage Loan is
assumable, the related Servicer shall inquire diligently into the
creditworthiness of the proposed transferee, and shall use the underwriting
criteria for approving the credit of the proposed transferee which are used by
FNMA with respect to underwriting mortgage loans of the same type as the
Non-Designated Mortgage Loans. If the credit of the proposed transferee does not
meet such underwriting criteria, the related Servicer diligently shall, to the
extent permitted by the Mortgage or the Mortgage Note and by applicable law,
accelerate the maturity of the Non-Designated Mortgage Loan.

(d)               With respect to a Non-Designated Mortgage Loan, subject to
each Servicer’s duty to enforce any due-on-sale clause to the extent set forth
in this Section 3.10, in any case in which the related Mortgaged Property has
been conveyed to a Person by the related Mortgagor, and such Person is to enter
into an assumption agreement or modification agreement or supplement to the
Mortgage Note or Mortgage that requires the signature of the Trustee, or if an
instrument of release signed by the Trustee is required releasing the Mortgagor
from liability on the Non-Designated Mortgage Loan, such Servicer shall prepare
and deliver or cause to be prepared and delivered to the Trustee for signature
and shall

 

 

-110-

 

 


--------------------------------------------------------------------------------



 

direct, in writing, the Trustee to execute the assumption agreement with the
Person to whom the Mortgaged Property is to be conveyed and such modification
agreement or supplement to the Mortgage Note or Mortgage or other instruments as
are reasonable or necessary to carry out the terms of the Mortgage Note or
Mortgage or otherwise to comply with any applicable laws regarding assumptions
or the transfer of the Mortgaged Property to such Person. In connection with any
such assumption, no material term of the Mortgage Note may be changed. Together
with each such substitution, assumption or other agreement or instrument
delivered to the Trustee for execution by it, the related Servicer shall deliver
an Officer’s Certificate signed by a Servicing Officer stating that the
requirements of this subsection have been met in connection therewith. The
related Servicer shall notify the Trustee and the Trust Administrator that any
such substitution or assumption agreement has been completed by forwarding to
the Trustee and the Trust Administrator a copy of such substitution or
assumption agreement, and shall forward the original to the Custodian which
shall be added to the related Mortgage File and shall, for all purposes, be
considered a part of such Mortgage File to the same extent as all other
documents and instruments constituting a part thereof. Any fee collected by a
Servicer for entering into an assumption or substitution of liability agreement
will be retained by such Servicer as additional servicing compensation.

SECTION 3.11.

Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans.

(a)               Each Servicer shall use reasonable efforts to foreclose upon
or otherwise comparably convert the ownership of properties securing such of the
related Non-Designated Mortgage Loans as come into and continue in default and
as to which no satisfactory arrangements can be made for collection of
delinquent payments. In connection with such foreclosure or other conversion,
each Servicer shall take such action as (i) such Servicer would take under
similar circumstances with respect to a similar mortgage loan held for its own
account for investment, (ii) shall be consistent with Accepted Servicing
Practices, (iii) such Servicer shall determine consistently with Accepted
Servicing Practices to be in the best interest of the Trust and
Certificateholders, and (iv) is consistent with the requirements of the insurer
under any Required Insurance Policy; provided, however, that such Servicer shall
not be required to expend its own funds in connection with any foreclosure or
towards the restoration of any property unless it shall determine (i) that such
restoration and/or foreclosure will increase the proceeds of liquidation of the
related Non-Designated Mortgage Loan after reimbursement to itself of such
expenses and (ii) that such expenses will be recoverable to it through
Liquidation Proceeds. Any funds expended by any Servicer pursuant to this
Section 3.11(a) shall be reimbursable in full pursuant to Section 3.08(a)(iii).
The related Servicer shall be responsible for all other costs and expenses
incurred by it in any such proceedings; provided, however, that it shall be
entitled to reimbursement thereof from the Liquidation Proceeds with respect to
the related Mortgaged Property or otherwise as a Servicing Advance in accordance
with Section 3.08(a).

With respect to any Non-Designated Mortgage Loans, notwithstanding anything to
the contrary contained in this Agreement, in connection with a foreclosure or
acceptance of a deed in lieu of foreclosure, in the event the related Servicer
has reasonable cause to believe that the related Mortgaged Property is
contaminated by hazardous or toxic substances or wastes, or if the Trust
Administrator otherwise requests, an environmental inspection or review of such
Mortgaged Property conducted by a qualified inspector shall be arranged for by
such Servicer. Upon completion of the inspection, the related Servicer shall
promptly provide the Trust Administrator with a written report of environmental
inspection.

In the event the environmental inspection report indicates that the Mortgaged
Property is contaminated by hazardous or toxic substances or wastes, the related
Servicer shall not proceed with foreclosure or acceptance of a deed in lieu of
foreclosure if the estimated costs of the environmental clean up, as estimated
in the environmental inspection report, together with the Servicing Advances and

 

 

-111-

 

 


--------------------------------------------------------------------------------



 

Advances made by such Servicer and the estimated costs of foreclosure or
acceptance of a deed in lieu of foreclosure exceeds the estimated value of the
Mortgaged Property. If however, the aggregate of such clean up and foreclosure
costs, Advances and Servicing Advances are less than or equal to the estimated
value of the Mortgaged Property, then the related Servicer may, in its
reasonable judgment and in accordance with Accepted Servicing Practices, choose
to proceed with foreclosure or acceptance of a deed in lieu of foreclosure and
such Servicer shall be reimbursed for all reasonable costs associated with such
foreclosure or acceptance of a deed in lieu of foreclosure and any related
environmental clean up costs, as applicable, from the related Liquidation
Proceeds, or if the Liquidation Proceeds are insufficient to reimburse fully
such Servicer, such Servicer shall be entitled to be reimbursed from amounts in
the related Collection Account pursuant to Section 3.08(a) hereof. In the event
the related Servicer does not proceed with foreclosure or acceptance of a deed
in lieu of foreclosure pursuant to the first sentence of this paragraph, such
Servicer shall be reimbursed for all Advances and Servicing Advances made with
respect to the related Mortgaged Property from the related Collection Account
pursuant to Section 3.08(a) hereof, and such Servicer shall have no further
obligation to service such Non-Designated Mortgage Loan under the provisions of
this Agreement.

(b)               With respect to any REO Property related to a Non-Designated
Mortgage Loan, subject to applicable law, the deed or certificate of sale shall
be taken in the name of the Trustee for the benefit of the Certificateholders,
or its nominee, on behalf of the Certificateholders. The Trustee’s name shall be
placed on the title to such REO Property solely as the Trustee hereunder and not
in its individual capacity. The related Servicer shall ensure that the title to
such REO Property references this Agreement and the Trustee capacity hereunder.
Pursuant to its efforts to sell such REO Property, the related Servicer shall in
accordance with Accepted Servicing Practices manage, conserve, protect and
operate each REO Property for the purpose of its prompt disposition and sale.
The related Servicer, either itself or through an agent selected by such
Servicer, shall manage, conserve, protect and operate the REO Property in the
same manner that it manages, conserves, protects and operates other foreclosed
property for its own account, and in the same manner that similar property in
the same locality as the REO Property is managed. Upon request, the related
Servicer shall furnish to the Trust Administrator on or before each Distribution
Date a statement with respect to any REO Property covering the operation of such
REO Property for the previous calendar month and such Servicer’s efforts in
connection with the sale of such REO Property and any rental of such REO
Property incidental to the sale thereof for the previous calendar month. That
statement shall be accompanied by such other information as the Trust
Administrator shall reasonably request and which is necessary to enable the
Trust Administrator to comply with the reporting requirements of the REMIC
Provisions. The net monthly rental income, if any, from such REO Property shall
be deposited in the related Collection Account no later than the close of
business on each Determination Date. The related Servicer shall perform the tax
reporting and withholding required by Sections 1445 and 6050J of the Code with
respect to foreclosures and abandonments, the tax reporting required by
Section 6050H of the Code with respect to the receipt of mortgage interest from
individuals and any tax reporting required by Section 6050P of the Code with
respect to the cancellation of indebtedness by certain financial entities, by
preparing such tax and information returns as may be required, in the form
required, and delivering the same to the Trust Administrator for filing.

To the extent consistent with Accepted Servicing Practices, the related Servicer
shall also maintain on each REO Property related to a Non-Designated Mortgage
Loan fire and hazard insurance with extended coverage in an amount which is
equal to the outstanding principal balance of the related Non-Designated
Mortgage Loan (as reduced by any amount applied as a reduction of principal at
the time of acquisition of the REO Property), liability insurance and, to the
extent required and available under the Flood Disaster Protection Act of 1973,
as amended, flood insurance in the amount required above.

(c)               In the event that the Trust Fund acquires any Mortgaged
Property as aforesaid or otherwise in connection with a default or imminent
default on a Mortgage Loan, the related Servicer shall

 

 

-112-

 

 


--------------------------------------------------------------------------------



 

dispose of such Mortgaged Property prior to three years after the end of the
calendar year of its acquisition by the Trust Fund unless (i) the Trustee and
the Trust Administrator shall have been supplied with an Opinion of Counsel to
the effect that the holding by the Trust Fund of such Mortgaged Property
subsequent to such three-year period will not result in the imposition of taxes
on “prohibited transactions” of any REMIC hereunder as defined in section 860F
of the Code or cause any REMIC hereunder to fail to qualify as a REMIC at any
time that any Certificates are outstanding, in which case the Trust Fund may
continue to hold such Mortgaged Property (subject to any conditions contained in
such Opinion of Counsel) or (ii) the applicable Servicer shall have applied for,
prior to the expiration of such three-year period, an extension of such
three-year period in the manner contemplated by Section 856(e)(3) of the Code,
in which case the three-year period shall be extended by the applicable
extension period. Notwithstanding any other provision of this Agreement, no
Mortgaged Property acquired by the Trust Fund shall be rented (or allowed to
continue to be rented) or otherwise used for the production of income by or on
behalf of the Trust Fund in such a manner or pursuant to any terms that would
(i) cause such Mortgaged Property to fail to qualify as “foreclosure property”
within the meaning of section 860G(a)(8) of the Code or (ii) subject any REMIC
hereunder to the imposition of any federal, state or local income taxes on the
income earned from such Mortgaged Property under Section 860G(c) of the Code or
otherwise, unless the related Servicer has agreed to indemnify and hold harmless
the Trust Fund with respect to the imposition of any such taxes.

In the event of a default on a Mortgage Loan one or more of whose obligors is
not a United States Person, as that term is defined in Section 7701(a)(30) of
the Code, in connection with any foreclosure or acquisition of a deed in lieu of
foreclosure (together, “foreclosure”) in respect of such Mortgage Loan, the
related Servicer will cause compliance with the provisions of Treasury
Regulation Section 1.1445-2(d)(3) (or any successor thereto) necessary to assure
that no withholding tax obligation arises with respect to the proceeds of such
foreclosure except to the extent, if any, that proceeds of such foreclosure are
required to be remitted to the obligors on such Mortgage Loan.

(d)               The decision of a Servicer to foreclose on a defaulted
Non-Designated Mortgage Loan shall be subject to a determination by such
Servicer that the proceeds of such foreclosure would exceed the costs and
expenses of bringing such a proceeding. The income earned from the management of
any REO Properties, net of reimbursement to such Servicer for expenses incurred
(including any property or other taxes) in connection with such management and
net of applicable accrued and unpaid Servicing Fees, and unreimbursed Advances
and Servicing Advances, shall be applied to the payment of principal of and
interest on the related defaulted Non-Designated Mortgage Loans (with interest
accruing as though such Non-Designated Mortgage Loans were still current) and
all such income shall be deemed, for all purposes in this Agreement, to be
payments on account of principal and interest on the related Mortgage Notes and
shall be deposited into the related Collection Account. To the extent the net
income received during any calendar month is in excess of the amount
attributable to amortizing principal and accrued interest at the related
Mortgage Rate on the related Non-Designated Mortgage Loan for such calendar
month, such excess shall be considered to be a partial prepayment of principal
of the related Non-Designated Mortgage Loan.

(e)               The proceeds from any liquidation of a Non-Designated Mortgage
Loan, as well as any income from a related REO Property, will be applied in the
following order of priority: first, to reimburse the related Servicer for any
related unreimbursed Servicing Advances and Servicing Fees; second, to reimburse
such Servicer for any unreimbursed Advances; third, to reimburse the related
Collection Account for any Nonrecoverable Advances (or portions thereof) that
were previously withdrawn by such Servicer pursuant to Section 3.08(a)(iii) that
related to such Non-Designated Mortgage Loan; fourth, to accrued and unpaid
interest (to the extent no Advance has been made for such amount or any such
Advance has been reimbursed) on the Non-Designated Mortgage Loan or related REO
Property, at the per annum rate equal to the related Mortgage Rate reduced by
the related Servicing Fee Rate, and

 

 

-113-

 

 


--------------------------------------------------------------------------------



 

any primary mortgage guaranty insurance fee rate, if applicable, to the Due Date
occurring in the month in which such amounts are required to be distributed; and
fifth, as a recovery of principal of the Mortgage Loan. Excess proceeds, if any,
from the liquidation of a Liquidated Mortgage Loan (“Excess Proceeds”) that is a
Non-Designated Mortgage Loan will be retained by the related Servicer as
additional servicing compensation pursuant to Section 3.14.

(f)                With respect to any Mortgage Loan related to the Group 1,
Group 2, Group 3, Group 4 or Group 5 Certificates, a Servicer of such Mortgage
Loans may (but is not obligated to) enter into a special servicing agreement
with an unaffiliated Holder of a 100% Percentage Interest of the most junior
outstanding Class C-B Certificates. Any such agreement may contain provisions
whereby such Holder may (i) instruct the related Servicer to commence or delay
foreclosure proceedings with respect to such Mortgage Loans that are delinquent
and will contain provisions for the deposit of cash with such Servicer by such
Holder that would be available for distribution to Certificateholders if
Liquidation Proceeds are less than they otherwise may have been had such
Servicer acted in accordance with its normal procedures, (ii) purchase such
Mortgage Loans that are delinquent from the Trust Fund immediately prior to the
commencement of foreclosure proceedings at a price equal to the Purchase Price,
and/or (iii) assume all of the servicing rights and obligations with respect to
such Mortgage Loans that are delinquent so long as (A) such Holder meets the
requirements for a Subservicer set forth in Section 3.02(a), (B) such Holder has
a current special servicing ranking of at least “Average” from S&P, (C) such
Holder will service such Mortgage Loans in accordance with this Agreement, (D)
the related Servicer has the right to transfer such servicing rights without the
payment of any compensation to a Subservicer.

With respect to any Mortgage Loan related to the Group 6 Certificates, a
Servicer of such Mortgage Loans may (but is not obligated to) enter into a
special servicing agreement with an unaffiliated Holder of a 100% Percentage
Interest of the Class 6-X Certificates. Any such agreement may contain
provisions whereby such Holder may (i) instruct the related Servicer to commence
or delay foreclosure proceedings with respect to such Mortgage Loans that are
delinquent and will contain provisions for the deposit of cash with such
Servicer by such Holder that would be available for distribution to
Certificateholders if Liquidation Proceeds are less than they otherwise may have
been had such Servicer acted in accordance with its normal procedures, (ii)
purchase such Mortgage Loans that are delinquent from the Trust Fund immediately
prior to the commencement of foreclosure proceedings at a price equal to the
Purchase Price, and/or (iii) assume all of the servicing rights and obligations
with respect to such Mortgage Loans that are delinquent so long as such Holder
(A) such Holder meets the requirements for a Subservicer set forth in
Section 3.02(a), (B) such Holder has a current special servicing ranking of at
least “Average” from S&P, (C) such Holder will service such Mortgage Loans in
accordance with this Agreement, (D) the related Servicer has the right to
transfer such servicing rights without the payment of any compensation to a
Subservicer.

(g)               The Special Servicer, at its option, may (but is not obligated
to) purchase from the Trust Fund, (a) any Mortgage Loan that is delinquent in
payment 90 or more days or (b) any related Mortgage Loan with respect to which
there has been initiated legal action or other proceedings for the foreclosure
of the related Mortgaged Property either judicially or non-judicially, in each
case, provided that the applicable Servicer has the right to transfer the
related servicing rights without the payment of any compensation to a
Subservicer. In the event that the Special Servicer exercises such option, the
Purchase Price therefor shall be deposited in the related Collection Account and
upon such deposit of the Purchase Price and receipt of a Request for Release in
the form of Exhibit K hereto, the Custodian shall release the related Mortgage
File held for the benefit of the Certificateholders to the Special Servicer, and
the Trustee shall execute and deliver at the Special Servicer’s direction such
instruments of transfer or assignment prepared by the Special Servicer, in each
case without recourse, as shall be necessary to transfer title from the Trustee
to the Special Servicer. The applicable Servicer shall be entitled to

 

 

-114-

 

 


--------------------------------------------------------------------------------



 

reimbursement from the Special Servicer for all expenses incurred by it in
connection with the transfer of any Mortgage Loan to the Special Servicer
pursuant to this Section 3.11(g).

SECTION 3.12.

Trustee and Trust Administrator to Cooperate; Release of Mortgage Files.

Upon the payment in full of any Non-Designated Mortgage Loan, or the receipt by
a Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes, such Servicer will immediately notify the Custodian
by delivering, or causing to be delivered a “Request for Release” substantially
in the form of Exhibit K. Upon receipt of such request, the Custodian shall
within three Business Days release the related Mortgage File to the related
Servicer, and the Trustee shall within three Business Days of such Servicer’s
direction execute and deliver to such Servicer the deed of reconveyance or
release or satisfaction of mortgage or such instrument releasing the lien of the
Mortgage in each case provided by such Servicer, and the Custodian shall deliver
the Mortgage Note with written evidence of cancellation thereon. Expenses
incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the related Mortgagor. From time to time and
as shall be appropriate for the servicing or foreclosure of any Non-Designated
Mortgage Loan, including for such purpose, collection under any policy of flood
insurance, any fidelity bond or errors or omissions policy, or for the purposes
of effecting a partial release of any Mortgaged Property from the lien of the
Mortgage or the making of any corrections to the Mortgage Note or the Mortgage
or any of the other documents included in the Mortgage File, the Custodian
within three Business Days of delivery to the Custodian of a Request for Release
in the form of Exhibit K signed by a Servicing Officer, release the Mortgage
File to the related Servicer. Subject to the further limitations set forth
below, the related Servicer shall cause the Mortgage File or documents so
released to be returned to the Custodian on its behalf, when the need therefor
by such Servicer no longer exists, unless the Non-Designated Mortgage Loan is
liquidated and the proceeds thereof are deposited in the related Collection
Account, in which case such Servicer shall deliver to the Trustee, or the
Custodian a Request for Release in the form of Exhibit K, signed by a Servicing
Officer. Each Servicer is also authorized to cause the removal from the
registration on the MERS® System of such Mortgage and to execute and deliver, on
behalf of the Trustee and the Certificateholders or any of them, any and all
instruments of satisfaction or cancellation or of partial or full release,
including an assignment of such loan to the Trustee.

If a Servicer at any time seeks to initiate a foreclosure proceeding in respect
of any Mortgaged Property related to a Non-Designated Mortgage Loan as
authorized by this Agreement, such Servicer shall deliver or cause to be
delivered to the Trustee, for signature, as appropriate, any court pleadings,
requests for trustee’s sale or other documents necessary to effectuate such
foreclosure or any legal action brought to obtain judgment against the Mortgagor
on the Mortgage Note or the Mortgage or to obtain a deficiency judgment or to
enforce any other remedies or rights provided by the Mortgage Note or the
Mortgage or otherwise available at law or in equity.

SECTION 3.13.

Documents, Records and Funds in Possession of a Servicer to be Held for the
Trust.

Notwithstanding any other provisions of this Agreement, each Servicer shall
transmit to the Custodian, as required by this Agreement all documents and
instruments in respect of a Non-Designated Mortgage Loan coming into the
possession of the related Servicer from time to time required to be delivered to
the Trustee, or the Custodian on its behalf, pursuant to the terms hereof and
shall account fully to the Trust Administrator for any funds received by such
Servicer or which otherwise are collected by such Servicer as Liquidation
Proceeds or Insurance Proceeds in respect of any Non-Designated Mortgage Loan.
All Mortgage Files and funds collected or held by, or under the control of, a
Servicer in respect of any Non-Designated Mortgage Loans, whether from the
collection of principal

 

 

-115-

 

 


--------------------------------------------------------------------------------



 

and interest payments or from Liquidation Proceeds, including but not limited
to, any funds on deposit in a Collection Account, shall be held by the related
Servicer for and on behalf of the Trust, the Trustee or the Trust Administrator
and shall be and remain the sole and exclusive property of the Trust, subject to
the applicable provisions of this Agreement. Each Servicer also agrees that it
shall not create, incur or subject any Mortgage File or any funds that are
deposited in the related Collection Account, Certificate Account or any related
Escrow Account, or any funds that otherwise are or may become due or payable to
the Trust, the Trustee or the Trust Administrator for the benefit of the
Certificateholders, to any claim, lien, security interest, judgment, levy, writ
of attachment or other encumbrance, or assert by legal action or otherwise any
claim or right of setoff against any Mortgage File or any funds collected on, or
in connection with, a Non-Designated Mortgage Loan, except, however, that such
Servicer shall be entitled to set off against and deduct from any such funds any
amounts that are properly due and payable to such Servicer under this Agreement.

SECTION 3.14.               Servicing Fee; Indemnification of Master Servicer;
Payment of Interim Servicer Advance Amount.

(a)               As compensation for its services hereunder, each Servicer
shall be entitled to withdraw from the applicable Collection Account or to
retain from interest payments on the related Non-Designated Mortgage Loans, the
amount of its Servicing Fee, for each Mortgage Loan serviced by it, less any
amounts in respect of its Servicing Fee, as applicable, payable by such Servicer
pursuant to Section 3.05(c)(vi). The Servicing Fee is limited to, and payable
solely from, the interest portion of such Scheduled Payments collected by the
related Servicer or as otherwise provided in Section 3.08(a). In connection with
the servicing of any Special Serviced Mortgage Loan, the Special Servicer shall
receive the Servicing Fee for such Special Serviced Mortgage Loan as its
compensation and Ancillary Income with respect to Special Serviced Mortgage
Loans.

(b)               With respect to each Non-Designated Mortgage Loan, additional
servicing compensation in the form of Ancillary Income and Excess Proceeds shall
be retained by the related Servicer, and additional servicing compensation in
the form of Payoff Interest not required to make payments in respect of
Compensating Interest Payments shall be retained by SPS. Each Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder (including the payment of any expenses incurred in
connection with any Subservicing Agreement entered into pursuant to Section 3.02
and the payment of any premiums for insurance required pursuant to Section 3.18)
and shall not be entitled to reimbursement thereof except as specifically
provided for in this Agreement.

(c)               The Master Servicer shall be compensated by the Trust
Administrator as separately agreed. The Master Servicer and any director,
officer, employee or agent of the Master Servicer shall be indemnified by DLJMC
(or if DLJMC shall fail to do so, by the Trust) and held harmless against any
loss, liability or expense (including reasonable attorney’s fees and expenses)
incurred in connection with any claim or legal action relating to (a) this
Agreement, (b) the Certificates or (c) the performance of any of the Master
Servicer’s duties hereunder, other than any loss, liability or expense incurred
by reason of willful misfeasance, bad faith or negligence in the performance of
any of the Master Servicer’s duties hereunder or incurred by reason of any
action of the Master Servicer taken at the direction of the Certificateholders;
provided, however, that the sum of (x) such indemnity amounts payable by DLJMC
or the Trust to the Master Servicer pursuant to this Section 3.14(c) and (y) the
indemnity amounts payable by DLJMC or the Trust to the Trust Administrator
pursuant to Section 10.05, shall not exceed $200,000 per year; provided,
further, that any amounts not payable by DLJMC or the Trust to the Master
Servicer due to the preceding proviso shall be payable by DLJMC (or if DLJMC
fails to do so, by the Trust) in any succeeding year, subject to the aggregate
$200,000 per annum limitation

 

 

-116-

 

 


--------------------------------------------------------------------------------



 

imposed by the preceding proviso. Such indemnity shall survive the termination
of this Agreement or the resignation or removal of the Master Servicer
hereunder.

(d)               DLJMC shall remit the Interim Servicer Advance Amount to the
Master Servicer within two Business Days of the date on which the Master
Servicer provides a notice to DLJMC that such amount is owed. The Master
Servicer shall remit to DLJMC any reimbursement amount it receives under the
terms of this Agreement with respect to Advances made by the Master Servicer
with funds received by DLJMC pursuant to this Section 3.14(d) (including but not
limited to any reimbursement amount received from collections on the related
Mortgage Loans and withdrawals from the Certificate Account or Collection
Account) within one Business Day of having received such reimbursement amount.

SECTION 3.15.

Access to Certain Documentation.

The Master Servicer and each Servicer shall provide to the OTS and the FDIC and
to comparable regulatory authorities supervising Holders of Subordinate
Certificates and the examiners and supervisory agents of the OTS, the FDIC and
such other authorities, access to the documentation regarding the related
Non-Designated Mortgage Loans required by applicable regulations of the OTS and
the FDIC. Such access shall be afforded without charge, but only upon reasonable
and prior written request and during normal business hours at the offices
designated by the Master Servicer or such Servicer. Nothing in this
Section shall limit the obligation of the Master Servicer or any Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Mortgagors and the failure of the Master Servicer or such Servicer to provide
access as provided in this Section as a result of such obligation shall not
constitute a breach of this Section. Nothing in this Section 3.15 shall require
the Master Servicer or any Servicer to collect, create, collate or otherwise
generate any information that it does not generate in its usual course of
business.

SECTION 3.16.

Annual Statement as to Compliance.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before each date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), each
Servicer shall deliver to the Master Servicer an Officer’s Certificate stating,
as to the signer thereof, that (i) a review of the activities of such Servicer
during the preceding calendar year and of the performance of such Servicer under
this Agreement has been made under such officer’s supervision, and (ii) to the
best of such officer’s knowledge, based on such review, such Servicer has
fulfilled all its obligations under this Agreement throughout such year, or, if
there has been a default in the fulfillment of any such obligation, specifying
each such default known to such officer and the nature and status thereof and
the action being taken by such Servicer to cure such default. Upon each receipt
of such Officer’s Certificate from any Servicer, the Master Servicer shall
promptly deliver a copy of such Officer’s Certificate to the Depositor, the
Rating Agencies, the Trustee and the Trust Administrator.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before each date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), the
Master Servicer shall deliver to the Depositor, the Rating Agencies, the Trustee
and the Trust

 

 

-117-

 

 


--------------------------------------------------------------------------------



 

Administrator an Officer’s Certificate stating, as to the signer thereof, that
(i) a review of the activities of the Master Servicer during the preceding
calendar year and of the performance of the Master Servicer under this Agreement
has been made under such officer’s supervision, and (ii) to the best of such
officer’s knowledge, based on such review, the Master Servicer has fulfilled all
its obligations under this Agreement throughout such year, or, if there has been
a default in the fulfillment of any such obligation, specifying each such
default known to such officer and the nature and status thereof and the action
being taken by the Master Servicer to cure such default.

SECTION 3.17.

Annual Independent Public Accountants’ Servicing Statement; Financial
Statements.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before each date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), the
Master Servicer at its expense shall cause a nationally or regionally recognized
firm of independent public accountants (who may also render other services to
the Master Servicer or any affiliate thereof) which is a member of the American
Institute of Certified Public Accountants to furnish a statement to the Trust
Administrator and the Depositor, in the form of Exhibit V-1.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and the rules and
regulations of the Commission, 15 calendar days before each date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), each
Servicer (other than Wells Fargo) at its expense shall cause a nationally or
regionally recognized firm of independent public accountants (who may also
render other services to such Servicer, the Seller or any affiliate thereof)
which is a member of the American Institute of Certified Public Accountants to
furnish a statement to the Trust Administrator, the Master Servicer and the
Depositor, to the effect that with respect to each Servicer (other than Wells
Fargo), such firm has examined certain documents and records relating to the
servicing of mortgage loans which such Servicer is servicing which may include
the related Mortgage Loans or similar mortgage loans, and that, on the basis of
such examination, conducted substantially in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or the Audit Guide for HUD Approved
Title II Approved Mortgagees and Loan Correspondent Programs, nothing has come
to their attention which would indicate that such servicing has not been
conducted in compliance with Accepted Servicing Practices, except for (a) such
exceptions as such firm shall believe to be immaterial, and (b) such other
exceptions as shall be set forth in such statement. In addition each Servicer
shall disclose to such firm all significant deficiencies relating to such
Servicer’s compliance with the minimum servicing standards set forth in this
Agreement. In rendering such statement, such firm may rely, as to matters
relating to direct servicing of mortgage loans by Subservicers, upon comparable
statements for examinations conducted substantially in compliance with the
Uniform Single Attestation Program for Mortgage Bankers or the Audit Guide for
HUD Approved Title II Approved Mortgagees and Loan Correspondent Programs
(rendered within one year of such statement) of independent public accountants
with respect to the related Subservicer.

Not later than the earlier of (a) March 15 of each calendar year (other than the
calendar year during which the Closing Date occurs) or (b) with respect to any
calendar year during which the Depositor’s annual report on Form 10-K is
required to be filed in accordance with the Exchange Act and

 

 

-118-

 

 


--------------------------------------------------------------------------------



 

the rules and regulations of the Commission, 15 calendar days before each date
on which the Depositor’s annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations of the Commission
(or if such day is not a Business Day, the immediately preceding Business Day),
Wells Fargo, at its expense, shall cause a nationally or regionally recognized
firm of independent public accountants (who may also render other services to
Wells Fargo, the Seller or any affiliate thereof) which is a member of the
American Institute of Certified Public Accountants to furnish a statement to the
Depositor, and the Depositor shall send copies of such statement to each of the
Trust Administrator and the Master Servicer, to the effect that such firm has
examined certain documents and records relating to the servicing of mortgage
loans which Wells Fargo is servicing, which may include the related Mortgage
Loans or similar mortgage loans, and that, on the basis of such examination,
conducted substantially in compliance with the Uniform Single Attestation
Program for Mortgage Bankers or the Audit Guide for HUD Approved Title II
Approved Mortgagees and Loan Correspondent Programs, nothing has come to their
attention which would indicate that such servicing has not been conducted in
compliance with Accepted Servicing Practices, except for (a) such exceptions as
such firm shall believe to be immaterial, and (b) such other exceptions as shall
be set forth in such statement. In addition, Wells Fargo shall disclose to such
firm all significant deficiencies relating to Wells Fargo’s compliance with the
minimum servicing standards set forth in this Agreement. In rendering such
statement, such firm may rely, as to matters relating to direct servicing of
mortgage loans by Subservicers, upon comparable statements for examinations
conducted substantially in compliance with the Uniform Single Attestation
Program for Mortgage Bankers or the Audit Guide for HUD Approved Title II
Approved Mortgagees and Loan Correspondent Programs (rendered within one year of
such statement) of independent public accountants with respect to the related
Subservicer.

Copies of such statements shall be provided by the Trust Administrator to any
Certificateholder upon request at the Master Servicer’s or the related
Servicer’s expense, provided such statement is delivered by the Master Servicer
or such Servicer to the Trust Administrator.

SECTION 3.18.

Maintenance of Fidelity Bond and Errors and Omissions Insurance.

Each Servicer shall maintain with responsible companies, at its own expense, a
blanket Fidelity Bond and an Errors and Omissions Insurance Policy, with broad
coverage on all officers, employees or other persons acting in any capacity
requiring such persons to handle funds, money, documents or papers relating to
the related Mortgage Loans (“Servicer Employees”). Any such Fidelity Bond and
Errors and Omissions Insurance Policy shall be in the form of the Mortgage
Banker’s Blanket Bond and shall protect and insure the related Servicer against
losses, including forgery, theft, embezzlement, fraud, errors and omissions and
negligent acts of such Servicer Employees. Such Fidelity Bond and Errors and
Omissions Insurance Policy also shall protect and insure each Servicer against
losses in connection with the release or satisfaction of a related Mortgage Loan
without having obtained payment in full of the indebtedness secured thereby. No
provision of this Section 3.18 requiring such Fidelity Bond and Errors and
Omissions Insurance Policy shall diminish or relieve a Servicer from its duties
and obligations as set forth in this Agreement. The minimum coverage under any
such bond and insurance policy shall be at least equal to the corresponding
amounts acceptable to FNMA unless the related Servicer has obtained a waiver of
such requirement. Upon the request of the Trust Administrator, the related
Servicer shall cause to be delivered to the Trust Administrator a certificate of
insurance of the insurer and the surety including a statement from the surety
and the insurer that such fidelity bond and insurance policy shall in no event
be terminated or materially modified without 30 days’ prior written notice to
the Trust Administrator.

The Master Servicer shall maintain insurance in such amounts generally
acceptable for entities serving as master servicer.

 

 

-119-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.19.

Special Serviced Mortgage Loans.

If directed by the Special Servicer and solely at the Special Servicer’s option,
a Servicer (a “Transferring Servicer”) shall transfer the servicing of any
Mortgage Loan serviced by the Transferring Servicer 90 days or more delinquent
(determined as of the close of business of the last day of the month preceding
the related Data Remittance Date) to the Special Servicer. The Special Servicer
shall thereupon assume all of the rights and obligations of the Transferring
Servicer hereunder arising thereafter and the Transferring Servicer shall have
no further rights or obligations hereunder with respect to such Mortgage Loan
(except that the Special Servicer shall not be (i) liable for losses of the
Transferring Servicer pursuant to Section 3.09 hereof or for any acts or
omissions of the Transferring Servicer hereunder prior to the servicing transfer
date, (ii) obligated to effectuate repurchases or substitutions of Mortgage
Loans hereunder including, but not limited to, repurchases or substitutions of
Mortgage Loans pursuant to Section 2.02 or 2.03 hereof, (iii) deemed to have
made any representations and warranties of a Transferring Servicer hereunder or
(iv) be subject to any Servicer Letter Agreement or other agreement not executed
by the Special Servicer). Except as provided in the preceding sentence, the
Special Servicer shall service all Special Serviced Mortgage Loans in accordance
with the servicing standards applicable to SPS as if SPS were the Transferring
Servicer; provided, however, that the obligations of SPS set forth in
Section 8.01(h), Section 8.01(i) and Article XIII of this Agreement shall not be
applicable to the Special Servicer. Upon the transfer of the servicing of any
such Mortgage Loan to the Special Servicer, the Special Servicer shall be
entitled to the related Servicing Fee and other compensation accruing after the
servicing transfer date with respect to such Mortgage Loans pursuant to
Section 3.14.

In connection with the transfer of the servicing of any Mortgage Loan to the
Special Servicer, the Transferring Servicer shall, at the Special Servicer’s
expense, deliver to the Special Servicer all documents and records relating to
such Mortgage Loans and an accounting of amounts collected or held by it and
otherwise use its best efforts to effect the orderly and efficient transfer of
the servicing to the Special Servicer. On the servicing transfer date, the
Special Servicer shall reimburse the Transferring Servicer for all unreimbursed
Advances, Servicing Advances and Servicing Fees, as applicable, relating to the
Mortgage Loans for which the servicing is being transferred. The Special
Servicer shall be entitled to be reimbursed pursuant to Section 3.08 or
otherwise pursuant to this Agreement for all such Advances, Servicing Advances
and Servicing Fees, as applicable, paid by the Transferring Servicer pursuant to
this Section 3.19. In addition, the Special Servicer shall notify the Master
Servicer of such transfer and the effective date of such transfer, and amend the
Mortgage Loan Schedule to reflect that such Mortgage Loans are Special Serviced
Mortgage Loans.

SECTION 3.20.

Indemnification of Servicers and Master Servicer.

Each Servicer agrees to indemnify and hold the Master Servicer harmless from and
against any and all losses, claims, expenses, costs or liabilities (including
attorneys fees and court costs) incurred by the Master Servicer as a result of
or in connection with the failure by such Servicer to perform the obligations or
responsibilities imposed upon or undertaken by such Servicer under this
Agreement.

The Master Servicer agrees to indemnify and hold each Servicer harmless from and
against any and all losses, claims, expenses, costs or liabilities (including
attorneys fees and court costs) incurred by such Servicer as a result of or in
connection with the failure by the Master Servicer to perform the obligations or
responsibilities imposed upon or undertaken by the Master Servicer under this
Agreement.

 

 

-120-

 

 

 

 


--------------------------------------------------------------------------------



 

SECTION 3.21.

Notification of Adjustments.

With respect to each Mortgage Loan, the related Servicer shall adjust the
Mortgage Rate on the related Adjustment Date in compliance with the requirements
of applicable law and the related Mortgage and Mortgage Note. The related
Servicer shall execute and deliver any and all necessary notices required under
applicable law and the terms of the related Mortgage Note and Mortgage regarding
the Mortgage Rate adjustments. Upon the discovery by the related Servicer or the
receipt of notice from the Trust Administrator that such Servicer has failed to
adjust a Mortgage Rate in accordance with the terms of the related Mortgage
Note, such Servicer shall immediately deposit in the Certificate Account from
its own funds the amount of any interest loss or deferral caused the Trust
Administrator thereby.

SECTION 3.22.

Designated Mortgage Loans.

(a)        For and on behalf of the Certificateholders, the Master Servicer
shall oversee and enforce the obligation of each Designated Servicer to service
and administer the related Designated Mortgage Loans in accordance with the
terms of the related Designated Servicing Agreement and shall have full power
and authority to do any and all things which it may deem necessary or desirable
in connection with such master servicing and administration. In performing its
obligations hereunder, the Master Servicer shall act in a manner consistent with
this Agreement and with customary and usual standards of practice of prudent
mortgage loan master servicers. Furthermore, the Master Servicer shall oversee
and consult with each Designated Servicer as necessary from time-to-time to
carry out the Master Servicer’s obligations hereunder, and shall receive, review
and evaluate all reports, information and other data provided to the Master
Servicer by each Designated Servicer.

The Master Servicer shall terminate the rights and obligations of any Designated
Servicer under the related Designated Servicing Agreement, upon the failure of
such Designated Servicer to perform any of its obligations under such Designated
Servicing Agreement, which failure results in an event of default as provided
Section 8.01 of the SunTrust Underlying Servicing Agreement, with respect to
SunTrust, as provided in Section 14 of the Countrywide Underlying Servicing
Agreement, with respect to Countrywide, and as provided in Section 14.01 of the
Wachovia Underlying Servicing Agreement, with respect to Wachovia. In the event
a Designated Servicer is terminated pursuant to the preceding sentence, the
Master Servicer shall notify the Depositor and the Trust Administrator and shall
either (a) select and engage a successor servicer of the related Mortgage Loans
or (b) act as successor servicer of the related Mortgage Loans. In either case,
the Designated Mortgage Loans related to such Designated Servicing Agreement
shall be serviced by the successor to such Designated Servicer pursuant to the
servicing provisions of this Agreement, and such Designated Mortgage Loans shall
be deemed as “Non-Designated Mortgage Loans” under this Agreement; provided,
however, it is understood and acknowledged by the parties hereto that there will
be a period of transition (not to exceed 90 days) before the actual servicing
functions can be fully transferred to such successor Designated Servicer. Such
enforcement, including, without limitation, the legal prosecution of claims,
termination of Designated Servicing Agreements and the pursuit of other
appropriate remedies, shall be in such form and carried out to such an extent
and at such time as the Master Servicer, in its good faith business judgment,
would require were it the owner of the related Mortgage Loans. The Master
Servicer shall pay the costs of such enforcement at its own expense, provided
that the Master Servicer shall not be required to prosecute or defend any legal
action except to the extent that the Master Servicer shall have received
reasonable indemnity for its costs and expenses in pursuing such action.

To the extent that the costs and expenses of the Master Servicer related to any
termination of a Designated Servicer, appointment of a successor Designated
Servicer or the transfer and assumption of servicing by the Master Servicer with
respect to any Designated Servicing Agreement (including, without limitation,
(i) all legal costs and expenses and all due diligence costs and expenses

 

 

-121-

 

 


--------------------------------------------------------------------------------



 

associated with an evaluation of the potential termination of a Designated
Servicer as a result of an event of default by such Designated Servicer and (ii)
all costs and expenses associated with the complete transfer of servicing,
including all servicing files and all servicing data and the completion,
correction or manipulation of such servicing data as may be required by the
successor servicer to correct any errors or insufficiencies in the servicing
data or otherwise to enable the successor servicer to service the Mortgage Loans
in accordance with this Agreement) are not fully reimbursed by the terminated
Designated Servicer, the Master Servicer shall be entitled to reimbursement of
such costs and expenses from the Trust.

(b)               Each month, if a Designated Servicer fails to make a required
Advance by the date such Advance is required to be made under the related
Designated Servicing Agreement, the Master Servicer shall on the Cash Remittance
Date deposit in the amount of any required Advance in the Certificate Account.

(c)               Each month, the Master Servicer shall make Compensating
Interest Payments with respect to the Designated Mortgage Loans to the extent
provided in Section 3.03.

 

 

-122-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 3.23.

Assigned Prepayment Premiums.

Notwithstanding anything in this Agreement to the contrary, in the event of a
Principal Prepayment, the applicable Servicer may not waive any Assigned
Prepayment Premium or portion thereof required by the terms of the related
Mortgage Note unless (i) the related Mortgage Loan is in default or foreseeable
default and such waiver (a) is standard and customary in servicing mortgage
loans similar to the Mortgage Loans and (b) would, in the reasonable judgment of
such Servicer, maximize recovery of total proceeds taking into account the value
of such Assigned Prepayment Premium and the related Mortgage Loan, (ii) (A) the
enforceability thereof is limited (1) by bankruptcy, insolvency, moratorium,
receivership, or other similar law relating to creditors’ rights generally or
(2) due to acceleration in connection with a foreclosure or other involuntary
payment, or (B) the enforceability is otherwise limited or prohibited by
applicable law, (iii) the enforceability would be considered “predatory”
pursuant to written guidelines issued by any applicable federal, state or local
authority having jurisdiction over such matters, or (iv) such Servicer is unable
to locate documentation sufficient to allow it to confirm the existence and
amount of such Assigned Prepayment Premium after using commercially reasonable
efforts to locate such documentation, which efforts shall include, but are not
limited to, seeking such documentation from the Depositor, the Seller, the
Custodian and from its own records or files. For the avoidance of doubt, the
applicable Servicer may waive an Assigned Prepayment Premium in connection with
a short sale or short payoff on a defaulted Mortgage Loan. If an applicable
Servicer has waived all or a portion of an Assigned Prepayment Premium relating
to a Principal Prepayment, other than as provided above, such Servicer shall
deliver to the Trust Administrator no later than the next succeeding Cash
Remittance Date, for deposit into the Certificate Account the amount of such
Assigned Prepayment Premium (or such portion thereof as had been waived) for
distribution in accordance with the terms of this Agreement and if such Servicer
fails to deliver such amount, any of the Trust Administrator, the Master
Servicer, the Trustee or the Seller may enforce such obligation. If such
Servicer has waived all or a portion of an Assigned Prepayment Premium for any
reason, it shall include such information in any monthly reports it provides,
and such Servicer if other than Wells Fargo Bank, N.A., shall notify the Trust
Administrator, the Seller, the Master Servicer and the Trustee of such waiver,
and if such Servicer is Wells Fargo Bank, N.A., Wells Fargo Bank, N.A. shall
notify the Trust Administrator and the Trust Administrator shall forward any
such notice to the Seller, the Master Servicer and the Trustee. Notwithstanding
any provision in this Agreement to the contrary, in the event the Assigned
Prepayment Premium payable under the terms of the related Mortgage Note is less
than the amount of the Assigned Prepayment Premium set forth in the Mortgage
Loan Schedule or other information provided to the applicable Servicer, such
Servicer shall not have any liability or obligation with respect to such
difference. The Master Servicer shall not have any responsibility for verifying
the accuracy of the amount of Assigned Prepayment Premiums remitted by the
Servicers.

ARTICLE IV

 

-123-

 

 


--------------------------------------------------------------------------------



 

 

 

PAYMENTS AND STATEMENTS TO CERTIFICATEHOLDERS

SECTION 4.01.

Priorities of Distribution.

(I)  (A)On each Distribution Date, with respect to the Group 1, Group 2,
Group 3, Group 4, Group 5 and Class C-B Certificates, the Trust Administrator
shall determine the amounts to be distributed to each Class of Certificates as
follows:

(a)               with respect to the Group 1 Certificates, from the Available
Distribution Amount relating to Loan Group 1:

(i)                first, concurrently, to the Group 1 Certificates, an amount
allocable to interest equal to the related Interest Distribution Amount for such
Distribution Date, any shortfall being allocated pro rata between such Classes
based on the Interest Distribution Amount that would have been distributed in
the absence of such shortfall; and

(ii)               second, on each Distribution Date, from the Available
Distribution Amount for Loan Group 1 remaining after giving effect to the
distributions pursuant to Section 4.01(I)(A)(a)(i) above, the Group 1 Senior
Principal Distribution Amount, as principal, sequentially, as follows:

(A)              first, to the Class AR and Class AR-L Certificates, pro rata
based on their respective Class Principal Balances immediately prior to such
Distribution Date, until their respective Class Principal Balances have been
reduced to zero; and

(B)              second, to the Class 1-A-1 and Class 1-A-2 Certificates, pro
rata based on their respective Class Principal Balances immediately prior to
such Distribution Date, until their respective Class Principal Balances have
been reduced to zero.

(b)               with respect to the Group 2 Certificates, and from the
Available Distribution Amount relating to Loan Group 2:

(i)                first, concurrently, to the Group 2 Certificates, an amount
allocable to interest equal to the related Interest Distribution Amount for such
Distribution Date, any shortfall being allocated pro rata between such Classes
based on the Interest Distribution Amount that would have been distributed in
the absence of such shortfall; and

(ii)               second, on each Distribution Date, from the Available
Distribution Amount for Loan Group 2 remaining after giving effect to the
distributions pursuant to Section 4.01(I)(A)(b)(i) above, as principal, to the
Class 2-A-1 and Class 2-A-2 Certificates, the Group 2 Senior Principal
Distribution Amount, pro rata based on their respective Class Principal Balances
immediately prior to such Distribution Date, until their respective
Class Principal Balances have been reduced to zero.

 

 

-124-

 

 


--------------------------------------------------------------------------------



 

 

(c)               with respect to the Group 3 Certificates, and from the
Available Distribution Amount relating to Loan Group 3:

(i)                first, concurrently, to the Group 3 Certificates, an amount
allocable to interest equal to the related Interest Distribution Amount for such
Distribution Date, any shortfall being allocated pro rata between such Classes
based on the Interest Distribution Amount that would have been distributed in
the absence of such shortfall; provided, however, that, notwithstanding the
foregoing, accrued interest to be distributed to the Class 3-A-X Certificates
will be reduced to the extent necessary to fund amounts required to pay any
Basis Risk Shortfall on the Class 3-A-1 Certificates not covered by amounts
payable under the Class 3-A-1 Interest Rate Cap Agreement as described in
Section 4.09; and

(ii)               second, on each Distribution Date, from the Available
Distribution Amount for Loan Group 3 remaining after giving effect to the
distributions pursuant to Section 4.01(I)(A)(c)(i) above, the Group 3 Senior
Principal Distribution Amount, as principal, sequentially, as follows:

(A)              first, to the Class 3-A-1 Certificates, until the Class
Principal Balance of such Class is reduced to zero;

(B)              second, to the Class 3-A-2-1 Certificates, until the Class
Principal Balance of such Class has been reduced to the Class 3-A-2-1 TAC
Balance for such Distribution Date;

(C)              third, to the Class 3-A-2-2 Certificates, until the Class
Principal Balance of such Class has been reduced to the Class 3-A-2-2 TAC
Balance for such Distribution Date;

(D)              fourth, to the Class 3-A-2-1 Certificates and Class 3-A-2-2
Certificates, pro rata, based on Class Principal Balances after giving effect to
all prior distributions on such Distribution Date, until their respective Class
Principal Balances are reduced to zero; and

(E)              fifth, to the Class 3-A-3 Certificates, until the Class
Principal Balance of such Class is reduced to zero.

(d)               with respect to the Group 4 Certificates, and from the
Available Distribution Amount relating to Loan Group 4:

(i)                first, to the Class 4-A-1 Certificates, an amount allocable
to interest equal to the related Interest Distribution Amount for such
Distribution Date; and

(ii)               second, on each Distribution Date, from the Available
Distribution Amount for Loan Group 4 remaining after giving effect to the
distributions pursuant to Section 4.01(I)(A)(d)(i) above, to the Class 4-A-1
Certificates, as principal, the Group 4 Senior Principal Distribution Amount,
until the Class Principal Balance of such Class is reduced to zero.

 

 

-125-

 

 


--------------------------------------------------------------------------------



 

 

(e)               with respect to the Group 5 Certificates, and from the
Available Distribution Amount relating to Loan Group 5:

(i)                first, concurrently, to the Group 5 Certificates, an amount
allocable to interest equal to the related Interest Distribution Amount for such
Distribution Date, any shortfall being allocated pro rata between such Classes
based on the Interest Distribution Amount that would have been distributed in
the absence of such shortfall; and

(ii)               second, on each Distribution Date, from the Available
Distribution Amount for Loan Group 5 remaining after giving effect to the
distributions pursuant to Section 4.01(I)(A)(e)(i) above, to the Class 5-A-1,
Class 5-A-2-1 and Class 5-A-2-2 Certificates, as principal, the Group 5 Senior
Principal Distribution Amount, pro rata based on their respective
Class Principal Balances immediately prior to such Distribution Date, until
their respective Class Principal Balances have been reduced to zero.

(f)                with respect to the Group C-B and Class AR-L Certificates,
from the Available Distribution Amount relating to Loan Group 1, Loan Group 2,
Loan Group 3, Loan Group 4 and Loan Group 5 remaining after the distributions
pursuant to Sections 4.01(I)(A)(a) through (e) above, subject to Sections
4.01(I)(C) below, and further subject to any payments to the Group 1, Group 2,
Group 3, Group 4 and Group 5 Certificates as described in Section 4.07, to the
following Classes in the following order of priority:

(i)                to the Class C-B-1 Certificates, an amount allocable to
interest equal to the Interest Distribution Amount for such Class for such
Distribution Date;

(ii)               to the Class C-B-1 Certificates, an amount allocable to
principal equal to its Pro Rata Share for such Distribution Date, until the
Class Principal Balance of Class C-B-1 Certificates has been reduced to zero;

(iii)              to the Class C-B-2 Certificates, an amount allocable to
interest equal to the Interest Distribution Amount for such Class for such
Distribution Date;

(iv)              to the Class C-B-2 Certificates, an amount allocable to
principal equal to its Pro Rata Share for such Distribution Date, until the
Class Principal Balance of Class C-B-2 Certificates has been reduced to zero;

(v)               to the Class C-B-3 Certificates, an amount allocable to
interest equal to the Interest Distribution Amount for such Class for such
Distribution Date;

(vi)              to the Class C-B-3 Certificates, an amount allocable to
principal equal to its Pro Rata Share for such Distribution Date, until the
Class Principal Balance of Class C-B-3 Certificates has been reduced to zero;

(vii)             to the Class C-B-4 Certificates, an amount allocable to
interest equal to the Interest Distribution Amount for such Class for such
Distribution Date;

 

 

-126-

 

 


--------------------------------------------------------------------------------



 

 

(viii)            to the Class C-B-4 Certificates, an amount allocable to
principal equal to its Pro Rata Share for such Distribution Date, until the
Class Principal Balance of Class C-B-4 Certificates has been reduced to zero;

(ix)              to the Class C-B-5 Certificates, an amount allocable to
interest equal to the Interest Distribution Amount for such Class for such
Distribution Date;

(x)               to the Class C-B-5 Certificates, an amount allocable to
principal equal to its Pro Rata Share for such Distribution Date, until the
Class Principal Balance of Class C-B-5 Certificates has been reduced to zero;

(xi)              to the Class C-B-6 Certificates, an amount allocable to
interest equal to the Interest Distribution Amount for such Class for such
Distribution Date;

(xii)             to the Class C-B-6 Certificates, an amount allocable to
principal equal to its Pro Rata Share for such Distribution Date, until the
Class Principal Balance of Class C-B-6 Certificates has been reduced to zero;

(xiii)            to the Class C-B-7 Certificates, an amount allocable to
interest equal to the Interest Distribution Amount for such Class for such
Distribution Date;

(xiv)            to the Class C-B-7 Certificates, an amount allocable to
principal equal to its Pro Rata Share for such Distribution Date, until the
Class Principal Balance of Class C-B-7 Certificates has been reduced to zero;

(xv)             to the Class C-B-1, Class C-B-2, Class C-B-3, Class C-B-4,
Class C-B-5, Class C-B-6 and Class C-B-7 Certificates, in that order, up to an
amount of Net Realized Losses for such Class, if any; provided, however, that
any distribution pursuant to this Section 4.01(I)(A)(i)(xix) shall not result in
a further reduction of the Class Principal Balance of any of the Class C-B
Certificates; and

(xvi)            to the Class AR-L Certificates, any remaining Available
Distribution Amount for Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4
and Loan Group 5 (to the extent such amount is held by REMIC I or REMIC II), or
to the Class AR Certificates, any remaining Available Distribution Amount for
Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4 and Loan Group 5 (to the
extent such amount is held by REMIC III or REMIC IV).

(B)                On each Distribution Date, the amount referred to in clause
(i) of the definition of Interest Distribution Amount for such Distribution Date
for each Class of Group 1, Group 2, Group 3, Group 4, Group 5 and Class C-B
Certificates shall be reduced by the Trust Administrator by the related Class’
pro rata share (based on the amount of the Interest Distribution Amount for each
such Class before reduction pursuant to this Section 4.01(I)(B)) of (i) Net
Prepayment Interest Shortfalls for Mortgage Loans in the related Loan Group for
such Distribution Date; and (ii) (A) after the Special Hazard Coverage
Termination Date, with respect to each Group 1, Group 2, Group 3, Group 4 or
Group 5 Mortgage Loan, as applicable, that was the subject of Special Hazard
Loss during the prior calendar month, the excess of one month’s interest at the
related Net Mortgage Rate on the Stated Principal Balance of such Mortgage Loan
as of the Due Date in such month over the amount of Liquidation Proceeds applied
as interest on such Mortgage Loan with respect to such month, (B) after the
Bankruptcy Coverage Termination Date, with respect to each Group 1, Group 2,
Group 3, Group 4 or Group 5

 

 

-127-

 

 


--------------------------------------------------------------------------------



 

Mortgage Loan, as applicable, that became subject to a Bankruptcy Loss during
the prior calendar month, the interest portion of the related Debt Service
Reduction or Deficient Valuation, (C) each Relief Act Reduction for any Group 1,
Group 2, Group 3, Group 4 or Group 5 Mortgage Loan, as applicable, incurred
during the prior calendar month and (D) after the Fraud Loss Coverage
Termination Date, with respect to each Group 1, Group 2, Group 3, Group 4 or
Group 5 Mortgage Loan, as applicable, that became a Fraud Loan during the prior
calendar month the excess of one month’s interest at the related Net Mortgage
Rate on the Stated Principal Balance of such Mortgage Loan as of the Due Date in
such month over the amount of Liquidation Proceeds applied as interest on such
Mortgage Loan with respect to such month. For purposes of calculating the
reduction of the Interest Distribution Amount for each Class of Class C-B
Certificates with respect to Loan Group 1, Loan Group 2, Loan Group 3, Loan
Group 4 or Loan Group 5 such reduction shall be based on the amount of interest
accruing at the Net WAC Rate for such Loan Group on such Class’ proportionate
share, based on the Class Principal Balance of the related Subordinate
Component Balance for that Distribution Date.

(C)                With respect to each Class of Class C-B Certificates, if on
any Distribution Date the related Subordination Level of such Class is less than
such percentage as of the Closing Date, no distribution of Principal Prepayments
will be made to any Class or Classes of Class C-B Certificates junior to such
Class (the “Restricted Classes”) and the amount otherwise distributable to the
Restricted Classes in respect of such Principal Prepayments will be allocated
among the remaining Classes of Class C-B Certificates, pro rata, based upon
their respective Class Principal Balances.

(D)                The Trust Administrator shall distribute the Mortgage Loan
Purchase Price of any Optional Termination of Loan Group 1, Loan Group 2, Loan
Group 3, Loan Group 4 and Loan Group 5 in excess of the Par Value to the holder
of the Class AR-L Certificate.

(II)

With respect to the Group 6 Certificates:

(a)               On each Distribution Date, the Trust Administrator shall
distribute the Interest Remittance Amount for such date in the following order
of priority:

(i)                from the Interest Remittance Amount for Loan Group 6A and
Loan Group 6B, to the Group 6 Senior Certificates, pro rata based on amounts
due, Current Interest and any Carryforward Interest for such Class and such
Distribution Date, applied to the Group 6 Senior Certificates as follows:

(1)               amounts distributed to the Group 6A Senior Certificates will
reduce the Interest Remittance Amount for Loan Group 6A before any reduction to
the Interest Remittance Amounts for Loan Group 6B in respect of such
distribution; and

(2)               amounts distributed to the Group 6B Senior Certificates will
reduce the Interest Remittance Amount for Loan Group 6B before any reduction to
the Interest Remittance Amounts for Loan Group 6A in respect of such
distribution;

(ii)               first, from the Interest Remittance Amount for Loan Group 6B
and then from the Interest Remittance Amount for Loan Group 6A, to the
Class 6-M-1 Certificates, Current Interest and any Carryforward Interest for
such Class and such Distribution Date;

 

 

-128-

 

 


--------------------------------------------------------------------------------



 

 

(iii)              first, from the Interest Remittance Amount for Loan Group 6B
and then from the Interest Remittance Amount for Loan Group 6A, to the
Class 6-M-2 Certificates, Current Interest and any Carryforward Interest for
such Class and such Distribution Date;

(iv)              first, from the Interest Remittance Amount for Loan Group 6B
and then from the Interest Remittance Amount for Loan Group 6A, to the
Class 6-M-3 Certificates, Current Interest and any Carryforward Interest for
such Class and such Distribution Date;

(v)               first, from the Interest Remittance Amount for Loan Group 6B
and then from the Interest Remittance Amount for Loan Group 6A, to the
Class 6-M-4 Certificates, Current Interest and any Carryforward Interest for
such Class and such Distribution Date; and

(vi)              for application as part of Monthly Excess Cashflow for such
Distribution Date as provided in Section 4.01(II)(d), any Interest Remittance
Amount remaining for such Distribution Date.

(b)               On each Distribution Date (A) prior to the Stepdown Date or
(B) with respect to which a Trigger Event is in effect, the Trust Administrator
shall distribute the Principal Payment Amount for Loan Group 6 for such date in
the following order of priority:

(i)

to the Group 6 Senior Certificates, concurrently, as follows:

(1)               from the Principal Remittance Amount for Loan Group 6A,
sequentially, first (x) to the Group 6A Senior Certificates in the order and
priority described in Section 4.01(II)(f), until their respective
Class Principal Balances are reduced to zero, and then (y) pro rata, weighted
based on the aggregate Class Principal Balances of such classes after taking
into account principal distributions from Loan Group 6B on such Distribution
Date, to the Group 6B Senior Certificates, until their respective
Class Principal Balances are reduced to zero;

(2)               from the Principal Remittance Amount for Loan Group 6B, plus
with respect to the Group 6B Senior Certificates and the Distribution Date in
August 2005, the amount remaining, if any, on deposit in the Prefunding Account
at the end of the Prefunding Period, exclusive of investment income thereon,
sequentially, first (x) pro rata, weighted based on the aggregate
Class Principal Balances of such classes immediately prior to such Distribution
Date, to the Group 6B Senior Certificates, until their respective
Class Principal Balances are reduced to zero; and then (y) to the Group 6A
Senior Certificates in the order and priority described in Section 4.01(II)(f),
until their respective Class Principal Balances are reduced to zero;

(ii)               to the Class 6-M-1 Certificates, until its Class Principal
Balance is reduced to zero;

(iii)              to the Class 6-M-2 Certificates, until its Class Principal
Balance is reduced to zero;

 

 

-129-

 

 


--------------------------------------------------------------------------------



 

 

(iv)              to the Class 6-M-3 Certificates, until its Class Principal
Balance is reduced to zero;

(v)               to the Class 6-M-4 Certificates, until its Class Principal
Balance is reduced to zero; and

(vi)              for application as part of Monthly Excess Cashflow for such
Distribution Date, as provided in Section 4.01(II)(d), any Principal Payment
Amount remaining after application pursuant to Section 4.01(II)(b)(i) through
(v) above.

(c)               On each Distribution Date (A) on or after the Stepdown Date
and (B) with respect to which a Trigger Event is not in effect, the Trust
Administrator shall distribute the Principal Payment Amount for Loan Group 6 for
such date in the following order of priority:

(i)

to the Group 6 Senior Certificates, concurrently, as follows:

(1)               from the Principal Remittance Amount for Loan Group 6A, the
sum of (1) the Group 6A Allocation Amount and (2) the component of the Principal
Remittance Amount for Loan Group 6A representing payments, if any, under the
Group 6 Interest Rate Cap Agreement to cover Realized Losses on the Group 6A
Mortgage Loans, sequentially, first (x) to the Group 6A Senior Certificates in
the order and priority described in Section 4.01(II)(f), until their respective
Class Principal Balances are reduced to zero, and then (y) pro rata, weighted
based on the aggregate Class Principal Balances of such classes after taking
into account principal distributions from Loan Group 6B on such Distribution
Date, to the Group 6B Senior Certificates, until their respective
Class Principal Balances are reduced to zero; and

(2)               from the Principal Remittance Amount for Loan Group 6B, the
sum of (1) the Group 6B Allocation Amount and (2) the component of the Principal
Remittance Amount for Loan Group 6B representing payments, if any, under the
Group 6 Interest Rate Cap Agreement to cover Realized Losses on the Group 6B
Mortgage Loans, sequentially, first (x) pro rata, weighted based on the
aggregate Class Principal Balances of such classes immediately prior to such
Distribution Date, to the Group 6B Senior Certificates, until their respective
Class Principal Balances are reduced to zero; and then (y) to the Group 6A
Senior Certificates in the order and priority described in Section 4.01(II)(f),
until their respective Class Principal Balances are reduced to zero;

(ii)               to the Class 6-M-1 Certificates, the Class 6-M-1 Principal
Payment Amount for such Distribution Date, until its Class Principal Balance is
reduced to zero;

(iii)              to the Class 6-M-2 Certificates, the Class 6-M-2 Principal
Payment Amount for such Distribution Date, until the Class Principal Balance of
such Class has been reduced to zero;

 

 

-130-

 

 


--------------------------------------------------------------------------------



 

 

(iv)              to the Class 6-M-3 Certificates, the Class 6-M-3 Principal
Payment Amount for such Distribution Date, until the Class Principal Balance of
such Class has been reduced to zero;

(v)               to the Class 6-M-4 Certificates, the Class 6-M-4 Principal
Payment Amount for such Distribution Date, until the Class Principal Balance of
such Class has been reduced to zero;

(vi)              for application as part of Monthly Excess Cashflow for such
Distribution Date, as provided in Section 4.01(II)(d), any Principal Payment
Amount remaining after application pursuant to Section 4.01(II)(c)(i) through
(v) above.

(d)               On each Distribution Date, the Trust Administrator shall
distribute the Monthly Excess Cashflow for such date in the following order of
priority:

(i)                (A)until the aggregate Class Principal Balance of the Group 6
Certificates, other than the Class 6-X Certificates, equals the Aggregate
Group 6 Collateral Balance for such Distribution Date minus the Targeted
Overcollateralization Amount for such date, on each Distribution Date (x) prior
to the Stepdown Date or (y) with respect to which a Trigger Event is in effect,
to the extent of Monthly Excess Interest for such Distribution Date, to the
Group 6 Certificates, in the following order of priority:

(1)               (a)from the Monthly Excess Interest derived from Loan
Group 6A, the Group 6A Excess Interest Amount, sequentially, first (x) to the
Group 6A Senior Certificates in the order and priority described in
Section 4.01(II)(f), until their respective Class Principal Balances are reduced
to zero, and then (y)  pro rata, weighted based on the aggregate Class Principal
Balances of such classes after taking into account principal distributions from
Loan Group 6B on such Distribution Date, to the Group 6B Senior Certificates,
until their respective Class Principal Balances are reduced to zero; and

(b) the Group 6B Excess Interest Amount, sequentially, first (x) pro rata,
weighted based on the aggregate Class Principal Balances of such classes
immediately prior to such Distribution Date, to the Group 6B Senior
Certificates, until their respective Class Principal Balances are reduced to
zero; and then (y) to the Group 6A Senior Certificates in the order and priority
described in Section 4.01(II)(f), until their respective Class Principal
Balances are reduced to zero;

(2)               to the Class 6-M-1 Certificates, until its Class Principal
Balance is reduced to zero;

(3)               to the Class 6-M-2 Certificates, until its Class Principal
Balance is reduced to zero;

(4)               to the Class 6-M-3 Certificates, until its Class Principal
Balance is reduced to zero; and

 

 

-131-

 

 


--------------------------------------------------------------------------------



 

 

(5)               to the Class 6-M-4 Certificates, until its Class Principal
Balance is reduced to zero;

(B)              on each Distribution Date (x) on or after the Stepdown Date and
(y) with respect to which a Trigger Event is not in effect, to fund any
principal distributions required to be made on such Distribution Date set forth
above in Section 4.01(II)(c) above, after giving effect to the distribution of
the Principal Payment Amount for Loan Group 6 for such Distribution Date, in
accordance with the priorities set forth therein;

(ii)               to the Class 6-A-2-2 Certificates, any Deferred Amount for
such Class;

(iii)              to the Class 6-M-1 Certificates, any Deferred Amount for such
Class;

(iv)              to the Class 6-M-2 Certificates, any Deferred Amount for such
Class;

(v)               to the Class 6-M-3 Certificates, any Deferred Amount for such
Class;

(vi)              to the Class 6-M-4 Certificates, any Deferred Amount for such
Class;

(vii)             to the Group 6 Senior Certificates, pro rata based on amounts
due, any Basis Risk Shortfall due and owing for each such Class;

(viii)            to the Class 6-M-1 Certificates, any Basis Risk Shortfall due
and owing for such Class;

(ix)              to the Class 6-M-2 Certificates, any Basis Risk Shortfall due
and owing for such Class;

(x)               to the Class 6-M-3 Certificates, any Basis Risk Shortfall due
and owing for such Class;

(xi)              to the Class 6-M-4 Certificates, any Basis Risk Shortfall due
and owing for such Class;

(xii)             to the Class 6-X Certificates, the Class 6-X Distributable
Amount for such Distribution Date; and

(xiii)            to the Class AR Certificates, any remaining amount; provided,
however that any amount that would be distributable pursuant to this priority
(xi) shall not be paid with respect to the Class AR Certificates but shall be
paid instead with respect to the Class 6-X Certificates pursuant to a contract
that exists under this Agreement between the Class AR Certificateholders and the
Class 6-X Certificateholders.

 

 

-132-

 

 


--------------------------------------------------------------------------------



 

 

(e)               The Trust Administrator shall distribute the Mortgage Loan
Purchase Price of any Optional Termination of Loan Group 6 in excess of the Par
Value to the holder of the Class AR-L Certificate.

(f)                On any Distribution Date, any Principal Remittance Amount and
Monthly Excess Cashflow distributable to the Group 6A Senior Certificates shall
be paid pro rata, based on the Class Principal Balances of such Classes
immediately prior to any such distribution, if such Distribution Date is (a)
prior to June 2008 and cumulative Realized Losses on the Mortgage Loans in Loan
Group 6 for such Distribution Date as a percentage of the Aggregate Group 6
Collateral Balance as of the Cut-off Date are less than 1.00% or (b) on or after
June 2008 and no Trigger Event is in effect. If such conditions are not
satisfied on any Distribution Date, the Principal Remittance Amount and Monthly
Excess Cashflow distributable to the Group 6A Senior Certificates shall be paid
sequentially to the Class 6-A-1-1 and Class 6-A-1-2 Certificates, in that order,
until their respective Class Principal Balances are reduced to zero.

(III)              Prior to the distributions described in Sections 4.01(I) and
(II), the following distributions shall be deemed to have been made:

(a) From REMIC I to REMIC III, as the holder of the REMIC I Regular Interests,
and to Holders of the Class AR-L Certificates in respect of Component I thereof,
from the REMIC I Available Distribution Amounts for Group 1, Group 2, Group 3,
Group 4 and Group 5, the REMIC I Distribution Amount in the amounts, from the
sources and with the character set forth in the definition thereof in respect of
the REMIC I Regular Interests and Component I of the Class AR-L Certificates as
set forth therein;

(b) from REMIC II to REMIC III, as the holder of the REMIC II Regular Interests,
and to Holders of the Class AR-L Certificates in respect of Component II
thereof, from the REMIC II Available Distribution Amounts for Group 6A and
Group 6B, the REMIC II Distribution Amount in the amounts, from the sources and
with the character set forth in the definition thereof in respect of the REMIC
II Regular Interests and Component II of the Class AR-L Certificates as set
forth therein;

(c) from REMIC III to REMIC IV, as the holder of the REMIC III Regular
Interests, and to Holders of the Class AR Certificates in respect of Component I
thereof, from the amounts deemed distributed with respect to the REMIC I Regular
Interests and the REMIC II Regular Interests pursuant to Section 4.01(III)(a)
and (b) above, the following amounts, in the following order of priority:

(i)                to the extent of the portions of the REMIC III Available
Distribution Amount derived from Group 1, Group 2, Group 3, Group 4 and Group 5
and distributed with respect to the REMIC I Regular Interests Y-1, Y-2, Y-3,
Y-4, Y-5, Z-1, Z-2, Z-3, Z-4 and Z-5, first, (A) to REMIC IV as the holder of
the REMIC III Regular Interests (other than REMIC III Regular Interests LT1,
LT2, LT3, LT4, LT5, LT6, LT7, LT8, LT-Y6A and LT-Y6B), in an amount equal to, in
each case, the amount distributed to the Related Certificates from such portions
of the REMIC III Available Distribution Amount pursuant to Sections 4.01(I) and
4.01(II), with such amount allocated among Uncertificated Accrued Interest
thereon and Uncertificated Principal Balance thereof in the same manner and to
the same extent that the payment to such Related Certificates is allocated to
interest and principal thereof (in determining the Uncertificated Principal
Balance of any Class of REMIC III Regular Interests to which distributions are
made pursuant to this clause (i), Recoveries applied to increase the Certificate
Principal

 

 

-133-

 

 


--------------------------------------------------------------------------------



 

Balance of any Related Certificates shall be deemed to have also increased the
Uncertificated Principal Balance of such REMIC III Regular Interest) and any
remaining amount shall be distributed to Holders of the Class AR Certificates in
respect of Component I thereof;

(ii)               to the extent of the portion of the REMIC III Available
Distribution Amounts derived from Group 6A, exclusive of any amounts distributed
to REMIC III pursuant to paragraph (d) of the definition of REMIC II
Distribution Amount:

(1) first, to REMIC IV, as holder of REMIC III Regular Interests LT1, LT2, LT3,
LT4 and LT-Y6A, pro rata, in an amount equal to (A) their Uncertificated Accrued
Interest for such Distribution Date, plus (B) any amounts in respect thereof
remaining unpaid from previous Distribution Dates; and

(2) second:

(A)        to REMIC IV, as the holder of REMIC III Regular Interests LT2, LT3,
LT4 and LT-Y6A, their respective Principal Distribution Amounts;

(B)        to REMIC IV, as the holder of REMIC III Regular Interest LT1 its
Principal Distribution Amount;

(C)        any remainder to REMIC IV, as the holder of REMIC III Regular
Interest LT1, until the Uncertificated Principal Balance thereof has been
reduced to zero;

(D)        any remainder to REMIC IV, as the holder of REMIC III Regular
Interests LT2, LT3 and LT4, pro rata according to their respective
Uncertificated Principal Balances as reduced by the distributions deemed made
pursuant to (A) above, until their respective Uncertificated Principal Balances
are reduced to zero; and

(E)        any remaining amounts to the Holders of the Class AR Certificates in
respect of Component I thereof;

(iii)              to the extent of the portion of the REMIC III Available
Distribution Amount derived from Group 6B, exclusive of any amounts distributed
to REMIC III pursuant to paragraph (d) of the definition of REMIC II
Distribution Amount:

(1) first, to REMIC IV, as holder of REMIC III Regular Interests LT5, LT6, LT7,
LT8 and LT-Y6B, pro rata, in an amount equal to (A) their Uncertificated Accrued
Interest for such Distribution Date, plus (B) any amounts in respect thereof
remaining unpaid from previous Distribution Dates; and

(2) second:

(A)        to REMIC IV, as the holder of REMIC III Regular Interests LT6, LT7,
LT8 and LT-Y6B, their respective Principal Distribution Amounts;

 

 

-134-

 

 


--------------------------------------------------------------------------------



 

 

(B)        to REMIC IV, as the holder of REMIC III Regular Interest LT5 its
Principal Distribution Amount;

(C)        any remainder to REMIC IV, as the holder of REMIC III Regular
Interest LT5, until the Uncertificated Principal Balance thereof has been
reduced to zero;

(D)        any remainder to REMIC IV, as the holder of REMIC III Regular
Interests LT6, LT7 and LT8, pro rata according to their respective
Uncertificated Principal Balances as reduced by the distributions deemed made
pursuant to (A) above, until their respective Uncertificated Principal Balances
are reduced to zero; and

(E)        any remaining amounts to the Holders of the Class AR Certificates in
respect of Component I thereof; and

(iv)              the amounts distributed pursuant to paragraph (d) of the
definition of REMIC II Distribution Amount shall be distributed among the REMIC
III Regular Interests LT pro-rata according the amount of Realized Losses
allocated to the Uncertificated Principal Balance thereof on the current and
prior Distribution Dates that remain unreimbursed. The distribution of amounts
pursuant to this clause (vi) shall not reduce the Uncertificated Principal
Balance of the REMIC III Regular Interests to which such distributions are made.

(d) Notwithstanding the distributions on the REMIC Regular Interests described
in this Section 4.01(III), distribution of funds from the Certificate Account
shall be made only in accordance with Sections 4.01(I) and (II).

(IV)              On each Distribution Date, the Trustee shall distribute to the
Holder of the Class P Certificates, the aggregate of all Assigned Prepayment
Premiums for Mortgage Loans collected or paid by each applicable Servicer with
respect to the related Prepayment Period.

SECTION 4.02.

Allocation of Losses.

(a)               Realized Losses on the Mortgage Loans in each of Loan Group 1,
Loan Group 2, Loan Group 3, Loan Group 4 and Loan Group 5 incurred during a
calendar month shall be allocated by the Trust Administrator to the Classes of
Certificates on the Distribution Date in the next calendar month as follows:

(i)                any Realized Loss, other than an Excess Loss, shall be
allocated first, to the Class C-B Certificates, in decreasing order of their
alphanumerical Class designations (beginning with the Class C-B-7 Certificates),
until the respective Class Principal Balance of each such Class is reduced to
zero, and second, to the Senior Certificates of the related Certificate Group,
pro rata, on the basis of their respective Class Principal Balances, until the
respective Class Principal Balance of each such Class is reduced to zero;
provided, however, with respect to the Group 1 Certificates, Realized Losses on
the Mortgage Loans in Loan Group 1 that would otherwise be allocated to the
Class 1-A-1 Certificates will instead be allocated first, to the Class 1-A-2
Certificates, until its Class Principal Balance has been reduced to zero and
second, to the Class 1-A-1 Certificates, until its Class Principal Balance has
been reduced to zero, with respect to the Group 2 Certificates, Realized Losses
on the Mortgage Loans in Loan Group 2 that would otherwise be allocated to the
Class 2-A-1 Certificates will instead be allocated first, to the

 

 

-135-

 

 


--------------------------------------------------------------------------------



 

Class 2-A-2 Certificates, until its Class Principal Balance has been reduced to
zero and second, to the Class 2-A-1 Certificates, until its Class Principal
Balance has been reduced to zero, and with respect to the Group 5 Certificates,
Realized Losses on the Mortgage Loans in Loan Group 5 that would otherwise be
allocated to the Class 5-A-2-1 Certificates and Class 5-A-2-2 Certificates will
instead be allocated first, all such Realized Losses to the Class 5-A-2-2
Certificates, until its Class Principal Balance has been reduced to zero and
second, to the Class 5-A-2-1 Certificates, until its Class Principal Balance has
been reduced to zero; and

(ii)               Excess Losses in respect of principal for Mortgage Loans in
Loan Group 1, Loan Group 2, Loan Group 3, Loan Group 4 and Loan Group 5 will be
allocated among all Group 1, Group 2, Group 3, Group 4, Group 5 and Class C-B
Certificates, pro rata based on their respective Class Principal Balances.

(b)               On each Distribution Date, if the aggregate Class Principal
Balance of all Group 1, Group 2, Group 3, Group 4, Group 5 and Class C-B
Certificates exceeds the Aggregate Groups 1-5 Collateral Balance (after giving
effect to distributions of principal and the allocation of all losses to such
Certificates on such Distribution Date), such excess will be deemed a principal
loss and will be allocated by the Trust Administrator to the most junior
Class of Class C-B Certificates then outstanding.

(c)               Any Realized Loss allocated to a Class of Certificates or any
reduction in the Class Principal Balance of a Class of Certificates pursuant to
Section 4.02(A)(b) shall be allocated by the Trust Administrator among the
Certificates of such Class in proportion to their respective Certificate
Balances.

(d)               Any allocation by the Trust Administrator of Realized Losses
to a Certificate or any reduction in the Certificate Balance of a Certificate
pursuant to Section 4.02(A)(b) shall be accomplished by reducing the Certificate
Balance thereof, immediately following the distributions made on the related
Distribution Date in accordance with the definition of “Certificate Balance.”

(e)               On each Distribution Date, the Trust Administrator shall
determine the total Applied Loss Amount with respect to the Group 6
Certificates, if any, for such Distribution Date. The Applied Loss Amount with
respect to the Group 6 Certificates for any Distribution Date shall be applied
by reducing the Class Principal Balance of each Class of Group 6 Subordinate
Certificates and with respect to the Group 6B Mortgage Loans only, to the
Class 6-A-2-2 Certificates, beginning with the Class of Group 6 Subordinate
Certificates, other than the Class 6-X Certificates, or with respect to the
Group 6B Mortgage Loans only, to Class 6-A-2-2 Certificates, then outstanding
with the lowest relative payment priority, in each case until the respective
Class Principal Balance thereof is reduced to zero. Any Applied Loss Amount with
respect to the Group 6 Certificates allocated to a Class of Group 6 Subordinate
Certificates or the Class 6-A-2-2 Certificates shall be allocated among the
Group 6 Subordinate Certificates of such Class or the Class 6-A-2-2
Certificates, as applicable, in proportion to their respective Percentage
Interests.

(f)                All Realized Losses on the Group 1, Group 2, Group 3, Group 4
and Group 5 Mortgage Loans shall be allocated on each Distribution Date to the
REMIC I Regular Interests and REMIC III Regular Interests as provided in the
definitions of REMIC I Realized Losses and REMIC III Realized Losses.

 

 

-136-

 

 


--------------------------------------------------------------------------------



 

 

(g)               All Realized Losses on the Group 6 Mortgage Loans shall be
allocated on each Distribution Date to the REMIC II Regular Interests and
REMIC III Regular Interests as provided in the definitions of REMIC II Realized
Losses and REMIC III Realized Losses.

(h)               Realized Losses on the Group 6 Mortgage Loans that are not
Applied Loss Amounts shall be deemed allocated to the Class 6-X Certificates.
Realized Losses allocated to the Class 6-X Certificates shall, be allocated
between the REMIC IV Regular Interests 6-X-IO and 6-X-PO as provided in the
definition of Realized Losses.

(i)                Realized Losses shall be allocated among the REMIC I, REMIC
II, REMIC III and REMIC IV Regular Interests as specified in the definition of
Realized Losses and, as to REMIC I, REMIC II and REMIC III Regular Interests, in
the definitions of REMIC I Realized Losses, REMIC II Realized Losses and REMIC
III Realized Losses, respectively.

SECTION 4.03.

Recoveries.

(a)               With respect to any Class of Certificates to which a Realized
Loss or Applied Loss Amount, as applicable, has been allocated (including any
such Class for which the related Class Principal Balance has been reduced to
zero), the Class Principal Balance of such Class will be increased, up to the
amount of related Recoveries for such Distribution Date as follows:

(i)                with respect to Recoveries on Group 1, Group 2, Group 3,
Group 4 and Group 5 Mortgage Loans,

(A)              first, the Class Principal Balance of the each Class of Senior
Certificates related to the Loan Group from which the Recovery was collected,
will be increased pro rata, up to the amount of Net Recovery Realized Losses for
each such Class, and

(B)              second, the Class Principal Balance of each Class of Class C-B
Certificates will be increased in order of seniority, up to the amount of Net
Recovery Realized Losses for each such Class; or

(ii)               with respect to Recoveries on Group 6 Mortgage Loans, the
Class Principal Balance of the Class 6-A-2-2 Certificates and each Class of
Class M Certificates will be increased in order of seniority, up to the Deferred
Amount such Class is entitled to receive pursuant to Section 4.01(II)(d) on such
Distribution Date prior to giving effect to payments pursuant to
Section 4.01(II)(d) on such Distribution Date.

(b)               Any increase to the Class Principal Balance of a Class of
Certificates shall increase the Certificate Balance of the related Class pro
rata in accordance with each Certificate Percentage Interest.

SECTION 4.04.

Reserved.

 

SECTION 4.05.

Monthly Statements to Certificateholders.

(a)               Not later than each Distribution Date, the Trust Administrator
shall prepare and cause to be made available to each Certificateholder, the
Master Servicer, each Servicer, the Trustee, the Depositor, and each Rating
Agency, a statement setting forth with respect to the related distribution:

 

 

-137-

 

 


--------------------------------------------------------------------------------



 

(A) the items listed in Exhibit S, other than items (vi)(a), (vi)(b), (vi)(c)
and (vi)(d), (B) the amounts on deposit in the Prefunding Account (including a
breakdown of amounts released during the prior calendar month in respect of
Aggregate Subsequent Transfer Amounts) and (C) the amount on deposit in the
Capitalized Interest Account (including a breakdown of amounts released for the
calendar month preceding such Distribution Date).

The Trust Administrator’s responsibility for disbursing the above information to
the Certificateholders is limited to the availability, timeliness and accuracy
of the information derived from the Master Servicer and each Servicer, which
shall be provided as required in Section 4.06.

On each Distribution Date, the Trust Administrator shall provide Bloomberg
Financial Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of
Offered Certificates as of such Distribution Date, using a format and media
mutually acceptable to the Trust Administrator and Bloomberg. In connection with
providing the information specified in this Section 4.05 to Bloomberg, the Trust
Administrator and any director, officer, employee or agent of the Trust
Administrator shall be indemnified and held harmless by DLJMC, to the extent, in
the manner and subject to the limitations provided in Section 9.05. The Trust
Administrator will also make the monthly statements to Certificateholders
available each month to each party referred to in Section 4.05(a) via the Trust
Administrator’s website. The Trust Administrator’s website can be accessed at
http://www.ctslink.com or at such other site as the Trust Administrator may
designate from time to time. Persons that are unable to use the above website
are entitled to have a paper copy mailed to them via first class mail by calling
the Trust Administrator at 301-815-6600. The Trust Administrator shall have the
right to change the way the reports referred to in this Section are distributed
in order to make such distribution more convenient and/or more accessible to the
above parties and to the Certificateholders. The Trust Administrator shall
provide timely and adequate notification to all above parties and to the
Certificateholders regarding any such change. The Trust Administrator may fully
rely upon and shall have no liability with respect to information provided by
the Master Servicer or any Servicer.

(b)               Upon request, within a reasonable period of time after the end
of each calendar year, the Trust Administrator shall cause to be furnished to
each Person who at any time during the calendar year was a Certificateholder, a
statement containing the information set forth in items (i)(c), (i)(d), (i)(g),
(i)(j), (i)(k), (ii)(c), (ii)(d), (ii)(g), (ii)(j), (v)(a), (v)(b), (v)(l),
(v)(m) and (v)(n) of Exhibit S aggregated for such calendar year or applicable
portion thereof during which such Person was a Certificateholder. Such
obligation of the Trust Administrator shall be deemed to have been satisfied to
the extent that substantially comparable information shall be provided by the
Trust Administrator pursuant to any requirements of the Code as from time to
time in effect.

SECTION 4.06.

Servicer to Cooperate.

Each Servicer shall provide to the Master Servicer the information set forth in
Exhibit H, and any other information the Master Servicer requires, in such form
as the Master Servicer shall reasonably request, or in such form as may be
mutually agreed upon between such Servicer and the Master Servicer, with respect
to each Mortgage Loan serviced by such Servicer no later than (i) with respect
to a Servicer other than Wells Fargo, twelve noon on the Data Remittance Date,
and (ii) with respect to Wells Fargo, on the Data Remittance Date, to enable the
Master Servicer to provide such information to the Trust Administrator.

The Master Servicer, with respect to the Mortgage Loans, shall provide to the
Trust Administrator the information set forth in Exhibit H in such form as the
Trust Administrator shall reasonably request no later than twelve noon on the
Data Remittance Date to enable the Trust

 

 

-138-

 

 


--------------------------------------------------------------------------------



 

Administrator to calculate the amounts to be distributed to each Class of
Certificates and otherwise perform its distribution, accounting and reporting
requirements hereunder.

SECTION 4.07.

Cross-Collateralization; Adjustments to Available Funds.

(a)               On each Distribution Date prior to the Class C-B Credit
Support Depletion Date, but after the date on which the aggregate
Class Principal Balance of the Group 1, Group 2, Group 3, Group 4 or Group 5
Certificates has been reduced to zero, the Trust Administrator shall distribute
the principal portion of Available Distribution Amount on the Mortgage Loans
relating to such Senior Certificates that will have been paid in full, to the
holders of the Senior Certificates of the other Certificate Group(s). Such
amount will be allocated between the other Groups, pro rata, based on aggregate
Class Principal Balance of the related Senior Certificates and paid the Senior
Certificates in each such Group in the same priority as such Certificates would
receive other distributions of principal pursuant to Section 4.01(I)(A);
provided, however, that the Trust Administrator shall not make such distribution
on such Distribution Date if (a) the Class C-B Percentage for such Distribution
Date is greater than or equal to 200% of such Class C-B Percentage as of the
Closing Date and (b) the average outstanding principal balance of the Mortgage
Loans in each Loan Group delinquent 60 days or more over the last six months, as
a percentage of the related Subordinate Component Balance, is less than 50%.

(b)               If on any Distribution Date the aggregate Class Principal
Balance of the Group 1, Group 2, Group 3, Group 4 or Group 5 Certificates is
greater than the Aggregate Loan Group Balance of the related Loan Group (each
Loan Group related to such Group of Certificates, an “Undercollateralized
Group”), then the Trust Administrator shall reduce the Available Distribution
Amount of the other Loan Group(s) that is not undercollateralized (each, an
“Overcollateralized Group”), as follows:

(1)               to add to the Available Distribution Amount of the
Undercollateralized Group(s) an amount equal to the lesser of (a) one month’s
interest on the Principal Transfer Amount of the Undercollateralized Group(s) at
the Net WAC Rate applicable to the Undercollateralized Group(s) and
(b) Available Distribution Amount of the Overcollateralized Groups remaining
after making interest distributions to the Senior Certificates of the
Overcollateralized Group(s) on such Distribution Date pursuant to Section 4.01;
and

(2)               to the Senior Certificates of each Undercollateralized Group,
to the extent of the principal portion of Available Distribution Amount of the
Overcollateralized Group(s) remaining after making interest and principal
distributions to the Senior Certificates of the Overcollateralized Group(s) on
such Distribution Date pursuant to Section 4.01, until the Class Principal
Balance of the Senior Certificates of such Undercollateralized Group(s) equals
the Aggregate Loan Group Balance of the related Loan Group(s). Payments shall be
made to the Senior Certificates in each Group in the same priority as such
Certificates would receive other distributions of principal pursuant to
Section 4.01(I)(A).

(c)               If more than one Overcollateralized Group exists on any
Distribution Date, reductions in the Available Distribution Amount of such
Groups to make the payments required to be made pursuant to Section 4.07(b) on
such Distribution Date shall be made pro rata, based on the
Overcollateralization Amount of each Overcollateralized Group. If more than one
Undercollateralized Group exists on any Distribution Date, payments made to such
Groups from the Available Distribution Amount of the Overcollateralized
Group shall be made pro rata, based on the amount of payments required to be
made to the Undercollateralized Group(s).

 

 

-139-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 4.08.

Reserved.

 

SECTION 4.09.

Class 3-A-1 Basis Risk Reserve Fund.

(a)               On the Closing Date, the Trust Administrator shall establish
and maintain in its name, in trust for the benefit of the Holders of the
Class 3-A-1 Certificates, the Class 3-A-1 Basis Risk Reserve Fund. The Class
3-A-1 Basis Risk Reserve Fund shall be an Eligible Account, and funds on deposit
therein shall be held separate and apart from, and shall not be commingled with,
any other moneys, including without limitation, other moneys held by the Trust
Administrator pursuant to this Agreement.

(b)               On each Distribution Date on and after the Distribution Date
in June 2005 and on and prior to the Distribution Date in February 2008, the
Trust Administrator shall deposit any amounts paid under the Class 3-A-1
Interest Rate Cap Agreement into the Class 3-A-1 Basis Risk Reserve Fund. On
each Distribution Date on and after the Distribution Date in June 2005 and on
and prior to the Distribution Date in February 2008, the Trust Administrator
shall distribute amounts on deposit in the Class 3-A-1 Basis Risk Reserve Fund
to pay to the Class 3-A-1 Certificates, any applicable Basis Risk Shortfalls,
prior to giving effect to any amounts available to be paid in respect of related
Basis Risk Shortfalls as described in Section 4.01(I)(A)(c)(i) on such
Distribution Date.

(c)               Funds in the Class 3-A-1 Basis Risk Reserve Fund may be
invested in Eligible Investments by the Trust Administrator at the direction of
the Depositor maturing on or prior to the next succeeding Distribution Date. The
Trust Administrator shall account for the Class 3-A-1 Basis Risk Reserve Fund as
an outside reserve fund within the meaning of Treasury regulation 1.860G-2(h)
and not an asset of any REMIC created pursuant to this Agreement. The Trust
Administrator shall treat amounts paid by the Class 3-A-1 Basis Risk Reserve
Fund as payments made from outside the REMIC’s for all Federal tax purposes. Any
net investment earnings on such amounts shall be payable to the Depositor. The
Depositor will be the owner of the Class 3-A-1 Basis Risk Reserve Fund for
federal tax purposes and the Depositor shall direct the Trust Administrator in
writing as to the investment of amounts therein. In the absence of such written
direction, all funds in the Class 3-A-1 Basis Risk Reserve Fund may be invested
by the Trust Administrator in the Wells Fargo Advantage Prime Investment Money
Market Fund or any successor fund. The Trust Administrator shall have no
liability for losses on investments in Eligible Investments made pursuant to
this Section 4.10(c) (other than as obligor on any such investments).

(d)               Upon termination of the Trust Fund or on the Distribution Date
immediately after the Distribution Date on which the aggregate Class Principal
Balance of the Class 3-A-1 Certificates equals zero, any amounts on deposit in
the Class 3-A-1 Interest Rate Cap Agreement not payable on the Class 3-A-1
Certificates shall be distributed to the Depositor.

(e)               Amounts paid under the Class 3-A-1 Interest Rate Cap Agreement
not used on any Distribution Date as described in Section 4.09(b) shall remain
on deposit in the Class 3-A-1 Basis Risk Reserve Fund and may be available on
future Distribution Dates to make the payments described in Section 4.09(b).

SECTION 4.10.

Group 6 Interest Rate Cap Account.

(a)               On the Closing Date, the Trust Administrator shall establish
and maintain in its name, in trust for the benefit of the Holders of the
Class 6-X Certificates, the Group 6 Interest Rate Cap Account. The Group 6
Interest Rate Cap Account shall be an Eligible Account, and funds on deposit

 

 

-140-

 

 


--------------------------------------------------------------------------------



 

therein shall be held separate and apart from, and shall not be commingled with,
any other moneys, including without limitation, other moneys held by the Trust
Administrator pursuant to this Agreement.

(b)               On each Distribution Date on and after the Distribution Date
in June 2005 and on and prior to the Distribution Date in February 2010, the
Trust Administrator shall deposit any amounts paid under the Group 6 Interest
Rate Cap Agreement into the Group 6 Interest Rate Cap Account. On each
Distribution Date on and after the Distribution Date in June 2005 and on and
prior to the Distribution Date in February 2010, the Trust Administrator shall
distribute amounts on deposit in the Group 6 Interest Rate Cap Account to pay to
the Group 6 Certificates, any applicable Basis Risk Shortfalls, prior to giving
effect to any amounts available to be paid in respect of related Basis Risk
Shortfalls as described in Section 4.01(II)(d)(vi) on such Distribution Date.

(c)               On any Distribution Date amounts on deposit in the Group 6
Interest Rate Cap Account shall be distributed in the following order of
priority:

(i)                to Group 6 Senior Certificates, pro rata, the amount of any
unpaid Basis Risk Shortfalls for such Class;

(ii)               sequentially, to the Class 6-M-1, Class 6-M-2, Class 6-M-3
and Class 6-M-4 Certificates, in that order, the amount of any unpaid Basis Risk
Shortfalls for such Class;

(iii)              to the Principal Remittance Amount for Loan Group 6A and Loan
Group 6B, up to the amount of Realized Losses on the Mortgage Loans in the
related Loan Group incurred during the related Collection Period, any shortfall
to be allocated pro rata based upon the amount of such Realized Losses
applicable to each such Loan Group; and

(iv)              sequentially, to the Class 6-A-2-2, Class 6-M-1, Class 6-M-2,
Class 6-M-3 and Class 6-M-4 Certificates, in that order, any applicable Deferred
Amounts, with interest therein at the applicable Pass-Through Rate, prior to
giving effect to amounts available to be paid in respect of Deferred Amounts as
described in Section 4.01(II)(d)(ii)-(v) on such Distribution Date.

(d)               Funds in the Group 6 Interest Rate Cap Account may be invested
in Eligible Investments by the Trust Administrator at the direction of the
Depositor maturing on or prior to the next succeeding Distribution Date. The
Trust Administrator shall account for the Group 6 Interest Rate Cap Account as
an outside reserve fund within the meaning of Treasury regulation 1.860G-2(h)
and not an asset of any REMIC created pursuant to this Agreement. The Trust
Administrator shall treat amounts paid by the Group 6 Interest Rate Cap Account
as payments made from outside the REMIC’s for all Federal tax purposes. Any net
investment earnings on such amounts shall be payable to the Depositor. The
Depositor will be the owner of the Group 6 Interest Rate Cap Account for federal
tax purposes and the Depositor shall direct the Trust Administrator in writing
as to the investment of amounts therein. In the absence of such written
direction, all funds in the Group 6 Interest Rate Cap Account may be invested by
the Trust Administrator in the Wells Fargo Advantage Prime Investment Money
Market Fund or any successor fund. The Trust Administrator shall have no
liability for losses on investments in Eligible Investments made pursuant to
this Section 4.10(c) (other than as obligor on any such investments). Upon
termination of the Trust Fund, any amounts remaining in the Group 6 Interest
Rate Cap Account shall be distributed to the Class 6-X Certificateholders.

 

 

-141-

 

 


--------------------------------------------------------------------------------



 

 

(e)               On the Distribution Date immediately after the Distribution
Date on which the aggregate Class Principal Balance of the Group 6 Certificates
equals zero, any amounts on deposit in the Group 6 Interest Rate Cap Agreement
not payable on the Group 6 Certificates shall be distributed to the Class 6-X
Certificateholders.

(f)                Amounts paid under the Group 6 Interest Rate Cap Agreement
not used on any Distribution Date as described in Section 4.10(b) shall remain
on deposit in the Group 6 Interest Rate Cap Account and may be available on
future Distribution Dates to make the payments described in Section 4.10(b).
However, at no time shall the amount on deposit in the Group 6 Interest Rate Cap
Account exceed the related Deposit Amount. The “Deposit Amount” with respect to
the Group 6 Interest Rate Cap Account will be calculated on each Distribution
Date, after giving effect to withdrawals from the Group 6 Interest Rate Cap
Account on such Distribution Date and distributions and allocation of losses on
the Certificates on such Distribution Date, and will equal the excess, if any,
of the Targeted Overcollateralization Amount for such Distribution Date over the
Overcollateralization Amount for such Distribution Date. On each Distribution
Date, the Trust Administrator shall distribute amounts in the Group 6 Interest
Rate Cap Account in excess of the related Deposit Amount to the Class 6-X
Certificateholders.

ARTICLE V

 

-142-

 

 


--------------------------------------------------------------------------------



 

 

 

ADVANCES BY THE MASTER SERVICER AND SERVICERS

SECTION 5.01.

Advances by the Master Servicer and Servicers.

With respect to the Non-Designated Mortgage Loans, each Servicer shall deposit
in the related Collection Account as Advances an amount equal to all Scheduled
Payments (with interest at the Mortgage Rate less the Servicing Fee Rate) which
were due on such Non-Designated Mortgage Loans serviced by it during the
applicable Collection Period and which were delinquent at the close of business
on the immediately preceding Determination Date; provided, however, that with
respect to any Balloon Loan that is delinquent on its maturity date, a Servicer
will not be required to advance the related balloon payment but will be required
to continue to make Advances in accordance with this Section 5.01 with respect
to such Balloon Loan in an amount equal to an assumed scheduled payment that
would otherwise be due based on the original amortization schedule for that
Mortgage Loan (with interest at the Mortgage Rate less the Servicing Fee Rate).
Each Servicer’s obligation to make such Advances as to any related
Non-Designated Mortgage Loan will continue through the last Scheduled Payment
due prior to the payment in full of such Non-Designated Mortgage Loan, or
through the date that the related Mortgaged Property has, in the judgment of the
related Servicer, been completely liquidated. Each Servicer shall not be
required to advance shortfalls of principal or interest resulting from the
application of the Relief Act.

With respect to any Non-Designated Mortgage Loan, to the extent required by
Accepted Servicing Practices, the Master Servicer and each Servicer shall be
obligated to make Advances in accordance with the provisions of this Agreement;
provided, however, that such obligation with respect to any related
Non-Designated Mortgage Loan shall cease if the Master Servicer or a Servicer
determines, in its reasonable opinion, that Advances with respect to such
Non-Designated Mortgage Loan are Nonrecoverable Advances. In the event that the
Master Servicer or such Servicer determines that any such Advances are
Nonrecoverable Advances, the Master Servicer or such Servicer shall provide the
Trust Administrator with a certificate signed by a Servicing Officer evidencing
such determination.

With respect to any Non-Designated Mortgage Loan, if the amount of Advances or
Interim Servicer Advances received from a Servicer or an Interim Servicer, as
applicable, is less than the amount required to be advanced by such Servicer or
such Interim Servicer, the Master Servicer shall be obligated to make a payment
in an amount equal to such deficiency, subject to any determination by the
Master Servicer that any portion of the amount required to be advanced is a
Nonrecoverable Advance.

With respect to any of the Non-Designated Mortgage Loans, if an Advance is
required to be made hereunder by a Servicer, such Servicer shall on the Cash
Remittance Date either (i) deposit in the Collection Account from its own funds
an amount equal to such Advance, (ii) cause to be made an appropriate entry in
the records of the Collection Account that funds in such account being held for
future distribution or withdrawal have been, as permitted by this Section 5.01,
used by such Servicer to make such Advance or (iii) make Advances in the form of
any combination of clauses (i) and (ii) aggregating the amount of such Advance.
Any such funds being held in a Collection Account for future distribution and so
used shall be replaced by such Servicer from its own funds by deposit in such
Collection Account on or before any future Distribution Date in which such funds
would be due or from other funds in such Collection Account being held for
future distribution at that time.

With respect to any Designated Mortgage Loan, the Master Servicer shall make
Advances as required by Section 3.22(b) of this Agreement.

ARTICLE VI

 

-143-

 

 


--------------------------------------------------------------------------------



 

 

 

THE CERTIFICATES

SECTION 6.01.

The Certificates.

The Certificates shall be in substantially the forms set forth in Exhibits A, B,
C, D-1, D-2, E, F and G hereto, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Agreement or as may in the reasonable judgment of the Trust Administrator or the
Depositor be necessary, appropriate or convenient to comply, or facilitate
compliance, with applicable laws, and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon as may
be required to comply with the rules of any securities exchange on which any of
the Certificates may be listed, or as may, consistently herewith, be determined
by the officers executing such Certificates, as evidenced by their execution
thereof.

Subject to Section 11.02 respecting the final distribution on the Certificates,
on each Distribution Date the Trust Administrator shall make distributions to
each Certificateholder of record on the preceding Record Date either (x) by wire
transfer in immediately available funds to the account of such holder at a bank
or other entity having appropriate facilities therefore, if (i) such Holder has
so notified the Trust Administrator at least five Business Days prior to the
related Record Date and (ii) such Holder shall hold (A) a Notional Amount
Certificate, (B) 100% of the Class Principal Balance of any Class of
Certificates or (c) Certificates of any Class with aggregate principal
Denominations of not less than $1,000,000 or (y) by check mailed by first class
mail to such Certificateholder at the address of such holder appearing in the
Certificate Register.

The definitive Certificates shall be printed, typewritten, lithographed or
engraved or produced by any combination of these methods or may be produced in
any other manner permitted by the rules of any securities exchange on which any
of the Certificates may be listed, all as determined by the officers executing
such Certificates, as evidenced by their execution thereof.

The Certificates shall be issuable in registered form, in the minimum
denominations, integral multiples in excess thereof (except that one Certificate
in each Class may be issued in a different amount which must be in excess of the
applicable minimum denomination) and aggregate denominations per Class set forth
in the Preliminary Statement.

The Certificates shall be executed by manual or facsimile signature on behalf of
the Trust Administrator by a Responsible Officer. Certificates bearing the
manual or facsimile signatures of individuals who were, at the time when such
signatures were affixed, authorized to sign on behalf of the Trust Administrator
shall bind the Trust Administrator, notwithstanding that such individuals or any
of them have ceased to be so authorized prior to the authentication and delivery
of such Certificates or did not hold such offices at the date of such
Certificate. No Certificate shall be entitled to any benefit under this
Agreement, or be valid for any purpose, unless there appears on such Certificate
a certificate of authentication executed by the Trust Administrator by manual
signature, and such certificate of authentication upon any Certificate shall be
conclusive evidence, and the only evidence, that such Certificate has been duly
authenticated and delivered hereunder. All Certificates shall be dated the date
of their authentication.

 

 

-144-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 6.02.

Registration of Transfer and Exchange of Certificates.

(a)               The Trust Administrator shall maintain, or cause to be
maintained, a Certificate Register in which, subject to such reasonable
regulations as it may prescribe, the Trust Administrator shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as
herein provided. Upon surrender for registration of transfer of any Certificate,
the Trust Administrator shall execute, authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Certificates in like
aggregate interest and of the same Class.

(b)               At the option of a Certificateholder, Certificates may be
exchanged for other Certificates of authorized denominations and the same
aggregate interest in the Trust Fund and of the same Class, upon surrender of
the Certificates to be exchanged at the office or agency of the Trust
Administrator set forth in Section 6.06. Whenever any Certificates are so
surrendered for exchange, the Trust Administrator shall execute, authenticate
and deliver the Certificates which the Certificateholder making the exchange is
entitled to receive. Every Certificate presented or surrendered for registration
of transfer or exchange shall be accompanied by a written instrument of transfer
in form satisfactory to the Trust Administrator duly executed by the Holder
thereof or his attorney duly authorized in writing.

(c)               No service charge to the Certificateholders shall be made for
any registration of transfer or exchange of Certificates, but payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates may be required.

(d)               All Certificates surrendered for registration of transfer and
exchange shall be canceled and subsequently destroyed by the Trust Administrator
in accordance with the Trust Administrator’s customary procedures.

(e)               No transfer of any Private Certificate shall be made unless
that transfer is made pursuant to an effective registration statement under the
1933 Act and effective registration or qualification under applicable state
securities laws, or is made in a transaction which does not require such
registration or qualification. Except in connection with any transfer of a
Private Certificate by the Depositor to any affiliate or any transfer of a
Private Certificate from the Depositor or an affiliate of the Depositor to an
owner trust or other entity established by the Depositor, in the event that a
transfer is to be made in reliance upon an exemption from the 1933 Act and such
laws, in order to assure compliance with the 1933 Act and such laws, the
Certificateholder desiring to effect such transfer and such Certificateholder’s
prospective transferee shall each certify to the Trust Administrator in writing
the facts surrounding the transfer in substantially the form set forth in
Exhibit L (the “Transferor Certificate”) and (i) deliver a letter in
substantially the form of either (A) Exhibit M-1 (the “Investment Letter”),
provided that all of the Private Certificates of a Class shall be transferred to
one investor or the Depositor otherwise consents to such transfer, or
(B) Exhibit M-2 (the “Rule 144A Letter”) or (ii) there shall be delivered to the
Trust Administrator at the expense of the transferor an Opinion of Counsel that
such transfer may be made pursuant to an exemption from the 1933 Act. The
Depositor shall provide to any Holder of a Private Certificate and any
prospective transferee designated by any such Holder, information regarding the
related Certificates and the Mortgage Loans and such other information as shall
be necessary to satisfy the condition to eligibility set forth in Rule
144A(d)(4) for transfer of any such Certificate without registration thereof
under the 1933 Act pursuant to the registration exemption provided by Rule 144A.
The Trust Administrator shall cooperate with the Depositor in providing the Rule
144A information referenced in the preceding sentence, including providing to
the Depositor such information regarding the Certificates, the Mortgage Loans
and other matters regarding the Trust Fund as the Depositor shall reasonably
request to meet its obligation under the preceding sentence. Each Holder of a
Private Certificate desiring to effect such transfer shall, and does hereby
agree to, indemnify the Trust Administrator, the Depositor, the Seller, the
Master Servicer, each Servicer and the Special Servicer

 

 

-145-

 

 

 

 


--------------------------------------------------------------------------------



against any liability that may result if the transfer is not so exempt or is not
made in accordance with such federal and state laws.

(f)         Except in connection with any transfer of a Private Certificate by
the Depositor to any affiliate or any transfer of a Private Certificate from the
Depositor or an affiliate of the Depositor to an owner trust or other entity
established by the Depositor, no transfer of an ERISA-Restricted Certificate
(except for the Residual Certificates) shall be made unless the Trust
Administrator shall have received in accordance with Exhibit M-1 or Exhibit M-2,
as applicable, either (i) a representation letter from the transferee of such
Certificate, acceptable to and in form and substance satisfactory to the Trust
Administrator, to the effect that such transferee is not an employee benefit
plan or arrangement subject to Section 406 of ERISA or Section 4975 of the Code,
or a person using the assets of any such plan or arrangement, which
representation letter shall not be an expense of the Trustee, the Trust
Administrator or the Trust Fund, (ii) if the purchaser is an insurance company
and the Certificate has been the subject of an ERISA-Qualifying Underwriting, a
representation that the purchaser is an insurance company which is purchasing
such Certificates with funds contained in an “insurance company general account”
(as such term is defined in Section V(e) of Prohibited Transaction
Class Exemption 95-60 (“PTCE 95-60”)) and that the purchase and holding of such
Certificates are covered under Sections I and III of PTCE 95-60 or (iii) in the
case of any such Certificate presented for registration in the name of an
employee benefit plan or arrangement subject to Section 406 of ERISA or
Section 4975 of the Code (or comparable provisions of any subsequent
enactments), or a person using such plan’s or arrangement’s assets, an Opinion
of Counsel satisfactory to the Trust Administrator to the effect that the
purchase or holding of such Certificate will not result in prohibited
transactions under Section 406 of ERISA and/or Section 4975 of the Code and will
not subject the Depositor, the Trustee, the Trust Administrator, the Master
Servicer or any other Servicer to any obligation in addition to those undertaken
in this Agreement, which Opinion of Counsel shall not be an expense of such
parties or the Trust Fund. No transfer of a Residual Certificate shall be made
unless the Trust Administrator shall have received, in accordance with
Exhibit N, a representation letter from the transferee of such Certificate,
acceptable to and in form and substance satisfactory to the Trust Administrator,
to the effect that such transferee is not an employee benefit plan or
arrangement subject to Section 406 of ERISA or Section 4975 of the Code, or a
person using the assets of any such plan or arrangement, which representation
letter shall not be an expense of the Trustee, the Trust Administrator or the
Trust Fund. In the event the representations referred to in this Section 6.02(f)
are not furnished, such representations shall be deemed to have been made to the
trustee by the transferee’s acceptance of such ERISA-Restricted Certificate by
any beneficial owner who purchases an interest in such Certificate in book-entry
form. In the event that a representation is violated, or any attempt to transfer
an ERISA-Restricted Certificate to a plan or arrangement or person using a
plan’s or arrangement’s assets is attempted without the delivery to the Trust
Administrator of the Opinion of Counsel described above, the attempted transfer
or acquisition of such Certificate shall be void and of no effect.

(g)        Additional restrictions on transfers of the Class AR and Class AR-L
Certificates are set forth below:

(i)         Each Person who has or who acquires any ownership interest in a
Class AR or Class AR-L Certificate shall be deemed by the acceptance or
acquisition of such ownership interest to have agreed to be bound by the
following provisions and to have irrevocably authorized the Trust Administrator
or its designee under clause (iii)(A) below to deliver payments to a Person
other than such Person and to negotiate the terms of any mandatory sale under
clause (iii)(B) below and to execute all instruments of transfer and to do all
other things necessary in connection with any such sale. The rights of each
Person acquiring any ownership interest in a Class AR or Class AR-L Certificate
are expressly subject to the following provisions:

 

 

-146-

 

 


--------------------------------------------------------------------------------



 

 

(A)              Each Person holding or acquiring any ownership interest in a
Class AR or Class AR-L Certificate shall be other than a Disqualified
Organization and shall promptly notify the Trust Administrator of any change or
impending change in its status as other than a Disqualified Organization.

(B)              In connection with any proposed transfer of any ownership
interest in a Class AR or Class AR-L Certificate to a U.S. Person, the Trust
Administrator shall require delivery to it, and shall not register the transfer
of a Class AR or Class AR-L Certificate until its receipt of (1) an affidavit
and agreement (a “Transferee Affidavit and Agreement” attached hereto as
Exhibit N) from the proposed transferee, in form and substance satisfactory to
the Trust Administrator, representing and warranting, among other things, that
it is not a non U.S. Person, that such transferee is other than a Disqualified
Organization, that it is not acquiring its ownership interest in a Class AR or
Class AR-L Certificate that is the subject of the proposed Transfer as a
nominee, trustee or agent for any Person who is not other than a Disqualified
Organization, that for so long as it retains its ownership interest in a
Class AR or Class AR-L Certificate, it will endeavor to remain other than a
Disqualified Organization, and that it has reviewed the provisions of this
Section 6.02(g) and agrees to be bound by them, and (2) a certificate, attached
hereto as Exhibit O, from the Holder wishing to transfer a Class AR or
Class AR-L Certificate, in form and substance satisfactory to the Trust
Administrator, representing and warranting, among other things, that no purpose
of the proposed transfer is to allow such Holder to impede the assessment or
collection of tax.

(C)              Notwithstanding the delivery of a Transferee Affidavit and
Agreement by a proposed transferee under clause (B) above, if the Trust
Administrator has actual knowledge that the proposed transferee is not other
than a Disqualified Organization, no transfer of an ownership interest in a
Class AR or Class AR-L Certificate to such proposed transferee shall be
effected.

(D)              Each Person holding or acquiring any ownership interest in a
Class AR or Class AR-L Certificate agrees, by holding or acquiring such
ownership interest, to require a Transferee Affidavit and Agreement from the
other Person to whom such Person attempts to transfer its ownership interest and
to provide a certificate to the Trust Administrator in the form attached hereto
as Exhibit O.

(ii)               The Trust Administrator shall register the transfer of any
Class AR or Class AR-L Certificate only if it shall have received the Transferee
Affidavit and Agreement, a certificate of the Holder requesting such transfer in
the form attached hereto as Exhibit O and all of such other documents as shall
have been reasonably required by the Trust Administrator as a condition to such
registration.

(iii)              (A)If any Disqualified Organization shall become a Holder of
a Class AR or Class AR-L Certificate, then the last preceding Holder that was
other than a Disqualified Organization shall be restored, to the extent
permitted by law, to all rights and obligations as Holder thereof retroactive to
the date of registration of such transfer of such Class AR or Class AR-L
Certificate. If any non U.S. Person shall become a Holder of a Class AR or
Class AR-L Certificate, then the last preceding Holder that is a U.S. Person
shall be restored, to the extent permitted by law, to all rights and obligations
as Holder thereof retroactive to the date of registration of the transfer to
such non U.S. Person of such Class AR or Class AR-L Certificate. If a transfer
of a Class AR or Class AR-L Certificate is

 

 

-147-

 

 


--------------------------------------------------------------------------------



 

disregarded pursuant to the provisions of Treasury Regulations Section 1.860E 1
or Section 1.860G 3, then the last preceding Holder that was other than a
Disqualified Organization shall be restored, to the extent permitted by law, to
all rights and obligations as Holder thereof retroactive to the date of
registration of such transfer of such Class AR or Class AR-L Certificate. The
Trust Administrator shall be under no liability to any Person for any
registration of transfer of a Class AR or Class AR-L Certificate that is in fact
not permitted by this Section 6.02(g) or for making any payments due on such
Certificate to the Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement.

(B)                If any purported transferee of a Class AR or Class AR-L
Certificate shall become a Holder of a Class AR or Class AR-L Certificate in
violation of the restrictions in this Section 6.02(g) and to the extent that the
retroactive restoration of the rights of the Holder of such Class AR or
Class AR-L Certificate as described in clause (iii)(A) above shall be invalid,
illegal or unenforceable, then the Depositor shall have the right, without
notice to the Holder or any prior Holder of such Class AR or Class AR-L
Certificate, to sell such Class AR or Class AR-L Certificate to a purchaser
selected by the Depositor on such terms as the Depositor may choose. Such
purported transferee shall promptly endorse and deliver a Class AR or Class AR-L
Certificate in accordance with the instructions of the Depositor. Such purchaser
may be the Depositor itself or any affiliate of the Depositor. The proceeds of
such sale, net of the commissions (which may include commissions payable to the
Depositor or its affiliates), expenses and taxes due, if any, shall be remitted
by the Depositor to such purported transferee. The terms and conditions of any
sale under this clause (iii)(B) shall be determined in the sole discretion of
the Depositor, and the Depositor shall not be liable to any Person having an
ownership interest or a purported ownership interest in a Class AR or Class AR-L
Certificate as a result of its exercise of such discretion.

(iv)              The Master Servicer and each Servicer, on behalf of the Trust
Administrator, shall make available, upon written request from the Trust
Administrator, all information reasonably available to it that is necessary to
compute any tax imposed (A) as a result of the transfer of an ownership interest
in a Class AR or Class AR-L Certificate to any Person who is not other than a
Disqualified Organization, including the information regarding “excess
inclusions” of such Residual Certificate required to be provided to the Internal
Revenue Service and certain Persons as described in Treasury Regulation
Section 1.860D 1(b)(5), and (B) as a result of any regulated investment company,
real estate investment trust, common trust fund, partnership, trust, estate or
organizations described in Section 1381 of the Code having as among its record
holders at any time any Person who is not other than a Disqualified
Organization. Reasonable compensation for providing such information may be
required by the Master Servicer or the related Servicer from such Person.

(v)               The provisions of this Section 6.02(g) set forth prior to this
Section (v) may be modified, added to or eliminated by the Depositor, provided
that there shall have been delivered to the Trust Administrator the following:

(A)              written notification from each Rating Agency to the effect that
the modification, addition to or elimination of such provisions will not cause
such Rating Agency to downgrade its then current rating of the Certificates; and

(B)              a certificate of the Depositor stating that the Depositor has
received an Opinion of Counsel, in form and substance satisfactory to the
Depositor, to the

 

 

-148-

 

 


--------------------------------------------------------------------------------



 

effect that such modification, addition to or elimination of such provisions
will not cause the Trust Fund to cease to qualify as a REMIC and will not create
a risk that (i) the Trust Fund may be subject to an entity level tax caused by
the transfer of a Class AR or Class AR-L Certificate to a Person which is not
other than a Disqualified Organization or (2) a Certificateholder or another
Person will be subject to a REMIC related tax caused by the transfer of
applicable Class AR or Class AR-L Certificate to a Person which is not other
than a Disqualified Organization.

(vi)              The following legend shall appear on each Class AR or
Class AR-L Certificate:

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUST ADMINISTRATOR THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES,
ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), OR (C) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (D) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY
TRANSFER, SALE OR OTHER DISPOSITION OF THIS [CLASS AR][CLASS AR-L] CERTIFICATE
TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE. EACH HOLDER OF THE [CLASS AR][CLASS AR-L] CERTIFICATE BY ACCEPTANCE
OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS
PARAGRAPH.

(h)               The Trust Administrator shall have no liability to the Trust
Fund arising from a transfer of any such Certificate in reliance upon a
certification, ruling or Opinion of Counsel described in this Section 6.02;
provided, however, that the Trust Administrator shall not register the transfer
of any Class AR or Class AR-L Certificate if it has actual knowledge that the
proposed transferee does not meet the qualifications of a permitted Holder of a
Class AR or Class AR-L Certificate as set forth in this Section 6.02.

 

 

-149-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 6.03.

Mutilated, Destroyed, Lost or Stolen Certificates.

If (a) any mutilated Certificate is surrendered to the Trust Administrator, or
the Trust Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate and (b) there is delivered to each
Servicer, the Trustee and the Trust Administrator such security or indemnity as
may be required by them to save each of them harmless, then, in the absence of
notice to the Trustee and the Trust Administrator that such Certificate has been
acquired by a protected purchaser, the Trust Administrator shall execute,
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Certificate, a new Certificate of like tenor and
interest in the Trust Fund. In connection with the issuance of any new
Certificate under this Section 6.03, the Trust Administrator may require the
payment of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trust Administrator) connected therewith. Any replacement
Certificate issued pursuant to this Section 6.03 shall constitute complete and
indefeasible evidence of ownership in the Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.

SECTION 6.04.

Persons Deemed Owners.

Prior to due presentation of a Certificate for registration of transfer, each
Servicer, the Trust Administrator, and any agent of the Master Servicer or any
Servicer, the Trust Administrator may treat the person in whose name any
Certificate is registered as the owner of such Certificate for the purpose of
receiving distributions as provided in this Agreement and for all other purposes
whatsoever, and none of the Master Servicer or the Servicers, the Trust
Administrator, nor any agent of the Master Servicer or a Servicer or the Trust
Administrator shall be affected by any notice to the contrary.

SECTION 6.05.

Access to List of Certificateholders’ Names and Addresses.

(a)               If three or more Certificateholders (i) request in writing
from the Trust Administrator a list of the names and addresses of
Certificateholders, (ii) state that such Certificateholders desire to
communicate with other Certificateholders with respect to their rights under
this Agreement or under the Certificates and (iii) provide a copy of the
communication which such Certificateholders propose to transmit, then the Trust
Administrator shall, within ten Business Days after the receipt of such request,
afford such Certificateholders access during normal business hours to a current
list of the Certificateholders. The expense of providing any such information
requested by a Certificateholder shall be borne by the Certificateholders
requesting such information and shall not be borne by the Trust Administrator or
the Trustee. Every Certificateholder, by receiving and holding a Certificate,
agrees that the Trustee and the Trust Administrator shall not be held
accountable by reason of the disclosure of any such information as to the list
of the Certificateholders hereunder, regardless of the source from which such
information was derived.

(b)               The Master Servicer and each Servicer, so long as it is a
servicer hereunder, DLJMC and the Depositor shall have unlimited access to a
list of the names and addresses of the Certificateholders which list shall be
provided by the Trust Administrator promptly upon request.

SECTION 6.06.

Maintenance of Office or Agency.

The Trust Administrator will maintain or cause to be maintained at its expense
an office or offices or agency or agencies in Minneapolis, Minnesota where
Certificates may be surrendered for registration of transfer or exchange and
where notices and demands to or upon the Trust Administrator in respect of the
Certificates and this Agreement may be served. The Trust Administrator initially

 

 

-150-

 

 


--------------------------------------------------------------------------------



 

designates its Corporate Trust Office as its office for such purpose. The Trust
Administrator will give prompt written notice to the Certificateholders of any
change in the location of any such office or agency.

SECTION 6.07.

Book Entry Certificates.

Notwithstanding the foregoing, the Book-Entry Certificates, upon original
issuance, shall be issued in the form of one or more typewritten Certificates
representing the Book-Entry Certificates, to be delivered to DTC, the initial
Clearing Agency, by, or on behalf of, the Depositor. The Book-Entry Certificates
shall initially be registered on the Certificate Register in the name of Cede &
Co., the nominee of DTC, as the initial Clearing Agency, and no Beneficial
Holder will receive a definitive certificate representing such Beneficial
Holder’s interest in the Certificates, except as provided in Section 6.09.
Unless and until definitive, fully registered Certificates (“Definitive
Certificates”) have been issued to the Beneficial Holders pursuant to
Section 6.09:

(a)               the provisions of this Section 6.07 shall be in full force and
effect with respect to the Book-Entry Certificates;

(b)               the Depositor and the Trust Administrator may deal with the
Clearing Agency for all purposes with respect to the Book-Entry Certificates
(including the making of distributions on such Certificates) as the sole Holder
of such Certificates;

(c)               to the extent that the provisions of this Section 6.07
conflict with any other provisions of this Agreement, the provisions of this
Section 6.07 shall control; and

(d)               the rights of the Beneficial Holders of the Book-Entry
Certificates shall be exercised only through the Clearing Agency and the
Participants and shall be limited to those established by law and agreements
between such Beneficial Holders and the Clearing Agency and/or the Participants.
Pursuant to the Depository Agreement, unless and until Definitive Certificates
are issued pursuant to Section 6.09, the initial Clearing Agency will make
book-entry transfers among the Participants and receive and transmit
distributions of principal and interest on the related Book-Entry Certificates
to such Participants.

For purposes of any provision of this Agreement requiring or permitting actions
with the consent of, or at the direction of, Holders of the Book-Entry
Certificates evidencing a specified percentage of the aggregate unpaid principal
amount of such Certificates, such direction or consent may be given by the
Clearing Agency at the direction of Beneficial Holders owning such Certificates
evidencing the requisite percentage of principal amount of such Certificates.
The Clearing Agency may take conflicting actions with respect to the Book-Entry
Certificates to the extent that such actions are taken on behalf of the
Beneficial Holders.

SECTION 6.08.

Notices to Clearing Agency.

Whenever notice or other communication to the Holders of Book-Entry Certificates
is required under this Agreement, unless and until Definitive Certificates shall
have been issued to the related Certificateholders pursuant to Section 6.09, the
Trust Administrator shall give all such notices and communications specified
herein to be given to Holders of the Book-Entry Certificates to the Clearing
Agency which shall give such notices and communications to the related
Participants in accordance with its applicable rules, regulations and
procedures.

SECTION 6.09.

Definitive Certificates.

 

 

-151-

 

 


--------------------------------------------------------------------------------



 

 

If (a) the Depositor advises the Trust Administrator in writing that the
Clearing Agency is no longer willing or able to properly discharge its
responsibilities under the Depository Agreement with respect to the Certificates
and the Trust Administrator or the Depositor is unable to locate a qualified
successor, (b) the Depositor, with the consent of the applicable Participants,
advises the Trust Administrator in writing that it elects to terminate the
book-entry system with respect to the Book-Entry Certificates through the
Clearing Agency or (c) after the occurrence of an Event of Default, Holders of
Book-Entry Certificates evidencing not less than 66-2/3% of the aggregate
Class Principal Balance of the Book-Entry Certificates advise the Trust
Administrator in writing that the continuation of a book-entry system with
respect to the such Certificates through the Clearing Agency is no longer in the
best interests of the Holders of such Certificates with respect to the
Book-Entry Certificates and the applicable Participants consent, the Trust
Administrator shall notify all Holders of such Certificates of the occurrence of
any such event and the availability of Definitive Certificates. Upon surrender
to the Trust Administrator of such Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Trust Administrator shall authenticate and deliver the
Definitive Certificates. Neither the Depositor nor the Trust Administrator shall
be liable for any delay in delivery of such instructions and may conclusively
rely on, and shall be protected in relying on, such instructions. Upon the
issuance of Definitive Certificates all references herein to obligations imposed
upon or to be performed by the Clearing Agency shall be deemed to be imposed
upon and performed by the Trust Administrator, to the extent applicable with
respect to such Definitive Certificates, and the Trust Administrator shall
recognize the Holders of Definitive Certificates as Certificateholders
hereunder.

ARTICLE VII

 

-152-

 

 


--------------------------------------------------------------------------------



 

 

 

THE DEPOSITOR, THE SELLER, THE MASTER

  SERVICER, THE SERVICERS AND THE SPECIAL SERVICER

SECTION 7.01.

Liabilities of the Seller, the Depositor, the Master Servicer, the Back-Up
Servicer, the Servicers and the Special Servicer.

The Depositor, the Seller, the Master Servicer, the Back-Up Servicer, each
Servicer and the Special Servicer shall be liable under this Agreement to any
other party to this Agreement, including the liability of each Servicer to the
Master Servicer in accordance herewith only to the extent of the obligations
specifically and respectively imposed upon and undertaken by them herein.

SECTION 7.02.

Merger or Consolidation of the Seller, the Depositor, the Back-Up Servicer, the
Master Servicer, the Servicers or the Special Servicer.

Subject to the immediately succeeding paragraph, the Depositor, the Seller, the
Master Servicer, the Back-Up Servicer, each Servicer and the Special Servicer
will each do or cause to be done all things necessary to preserve and keep in
full force and effect its existence, rights and franchises (charter and
statutory) and will each obtain and preserve its qualification to do business as
a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
or any of the Mortgage Loans and to perform its respective duties under this
Agreement.

Any Person into which the Depositor, the Seller, the Master Servicer, the
Back-Up Servicer, any Servicer or the Special Servicer may be merged or
consolidated, or any Person resulting from any merger or consolidation to which
the Depositor, the Seller, the Master Servicer, the Back-Up Servicer, any
Servicer or the Special Servicer shall be a party, or any Person succeeding to
the business of the Depositor, the Seller, the Back-Up Servicer or any Servicer,
shall be the successor of the Depositor, the Seller, the Back-Up Servicer or
such Servicer, as the case may be, hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding; provided, however, that the successor or
surviving Person to the Master Servicer, the Back-Up Servicer, any such Servicer
or the Special Servicer shall be qualified to sell mortgage loans to, and to
service mortgage loans on behalf of, FNMA or FHLMC.

Notwithstanding anything else in this Section 7.02 or in Section 7.04 hereof to
the contrary, the Master Servicer or a Servicer may assign its rights and
delegate its duties and obligations under this Agreement; provided, however,
that the Master Servicer or such Servicer gives the Depositor, the Trustee and
the Trust Administrator notice of such assignment; and provided further, (a)
that such purchaser or transferee accepting such assignment and delegation shall
be an institution that is a FNMA and FHLMC approved seller/servicer in good
standing, which has a net worth of at least $15,000,000, and which is willing to
service the Mortgage Loans and (b) such purchaser or transferee executes and
delivers to the Depositor, the Trustee and the Trust Administrator an agreement
accepting such delegation and assignment, which contains an assumption by such
Person of the rights, powers, duties, responsibilities, obligations and
liabilities of the Master Servicer, the Back-Up Servicer or such Servicer, with
like effect as if originally named as a party to this Agreement; and provided
further, that each of the Rating Agencies acknowledge that its rating of the
Certificates in effect immediately prior to such assignment will not be
qualified or reduced as a result of such assignment and delegation. In the case
of any such assignment and delegation, the Master Servicer, the Back-Up Servicer
or such Servicer shall be released from its obligations under this Agreement
(except as provided above), except that the Master Servicer, Back-Up

 

 

-153-

 

 


--------------------------------------------------------------------------------



 

Servicer or the related Servicer shall remain liable for all liabilities and
obligations incurred by it as the Master Servicer, Back-Up Servicer or Servicer
hereunder prior to the satisfaction of the conditions to such assignment and
delegation set forth in the preceding sentence.

SECTION 7.03.

Limitation on Liability of the Seller, the Depositor, the Master Servicer, the
Back-Up Servicer, the Servicers, the Special Servicer and Others.

None of the Depositor, the Master Servicer, the Back-Up Servicer, any Servicer,
the Seller, the Special Servicer, nor any of the directors, officers, employees
or agents of the Depositor, the Master Servicer, the Back-Up Servicer, any
Servicer, the Seller or the Special Servicer shall be under any liability to the
Certificateholders for any action taken or for refraining from the taking of any
action in good faith pursuant to this Agreement, or for errors in judgment;
provided, however, that this provision shall not protect the Depositor, the
Master Servicer, the Back-Up Servicer, any Servicer, the Seller or the Special
Servicer against any breach of representations or warranties made by it herein
or protect the Depositor, the Master Servicer, the Back-Up Servicer, any
Servicer, the Seller or the Special Servicer or any such director, officer,
employee or agent from any liability which would otherwise be imposed by reasons
of willful misfeasance, bad faith or gross negligence in the performance of
duties or by reason of reckless disregard of obligations and duties hereunder.
The Depositor, the Master Servicer, the Back-Up Servicer, any Servicer, the
Seller and the Special Servicer and any director, officer, employee or agent of
the Depositor, the Master Servicer, the Back-Up Servicer, any Servicer, the
Seller or the Special Servicer may rely in good faith on any document of any
kind prima facie properly executed and submitted by any Person respecting any
matters arising hereunder. The Depositor, the Master Servicer, the Back-Up
Servicer, any Servicer, the Seller and the Special Servicer and any director,
officer, employee or agent of the Depositor, the Master Servicer, the Back-Up
Servicer, any Servicer, the Seller or the Special Servicer shall be indemnified
by the Trust Fund and held harmless against any loss, liability or expense
incurred in connection with any legal action relating to this Agreement or the
Certificates, other than any loss, liability or expense incurred by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
hereunder or by reason of reckless disregard of obligations and duties
hereunder. None of the Depositor, the Master Servicer, the Back-Up Servicer, any
Servicer, the Seller or the Special Servicer shall be under any obligation to
appear in, prosecute or defend any legal action that is not incidental to their
respective duties hereunder and which in its opinion may involve it in any
expense or liability; provided, however, that the Depositor, the Master
Servicer, the Back-Up Servicer, any Servicer, the Seller or the Special Servicer
may in its discretion undertake any such action that it may deem necessary or
desirable in respect of this Agreement and the rights and duties of the parties
hereto and interests of the Trustee, the Trust Administrator and the
Certificateholders hereunder; provided, however, that in the event the related
Servicer agrees, at the request of the Seller, to act on behalf of the Seller in
any dispute or litigation that is not incidental to such Servicer’s duties
hereunder and that relates to the origination of a Mortgage Loan, the Seller
shall pay all expenses associated with the management and defense of such claim.
Anything in this Agreement to the contrary notwithstanding, in no event shall
the Master Servicer, the Back-Up Servicer, any Servicer or the Special Servicer
be liable for special, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Master
Servicer, the Back-Up Servicer, the related Servicer or the Special Servicer has
been advised of the likelihood of such loss or damage and regardless of the form
of action.

SECTION 7.04.

Master Servicer and Servicer Not to Resign; Transfer of Servicing.

(a)               Neither the Master Servicer nor any Servicer shall resign from
the obligations and duties hereby imposed on it except (i) upon appointment of a
successor master servicer or successor servicer and receipt by the Trustee and
the Trust Administrator of a letter from each Rating Agency that

 

 

-154-

 

 


--------------------------------------------------------------------------------



 

such a resignation and appointment will not result in a downgrading of the
rating of any of the Certificates related to the applicable Mortgage Loans, or
(ii) upon determination that its duties hereunder are no longer permissible
under applicable law. Any such determination under clause (ii) permitting the
resignation of the Master Servicer or a Servicer shall be evidenced by an
Opinion of Counsel to such effect delivered to the Trustee and the Trust
Administrator. No such resignation shall become effective until the successor
master servicer or successor servicer shall have assumed the Master Servicer or
such Servicer’s, as applicable, responsibilities, duties, liabilities and
obligations hereunder in accordance with Section 8.02 hereof.

(b)               Notwithstanding the foregoing, at DLJMC’s request, so long as
it is the owner of the related servicing rights, the Master Servicer or SPS
shall resign, upon the selection and appointment of a successor master servicer
or servicer, as applicable; provided that DLJMC delivers to the Trustee and the
Trust Administrator the letter required in Section 7.04(a)(i) above.
Notwithstanding the foregoing, in the event that the Master Servicer is
appointed as the successor servicer to SPS, the requirements of
Section 7.04(a)(i) shall be waived. In connection with the foregoing, unless
otherwise directed by DLJMC in writing on or prior to the first day of the
second month following the Closing Date, DLJMC hereby directs SPS to resign as
Servicer hereunder and appoints the Master Servicer to service the SPS Serviced
Mortgage Loans, effective as of the first day of the third month following the
Closing Date. In connection with its resignation, SPS hereby agrees to deliver
to the Master Servicer on the date of its resignation a schedule setting forth
all of the SPS Mortgage Loans as of such date. The Master Servicer agrees that,
as of the first day of the third month following the Closing Date, it will
service the SPS Serviced Mortgage Loans, and that such loans shall constitute
Wells Fargo Serviced Mortgage Loans, in accordance with the terms of this
Agreement. If the Master Servicer resigns pursuant to this Section 7.04(b),
DLJMC shall pay the Master Servicer an amount equal to the product of (a) the
Stated Principal Balance of all of the Mortgage Loans then outstanding and (b)
0.02%. In connection with any resignation of SPS pursuant to this
Section 7.04(b), DLJ Mortgage Capital, Inc. may designate one or more Servicers
(which may be SPS’s successor servicer) to act as the Terminating Entity under
this Agreement.

(c)               Notwithstanding clause (b) above, the Terminating Entity can
be changed by amendment without the consent of Certificateholders, the Trustee,
the Master Servicer, the Back-Up Servicer, the Trust Administrator, the Special
Servicer or the Servicers; provided, that in the event that the Terminating
Entity is someone other than a Servicer, that party will represent that one of
the following will be true and correct: (i) the exercise of such option shall
not result in a non-exempt prohibited transaction under ERISA or section 4975 of
the Code or (ii) such party is (A) not a party in interest with respect to any
employee benefit plan or arrangement subject to Section 406 of ERISA or
Section 4975 of the Code, or a person using the assets of any such plan or
arrangement (other than a plan sponsored or maintained by the party, provided
that no assets of such plan are invested or deemed to be invested in the
Certificates) and (B) not a “benefit plan investor.”

(d)               Notwithstanding the foregoing, if the Trust Administrator
shall for any reason no longer be Trust Administrator hereunder, at DLJMC’s
request, the Master Servicer shall resign, upon the selection and appointment of
a successor master servicer; provided that DLJMC delivers to the Trustee and the
Trust Administrator the letter required in Section 7.04(a)(i) above.

(e)               Notwithstanding the foregoing, at DLJMC’s request, the Special
Servicer shall resign, upon the selection and appointment of a successor special
servicer by DLJMC; provided that DLJMC delivers to the Trustee and the Trust
Administrator the letter required in Section 7.04(a)(i) above.

 

 

-155-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 7.05.

Master Servicer, Seller and Servicers May Own Certificates.

Each of the Master Servicer, the Seller, the Special Servicer and each Servicer
in its individual or any other capacity may become the owner or pledgee of
Certificates with the same rights as it would have if it were not the Master
Servicer, the Seller, the Special Servicer or a Servicer.

SECTION 7.06.

Termination of Duties of the Back-Up Servicer.

The rights and obligations of the Back-Up Servicer under this Agreement shall
terminate upon the earlier of (i) the appointment of the Back-Up Servicer (or
its affiliate) as successor Servicer to SPS and (ii) the termination of Wells
Fargo as Back-Up Servicer by the Seller. The Seller may remove Wells Fargo as
Back-Up Servicer at any time.

ARTICLE VIII

 

-156-

 

 


--------------------------------------------------------------------------------



 

 

 

DEFAULT

SECTION 8.01.

Events of Default.

“Event of Default,” wherever used herein, and as to the Master Servicer or any
Servicer, means any one of the following events (whatever reason for such Event
of Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):

(a)               any failure by the Master Servicer or a Servicer to remit to
the Certificateholders or to the Trust Administrator any payment other than an
Advance required to be made by the Master Servicer or such Servicer under the
terms of this Agreement, which failure shall continue unremedied for a period of
(i) with respect to the Master Servicer or a Servicer other than Wells Fargo,
one Business Day and (ii) with respect to Wells Fargo, two Business Days, after
the date upon which written notice of such failure shall have been given to the
Master Servicer or such Servicer by the Trust Administrator or the Depositor or
to the Master Servicer or the related Servicer and the Trust Administrator by
the Holders of Certificates having not less than 25% of the Voting Rights
evidenced by the Certificates; or

(b)               any failure by the Master Servicer or a Servicer to observe or
perform in any material respect any other of the covenants or agreements on the
part of the Master Servicer or a Servicer contained in this Agreement (except as
set forth in (c) and (g) below) which failure (i) materially affects the rights
of the Certificateholders and (ii) shall continue unremedied for a period of 60
days after the date on which written notice of such failure shall have been
given to the Master Servicer or such Servicer by the Trust Administrator or the
Depositor, or to the Master Servicer or a Servicer and the Trust Administrator
by the Holders of Certificates evidencing not less than 25% of the Voting Rights
evidenced by the Certificates; or

(c)               if a representation or warranty set forth in Section 2.03
hereof made solely in its capacity as the Master Servicer or a Servicer shall
prove to be materially incorrect as of the time made in any respect that
materially and adversely affects interests of the Certificateholders, and the
circumstances or condition in respect of which such representation or warranty
was incorrect shall not have been eliminated or cured within 90 days after the
date on which written notice thereof shall have been given to the Master
Servicer or the related Servicer and the Seller by the Trust Administrator for
the benefit of the Certificateholders or by the Depositor; or

(d)               a decree or order of a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Master Servicer or a Servicer and such decree or order shall have remained in
force undischarged or unstayed for a period of 60 days; or

(e)               the Master Servicer or a Servicer shall consent to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to the Master Servicer or such Servicer or all or
substantially all of the property of the Master Servicer or such Servicer; or

(f)                the Master Servicer or a Servicer shall admit in writing its
inability to pay its debts generally as they become due, file a petition to take
advantage of, or commence a voluntary case

 

 

-157-

 

 


--------------------------------------------------------------------------------



 

under, any applicable insolvency or reorganization statute, make an assignment
for the benefit of its creditors, or voluntarily suspend payment of its
obligations; or

(g)               any failure of the Master Servicer or a Servicer to make any
Advance in the manner and at the time required to be made from its own funds
pursuant to Section 5.01 of this Agreement and after receipt of written notice
from the Trust Administrator of such failure, which failure continues unremedied
(i) with respect to the Master Servicer or a Servicer, other than Wells Fargo
(in its capacity as a Servicer), after 2 p.m., New York City time, on the
Business Day immediately following the Master Servicer’s or such Servicer’s
receipt of such notice and (ii) with respect to Wells Fargo (in its capacity as
a Servicer), on the second Business Day immediately following Wells Fargo’s
receipt of such notice; or

(h)               notwithstanding anything to the contrary in Section 8.01(b)
and with respect to SPS, (i) (A) any failure by SPS to comply with
Section 13.01(a), which failure shall continue unremedied for a period of 30
days after the date on which written notice of such failure shall have been
given to SPS by the Master Servicer and (B) the Master Servicer shall have
delivered written notice to the Trust Administrator and Depositor that such
failure has not been remedied after such 30 day period, or (ii) the Master
Servicer has concluded in a written report to the Trust Administrator, based
solely on the reports required to be delivered to the Master Servicer by SPS
pursuant to Section 13.01(a), either (1) that SPS is not servicing the SPS
Mortgage Loans in accordance with Accepted Servicing Practices or (2) that SPS
has failed the Loss and Delinquency Test; or

(i)                with respect to SPS and after the Closing Date, (1) any
reduction or withdrawal of the ratings of SPS as a servicer of subprime mortgage
loans by one or more of the Rating Agencies that maintains a servicer rating
system and a Rating on the Certificates to “below average” or below or (2) any
reduction or withdrawal of the Ratings of any Class of Certificates attributable
solely to SPS or the servicing of the SPS Mortgage Loans by SPS or (3) any
placement by a Rating Agency of any Class of Certificates on credit watch with
negative implications attributable solely to SPS or the servicing of the SPS
Mortgage Loans by SPS; or

(j)                (a) either (i) the servicer rankings or ratings for a
Servicer, other than SPS or GreenPoint, are downgraded two or more levels below
the level in effect on the Closing Date by one or more of the Rating Agencies
rating the Certificates or (ii) the servicer rankings or ratings for a Servicer,
other than SPS, are downgraded to “below average” status by one or more of the
Rating Agencies rating the Certificates or (b) one or more classes of the
Certificates are downgraded or placed on negative watch due in whole or in part
to the performance or servicing of a Servicer, other than SPS; or

(k)               (a) either the master servicer rankings or ratings for the
Master Servicer are downgraded two or more levels below the level in effect on
the Closing date by one or more of the Rating Agencies rating the Certificates
or (ii) the Master Servicer rankings or ratings for the Master Servicer, are
downgraded to “below average” status by one or more of the Rating Agencies
rating the Certificates or (b) one or more classes of the Certificates are
downgraded or placed on negative watch due in whole or in part to the
performance or master servicing of the Master Servicer; or

(l)                any failure by an applicable Servicer to (a) remit payment of
an Assigned Prepayment Premium to the Collection Account or (b) remit funds in
the amount equal to an Assigned Prepayment Premium which the applicable Servicer
has failed to collect, in each case as required pursuant to this Agreement,
which failure continues unremedied for a period of one Business Day after the
date upon which written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer by the Trust Administrator, the
Master Servicer, the Trustee or the Depositor.

 

 

-158-

 

 


--------------------------------------------------------------------------------



 

 

If an Event of Default due to the actions or inaction of the Master Servicer or
a Servicer described in clauses (a) through (f) of this Section shall occur,
then, and in each and every such case, so long as such Event of Default shall
not have been remedied, (i) the Trust Administrator shall at the direction of
the Trustee or the Holders of Certificates evidencing not less than 25% of the
Voting Rights evidenced by the Certificates, by notice in writing to the Master
Servicer or such Servicer (with a copy to the Rating Agencies), terminate all of
the rights and obligations of the Master Servicer or such Servicer under this
Agreement (other than rights to reimbursement for Advances and Servicing
Advances previously made, as provided in Section 3.08) and (ii) the Master
Servicer may, if such Event of Default is due to the actions or inactions of a
Servicer, by notice in writing to such Servicer (with a copy to the Rating
Agencies), terminate all of the rights and obligations of such Servicer under
this Agreement (other than rights to reimbursement for Advances and Servicing
Advances previously made, as provided in Section 3.08).

If an Event of Default described in clause (g) shall occur, (i) if the Master
Servicer has failed to make any Advance, the Trustee, and (ii) if any Servicer
has failed to make any Advance, the Master Servicer, shall prior to the next
Distribution Date, immediately make such Advance and terminate the rights and
obligations of the Master Servicer or applicable Servicer, as applicable,
hereunder and succeed to the rights and obligations of the Master Servicer or
such Servicer, as applicable, hereunder pursuant to Section 8.02, including the
obligation to make Advances on such succeeding Distribution Date pursuant to the
terms hereof. No Event of Default with respect to the Master Servicer or a
Servicer shall affect the rights or duties of any other Servicer or constitute
an Event of Default as to any other Servicer.

If an Event of Default set forth in clause (h)(ii) above shall occur, the Trust
Administrator shall furnish the Certificateholders the Master Servicer’s written
report as to SPS’s servicing performance in the next monthly statement to
Certificateholders distributed pursuant to Section 4.05. If an Event of Default
set forth in clause (h) or (i) shall occur, the Trust Administrator or the
Depositor (after consulting with the Trust Administrator), may, or at the
direction of Certificateholders evidencing not less than 51% or more of the
Voting Rights evidenced by the Certificates, the Trust Administrator shall, by
written notice to the Servicer (with a copy to each Rating Agency), terminate
all of the rights and obligations of SPS as Servicer under this Agreement. With
respect to an Event of Default set forth in clauses (h) or (i) above and upon
any termination of SPS as Servicer pursuant to this paragraph, DLJMC, in
accordance with Section 7.04(b), shall appoint a successor servicer,
irrespective of DLJMC’s ownership of the related servicing rights. Any such
servicing transfer as a result of an Event of Default set forth in clause (h) or
(i) shall be accomplished in 60 days from the date the Trust Administrator
delivers the Master Servicer’s report to Certificateholders or from the date SPS
received such notice of termination.

If an Event of Default described in clause (h) or (i)(3) occurs, DLJMC shall
reimburse SPS for all unreimbursed Advances and Servicing Advances made by SPS
on the date the servicing is transferred to the successor servicer hereunder and
DLJMC shall be entitled to reimbursement by the successor servicer of any such
amounts as and to the extent such amounts are received by the successor servicer
under the terms of this Agreement.

If an Event of Default described in clause (i), (j) or (l) occurs, the Master
Servicer or the Back-Up Servicer solely with respect to clause (i), shall at the
direction of DLJMC, by notice in writing to such Servicer, terminate all of the
rights and obligations of such Servicer under this Agreement (other than rights
to reimbursement for Advances and Servicing Advances previously made, as
provided in Section 3.08) and shall appoint as successor Servicer the entity
selected by DLJMC in accordance with Section 8.02; provided DLJMC shall first
furnish to the Master Servicer or the Back-Up Servicer, as applicable, a letter
from each Rating Agency that the appointment of such successor will not result
in a downgrading of the rating of any of the Certificates.

 

 

-159-

 

 


--------------------------------------------------------------------------------



 

 

If an Event of Default described in clause (k) occurs, the Trustee shall at the
direction of DLJMC, by notice in writing to the Master Servicer, terminate all
of the rights and obligations of the Master Servicer under this Agreement (other
than rights to reimbursement for Advances previously made, as provided in
Section 3.08) and shall appoint as successor Master Servicer the entity selected
by DLJMC in accordance with Section 8.02; provided DLJMC shall first furnish to
the Trustee a letter from each Rating Agency that the appointment of such
successor will not result in a downgrading of the rating of any of the
Certificates.

No Event of Default with respect to the Servicer shall affect the rights or
duties of the Master Servicer or constitute an Event of Default as to the Master
Servicer.

SECTION 8.02.

Master Servicer or Trust Administrator to Act; Appointment of Successor.

On and after the time the Master Servicer or a Servicer receives a notice of
termination pursuant to Section 8.01 hereof or resigns pursuant to Section 7.04
hereof, subject to the provisions of Section 3.04 hereof, the Trustee (in the
case of the Master Servicer), the Trust Administrator or the Back-Up Servicer
(in the case of SPS), shall be the successor in all respects to the Master
Servicer or such Servicer, as applicable, in its capacity as servicer under this
Agreement and with respect to the transactions set forth or provided for herein
and shall be subject to all the responsibilities, duties and liabilities
relating thereto placed on the Master Servicer or such Servicer, as applicable,
by the terms and provisions hereof; provided that the Trustee, the Trust
Administrator, the Master Servicer or the Back-Up Servicer, as applicable, shall
not be deemed to have made any representation or warranty as to any Mortgage
Loan made by the Master Servicer or any Servicer, as applicable, and shall not
effect any repurchases or substitutions of any Mortgage Loan; provided further,
that it is understood and acknowledged by the parties hereto that there will be
a full period of transition (not to exceed ninety (90) days) before the actual
servicing functions of any Servicer can be fully transferred to Wells Fargo as
successor Servicer; provided further, that during such period of transition
Wells Fargo, as successor Servicer, shall continue to make all required
Compensating Interest Payments and Advances. As compensation therefor, the
Trustee, the Trust Administrator, the Back-Up Servicer or the Master Servicer,
as applicable, shall be entitled to all funds relating to the Mortgage Loans
that the Master Servicer or related Servicer (the “Replaced Servicer”) would
have been entitled to charge to the related Collection Account if the Replaced
Servicer had continued to act hereunder (except that the Replaced Servicer shall
retain the right to be reimbursed for advances (including, without limitation,
Advances and Servicing Advances) theretofore made by the Replaced Servicer with
respect to which it would be entitled to be reimbursed as provided in
Section 3.08 if it had not been so terminated or resigned). Notwithstanding the
foregoing, if the Trustee, the Trust Administrator, the Back-Up Servicer or the
Master Servicer, as applicable, has become the successor to a Replaced Servicer,
in accordance with this Section 8.02, the Trustee, the Trust Administrator, the
Back-Up Servicer or the Master Servicer, as applicable, may, if it shall be
unwilling to so act, or shall, if it is unable to so act, appoint, or petition a
court of competent jurisdiction to appoint, any established mortgage loan
servicing institution, the appointment of which does not adversely affect the
then current rating of the Certificates, as the successor to the Master
Servicer, the Back-Up Servicer or a Servicer, as applicable, hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Master Servicer, the Back-Up Servicer or such Servicer, as applicable,
provided that such successor to the Master Servicer, the Back-Up Servicer or the
Servicer, as applicable, shall not be deemed to have made any representation or
warranty as to any Mortgage Loan made by the Master Servicer or the related
Servicer, as applicable. Pending appointment of a successor to the Master
Servicer, the Back-Up Servicer or a Servicer, as applicable, hereunder, the
Trustee, the Trust Administrator or the Master Servicer, as applicable, unless
such party is prohibited by law from so acting, shall act in such capacity as
provided herein. In connection with such appointment and assumption, the
Trustee, the Trust Administrator, the Master Servicer or the Back-Up Servicer,
as applicable, may make

 

 

-160-

 

 


--------------------------------------------------------------------------------



 

such arrangements for the compensation of such successor out of payments on
Mortgage Loans as it and such successor shall agree; provided, however, that no
such compensation shall be in excess of that permitted the Replaced Servicer,
hereunder. The Trustee, the Trust Administrator or the Master Servicer, as
applicable, and such successor shall take such action, consistent with this
Agreement, as shall be necessary to effectuate any such succession. None of the
Trustee, the Trust Administrator, the Master Servicer nor any other successor
servicer shall be deemed to be in default hereunder by reason of any failure to
make, or any delay in making, any distribution hereunder or any portion thereof
caused by the failure of a Replaced Servicer to deliver, or any delay in
delivering, cash, documents or records to it.

A Replaced Servicer that has been terminated shall, at the request of the
Trustee, the Trust Administrator, the Master Servicer or the Back-Up Servicer,
as applicable, but at the expense of such Replaced Servicer deliver to the
assuming party all documents and records relating to the applicable Mortgage
Loans and an accounting of amounts collected and held by it and otherwise use
commercially reasonable efforts to effect the orderly and efficient transfer and
assignment of such servicing, but only to the extent of the Mortgage Loans
serviced thereunder, to the assuming party. Notwithstanding anything to the
contrary contained herein, the termination of a Servicer under this Agreement
shall not extend to any Subservicer meeting the requirements of Section 3.02(a)
and otherwise servicing the related Mortgage Loans in accordance with the
servicing provisions of this Agreement.

The Master Servicer, the Back-Up Servicer and each Servicer shall cooperate with
the Trustee and the Trust Administrator and any successor servicer in effecting
the termination of a Replaced Servicer’s responsibilities and rights hereunder,
including without limitation, the transfer to such successor for administration
by it of all cash amounts which shall at the time be credited by such Servicer
to the applicable Collection Account or thereafter received with respect to the
Mortgage Loans.

None of the Trustee, the Trust Administrator nor any other successor servicer
shall be deemed to be in default hereunder by reason of any failure to make, or
any delay in making, any distribution hereunder or any portion thereof caused by
(a) the failure of the Master Servicer, the Back-Up Servicer or any Servicer to
(i) deliver, or any delay in delivering, cash, documents or records to it, or
(ii) cooperate as required by this Agreement, or (b) restrictions imposed by any
regulatory authority having jurisdiction over the Master Servicer, the Back-Up
Servicer or the related Servicer.

Any successor to a Servicer as servicer shall during the term of its service as
servicer maintain in force the policy or policies that such Servicer is required
to maintain pursuant to Section 3.09(b) hereof.

If a Servicer that has been terminated fails to pay all costs related to the
transition of servicing to the successor Servicer, the successor Servicer shall
be entitled to reimbursement of those amounts from the Trust.

In connection with the termination or resignation of a Servicer hereunder,
either (i) the successor Servicer, including the Trust Administrator or Master
Servicer if either of such parties is acting as successor Servicer or Back-Up
Servicer, shall represent and warrant that it or an affiliate is a member of
MERS in good standing and shall agree to comply in all material respects with
the rules and procedures of MERS in connection with the servicing of the related
Mortgage Loans that are registered with MERS, or (ii) the Replaced Servicer, at
its sole expense, shall cooperate with the successor Servicer either (x) in
causing MERS to execute and deliver an Assignment of Mortgage in recordable form
to transfer the Mortgage from MERS to the Trustee and to execute and deliver
such other notices, documents and other instruments as may be necessary or
desirable to effect a transfer of such Mortgage Loan or servicing of such
Mortgage Loan on the MERS® System to the successor Servicer or (y) in causing
MERS to designate on the MERS® System the successor Servicer as the servicer of
such Mortgage Loan (at the

 

 

-161-

 

 


--------------------------------------------------------------------------------



 

cost and expense of the successor Servicer to the extent such costs relate to
the qualification of such successor Servicer as a member of MERS, otherwise at
the cost and expense of the Replaced Servicer). The Replaced Servicer shall file
or cause to be filed any such assignment in the appropriate recording office.
The successor Servicer shall cause such assignment to be delivered to the
Trustee promptly upon receipt of the original with evidence of recording thereon
or a copy certified by the public recording office in which such assignment was
recorded.

SECTION 8.03.

Notification to Certificateholders.

(a)               Upon any termination or appointment of a successor to the
Master Servicer or any Servicer, the Trust Administrator shall give prompt
written notice thereof to the Seller and the Certificateholders at their
respective addresses appearing in the Certificate Register and to the Rating
Agencies, or, as applicable, the Master Servicer shall give prompt written
notice thereof to the Trust Administrator.

(b)               Within two Business Days after the occurrence of any Event of
Default, the Trust Administrator shall transmit by mail to the Seller and all
Certificateholders, and the Rating Agencies notice of each such Event of Default
hereunder known to the Trust Administrator, unless such Event of Default shall
have been cured or waived.

SECTION 8.04.

Waiver of Events of Default.

The Holders representing at least 66% of the Voting Rights of Certificates
affected by a default or Event of Default hereunder may waive any default or
Event of Default; provided, however, that (a) a default or Event of Default
under clause (g) of Section 8.01 may be waived, only by all of the Holders of
Certificates affected by such default or Event of Default and (b) no waiver
pursuant to this Section 8.04 shall affect the Holders of Certificates in the
manner set forth in Section 12.01(b)(i), (ii) or (iii). Upon any such waiver of
a default or Event of Default by the Holders representing the requisite
percentage of Voting Rights of Certificates affected by such default or Event of
Default, such default or Event of Default shall cease to exist and shall be
deemed to have been cured and remedied for every purpose hereunder. No such
waiver shall extend to any subsequent or other default or Event of Default or
impair any right consequent thereon except to the extent expressly so waived.

ARTICLE IX

 

CONCERNING THE TRUSTEE

SECTION 9.01.

Duties of Trustee.

The Trustee, prior to the occurrence of an Event of Default and after the curing
or waiver of all Events of Default that may have occurred, undertakes with
respect to the Trust Fund to perform such duties and only such duties as are
specifically set forth in this Agreement. In case an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge has occurred and
remains uncured, the Trustee shall exercise such of the rights and powers vested
in it by this Agreement, and use the same degree of care and skill in their
exercise, as a prudent person would exercise or use under the circumstances in
the conduct of such person’s own affairs. Any permissive right of the Trustee
set forth in this Agreement shall not be construed as a duty.

The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee that are specifically required to be furnished pursuant to any provision
of this Agreement shall examine them to determine whether they

 

 

-162-

 

 


--------------------------------------------------------------------------------



 

conform to the requirements of this Agreement. The Trustee shall have no duty to
recompute, recalculate or verify the accuracy of any resolution, certificate,
statement, opinion, report, document, order or other instrument so furnished to
the Trustee. If any such instrument is found not to conform in any material
respect to the requirements of this Agreement, the Trustee shall notify the
Certificateholders of such instrument in the event that the Trustee, after so
requesting, does not receive a satisfactorily corrected instrument.

No provision of this Agreement shall be construed to relieve the Trustee from
liability for its own negligent action, its own negligent failure to act or its
own misconduct, its negligent failure to perform its obligations in compliance
with this Agreement, or any liability which would be imposed by reason of its
willful misfeasance or bad faith; provided, however, that:

(a)               prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge, and after the
curing or of all such Events of Default that may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be personally liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement, no implied covenants or obligations shall be read into this Agreement
against the Trustee and the Trustee may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Agreement which it reasonably believed in good faith to be
genuine and to have been duly executed by the proper authorities respecting any
matters arising hereunder;

(b)               the Trustee shall not be personally liable for an error of
judgment made in good faith by a Responsible Officer or Responsible Officers of
the Trustee, unless the Trustee was negligent in ascertaining or investigating
the pertinent facts;

(c)               the Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with this Agreement at the direction of the Holders of Certificates evidencing
greater than 50% of the Voting Rights allocated to each Class of Certificates
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred upon
the Trustee, under this Agreement;

(d)               no provision of this Agreement shall require the Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it; and

(e)               the Trustee shall have no responsibility for any act or
omission of the Trust Administrator or LaSalle, it being understood and agreed
that the Trustee, Trust Administrator and LaSalle are independent contractors
and not agents, partners or joint venturers.

The Trustee shall not be deemed to have knowledge of any Event of Default or
event which, with notice or lapse of time, or both, would become an Event of
Default, unless a Responsible Officer of the Trustee shall have received written
notice thereof from a Servicer, the Depositor or a Certificateholder, or a
Responsible Officer of the Trustee has actual notice thereof, and in the absence
of such notice no provision hereof requiring the taking of any action or the
assumption of any duties or responsibility by the Trustee following the
occurrence of any Event of Default or event which, with notice or lapse of time
or both, would become an Event of Default, shall be effective as to the Trustee.

 

 

-163-

 

 


--------------------------------------------------------------------------------



 

 

The Trustee shall have no duty hereunder with respect to any complaint, claim,
demand, notice or other document it may receive or which may be alleged to have
been delivered to or served upon it by the parties as a consequence of the
assignment of any Mortgage Loan hereunder; provided, however, that the Trustee
shall use its best efforts to remit to the Master Servicer or the related
Servicer upon receipt of any such complaint, claim, demand, notice or other
document (i) which is delivered to the Corporate Trust Office of the Trustee,
(ii) of which a Responsible Officer has actual knowledge, and (iii) which
contains information sufficient to permit the Trustee to make a determination
that the real property to which such document relates is a Mortgaged Property.

SECTION 9.02.

Certain Matters Affecting the Trustee.

(a)

Except as otherwise provided in Section 9.01:

 

(i)                the Trustee may request and rely upon and shall be protected
in acting or refraining from acting upon any resolution, Officer’s Certificate,
certificate of auditors, Servicing Officers or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(ii)               the Trustee may consult with counsel, financial advisors or
accountants and any advice of such Persons or any Opinion of Counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

(iii)              the Trustee shall be under no obligation to exercise any of
the trusts or powers vested in it by this Agreement or to institute, conduct or
defend any litigation hereunder or in relation hereto at the request, order or
direction of any of the Certificateholders pursuant to the provisions of this
Agreement, unless such Certificateholders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
which may be incurred therein or thereby; nothing contained herein shall,
however, relieve the Trustee of the obligation, upon the occurrence of an Event
of Default of which a Responsible Officer of the Trustee shall have actual
knowledge (which has not been cured or waived), to exercise such of the rights
and powers vested in it by this Agreement, and to use the same degree of care
and skill in their exercise as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs;

(iv)              the Trustee shall not be personally liable for any action
taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement;

(v)               prior to the occurrence of an Event of Default hereunder and
after the curing or waiver of all Events of Default that may have occurred, the
Trustee shall not be bound to make any investigation into the facts or matters
stated in any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, approval, bond or other paper or document,
unless requested in writing so to do by Holders of Certificates evidencing
greater than 50% of the Voting Rights allocated to each Class of Certificates;
provided, however, that if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee, not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
as a condition to taking any

 

 

-164-

 

 


--------------------------------------------------------------------------------



 

such action; the reasonable expense of every such investigation shall be paid
(A) by the Master Servicer or by the applicable Servicer in the event that such
investigation relates to an Event of Default by the Master Servicer or by such
Servicer, respectively, if an Event of Default by the Master Servicer or by such
Servicer shall have occurred and is continuing, and (B) otherwise by the
Certificateholders requesting the investigation;

(vi)              the Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent or attorney appointed with due care;

(vii)             the Trustee shall not be required to expend its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder if it shall have reasonable grounds for believing that repayment of
such funds or adequate indemnity against such liability is not assured to it;

(viii)            the Trustee shall not be liable for any loss on any investment
of funds pursuant to this Agreement; and

(ix)              the right of the Trustee to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and the Trustee
shall not be answerable for other than its negligence or willful misconduct in
the performance of such act.

(b)               All rights of action under this Agreement or under any of the
Certificates, enforceable by the Trustee, may be enforced by it without the
possession of any of the Certificates, or the production thereof at the trial or
other proceeding relating thereto, and any such suit, action or proceeding
instituted by the Trustee shall be brought in its name for the benefit of all
the Holders of such Certificates, subject to the provisions of this Agreement.

SECTION 9.03.

Trustee Not Liable for Certificates or Mortgage Loans.

The recitals contained herein shall be taken as the statements of the Depositor
or the Master Servicer or a Servicer, as the case may be, and the Trustee
assumes no responsibility for their correctness. The Trustee makes no
representations as to the validity or sufficiency of this Agreement, the
Certificates or of any Mortgage Loan or related document or of MERS or the MERS®
System. The Trustee shall not be accountable for the use or application by the
Depositor, the Seller, the Master Servicer or any Servicers of any funds paid to
the Depositor or the Master Servicer or any Servicer in respect of the Mortgage
Loans or deposited in or withdrawn from the Certificate Account by the
Depositor, the Seller, the Master Servicer or the Servicers. The Trustee shall
not be responsible for the legality or validity of this Agreement or the
validity, priority, perfection or sufficiency of the security for the
Certificates issued or intended to be issued hereunder. The Trustee shall have
no responsibility for filing any financing or continuation statement in any
public office at any time or to otherwise perfect or maintain the perfection of
any security interest or lien granted to it hereunder or to record this
Agreement.

SECTION 9.04.

Trustee May Own Certificates.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Certificates and may transact business with the other parties hereto
and with their Affiliates, with the same rights as it would have if it were not
the Trustee.

 

 

-165-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 9.05.

Trustee’s Fees and Expenses.

The Trustee shall be compensated by the Trust Administrator as separately
agreed. The Trustee and any director, officer, employee or agent of the Trustee
shall be indemnified by DLJMC and held harmless (up to a maximum of $150,000)
against any loss, liability or expense (including reasonable attorney’s fees and
expenses) (i) incurred in connection with any claim or legal action relating to
(a) this Agreement, (b) the Certificates, or (c) the performance of any of the
Trustee’s duties hereunder, other than any loss, liability or expense incurred
by reason of willful misconduct, bad faith or negligence in the performance of
any of the Trustee’s duties hereunder or incurred by reason of any action of the
Trustee taken at the direction of the Certificateholders and (ii) resulting from
any error in any tax or information return prepared by the Master Servicer or a
Servicer. Such indemnity shall survive the termination of this Agreement or the
resignation or removal of the Trustee hereunder. Without limiting the foregoing,
the Depositor covenants and agrees, except as otherwise agreed upon in writing
by the Depositor and the Trustee, and except for any such expense, disbursement
or advance as may arise from the Trustee’s negligence, bad faith or willful
misconduct, to pay or reimburse the Trustee, for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any of the provisions of this Agreement with respect to: (A) the reasonable
compensation and the expenses and disbursements of its counsel not associated
with the closing of the issuance of the Certificates, (B) the reasonable
compensation, expenses and disbursements of any accountant, engineer or
appraiser that is not regularly employed by the Trustee, to the extent that the
Trustee must engage such persons to perform acts or services hereunder and (C)
printing and engraving expenses in connection with preparing any Definitive
Certificates. Except as otherwise provided herein, the Trustee shall not be
entitled to payment or reimbursement for any routine ongoing expenses incurred
by the Trustee in the ordinary course of its duties as Trustee hereunder or for
any other expenses. Anything in this Agreement to the contrary notwithstanding,
in no event shall the Trustee be liable for special, indirect or consequential
loss or damage of any kind whatsoever (including but not limited to lost
profits), even if the Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.

SECTION 9.06.

Eligibility Requirements for Trustee.

The Trustee hereunder shall at all times be a corporation or association
organized and doing business under the laws of any state or the United States of
America, authorized under such laws to exercise corporate trust powers, having
ratings on its long term debt obligations at the time of such appointment in at
least the third highest rating category by both Moody’s and S&P (provided that
if such rating is in the third highest rating category of S&P, the Trustee shall
also have a short-term rating from S&P of A-1) or such lower ratings as will not
cause Moody’s or S&P to lower their then current ratings of the Class A
Certificates (other than the Class 6-X and Residual Certificates), having a
combined capital and surplus of at least $50,000,000 and subject to supervision
or examination by federal or state authority. If such corporation or association
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 9.06 the combined capital and surplus of such
corporation or association shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. In
case at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 9.06, the Trustee shall resign immediately in the
manner and with the effect specified in Section 9.07 hereof.

SECTION 9.07.

Resignation and Removal of Trustee.

The Trustee may at any time resign and be discharged from the trusts hereby
created by (a) giving written notice of resignation to the Depositor, DLJMC, the
Trust Administrator, the Master Servicer, the Special Servicer and the Servicers
and by mailing notice of resignation by first class mail, postage prepaid, to
the Certificateholders at their addresses appearing on the Certificate Register,
and to

 

 

-166-

 

 


--------------------------------------------------------------------------------



 

the Rating Agencies, not less than 60 days before the date specified in such
notice when, subject to Section 9.08, such resignation is to take effect, and
(b) acceptance by a successor trustee in accordance with Section 9.08 meeting
the qualifications set forth in Section 9.06.

If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 9.06 hereof and shall fail to resign after written request
thereto by the Depositor, or if at any time the Trustee shall become incapable
of acting, or shall be adjudged a bankrupt or insolvent, or a receiver of the
Trustee or of its property shall be appointed, or any public officer shall take
charge or control of the Trustee or of its property or affairs for the purpose
of rehabilitation, conservation or liquidation or if the Trustee breaches any of
its obligations or representations hereunder, then the Depositor may remove the
Trustee and appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the Trustee and one copy to the
successor trustee. The Trustee may also be removed at any time by the Holders of
Certificates evidencing not less than 50% of the Voting Rights evidenced by the
Certificates. Notice of any removal of the Trustee and acceptance of appointment
by the successor trustee shall be given to the Rating Agencies by the Depositor.

If no successor trustee shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation or
receipt of a notice of removal, the resigning Trustee may, at the Trust Fund’s
expense, petition any court of competent jurisdiction for the appointment of a
successor trustee.

Any resignation or removal of the Trustee and appointment of a successor trustee
pursuant to any of the provisions of this Section 9.07 shall become effective
upon acceptance of appointment by the successor trustee as provided in
Section 9.08 hereof.

SECTION 9.08.

Successor Trustee.

Any successor trustee appointed as provided in Section 9.07 hereof shall
execute, acknowledge and deliver to the Depositor and to its predecessor trustee
an instrument accepting such appointment hereunder and thereupon the resignation
or removal of the predecessor trustee shall become effective and such successor
trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor
hereunder, with the like effect as if originally named as trustee herein. The
Depositor, upon receipt of all amounts due it hereunder, and the predecessor
trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for more fully and certainly vesting and confirming
in the successor trustee all such rights, powers, duties, and obligations.

No successor trustee shall accept appointment as provided in this Section 9.08
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 9.06 hereof and its acceptance shall not
adversely affect the then current rating of the Certificates.

Upon acceptance of appointment by a successor trustee as provided in this
Section 9.08, the Depositor shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Depositor fails to mail such notice within ten days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Depositor.

SECTION 9.09.

Merger or Consolidation of Trustee.

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated or any Person resulting from any merger, conversion or
consolidation to which the Trustee

 

 

-167-

 

 


--------------------------------------------------------------------------------



 

shall be a party, or any Person succeeding to the business of the Trustee, shall
be the successor of the Trustee hereunder, provided that such Person shall be
eligible under the provisions of Section 9.06 hereof without the execution or
filing of any paper or further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

SECTION 9.10.

Appointment of Co-Trustee or Separate Trustee.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing any Mortgage Note may at the time be
located, the Master Servicer and the Trustee acting jointly shall have the power
and shall execute and deliver all instruments to appoint one or more Persons
approved by the Trustee to act as co-trustee or co-trustees jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity and for the
benefit of the applicable Certificateholders, such title to the Trust Fund, or
any part thereof, and, subject to the other provisions of this Section 9.10,
such powers, duties, obligations, rights and trusts as the Master Servicer and
the Trustee may consider necessary or desirable. If the Master Servicer shall
not have joined in such appointment within fifteen days after the receipt by it
of a request to do so, or in the case an Event of Default shall have occurred
and be continuing, the Trustee alone shall have the power to make such
appointment. No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor trustee under Section 9.06 and no
notice to Certificateholders of the appointment of any co-trustee or separate
trustee shall be required under Section 9.08.

Every separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(a)               all rights, powers, duties and obligations conferred or
imposed upon the Trustee, except for any obligation of the Trustee under this
Agreement to advance funds on behalf of the Master Servicer or a Servicer, shall
be conferred or imposed upon and exercised or performed by the Trustee and such
separate trustee or co-trustee jointly (it being understood that such separate
trustee or co-trustee is not authorized to act separately without the Trustee
joining in such act), except to the extent that under any law of any
jurisdiction in which any particular act or acts are to be performed by the
Trustee (whether as Trustee hereunder or as successor to the Master Servicer or
a Servicer), the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Trust Fund or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;

(b)               no trustee hereunder shall be held personally liable by reason
of any act or omission of any other trustee hereunder; and

(c)               the Master Servicer and the Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting

 

 

-168-

 

 


--------------------------------------------------------------------------------



 

the liability of, or affording protection to, the Trustee. Every such instrument
shall be filed with the Trustee and a copy thereof given to the Master Servicer
or the Servicers and the Depositor.

Any separate trustee or co-trustee may, at any time, constitute the Trustee its
agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. The Trust Administrator shall not be responsible for
all action or inaction of any separate trustee or co-trustee. If any separate
trustee or co-trustee shall die, become incapable of acting, resign or be
removed, all of its estates, properties, rights, remedies and trusts shall vest
in and be exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.

SECTION 9.11.

Office of the Trustee.

The office of the Trustee for purposes of receipt of notices and demands is the
Corporate Trust Office.

ARTICLE X

 

-169-

 

 


--------------------------------------------------------------------------------



 

 

 

CONCERNING THE TRUST ADMINISTRATOR

SECTION 10.01.

Duties of Trust Administrator.

The Trust Administrator, prior to the occurrence of an Event of Default of which
a Responsible Officer of the Trust Administrator shall have actual knowledge and
after the curing or waiver of all Events of Default that may have occurred,
undertakes with respect to the Trust Fund to perform such duties and only such
duties as are specifically set forth in this Agreement. In case an Event of
Default of which a Responsible Officer of the Trust Administrator shall have
actual knowledge has occurred and remains uncured, the Trust Administrator shall
exercise such of the rights and powers vested in it by this Agreement, and use
the same degree of care and skill in their exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs. Any permissive right of the Trust Administrator set forth in this
Agreement shall not be construed as a duty.

The Trust Administrator, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trust Administrator that are specifically required to be furnished
pursuant to any provision of this Agreement shall examine them to determine
whether they conform to the requirements of this Agreement. The Trust
Administrator shall have no duty to recompute, recalculate or verify the
accuracy of any resolution, certificate, statement, opinion, report, document,
order or other instrument so furnished to the Trust Administrator. If any such
instrument is found not to conform in any material respect to the requirements
of this Agreement, the Trust Administrator shall notify the Certificateholders
of such instrument in the event that the Trust Administrator, after so
requesting, does not receive a satisfactorily corrected instrument.

No provision of this Agreement shall be construed to relieve the Trust
Administrator from liability for its own negligent action, its own negligent
failure to act or its own misconduct, its negligent failure to perform its
obligations in compliance with this Agreement, or any liability which would be
imposed by reason of its willful misfeasance or bad faith; provided, however,
that:

(a)               prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trust Administrator shall have actual knowledge, and
after the curing or of all such Events of Default that may have occurred, the
duties and obligations of the Trust Administrator shall be determined solely by
the express provisions of this Agreement, the Trust Administrator shall not be
personally liable except for the performance of such duties and obligations as
are specifically set forth in this Agreement, no implied covenants or
obligations shall be read into this Agreement against the Trust Administrator
and the Trust Administrator may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trust Administrator and conforming to
the requirements of this Agreement which it reasonably believed in good faith to
be genuine and to have been duly executed by the proper authorities respecting
any matters arising hereunder;

(b)               the Trust Administrator shall not be personally liable for an
error of judgment made in good faith by a Responsible Officer or Responsible
Officers of the Trust Administrator, unless the Trust Administrator was
negligent in ascertaining or investigating the pertinent facts;

(c)            the Trust Administrator shall not be personally liable with
respect to any action taken, suffered or omitted to be taken by it in good faith
in accordance with this Agreement or at the direction of the Holders of
Certificates evidencing greater than 50% of the Voting Rights allocated to each
Class of Certificates relating to the time, method and place of conducting any
proceeding for any

 

 

-170-

 

 

 

 


--------------------------------------------------------------------------------



remedy available to the Trust Administrator, or exercising any trust or power
conferred upon the Trust Administrator, under this Agreement; and

(d)        no provision of this Agreement shall require the Trust Administrator
to expend or risk its own funds or otherwise incur any financial liability in
the performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.

The Trust Administrator shall have no duty (A) to see to any recording, filing
or depositing of this Agreement or any agreement referred to herein or any
financing statement or continuation statement evidencing a security interest, or
to see to the maintenance of any such recording, filing or depositing or to any
rerecording, refiling or redepositing of any thereof, (B) to see to any
insurance, or (C) to see to the payment or discharge of any tax, assessment or
other governmental charge or any lien or encumbrance of any kind owing with
respect to, assessed or levied against, any part of the Trust Fund other than
from funds available in the Certificate Account.

Except with respect to an Event of Default described in clause (a) of
Section 8.01, the Trust Administrator shall not be deemed to have knowledge of
any Event of Default or event which, with notice or lapse of time, or both,
would become an Event of Default, unless a Responsible Officer of the Trust
Administrator shall have received written notice thereof from the Master
Servicer or a Servicer, the Depositor, or a Certificateholder, or a Responsible
Officer of the Trust Administrator has actual notice thereof, and in the absence
of such notice no provision hereof requiring the taking of any action or the
assumption of any duties or responsibility by the Trust Administrator following
the occurrence of any Event of Default or event which, with notice or lapse of
time or both, would become an Event of Default, shall be effective as to the
Trust Administrator.

The Trust Administrator shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trust Administrator shall use its best efforts to remit to the Master
Servicer or the Servicer upon receipt of any such complaint, claim, demand,
notice or other document (i) which is delivered to the Corporate Trust Office of
the Trust Administrator, (ii) of which a Responsible Officer has actual
knowledge, and (iii) which contains information sufficient to permit the Trust
Administrator to make a determination that the real property to which such
document relates is a Mortgaged Property.

SECTION 10.02.

Certain Matters Affecting the Trust Administrator.

(a)

Except as otherwise provided in Section 10.01:

 

(i)         the Trust Administrator may request and rely upon and shall be
protected in acting or refraining from acting upon any resolution, Officer’s
Certificate, certificate of auditors, Servicing Officers or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, appraisal, bond or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;

(ii)         the Trust Administrator may consult with counsel, financial
advisors or accountants and any advice of such Persons or opinion of counsel
shall be full and complete authorization and protection in respect of any action
taken or suffered or omitted by it hereunder in good faith and in accordance
with such advice or opinion of counsel;

 

 

-171-

 

 


--------------------------------------------------------------------------------



 

 

(iii)              the Trust Administrator shall be under no obligation to
exercise any of the trusts or powers vested in it by this Agreement or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Certificateholders pursuant to the
provisions of this Agreement, unless such Certificateholders shall have offered
to the Trust Administrator reasonable security or indemnity against the costs,
expenses and liabilities which may be incurred therein or thereby; nothing
contained herein shall, however, relieve the Trust Administrator of the
obligation, upon the occurrence of an Event of Default of which a Responsible
Officer of the Trust Administrator shall have actual knowledge (which has not
been cured or waived), to exercise such of the rights and powers vested in it by
this Agreement, and to use the same degree of care and skill in their exercise
as a prudent person would exercise or use under the circumstances in the conduct
of such person’s own affairs;

(iv)              the Trust Administrator shall not be personally liable for any
action taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement;

(v)               prior to the occurrence of an Event of Default hereunder and
after the curing or waiver of all Events of Default that may have occurred, the
Trust Administrator shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document, unless requested in writing so to do by Holders of Certificates
evidencing greater than 50% of the Voting Rights allocated to each Class of
Certificates; provided, however, that if the payment within a reasonable time to
the Trust Administrator of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Trust Administrator, not reasonably assured to the Trust Administrator by the
security afforded to it by the terms of this Agreement, the Trust Administrator
may require reasonable indemnity against such expense or liability as a
condition to taking any such action; the reasonable expense of every such
investigation shall be paid (A) by the Master Servicer or by the applicable
Servicer in the event that such investigation relates to an Event of Default by
the Master Servicer or by such Servicer, respectively, if an Event of Default by
the Master Servicer or such Servicer shall have occurred and is continuing, and
(B) otherwise by the Certificateholders requesting the investigation;

(vi)              the Trust Administrator may execute any of the trusts or
powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys and the Trust Administrator shall not be responsible
for any misconduct or negligence on the part of any such agent or attorney
appointed with due care;

(vii)             the Trust Administrator shall not be required to expend its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such liability is not
assured to it;

(viii)            the Trust Administrator shall not be liable for any loss on
any investment of funds pursuant to this Agreement except as provided in
Section 3.05(e);

(ix)              the right of the Trust Administrator to perform any
discretionary act enumerated in this Agreement shall not be construed as a duty,
and the Trust Administrator shall not be answerable for other than its
negligence or willful misconduct in the performance of such act; and

 

 

-172-

 

 


--------------------------------------------------------------------------------



 

 

(x)               The Trust Administrator shall not be required to give any bond
or surety in respect of the execution of the Trust Fund created hereby or the
powers granted hereunder.

(b)               All rights of action under this Agreement or under any of the
Certificates, enforceable by the Trust Administrator, may be enforced by it
without the possession of any of the Certificates, or the production thereof at
the trial or other proceeding relating thereto, and any such suit, action or
proceeding instituted by the Trust Administrator shall be brought in its name
for the benefit of all the Holders of such Certificates, subject to the
provisions of this Agreement.

SECTION 10.03.

Trust Administrator Not Liable for Certificates or Mortgage Loans.

The recitals contained herein shall be taken as the statements of the Depositor
or the Master Servicer or a Servicer, as the case may be, and the Trust
Administrator assumes no responsibility for their correctness. The Trust
Administrator makes no representations as to the validity or sufficiency of this
Agreement, the Certificates or of any Mortgage Loan or related document. The
Trust Administrator shall not be accountable for the use or application by the
Depositor, the Seller, the Master Servicer or the Servicers of any funds paid to
the Depositor or the Master Servicer or any Servicer in respect of the Mortgage
Loans or deposited in or withdrawn from the Certificate Account by the
Depositor, the Seller, the Master Servicer or the Servicers. The Trust
Administrator shall not be responsible for the legality or validity of this
Agreement or the validity, priority, perfection or sufficiency of the security
for the Certificates issued or intended to be issued hereunder. The Trust
Administrator shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection for any security interest or lien granted to it
hereunder or to record this Agreement.

SECTION 10.04.

Trust Administrator May Own Certificates.

The Trust Administrator in its individual or any other capacity may become the
owner or pledgee of Certificates with the same rights as it would have if it
were not the Trust Administrator.

SECTION 10.05.

Trust Administrator’s Fees and Expenses.

As compensation for its services hereunder, the Trust Administrator shall be
entitled to the investment income or other benefit derived from balances in the
Certificate Account pursuant to Section 3.05(e) (the “Trust Administrator Fee”).
The Trust Administrator and any director, officer, employee or agent of the
Trust Administrator shall be indemnified by DLJMC (or if DLJMC shall fail to do
so, by the Trust) and held harmless against any loss, liability or expense
(including reasonable attorney’s fees and expenses) (i) incurred in connection
with any claim or legal action relating to (a) this Agreement, (b) the
Certificates, (c) the Custodial Agreement, or (d) the performance of any of the
Trust Administrator’s duties hereunder or under the Custodial Agreement, other
than any loss, liability or expense incurred by reason of willful misfeasance,
bad faith or negligence in the performance of any of the Trust Administrator’s
duties hereunder or incurred by reason of any action of the Trust Administrator
taken at the direction of the Certificateholders and (ii) resulting from any
error in any tax or information return prepared by the Master Servicer or a
Servicer; provided however, that the sum of (x) such indemnity amounts payable
by DLJMC or the Trust to the Trust Administrator pursuant to this Section 10.05
and (y) the indemnity amounts payable by DLJMC or the Trust to the Master
Servicer pursuant to Section 3.14(c), shall not exceed $200,000 per year;
provided, further, that any amounts not payable by DLJMC or the Trust to the
Trust Administrator due to the preceding proviso shall be payable by DLJMC (or
if DLJMC fails to do so, by the Trust) in any succeeding year, subject to the
aggregate $200,000 per annum limitation imposed by the preceding proviso. Such
indemnity shall survive the

 

 

-173-

 

 


--------------------------------------------------------------------------------



 

termination of this Agreement or the resignation or removal of the Trust
Administrator hereunder. Without limiting the foregoing, DLJMC (or if DLJMC
fails to do so, the Trust) shall, except as otherwise agreed upon in writing by
DLJMC and the Trust Administrator, and except for any such expense, disbursement
or advance as may arise from the Trust Administrator’s negligence, bad faith or
willful misconduct, pay or reimburse the Trust Administrator (up to a maximum of
$150,000), for all reasonable expenses, disbursements and advances incurred or
made by the Trust Administrator in accordance with any of the provisions of this
Agreement with respect to: (A) the reasonable compensation and the expenses and
disbursements of its counsel not associated with the closing of the issuance of
the Certificates, (B) the reasonable compensation, expenses and disbursements of
any accountant, engineer or appraiser that is not regularly employed by the
Trust Administrator, to the extent that the Trust Administrator must engage such
persons to perform acts or services hereunder and (C) printing and engraving
expenses in connection with preparing any Definitive Certificates. In addition,
DLJMC (or if DLJMC fails to do so, the Trust) shall pay or reimburse the Trust
Administrator for recertification fees required to be paid by the Trust
Administrator pursuant to the Custodial Agreement. Except as otherwise provided
herein, the Trust Administrator shall not be entitled to payment or
reimbursement for any routine ongoing expenses incurred by the Trust
Administrator in the ordinary course of its duties as Trust Administrator,
Registrar, Tax Matters Person or Paying Agent hereunder. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Trust
Administrator be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trust Administrator has been advised of the likelihood of such loss or damage
and regardless of the form of action.

SECTION 10.06.

Eligibility Requirements for Trust Administrator.

The Trust Administrator hereunder shall at all times be (a) an institution the
deposits of which are fully insured by the FDIC and (b) a corporation or banking
association organized and doing business under the laws of any state or the
United States of America, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority and (c) with
respect to every successor Trust Administrator hereunder an institution the
long-term unsecured debt obligations of which are rated at least Baa3 or better
by Moody’s and BBB or better by S&P unless the failure of the Trust
Administrator’s long-term unsecured debt obligations to have such ratings would
not result in the lowering of the ratings originally assigned to any Class of
Certificates. If such corporation or banking association publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then for the purposes of this
Section 10.06 the combined capital and surplus of such corporation or
association shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Trust Administrator shall cease to be eligible in accordance with the provisions
of this Section 10.06, the Trust Administrator shall resign immediately in the
manner and with the effect specified in Section 10.07 hereof.

SECTION 10.07.

Resignation and Removal of Trust Administrator.

The Trust Administrator may at any time resign and be discharged from the trusts
hereby created by (a) giving written notice of resignation to the Depositor, the
Seller, the Trustee, the Master Servicer, the Special Servicer and the Servicers
and by mailing notice of resignation by first class mail, postage prepaid, to
the Certificateholders at their addresses appearing on the Certificate Register,
and to the Rating Agencies, not less than 60 days before the date specified in
such notice when, subject to Section 10.08, such resignation is to take effect,
and (b) acceptance by a successor trust administrator in accordance with
Section 10.08 meeting the qualifications set forth in Section 10.06.

 

 

-174-

 

 


--------------------------------------------------------------------------------



 

 

If at any time the Trust Administrator shall cease to be eligible in accordance
with the provisions of Section 10.06 hereof and shall fail to resign after
written request thereto by the Depositor, or if at any time the Trust
Administrator shall become incapable of acting, or shall be adjudged a bankrupt
or insolvent, or a receiver of the Trust Administrator or of its property shall
be appointed, or any public officer shall take charge or control of the Trust
Administrator or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation or if the Trust Administrator breaches any of its
obligations or representations hereunder, then the Depositor may remove the
Trust Administrator and appoint a successor trust administrator by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
Trust Administrator and one copy to the successor trust administrator. The Trust
Administrator may also be removed at any time by the Trustee or the Holders of
Certificates evidencing not less than 50% of the Voting Rights evidenced by the
Certificates. Notice of any removal of the Trust Administrator and acceptance of
appointment by the successor trust administrator shall be given to the Rating
Agencies by the Depositor.

If no successor trust administrator shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation or receipt of a notice of removal, the resigning Trust Administrator
may, at the Trust Fund’s expense, petition any court of competent jurisdiction
for the appointment of a successor trust administrator.

Notwithstanding the foregoing, if the Master Servicer shall for any reason no
longer be Master Servicer hereunder, at DLJMC’s request, the Trust Administrator
shall resign, upon the selection and appointment of a successor trust
administrator meeting the qualifications set forth in Section 10.06.

Any resignation or removal of the Trust Administrator and appointment of a
successor trust administrator pursuant to any of the provisions of this
Section 10.07 shall become effective upon acceptance of appointment by the
successor trust administrator as provided in Section 10.08 hereof.

SECTION 10.08.

Successor Trust Administrator.

Any successor trust administrator appointed as provided in Section 10.07 hereof
shall execute, acknowledge and deliver to the Depositor and to its predecessor
trust administrator an instrument accepting such appointment hereunder and
thereupon the resignation or removal of the predecessor trust administrator
shall become effective and such successor trust administrator, without any
further act, deed or conveyance, shall become fully vested with all the rights,
powers, duties and obligations of its predecessor hereunder, with the like
effect as if originally named as Trust Administrator herein. The Depositor, upon
receipt of all amounts due it hereunder, and the predecessor trust administrator
shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and certainly vesting and confirming in
the successor trust administrator all such rights, powers, duties, and
obligations.

No successor trust administrator shall accept appointment as provided in this
Section 10.08 unless at the time of such acceptance such successor trust
administrator shall be eligible under the provisions of Section 10.06 hereof and
its acceptance shall not adversely affect the then current rating of the
Certificates.

Upon acceptance of appointment by a successor trust administrator as provided in
this Section 10.08, the Depositor shall mail notice of the succession of such
trust administrator hereunder to all Holders of Certificates at their addresses
as shown in the Certificate Register. If the Depositor fails to mail such notice
within ten days after acceptance of appointment by the successor trust
administrator, the successor trust administrator shall cause such notice to be
mailed at the expense of the Depositor.

 

 

-175-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 10.09.

Merger or Consolidation of Trust Administrator.

Any Person into which the Trust Administrator may be merged or converted or with
which it may be consolidated or any Person resulting from any merger, conversion
or consolidation to which the Trust Administrator shall be a party, or any
Person succeeding to the business of the Trust Administrator, shall be the
successor of the Trust Administrator hereunder, provided that such Person shall
be eligible under the provisions of Section 10.06 hereof without the execution
or filing of any paper or further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

SECTION 10.10.

Appointment of Co-Trust Administrator or Separate Trust Administrator.

Notwithstanding any other provisions of this Agreement, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust Fund or property securing any Mortgage Note may at the time be
located, the Master Servicer and the Trust Administrator acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Trust Administrator to act as co-trust
administrator or co-trust administrators jointly with the Trust Administrator,
or separate trust administrator or separate trust administrators, of all or any
part of the Trust Fund, and to vest in such Person or Persons, in such capacity
and for the benefit of the applicable Certificateholders, such title to the
Trust Fund, or any part thereof, and, subject to the other provisions of this
Section 10.10, such powers, duties, obligations, rights and trusts as the Master
Servicer and the Trust Administrator may consider necessary or desirable. If the
Master Servicer shall not have joined in such appointment within fifteen days
after the receipt by it of a request to do so, or in the case an Event of
Default shall have occurred and be continuing, the Trust Administrator alone
shall have the power to make such appointment. No co-trust administrator or
separate trust administrator hereunder shall be required to meet the terms of
eligibility as a successor trust administrator under Section 10.06 and no notice
to Certificateholders of the appointment of any co-trust administrator or
separate trust administrator shall be required under Section 10.08.

Every separate trust administrator and co-trust administrator shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:

(a)               all rights, powers, duties and obligations conferred or
imposed upon the Trust Administrator, except for any obligation of the Trust
Administrator under this Agreement to advance funds on behalf of the Master
Servicer or the Servicer, shall be conferred or imposed upon and exercised or
performed by the Trust Administrator and such separate trust administrator or
co-trust administrator jointly (it being understood that such separate trust
administrator or co-trust administrator is not authorized to act separately
without the Trust Administrator joining in such act), except to the extent that
under any law of any jurisdiction in which any particular act or acts are to be
performed by the Trust Administrator (whether as Trust Administrator hereunder
or as successor to the Master Servicer or the Servicer), the Trust Administrator
shall be incompetent or unqualified to perform such act or acts, in which event
such rights, powers, duties and obligations (including the holding of title to
the Trust Fund or any portion thereof in any such jurisdiction) shall be
exercised and performed singly by such separate trust administrator or co-trust
administrator, but solely at the direction of the Trust Administrator;

(b)               no trust administrator hereunder shall be held personally
liable by reason of any act or omission of any other trust administrator
hereunder; and

(c)               the Master Servicer and the Trust Administrator acting jointly
may at any time accept the resignation of or remove any separate trust
administrator or co-trust administrator.

 

 

-176-

 

 


--------------------------------------------------------------------------------



 

 

Any notice, request or other writing given to the Trust Administrator shall be
deemed to have been given to each of the then separate trust administrators and
co-trust administrators, as effectively as if given to each of them. Every
instrument appointing any separate trust administrator or co-trust administrator
shall refer to this Agreement and the conditions of this Article X. Each
separate trust administrator and co-trust administrator, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trust Administrator or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trust Administrator. Every such instrument shall be filed with the Trust
Administrator and a copy thereof given to the Master Servicer or the Servicers
and the Depositor.

Any separate trust administrator or co-trust administrator may, at any time,
constitute the Trust Administrator, its agent or attorney-in-fact, with full
power and authority, to the extent not prohibited by law, to do any lawful act
under or in respect of this Agreement on its behalf and in its name. The Trust
Administrator shall not be responsible for any action or inaction of any
separate Trust Administrator or Co-Trust Administrator. If any separate trust
administrator or co-trust administrator shall die, become incapable of acting,
resign or be removed, all of its estates, properties, rights, remedies and
trusts shall vest in and be exercised by the Trust Administrator, to the extent
permitted by law, without the appointment of a new or successor trust
administrator.

SECTION 10.11.

Office of the Trust Administrator.

The office of the Trust Administrator for purposes of receipt of notices and
demands is the Corporate Trust Office.

SECTION 10.12.

Tax Return.

The Master Servicer and each Servicer, upon request, will furnish the Trust
Administrator with all such information related to the Mortgage Loans in the
possession of the Master Servicer or such Servicer as may be reasonably required
in connection with the preparation by the Trust Administrator of all tax and
information returns of the Trust Fund, and the Trust Administrator shall sign
such returns. The Master Servicer and each Servicer, severally and not jointly,
shall indemnify the Trust Administrator for all reasonable costs, including
legal fees and expenses, related to errors in such tax returns due to errors
only in such information provided by the Master Servicer or by such Servicer.

SECTION 10.13.

Commission Reporting.

(a)               The Trust Administrator, each Servicer and the Master Servicer
shall reasonably cooperate with the Depositor in connection with the Trust’s
satisfying the reporting requirements under the Exchange Act. The Trust
Administrator shall prepare on behalf of the Depositor any Forms 8-K and 10-K
customary for similar securities as required by the Exchange Act and the rules
and regulations of the Commission thereunder, and the Depositor shall sign and
the Trust Administrator shall file (via EDGAR) such Forms on behalf of the
Depositor. The Depositor hereby grants to the Trust Administrator a limited
power of attorney to execute and file each such document on behalf of the
Depositor. Such power of attorney shall continue until the earlier of (i)
receipt by the Trust Administrator from the Depositor of written termination of
such power of attorney and (ii) the termination of the Trust.

(b)               Each Form 8-K shall be filed by the Trust Administrator within
15 days after each Distribution Date, with a copy of the statement to the
Certificateholders for such Distribution Date as an exhibit thereto. Prior to
March 31st of the calendar year following the calendar year during which the
Closing Date occurs (or such earlier date as may be required by the Exchange Act
and the rules and

 

 

-177-

 

 


--------------------------------------------------------------------------------



 

regulations of the Commission), the Trust Administrator shall file a Form 10-K,
in substance as required by applicable law or applicable Commission staff’s
interpretations. Such Form 10-K shall include as exhibits, each Servicer’s and
the Master Servicer’s annual statement of compliance described under
Section 3.16 and the accountant’s report described under Section 3.17, in each
case to the extent they have been timely delivered to the Trust Administrator.
If they are not so timely delivered, the Trust Administrator shall file an
amended Form 10-K including such documents as exhibits promptly after they are
delivered to the Trust Administrator. The Trust Administrator shall have no
liability with respect to any failure to properly or timely prepare or file such
periodic reports resulting from or relating to the Trust Administrator’s
inability or failure to obtain any information not resulting from its own
negligence or willful misconduct. The Form 10-K shall also include a
certification in the form attached hereto as Exhibit T (the “Depositor
Certification”), which shall be signed by the senior officer of the Depositor in
charge of securitization. The Trust Administrator shall have no responsibility
to file any items other than those specified in this Section 10.13.

(c)               Not later than 15 calendar days before the date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or, if
such day is not a Business Day, the immediately preceding Business Day), the
Trust Administrator shall sign a certification in the form attached hereto as
Exhibit U (the “Trust Administrator Certification”) for the benefit of the
Depositor and its officers, directors and affiliates regarding certain aspects
of items 1 through 3 of the Depositor Certification. In addition, the Trust
Administrator shall, subject to the provisions of Sections 10.01 and 10.02
hereof, indemnify and hold harmless the Depositor and each Person, if any, who
“controls” the Depositor within the meaning of the 1933 Act and its officers,
directors and affiliates from and against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments
and other costs and expenses arising out of or based upon a breach of the Trust
Administrator’s obligations under this Section 10.13 or any inaccuracy made in
the Trust Administrator Certification. If the indemnification provided for in
this Section 10.13(c) is unavailable or insufficient to hold harmless such
Persons, then the Trust Administrator shall contribute to the amount paid or
payable by such Persons as a result of the losses, claims, damages or
liabilities of such Persons in such proportion as is appropriate to reflect the
relative fault of the Depositor on the one hand and the Trust Administrator on
the other. The Trust Administrator acknowledges that the Depositor is relying on
the Trust Administrator’s performance of its obligations under this
Section 10.13 in order to perform its obligations under Section 10.13(b) above.

(d)               (i)Not later than 15 calendar days before the date on which
the Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or, if
such day is not a Business Day, the immediately preceding Business Day), the
Master Servicer will deliver to the Depositor and the Trust Administrator an
Officer’s Certificate for the prior calendar year in substantially the form of
Exhibit V-1 to this Agreement. The Master Servicer agrees to indemnify and hold
harmless each of the Depositor, the Trust Administrator and each Person, if any,
who “controls” the Depositor or the Trust Administrator within the meaning of
the 1933 Act and their respective officers and directors against any and all
losses, penalties, fines, forfeitures, legal fees and related costs, judgments
and any other costs, fees and expenses that such Person may sustain arising out
of third party claims based on (i) the failure of the Master Servicer to deliver
or cause to be delivered when required any Officer’s Certificate required
pursuant to this Section 10.13(d)(i), or (ii) any material misstatement or
omission contained in any Officer’s Certificate provided pursuant to this
Section 10.13(d)(i). If an event occurs that would otherwise result in an
indemnification obligation under clauses (i) or (ii) above, but the
indemnification provided for in this Section 10.13(d)(i) by the Master Servicer
is unavailable or insufficient to hold harmless such Persons, then the Master
Servicer shall contribute to the amount paid or payable by such Persons as a
result of the losses, claims, damages or liabilities of such Persons in such
proportion as is

 

 

-178-

 

 


--------------------------------------------------------------------------------



 

appropriate to reflect the relative fault of the Depositor or Trust
Administrator on the one hand and the Master Servicer on the other. The Master
Servicer acknowledges that the Depositor and the Trust Administrator are relying
on the Master Servicer’s performance of its obligations under this Agreement in
order to perform their respective obligations under this Section 10.13.

(ii)               Not later than 15 calendar days before the date on which the
Depositor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations of the Commission (or if
such day is not a Business Day, the immediately preceding Business Day), each
Servicer, with respect to the Mortgage Loans serviced by such Servicer, will
deliver to the Trust Administrator, and the Trust Administrator shall forward to
the Depositor and the Master Servicer, an Officer’s Certificate for the prior
calendar year in substantially the form of Exhibit V-2 to this Agreement. Each
Servicer agrees to indemnify and hold harmless each of the Depositor, the Trust
Administrator, the Master Servicer and each Person, if any, who “controls” the
Depositor, the Trust Administrator and the Master Servicer within the meaning of
the 1933 Act and their respective officers and directors against any and all
losses, penalties, fines, forfeitures, legal fees and related costs, judgments
and any other costs, fees and expenses that such Person may sustain arising out
of third party claims based on (i) the failure of such Servicer to deliver or
cause to be delivered when required any Officer’s Certificate required pursuant
to this Section 10.13(d)(ii), or (ii) any material misstatement or omission
contained in any Officer’s Certificate provided pursuant to this
Section 10.13(d)(ii). If an event occurs that would otherwise result in an
indemnification obligation under clauses (i) or (ii) above, but the
indemnification provided for in this Section 10.13(d)(ii) by such Servicer is
unavailable or insufficient to hold harmless such Persons, then such Servicer
shall contribute to the amount paid or payable by such Persons as a result of
the losses, claims, damages or liabilities of such Persons in such proportion as
is appropriate to reflect the relative fault of the Depositor, Trust
Administrator or the Master Servicer on the one hand and such Servicer on the
other. Each Servicer acknowledges that the Depositor, the Trust Administrator
and the Master Servicer are relying on such Servicer’s performance of its
obligations under this Agreement in order to perform their respective
obligations under this Section 10.13.

(e)               Upon any filing with the Commission, the Trust Administrator
shall promptly deliver to the Depositor a copy of any executed report, statement
or information.

(f)                If the Commission issues additional interpretative guidance
or promulgates additional rules or regulations, or if other changes in
applicable law occur, that would require the reporting arrangements, or the
allocation of responsibilities with respect thereto, described in this
Section 10.13, to be conducted differently than as described, the Depositor,
each Servicer, the Master Servicer and the Trust Administrator will reasonably
cooperate to amend the provisions of this Section 10.13 in order to comply with
such amended reporting requirements and such amendment of this Section 10.13.
Any such amendment shall be made in accordance with Section 12.01 without the
consent of the Certificateholders, and may result in a change in the reports
filed by the Trust Administrator on behalf of the Trust under the Exchange Act.
Notwithstanding the foregoing, the Depositor, each Servicer, the Master Servicer
and the Trust Administrator shall not be obligated to enter into any amendment
pursuant to this Section 10.13 that adversely affects its obligations and
immunities under this Agreement.

(g)               Prior to January 31 of the first year in which the Trust
Administrator is able to do so under applicable law, the Trust Administrator
shall file a Form 15D Suspension Notification with respect to the Trust.

 

 

-179-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 10.14.

Determination of Certificate Index.

On each Interest Determination Date, the Trust Administrator shall determine
each Certificate Index for the Accrual Period and inform the Master Servicer and
each Servicer of such rate and such rate shall be final and binding, absent a
manifest error of the Trust Administrator.



 

-180-

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE XI

 

TERMINATION

SECTION 11.01.

Termination upon Liquidation or Purchase of all Mortgage Loans.

The obligations and responsibilities of the Master Servicer, the Special
Servicer or the Servicers, the Back-Up Servicer, the Seller, the Depositor, the
Trustee and the Trust Administrator created hereby with respect to the related
Group or Groups created hereby shall terminate upon the earlier of:

(a)               (i)with respect to Loan Group 1, Loan Group 2, Loan Group 3,
Loan Group 4 and Loan Group 5 the purchase by the Terminating Entity, at its
election, of all Mortgage Loans in such Loan Groups and all property acquired in
respect of any remaining Mortgage Loan in such Loan Groups, which purchase right
the Terminating Entity may exercise at its sole and exclusive election as of any
Distribution Date (such applicable Distribution Date with respect to such
Mortgage Loans being herein referred to as the “Optional Termination Date”) on
or after the date on which the aggregate Principal Balance of the Mortgage Loans
in such Loan Groups, at the time of the purchase is less than or equal to 10% of
the Aggregate Groups 1-5 Collateral Balance as of the Initial Cut-off Date; and

(ii)               with respect to Loan Group 6, the purchase by the Terminating
Entity, at its election, of all Mortgage Loans in such Loan Group and all
property acquired in respect of any remaining Mortgage Loan in such Loan Group,
which purchase right the Terminating Entity may exercise at its sole and
exclusive election as of any Distribution Date (such applicable Distribution
Date with respect to such Mortgage Loans being herein referred to as the
“Optional Termination Date”) on or after the date on which the aggregate
Principal Balance of the Mortgage Loans in such Loan Group, at the time of the
purchase is less than or equal to 10% of the Aggregate Group 6 Collateral
Balance as of the Initial Cut-off Date; and

(b)               the later of (i) twelve months after the maturity of the last
Mortgage Loan remaining in the Trust Fund, (ii) the liquidation (or any advance
with respect thereto) of the last Mortgage Loan remaining in the Trust Fund and
the disposition of all REO Property and (iii) the distribution to
Certificateholders of all amounts required to be distributed to them pursuant to
this Agreement.

In no event shall the trust created hereby continue beyond the earlier of (i)
the expiration of 21 years from the death of the last survivor of the
descendants of Mr. Joseph P. Kennedy, former Ambassador of the United States to
Great Britain, living on the date of execution of this Agreement or (ii) the
Distribution Date in September 2037.

The Mortgage Loan Purchase Price for any such Optional Termination shall be
equal to the greater of (a) the sum of (i) 100% of the Stated Principal Balance
of each Mortgage Loan in the applicable Loan Group (other than in respect of REO
Property) plus accrued and unpaid interest thereon from the date to which such
interest was paid or advanced at the applicable Mortgage Rate, to but not
including the Due Date in the month of the final Distribution Date (or the Net
Mortgage Rate with respect to any Mortgage Loan currently serviced by the entity
exercising such Optional Termination) and (ii) with respect to any REO Property,
the lesser of (x) the appraised value of any REO Property as determined by the
higher of two appraisals completed by two independent appraisers selected by the
Depositor at the

 

 

-181-

 

 


--------------------------------------------------------------------------------



 

expense of the Depositor and (y) the Stated Principal Balance of each Mortgage
Loan related to any REO Property, in each case and (iii) any remaining
unreimbursed Advances, Servicing Advances and unpaid Servicing Fees (other than
any unreimbursed Advances and Servicing Advances and unpaid Servicing Fees, if
any, due to the Terminating Entity) and other amounts payable to the Trustee and
Trust Administrator (the sum of (i), (ii) and (iii), collectively, the “Par
Value”) and (b) the Fair Market Value of all of the property of the Trust.

The “Fair Market Value” shall be the fair market value of all of the property of
the Trust, as agreed upon between the Terminating Entity and a majority of the
holders of the Class AR-L Certificates; provided, however, that if the
Terminating Entity and a majority of the holders of the Class AR-L Certificates
do not agree upon the fair market value of all the property of the Trust, the
Terminating Entity, or an agent appointed by the Terminating Entity, shall
solicit bids for all of the property of the Trust until it has received three
bids, and the Fair Market Value shall be equal to the highest of such three
bids.

SECTION 11.02.

Procedure Upon Optional Termination.

(a)               In case of any Optional Termination pursuant to Section 11.01,
the Terminating Entity shall, at least twenty days prior to the date notice is
to be mailed to the affected Certificateholders notify the Trustee and Trust
Administrator of such Optional Termination Date and of the applicable purchase
price of the Mortgage Loans to be purchased. The Trust Administrator shall give
notice to the Rating Agencies and the Servicers of election to purchase the
Mortgage Loans pursuant to Section 11.01 hereof and of the Optional Termination
Date.

(b)               Any purchase of the Mortgage Loans by the Terminating Entity
shall be made on an Optional Termination Date by deposit of the applicable
purchase price into the Certificate Account, as applicable, before the
Distribution Date on which such purchase is effected. Upon receipt by the Trust
Administrator of an Officer’s Certificate of the Terminating Entity certifying
as to the deposit of such purchase price into the Certificate Account, the Trust
Administrator and each co-Trust Administrator and separate Trust Administrator,
if any, then acting as such under this Agreement, shall, upon request and at the
expense of the Terminating Entity execute and deliver all such instruments of
transfer or assignment, in each case without recourse, as shall be reasonably
requested by the Terminating Entity to vest title in the Terminating Entity in
the Mortgage Loans so purchased and shall transfer or deliver to the Terminating
Entity the purchased Mortgage Loans. Any distributions on the Mortgage Loans
which have been subject to an Optional Termination received by the Trust
Administrator subsequent to (or with respect to any period subsequent to) the
Optional Termination Date shall be promptly remitted by it to the Terminating
Entity.

(c)               Notice of the Distribution Date on which the Trust
Administrator anticipates that the final distribution shall be made (whether
upon Optional Termination or otherwise), shall be given promptly by the Trust
Administrator by first class mail to Holders of the affected Certificates. Such
notice shall be mailed no earlier than the 15th day and not later than the 10th
day preceding the applicable Optional Termination Date or date of final
distribution, as the case may be. Such notice shall specify (i) the Distribution
Date upon which final distribution on the affected Certificates will be made
upon presentation and surrender of such Certificates at the office or agency
therein designated, (ii) the amount of such final distribution and (iii) that
the Record Date otherwise applicable to such Distribution Date is not
applicable, such distribution being made only upon presentation and surrender of
such Certificates at the office or agency maintained for such purposes (the
address of which shall be set forth in such notice).

(d)               In the event that any Certificateholders shall not surrender
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Trust

 

 

-182-

 

 


--------------------------------------------------------------------------------



 

Administrator shall give a second written notice to the remaining such
Certificateholders to surrender their Certificates for cancellation and receive
the final distribution with respect thereto. If within six months after the
second notice all the Certificates shall not have been surrendered for
cancellation, the Trust Administrator may take appropriate steps, or may appoint
an agent to take appropriate steps, to contact the remaining Certificateholders
concerning surrender of their Certificates, and the cost thereof shall be paid
out of the funds and other assets which remain subject to the Trust Fund.

(e)               Notwithstanding anything to the contrary herein, the
occurrence of an Optional Termination shall be subject to, and shall in no way
adversely affect the right of GreenPoint to continue servicing and collecting
its Servicing Fee for any GreenPoint Serviced Mortgage Loan that remains
outstanding at the time of such Optional Termination or the right of Wells Fargo
to continue servicing and collecting its Servicing Fee for any Wells Fargo
Serviced Mortgage Loan that remains outstanding at the time of such Optional
Termination.

SECTION 11.03.

Additional Termination Requirements.

(a)               In the event the Terminating Entity exercises its purchase
option (x) pursuant to Section 11.01(A)(i) or (y) pursuant to
Section 11.01(A)(ii) the related subsidiary REMIC shall be terminated in
accordance with the following additional requirements, unless the Trustee and
the Trust Administrator have received an Opinion of Counsel to the effect that
the failure to comply with the requirements of this Section will not (i) result
in the imposition of taxes on a “prohibited transaction” of any REMIC created
hereunder, as described in Section 860F of the Code, or (ii) cause any REMIC
created hereunder to fail to qualify as a REMIC at any time that any
Certificates are outstanding:

(i)                within 90 days prior to the final Distribution Date set forth
in the notice given by Terminating Entity under Section 11.02, the Holder of the
Class AR or Class AR-L Certificates shall adopt a plan of complete liquidation
of REMIC I or REMIC II, as applicable; and

(ii)               at or after the time of adoption of any such plan of complete
liquidation for REMIC I or REMIC II, as applicable, at or prior to the final
Distribution Date, the Trustee shall sell all of the assets of REMIC I or
REMIC II, as applicable, to the Depositor for cash.

(b)               Upon the exercise of an Optional Termination by Terminating
Entity in respect of REMIC I or REMIC II, as applicable, pursuant to paragraph
(a) of this Section, followed by the exercise of an Optional Termination in
respect of the other subsidiary REMIC (the “Second Subsidiary REMIC”) pursuant
to Section 11.01, each remaining REMIC shall be terminated in accordance with
the following additional requirements, unless the Trustee and the Trust
Administrator have received an Opinion of Counsel to the effect that the failure
to comply with the requirements of this Section will not (i) result in the
imposition of taxes on a “prohibited transaction” of a REMIC, as described in
Section 860F of the Code, or (ii) cause any REMIC created hereunder to fail to
qualify as a REMIC at any time that any Certificates are outstanding:

(i)                concurrently with the adoption of the plan of complete
liquidation of the Second Subsidiary REMIC, as set forth in paragraph (a) of
this Section, the Holder of the Class AR or Class AR-L Certificates, as
applicable, shall adopt a plan of complete liquidation of each remaining REMIC;
and

(ii)               at or after the time of adoption of any such plan of complete
liquidation for each such remaining REMIC, at or prior to the final Distribution
Date of the Second

 

 

-183-

 

 


--------------------------------------------------------------------------------



 

Subsidiary REMIC to be terminated, the Trustee shall sell all of the assets of
each such remaining REMIC to the Depositor for cash.

(c)               By its acceptance of a Class AR or Class AR-L Certificate, the
Holder thereof hereby agrees to adopt such a plan of complete liquidation and to
take such other action in connection therewith as may be reasonably required to
liquidate and otherwise terminate any REMIC created pursuant to this Agreement.



 

-184-

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE XII

 

MISCELLANEOUS PROVISIONS

SECTION 12.01.

Amendment.

(a)               This Agreement may be amended from time to time by the
Depositor, the Master Servicer, the Servicers, the Back-Up Servicer, the Special
Servicer, the Seller, the Trust Administrator and the Trustee, without the
consent of any of the Certificateholders,

(i)

to cure any error or ambiguity,

(ii)               to correct or supplement any provisions herein that may be
inconsistent with any other provisions herein or in the Prospectus Supplement,

(iii)              to modify, eliminate or add to any of its provisions to such
extent as shall be necessary or desirable to maintain the qualification of the
Trust Fund as a REMIC at all times that any Certificate is outstanding or to
avoid or minimize the risk of the imposition of any federal income tax on the
Trust Fund pursuant to the Code that would be a claim against the Trust Fund,
provided that the Trustee has received an Opinion of Counsel to the effect that
(A) such action is necessary or desirable to maintain such qualification or to
avoid or minimize the risk of the imposition of any such federal income tax and
(B) such action will not adversely affect the status of the Trust Fund as a
REMIC or adversely affect in any material respect the interests of any
Certificateholder,

(iv)              in connection with the appointment of a successor servicer, to
modify, eliminate or add to any of the servicing provisions, provided the Rating
Agencies confirm the rating of the Certificates, or

(v)               to make any other provisions with respect to matters or
questions arising under this Agreement that are not materially inconsistent with
the provisions of this Agreement, provided that such action shall not adversely
affect in any material respect the interests of any Certificateholder or cause
an Adverse REMIC Event. Any Amendment pursuant to Section 12.01(a)(v) shall not
be deemed to adversely affect in any material respect the interests of any
Certificateholder if a letter is obtained from each Rating Agency stating that
such amendment would not result in the downgrading or withdrawal of the
respective ratings then assigned to the Certificates.

(b)               Except as provided in Section 12.01(c), this Agreement may be
amended from time to time by the Depositor, the Master Servicer, the Servicers,
the Back-Up Servicer, the Special Servicer, the Seller, the Trust Administrator
and the Trustee with the consent of the Holders of Certificates evidencing, in
the aggregate, not less than 66 2/3% of the Voting Rights of all the
Certificates for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Holders of the Certificates; provided, however,
that no such amendment may (i) reduce in any manner the amount of, delay the
timing of or change the manner in which payments received on or with respect to
Mortgage Loans are required to be distributed with respect to any Certificate
without the consent of the Holder of such Certificate, (ii) adversely affect in
any material respect the interests of the Holders of a Class of

 

 

-185-

 

 


--------------------------------------------------------------------------------



 

Certificates in a manner other than as set forth in (i) above without the
consent of the Holders of Certificates evidencing not less than 66 2/3% of the
Voting Rights of such Class, (iii) reduce the aforesaid percentages of Voting
Rights, the holders of which are required to consent to any such amendment
without the consent of 100% of the Holders of Certificates of the Class affected
thereby, (iv) change the percentage of the Stated Principal Balance of the
Mortgage Loans specified in Section 11.01(a) relating to optional termination of
the Trust Fund or (v) modify the provisions of this Section 12.01.

It shall not be necessary for the consent of Certificateholders under this
Section to approve the particular form of any proposed amendment, but it shall
be sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization of the execution
thereof by Certificateholders shall be subject to such reasonable regulations as
the Trust Administrator may prescribe.

(c)               This Agreement may be amended from time to time by the
Depositor, the Master Servicer, the Special Servicer, the Servicers, the Back-Up
Servicer, the Trust Administrator and the Trustee for the purpose of making one
or more REMIC elections with respect to one or more Classes of Certificates
delivered to the Trustee and issuing one or more additional classes of
certificates representing interests in the Classes of Certificates delivered to
the Trustee; provided, however, such amendment shall require the consent of 100%
of the Holders of the Certificates of the Class or Classes delivered to the
Trust Administrator and such amendment shall not cause an Adverse REMIC Event.

(d)               Promptly after the execution of any amendment to this
Agreement, the Trust Administrator shall furnish written notification of the
substance of such amendment to each Certificateholder, and the Rating Agencies.

(e)               Prior to the execution of any amendment to this Agreement,
each of the Trustee and the Trust Administrator shall receive and be entitled to
conclusively rely on an Opinion of Counsel (at the expense of the Person seeking
such amendment) stating that the execution of such amendment is authorized and
permitted by this Agreement. The Trustee and the Trust Administrator may, but
shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Trust Administrator’s own rights, duties or immunities under
this Agreement.

(f)                The Master Servicer and the Trust Administrator may consent
to any amendment of a Designated Servicing Agreement to make any other
provisions with respect to matters or questions arising under such Designated
Servicing Agreement or this Agreement that are not materially inconsistent with
the provisions of such Designated Servicing Agreement and this Agreement,
provided that such action shall not adversely affect in any material respect the
interests of any Certificateholder or cause an Adverse REMIC Event. Any
amendment pursuant to this Section 12.01(f) shall not be deemed to adversely
affect in any material respect the interests of any Certificateholders if a
letter is obtained from each Rating Agency stating that such amendment would not
result in the downgrading or withdrawal of the respective ratings then assigned
to the Certificates.

(g)               Neither the Master Servicer nor the Trust Administrator shall
consent to any amendment of a Designated Servicing Agreement which shall
adversely affect in any material respect the interests of the Holders of a
Class of Certificates without the consent of the Holders of Certificates
evidencing not less than 66-2/3% of the Voting Rights of such Class.

It shall not be necessary for the consent of Certificateholders under this
Section to approve the particular form of any proposed amendment of a Designated
Servicing Agreement, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such

 

 

-186-

 

 


--------------------------------------------------------------------------------



 

consents and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable regulations as the Trust
Administrator may prescribe.

Promptly after the execution of any amendment to a Designated Servicing
Agreement pursuant to this Section 12.01(f) or (g), the Trust Administrator
shall furnish, upon written notice of such amendment, written notification of
the substance of such amendment to each Certificateholder, and the Rating
Agencies.

(h)               Notwithstanding any other provision of this Agreement, no
amendment shall be made affecting the rights of the Holders of the Class P
Certificates to receive Assigned Prepayment Premiums, including any amendment to
Section 3.23, without the consent of 100% of the Holders of the Class P
Certificates.

SECTION 12.02.

Recordation of Agreement; Counterparts.

(a)               This Agreement (other than Schedule I) is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
Mortgaged Properties are situated, and in any other appropriate public recording
office or elsewhere. Such recordation, if any, shall be effected by the
Depositor at its expense, but only upon direction by the Trustee (acting at the
direction of the holders of Certificates evidencing a majority of the aggregate
Class Principal Balance) accompanied by an Opinion of Counsel (at the
Depositor’s expense) to the effect that non-recordation materially and adversely
affects the interests of the Certificateholders.

(b)               For the purpose of facilitating the recordation of this
Agreement as herein provided and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

SECTION 12.03.

Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO
BE PERFORMED IN THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HERETO AND THE CERTIFICATEHOLDERS SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

SECTION 12.04.

Intention of Parties.

(a)               It is the express intent of the Depositor, the Seller, the
Master Servicer, the Special Servicer, the Servicers, the Trust Administrator
and the Trustee that (i) the conveyance by DLJMC of the Mortgage Loans to the
Depositor pursuant to the Assignment and Assumption Agreement and (v) the
conveyance by the Depositor to the Trustee as provided for in Section 2.01 of
each of the Seller’s and Depositor’s right, title and interest in and to the
Mortgage Loans be, and be construed as, an absolute sale and assignment by DLJMC
to the Depositor and by the Depositor to the Trustee of the Mortgage Loans for
the benefit of the Certificateholders. Further, it is not intended that any
conveyance be deemed to be a pledge of the Mortgage Loans by DLJMC to the
Depositor or by the Depositor to the Trustee to secure a debt or other
obligation. However, in the event that the Mortgage Loans are held to be
property of DLJMC or the Depositor, as applicable, or if for any reason the
Assignment and Assumption Agreement or this Agreement is held or deemed to
create a security interest in the Mortgage Loans, then it is intended that (i)
this Agreement shall also be deemed to be a security agreement within the
meaning

 

 

-187-

 

 


--------------------------------------------------------------------------------



 

of Articles 8 and 9 of the New York Uniform Commercial Code and the Uniform
Commercial Code of any other applicable jurisdiction; (ii) the conveyances
provided for in Section 2.01 shall be deemed to be a grant by the Seller and the
Depositor to the Trustee on behalf of the Certificateholders, to secure payment
in full of the Secured Obligations (as defined below), of a security interest in
all of the Seller’s and the Depositor’s right (including the power to convey
title thereto), title and interest, whether now owned or hereafter acquired, in
and to the Mortgage Loans, including the Mortgage Notes, the Mortgages, any
related insurance policies and all other documents in the related Mortgage
Files, and all accounts, contract rights, general intangibles, chattel paper,
instruments, documents, money, deposit accounts, certificates of deposit, goods,
letters of credit, advices of credit and uncertificated securities consisting
of, arising from or relating to (A) the Mortgage Loans, including with respect
to each Mortgage Loan, the Mortgage Note and related Mortgage, and all other
documents in the related Trustee Mortgage Files, and including any Qualified
Substitute Mortgage Loans; (B) pool insurance policies, hazard insurance
policies and any bankruptcy bond relating to the foregoing, if applicable; (C)
the Certificate Account; (D) the Collection Account; (E) all amounts payable
after the Cut-off Date to the holders of the Mortgage Loans in accordance with
the terms thereof; (F) all income, payments, proceeds and products of the
conversion, voluntary or involuntary, of the foregoing into cash, instruments,
securities or other property, including without limitation all amounts from time
to time held or invested in the Certificate Account, whether in the form of
cash, instruments, securities or other property; and (G) all cash and non-cash
proceeds of any of the foregoing; (iii) the possession by the Trustee or any
other agent of the Trustee of Mortgage Notes or such other items of property as
constitute instruments, money, documents, advices of credit, letters of credit,
goods, certificated securities or chattel paper shall be deemed to be a
“possession by the secured party,” or possession by a purchaser or a person
designated by him or her, for purposes of perfecting the security interest
pursuant to the Uniform Commercial Code (including, without limitation,
Sections 9-313, 8-313 or 8-321 thereof); and (iv) notifications to persons
holding such property, and acknowledgments, receipts or confirmations from
persons holding such property, shall be deemed notifications to, or
acknowledgments, receipts or confirmations from, financial intermediaries,
securities intermediaries, bailees or agents (as applicable) of the Trustee for
the purpose of perfecting such security interest under applicable law. “Secured
Obligations” means (i) the rights of each Certificateholder to be paid any
amount owed to it under this Agreement and (ii) all other obligations of the
Seller and the Depositor under this Agreement and the Assignment and Assumption
Agreement.

(b)               The Seller and the Depositor, and, at the Depositor’s
direction, the Master Servicer or the Servicers, the Trustee and the Trust
Administrator, shall, to the extent consistent with this Agreement, take such
reasonable actions as may be necessary to ensure that, if this Agreement were
deemed to create a security interest in the Mortgage Loans and the other
property described above, such security interest would be deemed to be a
perfected security interest of first priority as applicable. The Depositor shall
prepare and file, at the related Servicer’s expense, all filings necessary to
maintain the effectiveness of any original filings necessary under the Uniform
Commercial Code as in effect in any jurisdiction to perfect the Trustee’s
security interest in or lien on the Mortgage Loans, including without limitation
(i) continuation statements, and (ii) such other statements as may be occasioned
by any transfer of any interest of the Master Servicer or any Servicer or the
Depositor in any Mortgage Loan.

SECTION 12.05.

Notices.

In addition to other notices provided under this Agreement, the Trust
Administrator shall notify the Rating Agencies and the Back-Up Servicer in
writing: (a) of any substitution of any Mortgage Loan; (b) of any payment or
draw on any insurance policy applicable to the Mortgage Loans; (c) of the final
payment of any amounts owing to a Class of Certificates; (d) any Event of
Default under this Agreement; and (e) in the event any Mortgage Loan is
purchased in accordance with this Agreement.

 

 

-188-

 

 


--------------------------------------------------------------------------------



 

 

All directions, demands and notices hereunder shall be in writing and shall be
deemed to have been duly given when received (i) in the case of the Depositor,
Credit Suisse First Boston Mortgage Securities Corp., 11 Madison Avenue, 4th
Floor, New York, New York 10010, Attention: Kari S. Roberts (with a copy to DLJ
Mortgage Acceptance Corp., 11 Madison Avenue, 4th Floor, New York,
New York 10010, Attention: Peter Sack); (ii) in the case of the Trustee, the
Corporate Trust Office, Attention: Charles F. Pedersen, or such other address as
may hereafter be furnished to the Depositor in writing by the Trustee; (iii) in
the case of DLJMC, 11 Madison Avenue, 4th Floor, New York, New York 10010,
Attention: Peter Sack (with a copy to DLJ Mortgage Acceptance Corp., 11 Madison
Avenue, 4th Floor, New York, New York 10010, Attention: Bruce Kaiserman), or
such other address as may be hereafter furnished to the Depositor and the
Trustee by DLJMC in writing; (iv) in the case of Moody’s Investors Service,
Inc., 99 Church Street, New York, New York 10007, Attention: Christine
Lachnicht; (v) in the case of Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., 55 Water Street, New York, New York 10041; (vi)
in the case of SPS, 3815 South West Temple, Salt Lake City, Utah 84115,
Attention: Lester Cheng, with a copy to 3815 South West Temple, Salt Lake City,
Utah 84115, Attention: General Counsel; (vii) in the case of Wells Fargo, as
Master Servicer, Corporate Trust Office, 9062 Old Annapolis Road, Columbia, MD
21045, Attention: CSFB ARMT 2005-5 or such other address as may be hereafter
furnished to the Depositor or the Trustee in writing by Wells Fargo; (viii) in
the case of the Trust Administrator, the Corporate Trust Office; (ix) in the
case of GreenPoint, 100 Wood Hollow Drive, Novato, CA 94945, Attn: Secondary
Marketing for GPM, (x) in the case of the Special Servicer, 14523 SW Millikan
Way, Beaverton, OR 97005, Attention: Heidi Peterson, (xi) in the case of Wells
Fargo, with respect to servicing issues, Wells Fargo Bank, N.A., 1 Home Campus,
Des Moines, Iowa 50328-0001, Attention: John B. Brown, MAC-X2401-042, Fax: (515)
213-7121, and with respect to all other issues, Wells Fargo Bank, N.A., 7495 New
Horizon Way, Frederick, Maryland 21703, Attention: Ruth M. Kovalski,
MAC-X3902-02X, Fax: (301) 846-8201, in each case with a copy to Wells Fargo
Bank, N.A., 1 Home Campus, Des Moines, Iowa 50328-0001, Attention: General
Counsel, MAC-X2401-06T, or such other address as may be hereafter furnished in
writing by Wells Fargo and (xii) in the case of Dominion Bond Rating Service,
Inc., 55 Broadway, New York, New York 10006. Notices to Certificateholders shall
be deemed given when mailed, first class postage prepaid.

SECTION 12.06.

Severability of Provisions.

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

SECTION 12.07.

Limitation on Rights of Certificateholders.

The death or incapacity of any Certificateholder shall not operate to terminate
this Agreement or the Trust Fund, nor entitle such Certificateholder’s legal
representative or heirs to claim an accounting or to take any action or commence
any proceeding in any court for a petition or winding up of the Trust Fund, or
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

No Certificateholder shall have any right to vote (except as provided herein) or
in any manner otherwise control the operation and management of the Trust Fund,
or the obligations of the parties hereto, nor shall anything herein set forth or
contained in the terms of the Certificates be construed so as to constitute the
Certificateholders from time to time as partners or members of an association;
nor

 

 

-189-

 

 


--------------------------------------------------------------------------------



 

shall any Certificateholder be under any liability to any third party by reason
of any action taken by the parties to this Agreement pursuant to any provision
hereof.

No Certificateholder shall have any right by virtue or by availing itself of any
provisions of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trust Administrator a written notice
of an Event of Default and of the continuance thereof, as provided herein, and
unless the Holders of Certificates evidencing not less than 25% of the Voting
Rights evidenced by the Certificates shall also have made written request upon
the Trust Administrator to institute such action, suit or proceeding in its own
name as Trust Administrator hereunder and shall have offered to the Trust
Administrator such reasonable indemnity as it may require against the costs,
expenses, and liabilities to be incurred therein or thereby, and the Trust
Administrator, for 60 days after its receipt of such notice, request and offer
of indemnity, shall have neglected or refused to institute any such action, suit
or proceeding; it being understood and intended, and being expressly covenanted
by each Certificateholder with every other Certificateholder and the Trust
Administrator, that no one or more Holders of Certificates shall have any right
in any manner whatever by virtue or by availing itself or themselves of any
provisions of this Agreement to affect, disturb or prejudice the rights of the
Holders of any other of the Certificates, or to obtain or seek to obtain
priority over or preference to any other such Holder or to enforce any right
under this Agreement, except in the manner herein provided and for the common
benefit of all Certificateholders. For the protection and enforcement of the
provisions of this Section 12.07, each and every Certificateholder and the Trust
Administrator shall be entitled to such relief as can be given either at law or
in equity.

SECTION 12.08.

Certificates Nonassessable and Fully Paid.

It is the intention of the Depositor that Certificateholders shall not be
personally liable for obligations of the Trust Fund, that the interests in the
Trust Fund represented by the Certificates shall be nonassessable for any reason
whatsoever, and that the Certificates, upon due authentication thereof by the
Trust Administrator pursuant to this Agreement, are and shall be deemed fully
paid.

SECTION 12.09.

Protection of Assets.

Except for transactions and activities entered into in connection with the
securitization that is the subject of this agreement, the trust created by this
agreement is not authorized and has no power to:

(i)

borrow money or issue debt;

 

(ii)

merge with another entity, reorganize, liquidate or sell assets; or

(iii)

engage in any business or activities.

 

Each party to this agreement agrees that it will not file an involuntary
bankruptcy petition against the Trust Fund or initiate any other form of
insolvency proceeding until 366 days after the Certificates have been paid.

 

 

-190-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 12.10.

Non-Solicitation.

From and after the date of this Agreement, each of the Depositor, the Seller,
the Master Servicer, the Servicers, the Trust Administrator and the Trustee
agrees that it will not take any action or permit or cause any action to be
taken by any of its agents or affiliates, or by any independent contractors on
any such party’s behalf, to personally, by telephone, by mail, or electronically
by e-mail or through the Interest or otherwise, solicit the borrower or obligor
under any Mortgage Loan to refinance the Mortgage Loan, in whole or in part.
Notwithstanding the foregoing, it is understood and agreed that promotions
undertaken by the Depositor, the Seller, the Master Servicer, any Servicer, the
Trust Administrator or the Trustee or any affiliate of any such party that
originates mortgage loans in the normal course, which are directed to the
general public at large, or segments thereof, including, without limitation,
mass mailings based on commercially acquired mailing lists or newspaper, radio
and television advertisements shall not constitute solicitation under this
Section 12.10, provided, that no segment of the general public shall consist
primarily of the borrowers or obligors under the Mortgage Loans. None of the
Depositor, the Seller, the Master Servicer, a Servicer, the Trust Administrator
or the Trustee shall permit the sale of the name of any Mortgagor or any list of
names that consist primarily of the Mortgages to any Person.



 

-191-

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE XIII

 

SPS AND THE MASTER SERVICER

SECTION 13.01.

Reports and Notices.

(a)               SPS shall provide the Master Servicer the following notices
and reports in a timely manner and such notices and reports shall be prepared
using the same methodology and calculations used in its standard servicing
reports to the Master Servicer. SPS shall send all such notices and reports to
the Master Servicer in a format used for its standard servicing reports. SPS
agrees to provide the Master Servicer with read-only access to those portions of
its default management and servicing platform that relate to the SPS Mortgage
Loans.

(i)                All SPS Mortgage Loans – On each Data Remittance Date,
commencing in June 2005, SPS shall provide the Master Servicer a report of each
SPS Mortgage Loan indicating the information contained in Exhibit P for the
period relating to the related Distribution Date.

(ii)               Liquidated Mortgage Loans – On each Data Remittance Date SPS
shall provide the Master Servicer with a report listing each SPS Mortgage Loan
that has liquidated or been satisfied in full indicating the information, or
information substantially similar to the information, contained in Exhibit P
together with all supporting documentation for the prior calendar month.

(iii)              Mortgage Guaranty Insurance Policy Claims – Where applicable,
SPS shall provide the Master Servicer with copies of all claims filed under any
Mortgage Guaranty Insurance Policy and the actual amount paid, together with the
explanation of benefits (“EOB”) for each claim filed under any Mortgage Guaranty
Insurance Policy in respect of a SPS Mortgage Loan. SPS shall remit the related
Insurance Proceeds within five (5) Business Days after their receipt, submit to
the Master Servicer a foreclosure settlement statement substantially in the form
attached hereto as Exhibit Q and agrees not to deduct any related expenses prior
to the Master Servicer’s approval of the related foreclosure settlement
statement.

(iv)              Loss and Delinquency Test – SPS shall provide the Master
Servicer with all information required for calculating the Loss and Delinquency
Test, including but not limited to:

(A)              Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans 61-90 days delinquent including any loan(s) delinquent on a
bankruptcy plan;

(B)              Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans 91 days and greater (that are not in foreclosure) including any
loan(s) delinquent on a bankruptcy plan;

(C)              Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans that are active foreclosures;

 

 

-192-

 

 


--------------------------------------------------------------------------------



 

 

(D)              Loan level and aggregate Stated Principal Balance of all SPS
Mortgage Loans that are active REOs; and

(E)              Due dates for all SPS Mortgage Loans reported under the
categories listed above in (A) through (D).

(b)               SPS shall make its servicing personnel available during normal
business hours to respond, either orally or in writing by facsimile
transmission, express mail, or electronic mail, to reasonable inquiries
transmitted by the Master Servicer with respect to any SPS Mortgage Loan
provided that SPS shall only be required to provide information that is readily
accessible and available to its servicing personnel.

SECTION 13.02.         Master Servicer’s Oversight With Respect to the SPS
Mortgage Loans.

(a)               The Master Servicer shall be permitted to provide SPS with
advice, reports and recommendations regarding SPS’s collection efforts and the
management of specific SPS Mortgage Loans, which advice may be made in writing,
in the form of electronic mail or verbally. Such advice shall be based on an
evaluation of the information provided pursuant to Section 13.01(a). The advice
may include comparable analysis of the performance of the SPS Mortgage Loans
with similar mortgage loans serviced by other mortgage loan servicers. Such
advice may also take the form of benchmark comparisons that identify and
interpret SPS’s strengths and weaknesses relative to similar, unidentified
servicers in the industry.

(b)               Each party to the Agreement acknowledges that the Master
Servicer’s advice is made in the form of recommendations, and that the Master
Servicer does not have the right to direct SPS in performing its duties under
this Agreement. SPS may, after review and analysis of any recommendation of the
Master Servicer accept or reject such advice, in SPS’s sole discretion, subject
to the duties and obligations of SPS set forth in this Agreement.

SECTION 13.03.

Termination.

The rights and obligations of the Master Servicer under Sections 13.01 and 13.02
of this Agreement shall terminate upon the earlier of (i) the appointment of a
successor Servicer to SPS hereunder for all the SPS Mortgage Loans or (ii) the
receipt by SPS of a rating of “above average” (or its equivalent) or better as a
servicer of subprime mortgage loans by each Rating Agency that maintains a
servicer rating system and a Rating on the Certificates.

SECTION 13.04.

Liability and Indemnification.

Neither the Master Servicer, nor any of its respective directors, officers,
employees, or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to Sections
13.01 and 13.02 of this Agreement or for errors in judgment; provided, however,
that this provision shall not protect the Master Servicer or any such other
Person against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
or by reason of disregard of obligations and duties hereunder. The Master
Servicer and any director, officer, employee, or agent thereof shall be entitled
to rely in good faith on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising hereunder.

 

 

-193-

 

 


--------------------------------------------------------------------------------



 

 

SECTION 13.05.

Confidentiality.

The Master Servicer agrees that all material, nonpublic information supplied to
it by or on behalf of SPS relating to the SPS Serviced Mortgage Loans or details
of SPS’s operations or SPS’s proprietary systems shall be treated confidentially
except as otherwise provided by the terms of this Agreement or as required by
law; it being understood that the provision of any such information by the
Master Servicer to any party shall not cause such information to be considered
public for purposes of this Section 13.05. The Master Servicer shall indemnify
SPS against any loss, liability, claims, charges, damages, fines, penalties,
judgments, actions, suits, costs and such other expenses incurred by SPS as a
result of a breach by the Master Servicer of its obligations under this
Section 13.05.

 

-194-

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Depositor, the Seller, the Trust Administrator, the
Master Servicer, the Back-Up Servicer, the Trustee, the Special Servicer and the
Servicers have caused their names to be signed hereto by their respective
officers thereunto duly authorized all as of the date first written above.

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., as Depositor

 

By:                                            
                                   

Name:

Title:

DLJ MORTGAGE CAPITAL, INC., as Seller

 

By:                                            
                                   

Name:

Title:

WELLS FARGO BANK, N.A.,
as Trust Administrator, as Master Servicer and as Back-Up Servicer

 

By:                                            
                                   

Name:

Title:

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

 

By:                                            
                                   

Name:

Title:

WILSHIRE CREDIT CORPORATION,
as Special Servicer

 

By                                            
                                   

Name:

Title:



 

 

 

 


--------------------------------------------------------------------------------



 

WELLS FARGO BANK, N.A.,
as a Servicer

 

By:                                            
                                       

Name:

Title:

SELECT PORTFOLIO SERVICING, INC.,
as a Servicer

 

By:                                            
                                       

Name:

Title:

GREENPOINT MORTGAGE FUNDING, INC.
as a Servicer

 

By:                                            
                                       

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

        : ss.:



 

COUNTY OF NEW YORK

)

On this __ day of May, 2005, before me, personally appeared _____________, known
to me to be a Vice President of Credit Suisse First Boston Mortgage Securities
Corp., one of the corporations that executed the within instrument, and also
known to me to be the person who executed it on behalf of said corporation, and
acknowledged to me that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

        : ss.:



 

COUNTY OF NEW YORK

)

On the __ day of May, 2005, before me, personally appeared ____________, known
to me to be a Vice President of DLJ Mortgage Capital, Inc., one of the
corporations that executed the within instrument and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF _______________

)

        : ss.:



 

COUNTY OF _______________

)

COUNTY OF _____________)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of SPS, the Utah corporation that executed the within instrument and also known
to me to be the person who executed it on behalf of said corporation, and
acknowledged to me that such limited partnership executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF _______________

)

        : ss.:



 

COUNTY OF _______________

)

COUNTY OF _____________)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of Wilshire Credit Corporation, the __________ corporation that executed the
within instrument and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such limited partnership
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF _______________

)

        : ss.:



 

COUNTY OF _______________

)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of Wells Fargo Bank, N.A., the national banking association that executed the
within instrument and also known to me to be the person who executed it on
behalf of said national banking association, and acknowledged to me that such
banking corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF _______________

)

        : ss.:



 

COUNTY OF _______________

)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of Wells Fargo Bank, N.A., the national banking association that executed the
within instrument and also known to me to be the person who executed it on
behalf of said national banking association, and acknowledged to me that such
banking corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF _______________

)

        : ss.:



 

COUNTY OF _______________

)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of Wells Fargo Bank, N.A., the national banking association that executed the
within instrument and also known to me to be the person who executed it on
behalf of said national banking association, and acknowledged to me that such
banking corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF _______________

)

        : ss.:



 

COUNTY OF _______________

)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of Wells Fargo Bank, N.A., the national banking association that executed the
within instrument and also known to me to be the person who executed it on
behalf of said national banking association, and acknowledged to me that such
banking corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

        : ss.:



 

COUNTY OF NEW YORK

)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of U.S. Bank National Association, the national banking association that
executed the within instrument and also known to me to be the person who
executed it on behalf of said national banking association, and acknowledged to
me that such national banking association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]



 


--------------------------------------------------------------------------------



 

 

STATE OF NEW YORK

)

        : ss.:



 

COUNTY OF NEW YORK

)

On the _____ day of May, 2005 before me, a Notary Public in and for said State,
personally appeared ____________________, known to me to be a __________________
of GreenPoint Mortgage Funding Inc., the federal savings bank that executed the
within instrument and also known to me to be the person who executed it on
behalf of said federal savings bank, and acknowledged to me that such federal
savings bank executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

Notary Public

[NOTARIAL SEAL]

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF CLASS A CERTIFICATE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).



 

A-1

 


--------------------------------------------------------------------------------



 

 

Certificate No.

:

1

 

Cut-off Date

:

May 1, 2005

 

First Distribution Date

:

June 27, 2005

Initial Certificate Balance

of this Certificate

(“Denomination”)

:

Initial Certificate Balances

of all Certificates

of this Class

:

 

CUSIP

:

 

Pass-Through Rate

:

Variable

 

Maturity Date

:

September 2035

 



 

A-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Credit Suisse First Boston Mortgage Securities Corp.,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class [__]-A-[__]

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of a pool of adjustable rate conventional mortgage loans
(the “Mortgage Loans”) secured by first liens on one- to four-family residential
properties.

Credit Suisse First Boston Mortgage Securities Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trust
Administrator or the Trustee referred to below or any of their respective
affiliates. Neither this Certificate nor the Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality.

This certifies that CEDE & CO., is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the denomination of
this Certificate by the aggregate of the denominations of all Certificates of
the Class to which this Certificate belongs) in certain monthly distributions
with respect to a Trust Fund consisting primarily of the Mortgage Loans
deposited by Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Securities Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, Wilshire Credit Corporation, as special servicer, and the other
servicers that are signatories thereto. To the extent not defined herein, the
capitalized terms used herein have the meanings assigned in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.



 

A-3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: ___________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

By                                           
                                       

 

Countersigned:

 

 

By                                                          

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 



 

A-4

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class [__]-A-[___]

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate
Mortgage-Backed Pass-Through Certificates, Series 2005-5, of the Series
specified on the face hereof (herein collectively called the “Certificates”),
and representing a beneficial ownership interest in the Trust Fund created by
the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following (the “Distribution Date”), commencing on the first
Distribution Date specified on the face hereof, to the Person in whose name this
Certificate is registered at the close of business on the applicable Record Date
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Certificates
of the Class to which this Certificate belongs on such Distribution Date
pursuant to the Agreement. The Record Date applicable to each Distribution Date
is (1) with respect to all Certificates other than the LIBOR Certificates held
in Book-Entry Form, the last day of the calendar month preceding the month in
which such Distribution Date occurs and (2) with respect to the LIBOR
Certificates held in Book-Entry Form only, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month of
such Distribution Date.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicers, the Special
Servicer, the Seller, the Trustee and the Trust Administrator with the consent
of the Holders of Certificates affected by such amendment evidencing the
requisite Percentage Interest, as provided in the Agreement. Any such consent by
the Holder of this Certificate shall be conclusive and binding on such Holder
and upon all future Holders of this Certificate and of any Certificate issued
upon the transfer hereof or in exchange therefor or in lieu hereof whether or
not notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof, in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

 

A-5

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, each Servicer, the Master Servicer, the Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, each Servicer, the
Master Servicer, the Seller, the Trustee or the Trust Administrator may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and none of the Depositor, the Servicers, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.

On any Distribution Date on which the Aggregate Groups 1-5 Collateral Balance is
equal to 10% or less of the Aggregate Groups 1-5 Collateral Balance as of the
Cut-off Date, the Terminating Entity will have the option to repurchase, in
whole, from the Trust Fund all remaining Mortgage Loans in Group 1, Group 2,
Group 3, Group 4 and Group 5 and all property acquired in respect of such
Mortgage Loans at a purchase price determined as provided in the Agreement. On
any Distribution Date on which the aggregate Stated Principal Balance of the
Group 6 Mortgage Loans is equal to 10% or less of the Aggregate Group 6
Collateral Balance as of the Cut-off Date, the Terminating Entity will have the
option to repurchase, in whole, from the Trust Fund all remaining Group 6
Mortgage Loans and all property acquired in respect of such Mortgage Loans at a
purchase price determined as provided in the Agreement. In the event that no
such optional termination occurs, the obligations and responsibilities created
by the Agreement will terminate upon the later of the maturity or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund or the disposition of all property in respect
thereof and the distribution to Certificateholders of all amounts required to be
distributed pursuant to the Agreement. In no event, however, will the trust
created by the Agreement continue beyond the earlier of (i) the expiration of 21
years from the death of the last survivor of the descendants living at the date
of the Agreement of a certain person named in the Agreement or (ii) the
Distribution Date in September 2037. Any term used herein that is defined in the
Agreement shall have the meaning assigned in the Agreement, and nothing herein
shall be deemed inconsistent with that meaning.



 

A-6

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

 

Signature by or on behalf of assignor

 

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to                      

,

for the account of                                           
                                          
                                                        ,

account number            , or, if mailed by check, to
                                          
                                               

 

 

Applicable statements should be mailed to
                                          
                                                           

 

 

 

This information is provided by, the assignee named above, or, as its agent.

 

A-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

FORM OF CLASS 6-M CERTIFICATE

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE ISSUED
IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.



 

B-1

 


--------------------------------------------------------------------------------



 

 

Certificate No.

:

1

 

Cut-off Date

:

May 1, 2005

 

First Distribution Date

:

June 27, 2005

Initial Certificate Balance

of this Certificate

(“Denomination”)

:

 

Initial Certificate Balances

of all Certificates

of this Class

:

 

CUSIP

:

 

Pass-Through Rate

:

Variable

 

Maturity Date

:

September 2035



 

B-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class 6-M-[__]

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of a pool of adjustable rate conventional mortgage loans
(the “Mortgage Loans”) secured by first liens on one- to four-family residential
properties.

Credit Suisse First Boston Mortgage Securities Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trust
Administrator or the Trustee referred to below or any of their respective
affiliates. Neither this Certificate nor the Mortgage Loans are guaranteed or
insured by any governmental agency or instrumentality.

This certifies that CEDE & CO., is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the denomination of
this Certificate by the aggregate of the denominations of all Certificates of
the Class to which this Certificate belongs) in certain monthly distributions
with respect to a Trust Fund consisting primarily of the Mortgage Loans
deposited by Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Securities Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, Wilshire Credit Corporation, as special servicer, and the other
servicers that are signatories thereto. To the extent not defined herein, the
capitalized terms used herein have the meanings assigned in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.



 

B-3

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

By                                           
                                         

 

Countersigned:

 

 

By                                                        

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 



 

B-4

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class 6-M-[__]

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate
Mortgage-Backed Pass-Through Certificates, Series 2005-5, of the Series
specified on the face hereof (herein collectively called the “Certificates”),
and representing a beneficial ownership interest in the Trust Fund created by
the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following (the “Distribution Date”), commencing on the first
Distribution Date specified on the face hereof, to the Person in whose name this
Certificate is registered at the close of business on the applicable Record Date
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Certificates
of the Class to which this Certificate belongs on such Distribution Date
pursuant to the Agreement. The Record Date applicable to each Distribution Date
is (1) with respect to all Certificates other than the LIBOR Certificates held
in Book-Entry Form, the last day of the calendar month preceding the month in
which such Distribution Date occurs and (2) with respect to the LIBOR
Certificates held in Book-Entry Form only, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month of
such Distribution Date.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicers, the Special
Servicer, the Seller, the Trustee and the Trust Administrator with the consent
of the Holders of Certificates affected by such amendment evidencing the
requisite Percentage Interest, as provided in the Agreement. Any such consent by
the Holder of this Certificate shall be conclusive and binding on such Holder
and upon all future Holders of this Certificate and of any Certificate issued
upon the transfer hereof or in exchange therefor or in lieu hereof whether or
not notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof, in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

 

B-5

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, each Servicer, the Master Servicer, the Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, each Servicer, the
Master Servicer, the Seller, the Trustee or the Trust Administrator may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and none of the Depositor, the Servicers, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.

On any Distribution Date on which the Aggregate Groups 1-5 Collateral Balance is
equal to 10% or less of the Aggregate Groups 1-5 Collateral Balance as of the
Cut-off Date, the Terminating Entity will have the option to repurchase, in
whole, from the Trust Fund all remaining Mortgage Loans in Group 1, Group 2,
Group 3, Group 4 and Group 5 and all property acquired in respect of such
Mortgage Loans at a purchase price determined as provided in the Agreement. On
any Distribution Date on which the aggregate Stated Principal Balance of the
Group 6 Mortgage Loans is equal to 10% or less of the Aggregate Group 6
Collateral Balance as of the Cut-off Date, the Terminating Entity will have the
option to repurchase, in whole, from the Trust Fund all remaining Group 6
Mortgage Loans and all property acquired in respect of such Mortgage Loans at a
purchase price determined as provided in the Agreement. In the event that no
such optional termination occurs, the obligations and responsibilities created
by the Agreement will terminate upon the later of the maturity or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund or the disposition of all property in respect
thereof and the distribution to Certificateholders of all amounts required to be
distributed pursuant to the Agreement. In no event, however, will the trust
created by the Agreement continue beyond the earlier of (i) the expiration of 21
years from the death of the last survivor of the descendants living at the date
of the Agreement of a certain person named in the Agreement or (ii) the
Distribution Date in September 2037. Any term used herein that is defined in the
Agreement shall have the meaning assigned in the Agreement, and nothing herein
shall be deemed inconsistent with that meaning.



 

B-6

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

 

Signature by or on behalf of assignor

 

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to                      

,

for the account of                                           
                                          
                                                        ,

account number            , or, if mailed by check, to
                                          
                                               

 

 

Applicable statements should be mailed to
                                          
                                                           

 

 

 

B-7

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

FORM OF CLASS C-B CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

[THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE ACT”). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.]

PURSUANT TO SECTION 6.02(f) OF THE AGREEMENT, AN ERISA-RESTRICTED CERTIFICATE OR
ANY INTEREST HEREIN MAY NOT BE TRANSFERRED UNLESS THE TRANSFEREE DELIVERS TO THE
TRUSTEE (I) A REPRESENTATION LETTER TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE CODE OR A
PERSON USING THE ASSETS OF SUCH A PLAN OR ARRANGEMENT OR (II) IF THE PURCHASER
IS AN INSURANCE COMPANY AND THE CERTIFICATE HAS BEEN THE SUBJECT OF AN
ERISA-QUALIFYING UNDERWRITING, A REPRESENTATION IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN OR (III) AN OPINION OF COUNSEL IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN. IN THE EVENT
THE REPRESENTATIONS REFERRED TO IN THE PRECEDING SENTENCE ARE NOT FURNISHED,
SUCH REPRESENTATION SHALL BE DEEMED TO HAVE BEEN MADE TO THE TRUSTEE BY THE
TRANSFEREE’S ACCEPTANCE OF THIS CERTIFICATE, OR BY ANY BENEFICIAL OWNER WHO
PURCHASES AN INTEREST IN THIS CERTIFICATE IN BOOK-ENTRY FORM. IN THE EVENT THAT
A REPRESENTATION IS VIOLATED, OR ANY ATTEMPT TO TRANSFER THIS CERTIFICATE TO A
PLAN OR ARRANGEMENT OR PERSON USING A PLAN’S OR ARRANGEMENT’S ASSETS IS
ATTEMPTED WITHOUT THE DELIVERY TO THE TRUSTEE OF THE OPINION OF COUNSEL
DESCRIBED ABOVE, THE ATTEMPTED TRANSFER OR ACQUISITION OF THIS CERTIFICATE SHALL
BE VOID AND OF NO EFFECT.



 

C-1

 


--------------------------------------------------------------------------------



 

 

Certificate No.

:

1

 

Cut-off Date

:

May 1, 2005

 

First Distribution Date

:

June 27, 2005

Initial Certificate Balance

of this Certificate

(“Denomination”)

:

 

Initial Certificate Balances

of all Certificates

of this Class

:

 

Percentage Interest

:

100%

 

CUSIP

:

 

Pass-Through Rate

:

Variable

 

Maturity Date

:

September 2035



 

C-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class C-B-[__]

evidencing a percentage interest in the distributions allocable to the
Certificates of the above-referenced Class with respect to a Trust Fund
consisting primarily of a pool of adjustable rate conventional mortgage loans
(the “Mortgage Loans”) secured by first liens on one- to four-family residential
properties.

Credit Suisse First Boston Mortgage Securities Corp., as Depositor

This Certificate does not evidence an obligation of, or an interest in, and is
not guaranteed by the Depositor, the Seller, the Master Servicer, the Servicers,
the Special Servicer, the Trustee or the Trust Administrator referred to below
or any of their respective affiliates. Neither this Certificate nor the Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality.

This certifies that [_____________________________________________], is the
registered owner of the Percentage Interest evidenced by this Certificate
(obtained by dividing the denomination of this Certificate by the aggregate of
the denominations of all Certificates of the Class to which this Certificate
belongs) in certain monthly distributions with respect to a Trust Fund
consisting primarily of the Mortgage Loans deposited by Credit Suisse First
Boston Mortgage Securities Corp. (the “Depositor”). The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as of the Cut-off Date
specified above (the “Agreement”) among Credit Suisse First Boston Mortgage
Securities Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells
Fargo Bank, N.A., as trust administrator, master servicer, servicer and back-up
servicer, U.S. Bank National Association, as trustee, Wilshire Credit
Corporation, as special servicer, and the other servicers that are signatories
thereto. To the extent not defined herein, the capitalized terms used herein
have the meanings assigned in the Agreement. This Certificate is issued under
and is subject to the terms, provisions and conditions of the Agreement, to
which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

[For C-B-7, C-B-8 and C-B-9 only] [No transfer of this Certificate shall be made
unless such transfer is made pursuant to an effective registration statement
under the Securities Act and any applicable state securities laws or is exempt
from the registration requirements under said Act and such laws. In the event
that a transfer is to be made in reliance upon an exemption from the Securities
Act and such laws, in order to assure compliance with the Securities Act and
such laws, the Certificateholder desiring to effect such transfer and such
Certificateholder’s prospective transferee shall each certify to the Trust
Administrator in writing the facts surrounding the transfer and (i) deliver a
letter in substantially the form of either Exhibit L and either (A) Exhibit M-1,
provided that all of the Certificates of the Class shall be transferred to one
investor or the Depositor otherwise consents to such transfer, or (B) Exhibit
M-2 or (ii) there shall be delivered to the Trust Administrator at the expense
of the transferor an Opinion of Counsel that such transfer may be made pursuant
to an exemption from the Securities Act. The Holder hereof desiring to affect
such transfer shall, and does hereby agree to, indemnify the Trustee, the Trust
Administrator and the Depositor against any liability that may result if the
transfer is not so exempt or is not made in accordance with such federal and
state laws.]

Pursuant to Section 6.02(f) of the Agreement, no transfer of an ERISA-Restricted
Certificate shall be made unless the Trustee shall have received either (i) a
representation letter from the transferee of such ERISA-Restricted Certificate,
acceptable to and in form and substance satisfactory to the Trust

 

 

C-3

 


--------------------------------------------------------------------------------



 

Administrator, to the effect that such transferee is not an employee benefit
plan or arrangement subject to Section 406 of ERISA or Section 4975 of the Code,
or a person using the assets of any such plan or arrangement which
representation letter shall not be an expense of the Trustee, the Trust
Administrator or the Trust Fund, (ii) if the purchaser is an insurance company
and the ERISA-Restricted Certificate has been the subject of an ERISA-Qualifying
Underwriting, a representation that the purchaser is an insurance company which
is purchasing such Certificates with funds contained in an “insurance company
general account” (as such term is defined in Section V(e) of Prohibited
Transaction Class Exemption 95-60 (“PTCE 95-60”)) and that the purchase and
holding of such Certificate are covered under Sections I and III of PTCE 95-60
or (iii) in the case of any such ERISA-Restricted Certificate presented for
registration in the name of an employee benefit plan subject to ERISA or
Section 4975 of the Code (or comparable provisions of any subsequent
enactments), or a person using such plan’s or arrangement’s assets, an Opinion
of Counsel satisfactory to the Trust Administrator to the effect that the
purchase or holding of such Certificate will not result in prohibited
transactions under Section 406 of ERISA and/or Section 4975 of the Code and will
not subject the Depositor, the Trustee, the Trust Administrator, the Master
Servicer or any other Servicer to any obligation in addition to those undertaken
in this Agreement, which Opinion of Counsel shall not be an expense of such
parties or the Trust Fund. In the event the representations referred to in the
preceding sentence are not furnished, such representation shall be deemed to
have been made to the trustee by the transferee’s acceptance of an
ERISA-Restricted Certificate or by any beneficial owner who purchases an
interest in this certificate in book-entry form. In the event that a
representation is violated, or any attempt to transfer an ERISA-Restricted
Certificate to a plan or arrangement or person using a plan’s or arrangement’s
assets is attempted without the delivery to the Trustee of the Opinion of
Counsel described above, the attempted transfer or acquisition of this
certificate shall be void and of no effect.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.



 

C-4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

By                                           
                                         

 

Countersigned:

 

 

By                                                         

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 



 

C-5

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class C-B-[__]

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate
Mortgage-Backed Pass-Through Certificates, Series 2005-5, of the Series
specified on the face hereof (herein collectively called the “Certificates”),
and representing a beneficial ownership interest in the Trust Fund created by
the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following (the “Distribution Date”), commencing on the first
Distribution Date specified on the face hereof, to the Person in whose name this
Certificate is registered at the close of business on the applicable Record Date
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Certificates
of the Class to which this Certificate belongs on such Distribution Date
pursuant to the Agreement. The Record Date applicable to each Distribution Date
is (1) with respect to all Certificates other than the LIBOR Certificates held
in Book-Entry Form, the last day of the calendar month preceding the month in
which such Distribution Date occurs and (2) with respect to the LIBOR
Certificates held in Book-Entry Form only, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month of
such Distribution Date.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicers, the Special
Servicer, the Seller, the Trustee and the Trust Administrator with the consent
of the Holders of Certificates affected by such amendment evidencing the
requisite Percentage Interest, as provided in the Agreement. Any such consent by
the Holder of this Certificate shall be conclusive and binding on such Holder
and upon all future Holders of this Certificate and of any Certificate issued
upon the transfer hereof or in exchange therefor or in lieu hereof whether or
not notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof, in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

 

C-6

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, each Servicer, the Master Servicer, the Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, each Servicer, the
Master Servicer, the Seller, the Trustee or the Trust Administrator may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and none of the Depositor, the Servicers, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.

On any Distribution Date on which the Aggregate Groups 1-5 Collateral Balance is
equal to 10% or less of the Aggregate Groups 1-5 Collateral Balance as of the
Cut-off Date, the Terminating Entity will have the option to repurchase, in
whole, from the Trust Fund all remaining Mortgage Loans in Group 1, Group 2,
Group 3, Group 4 and Group 5 and all property acquired in respect of such
Mortgage Loans at a purchase price determined as provided in the Agreement. On
any Distribution Date on which the aggregate Stated Principal Balance of the
Group 6 Mortgage Loans is equal to 10% or less of the Aggregate Group 6
Collateral Balance as of the Cut-off Date, the Terminating Entity will have the
option to repurchase, in whole, from the Trust Fund all remaining Group 6
Mortgage Loans and all property acquired in respect of such Mortgage Loans at a
purchase price determined as provided in the Agreement. In the event that no
such optional termination occurs, the obligations and responsibilities created
by the Agreement will terminate upon the later of the maturity or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund or the disposition of all property in respect
thereof and the distribution to Certificateholders of all amounts required to be
distributed pursuant to the Agreement. In no event, however, will the trust
created by the Agreement continue beyond the earlier of (i) the expiration of 21
years from the death of the last survivor of the descendants living at the date
of the Agreement of a certain person named in the Agreement or (ii) the
Distribution Date in September 2037. Any term used herein that is defined in the
Agreement shall have the meaning assigned in the Agreement, and nothing herein
shall be deemed inconsistent with that meaning.



 

C-7

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

 

Signature by or on behalf of assignor

 

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to                      

,

for the account of                                           
                                          
                                                        ,

account number            , or, if mailed by check, to
                                          
                                               

 

 

Applicable statements should be mailed to
                                          
                                                           

 

 

 

This information is provided by, the assignee named above, or, as its agent.

 

C-8

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D-1

FORM OF CLASS AR CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF “RESIDUAL INTERESTS” ISSUED BY “REAL ESTATE MORTGAGE INVESTMENT
CONDUITS,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
PROPOSED TRANSFEREE DELIVERS TO THE TRUST ADMINISTRATOR A TRANSFER AFFIDAVIT IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
TRANSFEREE DELIVERS TO THE TRUSTEE A REPRESENTATION LETTER TO THE EFFECT THAT
SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR
ARRANGEMENT, OR SECTION 4975 OF THE CODE OR A PERSON USING THE ASSETS OF SUCH A
PLAN OR ARRANGEMENT. NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY HEREIN, ANY
PURPORTED TRANSFER OF THIS CERTIFICATE TO OR ON BEHALF OF AN EMPLOYEE BENEFIT
PLAN OR ARRANGEMENT SUBJECT TO ERISA OR TO THE CODE SHALL BE VOID AND OF NO
EFFECT.



 

D-1-1

 

 


--------------------------------------------------------------------------------



 

 

Certificate No.

:

1

 

Cut-off Date

:

May 1, 2005

 

First Distribution Date

:

June 27, 2005

Initial Certificate Balance

of this Certificate

(“Denomination”)

:

 

Initial Certificate Balances

of all Certificates

of this Class

:

 

CUSIP

:

 

Pass-Through Rate

:

Variable

 

Maturity Date

:

September 2035



 

D-1-2

 

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class AR

evidencing a percentage interest in the distributions allocable to the Class AR
Certificates with respect to a Trust Fund consisting primarily of a pool of
adjustable rate conventional mortgage loans (the “Mortgage Loans”) secured by
first liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Securities Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicers, the Special Servicer, the Trustee or
the Trust Administrator referred to below or any of their respective affiliates.
Neither this Certificate nor the Mortgage Loans are guaranteed or insured by any
governmental agency or instrumentality.

This certifies that Credit Suisse First Boston LLC, is the registered owner of
the Percentage Interest evidenced by this Certificate (obtained by dividing the
denomination of this Certificate by the aggregate of the denominations of all
Certificates of the Class to which this Certificate belongs) in certain monthly
distributions with respect to a Trust Fund consisting primarily of the Mortgage
Loans deposited by Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Securities Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, Wilshire Credit Corporation, as special servicer, and the other
servicers that are signatories thereto. To the extent not defined herein, the
capitalized terms used herein have the meanings assigned in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.

Any distribution of the proceeds of any remaining assets of the Trust Fund will
be made only upon presentment and surrender of this Class AR Certificate at the
Corporate Trust Office or the office or agency maintained by the Trust
Administrator in New York, New York.

Pursuant to Section 6.02(f) of the Agreement, no transfer of this Residual
Certificate shall be made unless the Trustee shall have received a
representation letter from the transferee of such Certificate, acceptable to and
in form and substance satisfactory to the Trust Administrator, to the effect
that such transferee is not an employee benefit plan or arrangement subject to
Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund. In the event
the representations referred to in the preceding sentence are not furnished,
such representation shall be deemed to have been made to the Trustee by the
transferee’s acceptance of this Residual Certificate or by any beneficial owner
who purchases an interest in this Certificate in book-entry form. In the event
that a representation is violated, or any attempt to transfer this Residual
Certificate to a plan or arrangement or person using a plan’s or arrangement’s
assets is attempted, the attempted transfer or acquisition of this Certificate
shall be void and of no effect.

 

 

D-1-3

 

 

 

 


--------------------------------------------------------------------------------



Each Holder of this Class AR Certificate will be deemed to have agreed to be
bound by the restrictions of the Agreement, including but not limited to the
restrictions that (i) each person holding or acquiring any Ownership Interest in
this Class AR Certificate must be a Permitted Transferee, (ii) no Ownership
Interest in this Class AR Certificate may be transferred without delivery to the
Trust Administrator of a transfer affidavit of the initial owner or the proposed
transferee in the form described in the Agreement, (iii) each person holding or
acquiring any Ownership Interest in this Class AR Certificate must agree to
require a transfer affidavit from any other person to whom such person attempts
to Transfer its Ownership Interest in this Class AR Certificate as required
pursuant to the Agreement, (iv) each person holding or acquiring an Ownership
Interest in this Class AR Certificate must agree not to transfer an Ownership
Interest in this Class AR Certificate if it has actual knowledge that the
proposed transferee is not a Permitted Transferee and (v) any attempted or
purported transfer of any Ownership Interest in this Class AR Certificate in
violation of such restrictions will be absolutely null and void and will vest no
rights in the purported transferee.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.



 

D-1-4

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

By                                           
                                    

 

Countersigned:

 

 

By                                                          

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 



 

D-1-5

 

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class AR

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate
Mortgage-Backed Pass-Through Certificates, Series 2005-5, of the Series
specified on the face hereof (herein collectively called the “Certificates”),
and representing a beneficial ownership interest in the Trust Fund created by
the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following (the “Distribution Date”), commencing on the first
Distribution Date specified on the face hereof, to the Person in whose name this
Certificate is registered at the close of business on the applicable Record Date
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Certificates
of the Class to which this Certificate belongs on such Distribution Date
pursuant to the Agreement. The Record Date applicable to each Distribution Date
is (1) with respect to all Certificates other than the LIBOR Certificates held
in Book-Entry Form, the last day of the calendar month preceding the month in
which such Distribution Date occurs and (2) with respect to the LIBOR
Certificates held in Book-Entry Form only, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month of
such Distribution Date.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicers, the Special
Servicer, the Seller, the Trustee and the Trust Administrator with the consent
of the Holders of Certificates affected by such amendment evidencing the
requisite Percentage Interest, as provided in the Agreement. Any such consent by
the Holder of this Certificate shall be conclusive and binding on such Holder
and upon all future Holders of this Certificate and of any Certificate issued
upon the transfer hereof or in exchange therefor or in lieu hereof whether or
not notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof, in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

 

D-1-6

 

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, each Servicer, the Master Servicer, the Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, each Servicer, the
Master Servicer, the Seller, the Trustee or the Trust Administrator may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and none of the Depositor, the Servicers, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.

On any Distribution Date on which the Aggregate Groups 1-5 Collateral Balance is
equal to 10% or less of the Aggregate Groups 1-5 Collateral Balance as of the
Cut-off Date, the Terminating Entity will have the option to repurchase, in
whole, from the Trust Fund all remaining Mortgage Loans in Group 1, Group 2,
Group 3, Group 4 and Group 5 and all property acquired in respect of such
Mortgage Loans at a purchase price determined as provided in the Agreement. On
any Distribution Date on which the aggregate Stated Principal Balance of the
Group 6 Mortgage Loans is equal to 10% or less of the Aggregate Group 6
Collateral Balance as of the Cut-off Date, the Terminating Entity will have the
option to repurchase, in whole, from the Trust Fund all remaining Group 6
Mortgage Loans and all property acquired in respect of such Mortgage Loans at a
purchase price determined as provided in the Agreement. In the event that no
such optional termination occurs, the obligations and responsibilities created
by the Agreement will terminate upon the later of the maturity or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund or the disposition of all property in respect
thereof and the distribution to Certificateholders of all amounts required to be
distributed pursuant to the Agreement. In no event, however, will the trust
created by the Agreement continue beyond the earlier of (i) the expiration of 21
years from the death of the last survivor of the descendants living at the date
of the Agreement of a certain person named in the Agreement or (ii) the
Distribution Date in September 2037. Any term used herein that is defined in the
Agreement shall have the meaning assigned in the Agreement, and nothing herein
shall be deemed inconsistent with that meaning.



 

D-1-7

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

 

Signature by or on behalf of assignor

 

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to                      

,

for the account of                                           
                                          
                                                        ,

account number            , or, if mailed by check, to
                                          
                                               

 

 

Applicable statements should be mailed to
                                          
                                                           

 

 

 

This information is provided by, the assignee named above, or, as its agent.

 

D-1-8

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D-2

FORM OF CLASS AR-L CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
PROPOSED TRANSFEREE DELIVERS TO THE TRUST ADMINISTRATOR A TRANSFER AFFIDAVIT IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE
TRANSFEREE DELIVERS TO THE TRUSTEE A REPRESENTATION LETTER TO THE EFFECT THAT
SUCH TRANSFEREE IS NOT AN EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO
SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”) OR ARRANGEMENT, OR SECTION 4975 OF THE CODE OR A PERSON USING THE
ASSETS OF SUCH A PLAN OR ARRANGEMENT. NOTWITHSTANDING ANYTHING ELSE TO THE
CONTRARY HEREIN, ANY PURPORTED TRANSFER OF THIS CERTIFICATE TO OR ON BEHALF OF
AN EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO ERISA OR TO THE CODE SHALL BE
VOID AND OF NO EFFECT.



 

D-2-1

 

 


--------------------------------------------------------------------------------



 

 

Certificate No.

:

1

 

Cut-off Date

:

May 1, 2005

 

First Distribution Date

:

June 27, 2005

Initial Certificate Balance

of this Certificate

(“Denomination”)

:

 

Initial Certificate Balances

of all Certificates

of this Class

:

 

CUSIP

:

 

Pass-Through Rate

:

Variable

 

Maturity Date

:

September 2035



 

D-2-2

 

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class AR-L

evidencing a percentage interest in the distributions allocable to the Class
AR-L Certificates with respect to a Trust Fund consisting primarily of a pool of
fixed rate conventional mortgage loans (the “Mortgage Loans”) secured by first
liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Securities Corp., as Depositor

Principal in respect of this Certificate is distributable monthly as set forth
herein. Accordingly, the Certificate Balance at any time may be less than the
Certificate Balance as set forth herein. This Certificate does not evidence an
obligation of, or an interest in, and is not guaranteed by the Depositor, the
Seller, the Master Servicer, the Servicer, the Trustee or the Trust
Administrator referred to below or any of their respective affiliates. Neither
this Certificate nor the Mortgage Loans are guaranteed or insured by any
governmental agency or instrumentality.

This certifies that [__________________________________], is the registered
owner of the Percentage Interest evidenced by this Certificate (obtained by
dividing the denomination of this Certificate by the aggregate of the
denominations of all Certificates of the Class to which this Certificate
belongs) in certain monthly distributions with respect to a Trust Fund
consisting primarily of the Mortgage Loans deposited by Credit Suisse First
Boston Mortgage Securities Corp. (the “Depositor”). The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as of the Cut-off Date
specified above (the “Agreement”) among Credit Suisse First Boston Mortgage
Securities Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells
Fargo Bank, N.A., as trust administrator, master servicer, servicer and back-up
servicer, U.S. Bank National Association, as trustee, Wilshire Credit
Corporation, as special servicer, and the other servicers that are signatories
thereto. To the extent not defined herein, the capitalized terms used herein
have the meanings assigned in the Agreement. This Certificate is issued under
and is subject to the terms, provisions and conditions of the Agreement, to
which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

Any distribution of the proceeds of any remaining assets of the Trust Fund will
be made only upon presentment and surrender of this Class AR-L Certificate at
the Corporate Trust Office or the office or agency maintained by the Trust
Administrator in New York, New York.

Pursuant to Section 6.02(f) of the Agreement, no transfer of this Residual
Certificate shall be made unless the Trustee shall have received a
representation letter from the transferee of such Certificate, acceptable to and
in form and substance satisfactory to the Trust Administrator, to the effect
that such transferee is not an employee benefit plan or arrangement subject to
Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund. In the event
the representations referred to in the preceding sentence are not furnished,
such representation shall be deemed to have been made to the Trustee by the
transferee’s acceptance of this Residual Certificate or by any beneficial owner
who purchases an interest in this Certificate in book-entry form. In the event
that a representation is violated, or any attempt to transfer this Residual
Certificate to a plan or arrangement or person using a plan’s or arrangement’s
assets is attempted, the attempted transfer or acquisition of this Certificate
shall be void and of no effect.

 

 

D-2-3

 

 


--------------------------------------------------------------------------------



 

 

Each Holder of this Class AR-L Certificate will be deemed to have agreed to be
bound by the restrictions of the Agreement, including but not limited to the
restrictions that (i) each person holding or acquiring any Ownership Interest in
this Class AR-L Certificate must be a Permitted Transferee, (ii) no Ownership
Interest in this Class AR-L Certificate may be transferred without delivery to
the Trust Administrator of a transfer affidavit of the initial owner or the
proposed transferee in the form described in the Agreement, (iii) each person
holding or acquiring any Ownership Interest in this Class AR-L Certificate must
agree to require a transfer affidavit from any other person to whom such person
attempts to Transfer its Ownership Interest in this Class AR-L Certificate as
required pursuant to the Agreement, (iv) each person holding or acquiring an
Ownership Interest in this Class AR-L Certificate must agree not to transfer an
Ownership Interest in this Class AR-L Certificate if it has actual knowledge
that the proposed transferee is not a Permitted Transferee and (v) any attempted
or purported transfer of any Ownership Interest in this Class AR-L Certificate
in violation of such restrictions will be absolutely null and void and will vest
no rights in the purported transferee.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.



 

D-2-4

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

By                                           
                                          

 

Countersigned:

 

 

By                                                          

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 



 

D-2-5

 

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class AR-L

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate CSFB
Mortgage-Backed Pass-Through Certificates, Series 2005-5, of the Series
specified on the face hereof (herein collectively called the “Certificates”),
and representing a beneficial ownership interest in the Trust Fund created by
the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following such 25th day (the “Distribution Date”), commencing on the
first Distribution Date specified on the face hereof, to the Person in whose
name this Certificate is registered at the close of business on the applicable
Record Date in an amount equal to the product of the Percentage Interest
evidenced by this Certificate and the amount required to be distributed to
Holders of Certificates of the Class to which this Certificate belongs on such
Distribution Date pursuant to the Agreement. The Record Date applicable to each
Distribution Date is the last day of the calendar month preceding the month in
which such Distribution Date occurs.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicer, the Seller, the
Trustee and the Trust Administrator with the consent of the Holders of
Certificates affected by such amendment evidencing the requisite Percentage
Interest, as provided in the Agreement. Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in exchange therefor or in lieu hereof whether or not notation of such
consent is made upon this Certificate. The Agreement also permits the amendment
thereof, in certain limited circumstances, without the consent of the Holders of
any of the Certificates.

 

 

D-2-6

 

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, the Servicer, the Master Servicer, the Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, the Servicer, the Master
Servicer, the Seller, the Trustee or the Trust Administrator may treat the
Person in whose name this Certificate is registered as the owner hereof for all
purposes, and none of the Depositor, the Servicer, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.

On any Distribution Date on which the Aggregate Groups 1-5 Collateral Balance is
equal to 10% or less of the Aggregate Groups 1-5 Collateral Balance as of the
Cut-off Date, the Terminating Entity will have the option to repurchase, in
whole, from the Trust Fund all remaining Mortgage Loans in Group 1, Group 2,
Group 3, Group 4 and Group 5 and all property acquired in respect of such
Mortgage Loans at a purchase price determined as provided in the Agreement. On
any Distribution Date on which the aggregate Stated Principal Balance of the
Group 6 Mortgage Loans is equal to 10% or less of the Aggregate Group 6
Collateral Balance as of the Cut-off Date, the Terminating Entity will have the
option to repurchase, in whole, from the Trust Fund all remaining Group 6
Mortgage Loans and all property acquired in respect of such Mortgage Loans at a
purchase price determined as provided in the Agreement. In the event that no
such optional termination occurs, the obligations and responsibilities created
by the Agreement will terminate upon the later of the maturity or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund or the disposition of all property in respect
thereof and the distribution to Certificateholders of all amounts required to be
distributed pursuant to the Agreement. In no event, however, will the trust
created by the Agreement continue beyond the earlier of (i) the expiration of 21
years from the death of the last survivor of the descendants living at the date
of the Agreement of a certain person named in the Agreement or (ii) the
Distribution Date in September 2037. Any term used herein that is defined in the
Agreement shall have the meaning assigned in the Agreement, and nothing herein
shall be deemed inconsistent with that meaning.



 

D-2-7

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

 

Signature by or on behalf of assignor

 

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to                      

,

for the account of                                           
                                          
                                                        ,

account number            , or, if mailed by check, to
                                          
                                               

 

 

Applicable statements should be mailed to
                                          
                                                           

 

 

 

This information is provided by, the assignee named above, or, as its agent.

 

D-2-8

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

FORM OF CLASS P CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE ACT”). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

PURSUANT TO SECTION 6.02(f) OF THE AGREEMENT, NEITHER THIS CERTIFICATE NOR ANY
INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE
(I) A REPRESENTATION LETTER TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE CODE OR A
PERSON USING THE ASSETS OF SUCH A PLAN OR ARRANGEMENT, OR (II) IF THE PURCHASER
IS AN INSURANCE COMPANY AND THE CERTIFICATE HAS BEEN THE SUBJECT OF AN
ERISA-QUALIFYING UNDERWRITING, A REPRESENTATION IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN OR (III) AN OPINION OF COUNSEL IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN. IN THE EVENT
THE REPRESENTATIONS REFERRED TO IN THE PRECEDING SENTENCE ARE NOT FURNISHED,
SUCH REPRESENTATION SHALL BE DEEMED TO HAVE BEEN MADE TO THE TRUSTEE BY THE
TRANSFEREE’S ACCEPTANCE OF THIS CERTIFICATE, OR BY ANY BENEFICIAL OWNER WHO
PURCHASES AN INTEREST IN THIS CERTIFICATE IN BOOK-ENTRY FORM. IN THE EVENT THAT
A REPRESENTATION IS VIOLATED, OR ANY ATTEMPT TO TRANSFER THIS CERTIFICATE TO A
PLAN OR ARRANGEMENT OR PERSON ACTING ON BEHALF OF A PLAN OR USING A PLAN’S OR
ARRANGEMENT’S ASSETS IS ATTEMPTED WITHOUT THE DELIVERY TO THE TRUSTEE OF THE
OPINION OF COUNSEL DESCRIBED ABOVE, THE ATTEMPTED TRANSFER OR ACQUISITION OF
THIS CERTIFICATE SHALL BE VOID AND OF NO EFFECT.

THIS CERTIFICATE HAS NO PRINCIPAL BALANCE AND IS NOT ENTITLED TO ANY
DISTRIBUTIONS IN RESPECT OF PRINCIPAL.



 

E-1

 


--------------------------------------------------------------------------------



 

 

Certificate No.

:

P-1

 

Cut-off Date

:

May 1, 2005

 

First Distribution Date

:

June 27, 2005

 

Percentage Interest

:

____%

 

CUSIP

:

 

Maturity Date

:

September 2035



 

E-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5,

Class P

evidencing a 100% Percentage Interest in the distributions allocable to the
Class P Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable rate conventional mortgage loans (the “Mortgage Loans”) secured by
first liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Securities Corp., as Depositor

This Certificate does not evidence an obligation of, or an interest in, and is
not guaranteed by the Depositor, the Seller, the Master Servicer, the Servicers,
the Special Servicer, the Trustee or the Trust Administrator referred to below
or any of their respective affiliates. Neither this Certificate nor the Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality.

This certifies that _____________________________, is the registered owner of
the Percentage Interest evidenced by this Certificate (obtained by dividing the
denomination of this Certificate by the aggregate of the denominations of all
Certificates of the Class to which this Certificate belongs) in certain monthly
distributions with respect to a Trust Fund consisting primarily of the Mortgage
Loans deposited by Credit Suisse First Boston Mortgage Securities Corp. (the
“Depositor”). The Trust Fund was created pursuant to a Pooling and Servicing
Agreement dated as of the Cut-off Date specified above (the “Agreement”) among
Credit Suisse First Boston Mortgage Securities Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust administrator, master
servicer, servicer and back-up servicer, U.S. Bank National Association, as
trustee, Wilshire Credit Corporation, as special servicer, and the other
servicers that are signatories thereto. To the extent not defined herein, the
capitalized terms used herein have the meanings assigned in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of the acceptance hereof assents and by which such Holder is bound.

No transfer of this Certificate shall be made unless such transfer is made
pursuant to an effective registration statement under the Securities Act and any
applicable state securities laws or is exempt from the registration requirements
under said Act and such laws. In the event that a transfer is to be made in
reliance upon an exemption from the Securities Act and such laws, in order to
assure compliance with the Securities Act and such laws, the Certificateholder
desiring to effect such transfer and such Certificateholder’s prospective
transferee shall each certify to the Trust Administrator in writing the facts
surrounding the transfer and (i) deliver a letter in substantially the form of
either Exhibit L and either (A) Exhibit M-1, provided that all of the
Certificates of the Class shall be transferred to one investor or the Depositor
otherwise consents to such transfer, or (B) Exhibit M-2 or (ii) there shall be
delivered to the Trust Administrator at the expense of the transferor an Opinion
of Counsel that such transfer may be made pursuant to an exemption from the
Securities Act. The Holder hereof desiring to effect such transfer shall, and
does hereby agree to, indemnify the Trustee, the Trust Administrator and the
Depositor against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

Pursuant to Section 6.02(f) of the Agreement, no transfer of an ERISA-Restricted
Certificate shall be made unless the Trustee shall have received either (i) a
representation letter from the transferee of such ERISA-Restricted Certificate,
acceptable to and in form and substance satisfactory to the Trust Administrator,
to the effect that such transferee is not an employee benefit plan or
arrangement subject to

 

 

E-3

 


--------------------------------------------------------------------------------



 

Section 406 of ERISA or Section 4975 of the Code, or a person using the assets
of any such plan or arrangement which representation letter shall not be an
expense of the Trustee, the Trust Administrator or the Trust Fund, (ii) if the
purchaser is an insurance company and the ERISA-Restricted Certificate has been
the subject of an ERISA-Qualifying Underwriting, a representation that the
purchaser is an insurance company which is purchasing such Certificates with
funds contained in an “insurance company general account” (as such term is
defined in Section V(e) of Prohibited Transaction Class Exemption 95-60 (“PTCE
95-60”)) and that the purchase and holding of such Certificate are covered under
Sections I and III of PTCE 95-60 or (iii) in the case of any such
ERISA-Restricted Certificate presented for registration in the name of an
employee benefit plan subject to ERISA or Section 4975 of the Code (or
comparable provisions of any subsequent enactments), or a person using such
plan’s or arrangement’s assets, an Opinion of Counsel satisfactory to the Trust
Administrator to the effect that the purchase or holding of such Certificate
will not result in prohibited transactions under Section 406 of ERISA and/or
Section 4975 of the Code and will not subject the Depositor, the Trustee, the
Trust Administrator, the Master Servicer or any other Servicer to any obligation
in addition to those undertaken in this Agreement, which Opinion of Counsel
shall not be an expense of such parties or the Trust Fund. In the event the
representations referred to in the preceding sentence are not furnished, such
representation shall be deemed to have been made to the Trustee by the
transferee’s acceptance of an ERISA-Restricted Certificate or by any beneficial
owner who purchases an interest in this certificate in book-entry form. In the
event that a representation is violated, or any attempt to transfer an
ERISA-Restricted Certificate to a plan or arrangement or person using a plan’s
or arrangement’s assets is attempted without the delivery to the Trustee of the
Opinion of Counsel described above, the attempted transfer or acquisition of
this certificate shall be void and of no effect.

Reference is hereby made to the further provisions of this Certificate set forth
following the signature page hereof, which further provisions shall for all
purposes have the same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

On any Distribution Date on which the Aggregate Groups 1-5 Collateral Balance is
equal to 10% or less of the Aggregate Groups 1-5 Collateral Balance as of the
Cut-off Date, the Terminating Entity will have the option to repurchase, in
whole, from the Trust Fund all remaining Mortgage Loans in Group 1, Group 2,
Group 3, Group 4 and Group 5 and all property acquired in respect of such
Mortgage Loans at a purchase price determined as provided in the Agreement. On
any Distribution Date on which the aggregate Stated Principal Balance of the
Group 6 Mortgage Loans is equal to 10% or less of the Aggregate Group 6
Collateral Balance as of the Cut-off Date, the Terminating Entity will have the
option to repurchase, in whole, from the Trust Fund all remaining Group 6
Mortgage Loans and all property acquired in respect of such Mortgage Loans at a
purchase price determined as provided in the Agreement. In the event that no
such optional termination occurs, the obligations and responsibilities created
by the Agreement will terminate upon the later of the maturity or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund or the disposition of all property in respect
thereof and the distribution to Certificateholders of all amounts required to be
distributed pursuant to the Agreement. In no event, however, will the trust
created by the Agreement continue beyond the earlier of (i) the expiration of 21
years from the death of the last survivor of the descendants living at the date
of the Agreement of a certain person named in the Agreement or (ii) the
Distribution Date in September 2037. Any term used herein that is defined in the
Agreement shall have the meaning assigned in the Agreement, and nothing herein
shall be deemed inconsistent with that meaning.



 

E-4

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: _______________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

By                                           
                                    

 

Countersigned:

 

 

By                                                        

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 



 

E-5

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5,

Class P

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate Mortgage
Trust 2005-5, of the Series specified on the face hereof (herein collectively
called the “Certificates”), and representing a beneficial ownership interest in
the Trust Fund created by the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following (the “Distribution Date”), commencing on the first
Distribution Date specified on the face hereof, to the Person in whose name this
Certificate is registered at the close of business on the applicable Record Date
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Certificates
of the Class to which this Certificate belongs on such Distribution Date
pursuant to the Agreement. The Record Date applicable to each Distribution Date
is (1) with respect to all Certificates other than the LIBOR Certificates held
in Book-Entry Form, the last day of the calendar month preceding the month in
which such Distribution Date occurs and (2) with respect to the LIBOR
Certificates held in Book-Entry Form only, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month of
such Distribution Date.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicers, the Special
Servicer, the Seller, the Trustee and the Trust Administrator with the consent
of the Holders of Certificates affected by such amendment evidencing the
requisite Percentage Interest, as provided in the Agreement. Any such consent by
the Holder of this Certificate shall be conclusive and binding on such Holder
and upon all future Holders of this Certificate and of any Certificate issued
upon the transfer hereof or in exchange therefor or in lieu hereof whether or
not notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof, in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

 

E-6

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, each Servicer, the Master Servicer, each Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, each Servicer, the
Master Servicer, each Seller, the Trustee or the Trust Administrator may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and none of the Depositor, the Servicers, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.



 

E-7

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

 

Signature by or on behalf of assignor

 

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to                      

,

for the account of                                           
                                          
                                                        ,

account number            , or, if mailed by check, to
                                          
                                               

 

 

Applicable statements should be mailed to
                                          
                                                           

 

 

 

This information is provided by, the assignee named above, or, as its agent.

 

 

E-8

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F

FORM OF CLASS 6-X CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE REPRESENTS
OWNERSHIP OF A “REGULAR INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT
CONDUIT,” AS THOSE TERMS ARE DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO CERTAIN CERTIFICATES AS
DESCRIBED IN THE AGREEMENT REFERRED TO HEREIN.

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE ACT”). ANY RESALE OR TRANSFER OF THIS CERTIFICATE WITHOUT
REGISTRATION THEREOF UNDER THE ACT MAY ONLY BE MADE IN A TRANSACTION EXEMPTED
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN.

PURSUANT TO SECTION 6.02(f) OF THE AGREEMENT, NEITHER THIS CERTIFICATE NOR ANY
INTEREST HEREIN MAY BE TRANSFERRED UNLESS THE TRANSFEREE DELIVERS TO THE TRUSTEE
(I) A REPRESENTATION LETTER TO THE EFFECT THAT SUCH TRANSFEREE IS NOT AN
EMPLOYEE BENEFIT PLAN OR ARRANGEMENT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR SECTION 4975 OF THE CODE OR A
PERSON USING THE ASSETS OF SUCH A PLAN OR ARRANGEMENT, OR (II) IF THE PURCHASER
IS AN INSURANCE COMPANY AND THE CERTIFICATE HAS BEEN THE SUBJECT OF AN
ERISA-QUALIFYING UNDERWRITING, A REPRESENTATION IN ACCORDANCE WITH THE
PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN OR (III) AN OPINION OF COUNSEL IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT REFERRED TO HEREIN. IN THE EVENT
THE REPRESENTATIONS REFERRED TO IN THE PRECEDING SENTENCE ARE NOT FURNISHED,
SUCH REPRESENTATION SHALL BE DEEMED TO HAVE BEEN MADE TO THE TRUSTEE BY THE
TRANSFEREE’S ACCEPTANCE OF THIS CERTIFICATE, OR BY ANY BENEFICIAL OWNER WHO
PURCHASES AN INTEREST IN THIS CERTIFICATE IN BOOK-ENTRY FORM. IN THE EVENT THAT
A REPRESENTATION IS VIOLATED, OR ANY ATTEMPT TO TRANSFER THIS CERTIFICATE TO A
PLAN OR ARRANGEMENT OR PERSON ACTING ON BEHALF OF A PLAN OR USING A PLAN’S OR
ARRANGEMENT’S ASSETS IS ATTEMPTED WITHOUT THE DELIVERY TO THE TRUSTEE OF THE
OPINION OF COUNSEL DESCRIBED ABOVE, THE ATTEMPTED TRANSFER OR ACQUISITION OF
THIS CERTIFICATE SHALL BE VOID AND OF NO EFFECT.

THIS CERTIFICATE HAS NO PRINCIPAL BALANCE AND IS NOT ENTITLED TO ANY
DISTRIBUTIONS IN RESPECT OF PRINCIPAL.



 

F-1

 


--------------------------------------------------------------------------------



 

 

Certificate No.

:

1

 

Cut-off Date

:

May 1, 2005

 

First Distribution Date

:

June 27, 2005

Initial Notional Amount of this

Certificate (“Denomination”)

:

Initial Class Notional Amount of

all Certificates of this Class

:

 

Percentage Interest

:

100%

 

CUSIP

:

 

Pass-Through Rate

:

N/A

 

Maturity Date

:

September 2035



 

E-2

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class 6-X

evidencing a 100% Percentage Interest in the distributions allocable to the
Class 6-X Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable rate conventional mortgage loans (the “Mortgage Loans”)
secured by first liens on one- to four-family residential properties.

Credit Suisse First Boston Mortgage Securities Corp., as Depositor

This Certificate does not evidence an obligation of, or an interest in, and is
not guaranteed by the Depositor, the Seller, the Master Servicer, the Servicers,
the Special Servicer, the Trustee or the Trust Administrator referred to below
or any of their respective affiliates. Neither this Certificate nor the Mortgage
Loans are guaranteed or insured by any governmental agency or instrumentality.

This certifies that [_____________________________________________], is the
registered owner of the Percentage Interest evidenced by this Certificate
(obtained by dividing the denomination of this Certificate by the aggregate of
the denominations of all Certificates of the Class to which this Certificate
belongs) in certain monthly distributions with respect to a Trust Fund
consisting primarily of the Mortgage Loans deposited by Credit Suisse First
Boston Mortgage Securities Corp. (the “Depositor”). The Trust Fund was created
pursuant to a Pooling and Servicing Agreement dated as of the Cut-off Date
specified above (the “Agreement”) among Credit Suisse First Boston Mortgage
Securities Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells
Fargo Bank, N.A., as trust administrator, master servicer, servicer and back-up
servicer, U.S. Bank National Association, as trustee, Wilshire Credit
Corporation, as special servicer, and the other servicers that are signatories
thereto. To the extent not defined herein, the capitalized terms used herein
have the meanings assigned in the Agreement. This Certificate is issued under
and is subject to the terms, provisions and conditions of the Agreement, to
which Agreement the Holder of this Certificate by virtue of the acceptance
hereof assents and by which such Holder is bound.

No transfer of this Certificate shall be made unless such transfer is made
pursuant to an effective registration statement under the Securities Act and any
applicable state securities laws or is exempt from the registration requirements
under said Act and such laws. In the event that a transfer is to be made in
reliance upon an exemption from the Securities Act and such laws, in order to
assure compliance with the Securities Act and such laws, the Certificateholder
desiring to effect such transfer and such Certificateholder’s prospective
transferee shall each certify to the Trust Administrator in writing the facts
surrounding the transfer and (i) deliver a letter in substantially the form of
either Exhibit L and either (A) Exhibit M 1, provided that all of the
Certificates of the Class shall be transferred to one investor or the Depositor
otherwise consents to such transfer, or (B) Exhibit M 2 or (ii) there shall be
delivered to the Trust Administrator at the expense of the transferor an Opinion
of Counsel that such transfer may be made pursuant to an exemption from the
Securities Act. The Holder hereof desiring to effect such transfer shall, and
does hereby agree to, indemnify the Trustee, the Trust Administrator and the
Depositor against any liability that may result if the transfer is not so exempt
or is not made in accordance with such federal and state laws.

Pursuant to Section 6.02(f) of the Agreement, no transfer of an ERISA-Restricted
Certificate shall be made unless the Trustee shall have received either (i) a
representation letter from the transferee of such ERISA-Restricted Certificate,
acceptable to and in form and substance satisfactory to the Trust

 

 

E-3

 


--------------------------------------------------------------------------------



 

Administrator, to the effect that such transferee is not an employee benefit
plan or arrangement subject to Section 406 of ERISA or Section 4975 of the Code,
or a person using the assets of any such plan or arrangement which
representation letter shall not be an expense of the Trustee, the Trust
Administrator or the Trust Fund, (ii) if the purchaser is an insurance company
and the ERISA-Restricted Certificate has been the subject of an ERISA-Qualifying
Underwriting, a representation that the purchaser is an insurance company which
is purchasing such Certificates with funds contained in an “insurance company
general account” (as such term is defined in Section V(e) of Prohibited
Transaction Class Exemption 95-60 (“PTCE 95-60”)) and that the purchase and
holding of such Certificate are covered under Sections I and III of PTCE 95-60
or (iii) in the case of any such ERISA-Restricted Certificate presented for
registration in the name of an employee benefit plan subject to ERISA or
Section 4975 of the Code (or comparable provisions of any subsequent
enactments), or a person using such plan’s or arrangement’s assets, an Opinion
of Counsel satisfactory to the Trust Administrator to the effect that the
purchase or holding of such Certificate will not result in prohibited
transactions under Section 406 of ERISA and/or Section 4975 of the Code and will
not subject the Depositor, the Trustee, the Trust Administrator, the Master
Servicer or any other Servicer to any obligation in addition to those undertaken
in this Agreement, which Opinion of Counsel shall not be an expense of such
parties or the Trust Fund. In the event the representations referred to in the
preceding sentence are not furnished, such representation shall be deemed to
have been made to the Trustee by the transferee’s acceptance of an
ERISA-Restricted Certificate or by any beneficial owner who purchases an
interest in this certificate in book-entry form. In the event that a
representation is violated, or any attempt to transfer an ERISA-Restricted
Certificate to a plan or arrangement or person using a plan’s or arrangement’s
assets is attempted without the delivery to the Trustee of the Opinion of
Counsel described above, the attempted transfer or acquisition of this
certificate shall be void and of no effect.

Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

This Certificate shall not be entitled to any benefit under the Agreement or be
valid for any purpose unless manually countersigned by an authorized signatory
of the Trust Administrator.

On any Distribution Date on which the Aggregate Groups 1-5 Collateral Balance is
equal to 10% or less of the Aggregate Groups 1-5 Collateral Balance as of the
Cut-off Date, the Terminating Entity will have the option to repurchase, in
whole, from the Trust Fund all remaining Mortgage Loans in Group 1, Group 2,
Group 3, Group 4 and Group 5 and all property acquired in respect of such
Mortgage Loans at a purchase price determined as provided in the Agreement. On
any Distribution Date on which the aggregate Stated Principal Balance of the
Group 6 Mortgage Loans is equal to 10% or less of the Aggregate Group 6
Collateral Balance as of the Cut-off Date, the Terminating Entity will have the
option to repurchase, in whole, from the Trust Fund all remaining Group 6
Mortgage Loans and all property acquired in respect of such Mortgage Loans at a
purchase price determined as provided in the Agreement. In the event that no
such optional termination occurs, the obligations and responsibilities created
by the Agreement will terminate upon the later of the maturity or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan
remaining in the Trust Fund or the disposition of all property in respect
thereof and the distribution to Certificateholders of all amounts required to be
distributed pursuant to the Agreement. In no event, however, will the trust
created by the Agreement continue beyond the earlier of (i) the expiration of 21
years from the death of the last survivor of the descendants living at the date
of the Agreement of a certain person named in the Agreement or (ii) the
Distribution Date in September 2037. Any term used herein that is defined in the
Agreement shall have the meaning assigned in the Agreement, and nothing herein
shall be deemed inconsistent with that meaning.



 

E-4

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Trust Administrator has caused this Certificate to be
duly executed.

Dated: __________________

WELLS FARGO BANK, N.A.

as Trust Administrator

 

 

By                                           
                                       

 

Countersigned:

 

 

By                                                          

Authorized Signatory of

WELLS FARGO BANK, N.A.

as Trust Administrator

 



 

E-5

 


--------------------------------------------------------------------------------



 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

Class 6-X

This Certificate is one of a duly authorized issue of Certificates designated as
Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate
Mortgage-Backed Pass-Through Certificates, Series 2005-5, of the Series
specified on the face hereof (herein collectively called the “Certificates”),
and representing a beneficial ownership interest in the Trust Fund created by
the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the funds on deposit in the Certificate Account for payment
hereunder and that neither the Trustee nor the Trust Administrator is liable to
the Certificateholders for any amount payable under this Certificate or the
Agreement or, except as expressly provided in the Agreement, subject to any
liability under the Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced thereby, and the rights, duties and
immunities of the Trustee and the Trust Administrator.

Pursuant to the terms of the Agreement, a distribution will be made on the 25th
day of each month, or, if such 25th day is not a Business Day, the Business Day
immediately following (the “Distribution Date”), commencing on the first
Distribution Date specified on the face hereof, to the Person in whose name this
Certificate is registered at the close of business on the applicable Record Date
in an amount equal to the product of the Percentage Interest evidenced by this
Certificate and the amount required to be distributed to Holders of Certificates
of the Class to which this Certificate belongs on such Distribution Date
pursuant to the Agreement. The Record Date applicable to each Distribution Date
is (1) with respect to all Certificates other than the LIBOR Certificates held
in Book-Entry Form, the last day of the calendar month preceding the month in
which such Distribution Date occurs and (2) with respect to the LIBOR
Certificates held in Book-Entry Form only, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month of
such Distribution Date.

Distributions on this Certificate shall be made by wire transfer of immediately
available funds to the account of the Holder hereof at a bank or other entity
having appropriate facilities therefor, if such Certificateholder shall have so
notified the Trust Administrator in writing at least five Business Days prior to
the related Record Date and such Certificateholder shall satisfy the conditions
to receive such form of payment set forth in the Agreement, or, if not, by check
mailed by first class mail to the address of such Certificateholder appearing in
the Certificate Register. The final distribution on each Certificate will be
made in like manner, but only upon presentment and surrender of such Certificate
at the Corporate Trust Office or such other location specified in the notice to
Certificateholders of such final distribution.

The Agreement permits, with certain exceptions therein provided, the amendment
thereof and the modification of the rights and obligations of the Trustee, the
Trust Administrator and the rights of the Certificateholders under the Agreement
at any time by the Depositor, the Master Servicer, the Servicers, the Special
Servicer, the Seller, the Trustee and the Trust Administrator with the consent
of the Holders of Certificates affected by such amendment evidencing the
requisite Percentage Interest, as provided in the Agreement. Any such consent by
the Holder of this Certificate shall be conclusive and binding on such Holder
and upon all future Holders of this Certificate and of any Certificate issued
upon the transfer hereof or in exchange therefor or in lieu hereof whether or
not notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof, in certain limited circumstances, without the
consent of the Holders of any of the Certificates.

 

 

E-6

 


--------------------------------------------------------------------------------



 

 

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable in the Certificate
Register of the Trust Administrator upon surrender of this Certificate for
registration of transfer at the Corporate Trust Office or the office or agency
maintained by the Trust Administrator in New York, New York, accompanied by a
written instrument of transfer in form satisfactory to the Trust Administrator
and the Certificate Registrar duly executed by the holder hereof or such
holder’s attorney duly authorized in writing, and thereupon one or more new
Certificates of the same Class in authorized denominations and evidencing the
same aggregate Percentage Interest in the Trust Fund will be issued to the
designated transferee or transferees.

The Certificates are issuable only as registered Certificates without coupons in
denominations specified in the Agreement. As provided in the Agreement and
subject to certain limitations therein set forth, Certificates are exchangeable
for new Certificates of the same Class in authorized denominations and
evidencing the same aggregate Percentage Interest, as requested by the Holder
surrendering the same.

No service charge will be made for any such registration of transfer or
exchange, but the Trust Administrator may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith.

The Depositor, each Servicer, the Master Servicer, the Seller, the Trustee and
the Trust Administrator and any agent of the Depositor, each Servicer, the
Master Servicer, the Seller, the Trustee or the Trust Administrator may treat
the Person in whose name this Certificate is registered as the owner hereof for
all purposes, and none of the Depositor, the Servicers, the Master Servicer, the
Seller, the Trustee, the Trust Administrator or any such agent shall be affected
by any notice to the contrary.



 

E-7

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

(Please print or typewrite name and address including postal zip code of
assignee)

the Percentage Interest evidenced by the within Certificate and hereby
authorizes the transfer of registration of such Percentage Interest to assignee
on the Certificate Register of the Trust Fund.

I (We) further direct the Trust Administrator to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

______________________________________________________________________________

Dated:

 

 

Signature by or on behalf of assignor

 

 

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to                      

,

for the account of                                           
                                          
                                                        ,

account number            , or, if mailed by check, to
                                          
                                               

 

 

Applicable statements should be mailed to
                                          
                                                           

 

 

 

This information is provided by, the assignee named above, or, as its agent.

 

E-8

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

[RESERVED]

 

 

G-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H

FORM OF SERVICER INFORMATION

The following information will be e-mailed to the Master Servicer by each
Servicer and to the Trust Administrator by the Master Servicer:

Servicer Loan Number

Trust Loan Number (if applicable)

Scheduled Net Interest

Scheduled Principal

Curtailment Applied

Curtailment Adjustment

Mortgage Rate

Servicing Fee Rate

P&I Payment

Beginning Scheduled Balance

Ending Scheduled Balance

Ending Actual Principal Balance

Due Date

Prepayment in full Principal

Prepayment in full Net Interest

Prepayment in full Penalty

Delinquencies:

1-30

 

31-60

61-90

91 +

 

Foreclosures

REO Properties

Loss Amounts & Loss Types (i.e., Bankruptcy, Excess, Deficient Valuation, Debt
Reduction)

 

Wells Fargo Bank NA

9062 Old Annapolis Road

Columbia, MD 20145

Attention: Client Manager, CSFB ARMT 2005-5

Phone No. 410-884-2000

Fax No. 410-715-2380

 

[name]

Wells Fargo Bank, N.A.

[address]

Phone No. [________]

Fax No. [________]

[email]

 

H-1

 


--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A.

Form 332

 

Calculation of Realized Loss

Purpose

To provide the Servicer with a form for the calculation of any Realized Loss (or
gain) as a result of a Mortgage Loan having been foreclosed and Liquidated.

Distribution

The Servicer will prepare the form in duplicate and send the original together
with evidence of conveyance of title and appropriate supporting documentation to
the Master Servicer with the Monthly Accounting Reports which supports the
Mortgage Loan’s removal from the Mortgage Loan Activity Report. The Servicer
will retain the duplicate for its own records.

Due Date

With respect to any liquidated Mortgage Loan, the form will be submitted to the
Master Servicer no later than the date on which statements are due to the Master
Servicer under Section 4.02 of this Agreement (the “Statement Date”) in the
month following receipt of final liquidation proceeds and supporting
documentation relating to such liquidated Mortgage Loan; provided, that if such
Statement Date is not at least 30 days after receipt of final liquidation
proceeds and supporting documentation relating to such liquidated Mortgage Loan,
then the form will be submitted on the first Statement Date occurring after the
30th day following receipt of final liquidation proceeds and supporting
documentation.

Preparation Instructions

The numbers on the form correspond with the numbers listed below.

1.

The actual Unpaid Principal Balance of the Mortgage Loan.

 

2.

The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed.

3-7.

Complete as necessary. All line entries must be supported by copies of
appropriate statements, vouchers, receipts, canceled checks, etc., to document
the expense. Entries not properly documented will not be reimbursed to the
Servicer.

8.

Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis.

10.

The total of lines 1 through 9.

 

 

Credits

11-17.

Complete as necessary. All line entries must be supported by copies of the
appropriate claims forms, statements, payment checks, etc. to document the
credit. If the Mortgage Loan is subject to a Bankruptcy Deficiency, the
difference between the Unpaid Principal Balance of the Note prior to the
Bankruptcy Deficiency and the Unpaid Principal Balance as reduced by the
Bankruptcy Deficiency should be input on line 16.

18.

The total of lines 11 through 17.

 

 

Total Realized Loss (or Amount of Any Gain)

 

19.

The total derived from subtracting line 18 from 10. If the amount represents a
realized gain, show the amount in parenthesis ( ).

 

H-2

 


--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A.

CALCULATION OF REALIZED LOSS

 

WELLS FARGO BANK, N.A. Trust: ___________________________

Prepared by: __________________

Date: _______________

Phone: ______________________

 

Service Loan No.





 

Servicer Name

 

Servicer Address

 

WELLS FARGO BANK, N.A.

Loan No._____________________________

Borrower’s Name:________________________________________________________

Property

Address:________________________________________________________________

Liquidation and Acquisition Expenses:

 

Actual Unpaid Principal Balance of Mortgage Loan

$ _______________(1)

Interest accrued at Net Rate

________________(2)

Attorney’s Fees

________________(3)

Taxes

________________(4)

Property Maintenance

________________(5)

MI/Hazard Insurance Premiums

________________(6)

Hazard Loss Expenses

________________(7)

Accrued Servicing Fees

________________(8)

Other (itemize)

________________(9)

_________________________________________

$ _________________

_________________________________________

__________________

_________________________________________

__________________

_________________________________________

__________________

Total Expenses

$ ______________(10)

Credits:

 

Escrow Balance

$ ______________(11)

HIP Refund

________________(12)

Rental Receipts

________________(13)

Hazard Loss Proceeds

________________(14)

Primary Mortgage Insurance Proceeds

________________(15)

Proceeds from Sale of Acquired Property

________________(16)

Other (itemize)

________________(17)

_________________________________________

___________________

_________________________________________

___________________

Total Credits

$________________(18)

Total Realized Loss (or Amount of Gain)

$________________(19)

 

H-3

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I-1

FORM OF TRUST RECEIPT AND INITIAL CERTIFICATION

[_________________, 200_]

U.S. Bank National Association

as Trustee for the

Adjustable Rate Mortgage Trust 2005-5

Corporate Trust Services/Structured Finance

60 Livingston Avenue, EP MN WS3D

St. Paul, Minnesota 55107

Wells Fargo Bank, N.A.,

as Trust Administrator and Master Servicer for the

Adjustable Rate Mortgage Trust 2005-5

9062 Old Annapolis Road,

Columbia, MD 21045

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue

New York, New York 10010

Attention: Peter Sack

Re:

Custodial Agreement, dated as of May 1, 2005, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Trust Administrator, and
[_______________], as Custodian.                                          
                                                                     

Ladies and Gentlemen:

In accordance with the provisions of Section 4 of the above-referenced Custodial
Agreement, the undersigned, as the Custodian, hereby certifies as to each
Mortgage Loan in the Mortgage Loan Schedule that (i) it has received the
original Mortgage Note and Assignment of Mortgage with respect to each Mortgage
Loan identified on the Mortgage Loan Schedule attached hereto and (ii) such
Mortgage Note has been reviewed by it and appears regular on its face and
relates to such Mortgage Loan. The Custodian makes no representations as to (i)
the validity, legality, enforceability, sufficiency, due authorization or
genuineness of any of the documents contained in each Custodial File or of any
of the Mortgage Loans or (ii) the collectability, insurability, effectiveness or
suitability of any such Mortgage Loan.

The Custodian hereby confirms that it is holding each such Mortgage Note,
Assignment of Mortgage and Assignment of Note as agent and bailee of, and
custodian for the exclusive use and benefit, and subject to the sole direction,
of the Trustee pursuant to the terms and conditions of the Custodial Agreement.

This Trust Receipt and Initial Certification is not divisible or negotiable.

The Custodian will accept and act on instructions with respect to the Mortgage
Loans subject hereto upon surrender of this Trust Receipt and Initial
Certification at its office at [CUSTODIAN ADDRESS], Attention: Document
Custodian.

 

 

I-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used herein shall have the meaning ascribed to them in the
Custodial Agreement.

[                                          
                                              ],

as Custodian

 

 

By:                                                     

Name:

Title:

 

 

 

I-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I-2

FORM OF TRUST RECEIPT AND SUBSEQUENT CERTIFICATION

[_________________, 200_]

U.S. Bank National Association

as Trustee for the

Adjustable Rate Mortgage Trust 2005-5

Corporate Trust Services/Structured Finance

60 Livingston Avenue, EP MN WS3D

St. Paul, Minnesota 55107

Wells Fargo Bank, N.A.,

as Trust Administrator and Master Servicer for the

Adjustable Rate Mortgage Trust 2005-5

9062 Old Annapolis Road,

Columbia, MD 21045

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue

New York, New York 10010

Attention: Peter Sack

Re:

Custodial Agreement, dated as of May 1, 2005, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Trust Administrator, and
[_______________], as Custodian.                                          
                                                                     

Ladies and Gentlemen:

In accordance with the provisions of Section 4 of the above-referenced Custodial
Agreement, the undersigned, as the Custodian, hereby certifies as to each
Subsequent Mortgage Loan that (i) it has received the original Mortgage Note and
Assignment of Mortgage with respect to each such Subsequent Mortgage Loan
identified on the Mortgage Loan Schedule attached hereto and (ii) such Mortgage
Note has been reviewed by it and appears regular on its face and relates to such
Subsequent Mortgage Loan. The Custodian makes no representations as to (i) the
validity, legality, enforceability, sufficiency, due authorization or
genuineness of any of the documents contained in each Custodial File or of any
of the Subsequent Mortgage Loans or (ii) the collectability, insurability,
effectiveness or suitability of any such Subsequent Mortgage Loan.

The Custodian hereby confirms that it is holding each such Mortgage Note,
Assignment of Mortgage and Assignment of Note as agent and bailee of, and
custodian for the exclusive use and benefit, and subject to the sole direction,
of the Trustee pursuant to the terms and conditions of the Custodial Agreement.

This Trust Receipt and Subsequent Certification is not divisible or negotiable.

The Custodian will accept and act on instructions with respect to the Subsequent
Mortgage Loans subject hereto upon surrender of this Trust Receipt and
Subsequent Certification at its office at [CUSTODIAN ADDRESS], Attention:
Document Custodian.

 

 

I-2-1

 

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used herein shall have the meaning ascribed to them in the
Custodial Agreement.

[                                          
                                              ],

as Custodian

 

 

By:                                                     

Name:

Title:

 

 

 

I-2-2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

FORM OF TRUST RECEIPT AND FINAL CERTIFICATION

[date]

U.S. Bank National Association

as Trustee for the

Adjustable Rate Mortgage Trust 2005-5

Corporate Trust Services/Structured Finance

60 Livingston Avenue, EP MN WS3D

St. Paul, Minnesota 55107

Wells Fargo Bank, N.A.,

as Trust Administrator and Master Servicer for the

Adjustable Rate Mortgage Trust 2005-5

9062 Old Annapolis Road,

Columbia, MD 21045

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue

New York, New York 10010

Attention: Peter Sack

Re:

Custodial Agreement, dated as of May 1, 2005, among U.S. Bank National
Association, as Trustee, Wells Fargo Bank, N.A., as Trust Administrator, and
[____________________], as Custodian                                          
                                                        

Ladies and Gentlemen:

In accordance with the provisions of Section [5][6] of the above-referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that as
to each Mortgage Loan listed on the Mortgage Loan Schedule (other than any
Mortgage Loan paid in full or any Mortgage Loan listed on the attachment hereto)
it has reviewed the Custodial Files and has determined that (i) all documents
required to be delivered to it pursuant to Sections 2(i)-(ix) of the Custodial
Agreement are in its possession; (ii) such documents have been reviewed by it
and appear regular on their face and related to such Mortgage Loan; (iii) all
Assignments of Mortgage or intervening assignments of mortgage, as applicable,
have been submitted for recording in the jurisdictions in which recording is
necessary; and (iv) each Mortgage Note has been endorsed as provided in
Section 2(ii) of the Custodial Agreement and each Mortgage has been assigned in
accordance with Section 2(vi) of the Custodial Agreement. The Custodian makes no
representations as to (i) the validity, legality, enforceability, sufficiency,
due authorization or genuineness of any of the documents contained in each
Custodial File or of any of the Mortgage Loans or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.

The Custodian hereby confirms that it is holding each such Custodial File as
agent and bailee of, and custodian for the exclusive use and benefit, and
subject to the sole direction, of Trustee pursuant to the terms and conditions
of the Custodial Agreement.

This Trust Receipt and Final Certification is not divisible or negotiable.

 

 

J-1

 


--------------------------------------------------------------------------------



 

 

The Custodian will accept and act on instructions with respect to the Mortgage
Loans subject hereto upon surrender of this Trust Receipt and Initial
Certification at its office at [CUSTODIAN ADDRESS], Attention: Document
Custodian.

Capitalized terms used herein shall have the meaning ascribed to them in the
Custodial Agreement.

[                                          
                                              ],

as Custodian

 

 

By:                                                     

Name:

Title:

 

J-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

FORM OF REQUEST FOR RELEASE

[date]

To: U.S. Bank National Association

In connection with the administration of the Mortgage Loans held by you as
Trustee under the Pooling and Servicing Agreement dated as of May 1, 2005, among
Credit Suisse First Boston Mortgage Securities Corp., as depositor, DLJ Mortgage
Capital, Inc., as seller, Select Portfolio Servicing, Inc., as a servicer,
Wilshire Credit Corporation, as special servicer, U.S. Bank National Association
as trustee, and Wells Fargo Bank, N.A., as a servicer, master servicer, trust
administrator, and the other servicers that are signatories thereto (the
“Pooling and Servicing Agreement”), the undersigned hereby requests a release of
the Mortgage File held by you as Trustee with respect to the following described
Mortgage Loan for the reason indicated below.

Mortgagor’s Name:

Address:

Loan No.:

Reason for requesting file:

____

1.

Mortgage Loan paid in full.
(The Servicer hereby certifies that all amounts received in connection with the
Mortgage Loan have been or will be credited to the Certificate Account pursuant
to the Pooling and Servicing Agreement.)

 

 

 

____

2.

Mortgage Loan repurchased.(The Servicer hereby certifies that the Purchase Price
has been credited to the Certificate Account pursuant to the Pooling and
Servicing Agreement.)

 

 

 

____

3.

The Mortgage Loan is being foreclosed.

 

 

 

____

4.

Other. (Describe)

 

The undersigned acknowledges that the above Mortgage File will be held by the
undersigned in accordance with the provisions of the Pooling and Servicing
Agreement and will be returned, except if the Mortgage Loan has been paid in
full or repurchased (in which case the Mortgage File will be retained by us
permanently) when no longer required by us for such purpose.



 

K-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used herein shall have the meanings ascribed to them in the
Pooling and Servicing Agreement.

[NAME OF SERVICER]

 

By:                                             
                                    

Name:

Title:

 

 

 

K-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT L

FORM OF TRANSFEROR CERTIFICATE

[date]

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Peter Sack

 

[Trust Administrator]

 

Re:

[__________________] Mortgage-Backed Pass-Through Certificates, Series 200_-__

 

Ladies and Gentlemen:

In connection with our disposition of the above Certificates we certify that (a)
we understand that the Certificates have not been registered under the
Securities Act of 1933, as amended (the “Act”), and are being disposed by us in
a transaction that is exempt from the registration requirements of the Act, (b)
we have not offered or sold any Certificates to, or solicited offers to buy any
Certificates from, any person, or otherwise approached or negotiated with any
person with respect thereto, in a manner that would be deemed, or taken any
other action which would result in, a violation of Section 5 of the Act and (c)
to the extent we are disposing of a Class AR Certificate, we have no knowledge
the Transferee is not a Permitted Transferee.

Very truly yours,

 

                                                                           

Print Name of Transferor

 

By:                                                                    

Authorized Officer

 

 

 

L-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M-1

FORM OF INVESTMENT LETTER

[date]

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Peter Sack

 

[Trust Administrator]

 

Re:

[__________________] Mortgage-Backed Pass-Through Certificates, Series 200_-__

 

Ladies and Gentlemen:

In connection with our acquisition of the above Certificates we certify that (a)
we understand that the Certificates are not being registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws and
are being transferred to us in a transaction that is exempt from the
registration requirements of the Act and any such laws, (b) we are an
“accredited investor,” as defined in Regulation D under the Act, and have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits and risks of investments in the Certificates, (c) we
have had the opportunity to ask questions of and receive answers from the
Depositor concerning the purchase of the Certificates and all matters relating
thereto or any additional information deemed necessary to our decision to
purchase the Certificates, (d) either (i) we are not an employee benefit plan or
arrangement that is subject to the Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
amended, nor are we using the assets of any such plan or arrangement, (ii) we
are providing an Opinion of Counsel which establishes to the reasonable
satisfaction of the Trust Administrator that the purchase and holding of
ERISA-Restricted Certificates by, on behalf of or with “plan assets” of such
plan or arrangement will not result in non-exempt prohibited transactions under
Section 406 of ERISA or Section 4975 of the Code, and will not subject the
Depositor, the Trustee, the Trust Administrator, the Master Servicer or any
other Servicer to any obligation in addition to those undertaken in this
Agreement or (iii) if, in the case of ERISA-Restricted Certificates that have
been the subject of an ERISA-Qualifying Underwriting, we are an insurance
company, we are purchasing such Certificates with funds contained in an
“insurance company general account” (as such term is defined in Section V(e) of
Prohibited Transaction Class Exemption 95-60 (“PTCE 95-60”)) and our purchase
and holding of such Certificates are covered under Sections I and III of PTCE
95-60, (e) we are acquiring the Certificates for investment for our own account
and not with a view to any distribution of such Certificates (but without
prejudice to our right at all times to sell or otherwise dispose of the
Certificates in accordance with clause (g) below), (f) we have not offered or
sold any Certificates to, or solicited offers to buy any Certificates from, any
person, or otherwise approached or negotiated with any person with respect
thereto, or taken any other action which would result in a violation of
Section 5 of the Act, and (g) we will not sell, transfer or otherwise dispose of
any Certificates unless (1) such sale, transfer or other disposition is made
pursuant to an effective registration statement under the Act or is exempt from
such registration requirements, and if requested, we will at our expense provide
an opinion of counsel satisfactory to the addressees of this Certificate that
such sale, transfer or other disposition may be made pursuant to an exemption
from the Act, (2) the purchaser or transferee of such Certificate has executed
and delivered to you a certificate to substantially the same effect as this
certificate, and (3) the purchaser or transferee has otherwise complied with any
conditions for transfer set forth in the Pooling and Servicing Agreement.

 

 

M-1-1

 

 


--------------------------------------------------------------------------------



 

 

 

Very truly yours,

 

                                                                           

Print Name of Transferor

 

By:                                                                    

Authorized Officer

 

 

M-1-2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M-2

FORM OF RULE 144A LETTER

[date]

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue, 4th Floor

New York, NY 10010

Attention: Peter Sack

 

[Trust Administrator]

 

Re:

[__________________] Mortgage-Backed Pass-Through Certificates, Series 200_-__

 

Ladies and Gentlemen:

In connection with our acquisition of the above Certificates we certify that (a)
we understand that the Certificates are not being registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities laws and
are being transferred to us in a transaction that is exempt from the
registration requirements of the Act and any such laws, (b) we have such
knowledge and experience in financial and business matters that we are capable
of evaluating the merits and risks of investments in the Certificates, (c) we
have had the opportunity to ask questions of and receive answers from the
Depositor concerning the purchase of the Certificates and all matters relating
thereto or any additional information deemed necessary to our decision to
purchase the Certificates, (d) either (i) we are not an employee benefit plan or
arrangement that is subject to the Employee Retirement Income Security Act of
1974, as amended, or Section 4975 of the Internal Revenue Code of 1986, as
amended, nor are we using the assets of any such plan or arrangement, (ii) we
are providing an Opinion of Counsel which establishes to the reasonable
satisfaction of the Trust Administrator that the purchase and holding of
ERISA-Restricted Certificates by, on behalf of or with “plan assets” of such
plan will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, and will not subject the Depositor, the
Trustee, the Trust Administrator, the Master Servicer or any other Servicer to
any obligation in addition to those undertaken in this Agreement or (iii) if, in
the case of an ERISA-Restricted Certificates that have been the subject of an
ERISA-Qualifying Underwriting, we are an insurance company, we are purchasing
such Certificates with funds contained in an “insurance company general account”
(as such term is defined in Section V(e) of Prohibited Transaction Class
Exemption 95-60 (“PTCE 95-60”)) and our purchase and holding of such
Certificates are covered under Sections I and III of PTCE 95-60, (e) we have
not, nor has anyone acting on our behalf offered, transferred, pledged, sold or
otherwise disposed of the Certificates, any interest in the Certificates or any
other similar security to, or solicited any offer to buy or accept a transfer,
pledge or other disposition of the Certificates, any interest in the
Certificates or any other similar security from, or otherwise approached or
negotiated with respect to the Certificates, any interest in the Certificates or
any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Certificates under
the Act or that would render the disposition of the Certificates a violation of
Section 5 of the Act or require registration pursuant thereto, nor will act, nor
has authorized or will authorize any person to act, in such manner with respect
to the Certificates, (f) we are a “qualified institutional buyer” as that term
is defined in Rule 144A under the Act (“Rule 144A”) and have completed either of
the forms of certification to that effect attached hereto as Annex 1 or Annex 2,
(g) we are aware that the sale to us is being made in reliance on Rule 144A, and
(i) we are acquiring the Certificates for our own account or for resale pursuant
to Rule 144A and further, understand that such Certificates may be resold,
pledged or transferred only (A) to a person reasonably believed to be a

 

 

M-2-1

 

 


--------------------------------------------------------------------------------



 

qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (B)
pursuant to another exemption from registration under the Act.

Very truly yours,

 

                                                                           

Print Name of Transferor

 

By:                                                                    

Authorized Officer

 

 

M-2-2

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT N

FORM OF INVESTOR TRANSFER AFFIDAVIT AND AGREEMENT

STATE OF

               )

 

 

: ss.:

COUNTY OF

               )

 

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.   That he is [Title of Officer] or [Name of Owner] (record or beneficial
owner (the “Owner”) of the Class [AR/AR-L] Certificates (the “Class [AR/AR-L]
Certificates”)), a [savings institution] [corporation] duly organized and
existing under the laws of [the State of ] [the United States], on behalf of
which he makes this affidavit and agreement.

2.   That the Owner (i) is not and will not be a “disqualified organization” as
of [date of transfer] within the meaning of Section 860E(e)(5) of the Internal
Revenue Code of 1986, as amended (the “Code”), (ii) will endeavor to remain
other than a disqualified organization for so long as it retains its ownership
interest in the Class [AR/AR-L] Certificates, and (iii) is acquiring the Class
[AR/AR-L] Certificates for its own account. A “Permitted Transferee” is any
person other than a “disqualified organization.” (For this purpose, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any agency or instrumentality of any of the foregoing
(other than an instrumentality all of the activities of which are subject to tax
and, except for the Federal Home Loan Mortgage Corporation, a majority of whose
board of directors is not selected by any such governmental entity) or any
foreign government, international organization or any agency or instrumentality
of such foreign government or organization, any rural electric or telephone
cooperative, or any organization (other than certain farmers’ cooperatives) that
is generally exempt from federal income tax unless such organization is subject
to the tax on unrelated business taxable income).

3.   That the Owner is aware (i) of the tax that would be imposed on transfers
of Class [AR/AR-L] Certificates to disqualified organizations under the Code;
(ii) that such tax would be on the transferor, or, if such transfer is through
an agent (which person includes a broker, nominee or middleman) for a
non-Permitted Transferee, on the agent; (iii) that the person otherwise liable
for the tax shall be relieved of liability for the tax if the transferee
furnishes to such person an affidavit that the transferee is a Permitted
Transferee and, at the time of transfer, such person does not have actual
knowledge that the affidavit is false; and (iv) that the Class [AR/AR-L]
Certificates may be “noneconomic residual interests” within the meaning of
Treasury regulations promulgated pursuant to the Code and that the transferor of
a noneconomic residual interest will remain liable for any taxes due with
respect to the income on such residual interest, if a significant purpose of the
transfer was to enable the transferor to impede the assessment or collection of
tax.

4.   That the Owner is aware of the tax imposed on a “pass-through entity”
holding Class [AR/AR-L] Certificates if at any time during the taxable year of
the pass-through entity a non-Permitted Transferee is the record holder of an
interest in such entity. (For this purpose, a “pass through entity” includes a
regulated investment company, a real estate investment trust or common trust
fund, a partnership, trust or estate, and certain cooperatives.)

5.   That the Owner is aware that the Trustee will not register the Transfer of
any Class [AR/AR-L] Certificates unless the transferee, or the transferee’s
agent, delivers to it an affidavit and agreement, among other things, in
substantially the same form as this affidavit and agreement. The

 

N-1

 


--------------------------------------------------------------------------------



 

Owner expressly agrees that it will not consummate any such transfer if it knows
or believes that any of the representations contained in such affidavit and
agreement are false.

6.   That the Owner has reviewed the restrictions set forth on the face of the
Class [AR/AR-L] Certificates and the provisions of Section 6.02 of the Pooling
and Servicing Agreement under which the Class [AR/AR-L] Certificates were
issued. The Owner expressly agrees to be bound by and to comply with such
restrictions and provisions.

7.   That the Owner consents to any additional restrictions or arrangements that
shall be deemed necessary upon advice of counsel to constitute a reasonable
arrangement to ensure that the Class [AR/AR-L] Certificates will only be owned,
directly or indirectly, by an Owner that is a Permitted Transferee.

8.

That the Owner’s Taxpayer Identification Number is ________________.

9.   That the Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States, any State thereof or the District of Columbia, or an
estate or trust whose income from sources without the United States is
includable in gross income for United States federal income tax purposes
regardless of its connection with the conduct of a trade or business within the
United States.

10.                 That no purpose of the Owner relating to the purchase of the
Class [AR/AR-L] Certificate by the Owner is or will be to impede the assessment
or collection of tax.

11.                 That the Owner has no present knowledge or expectation that
it will be unable to pay any United States taxes owed by it so long as any of
the Certificates remain outstanding.

12.                 That the Owner has no present knowledge or expectation that
it will become insolvent or subject to a bankruptcy proceeding for so long as
any of the Certificates remain outstanding.

13.                 That no purpose of the Owner relating to any sale of the
Class [AR/AR-L] Certificate by the Owner will be to impede the assessment or
collection of tax.

14.                 The Owner hereby agrees to cooperate with the Trustee and to
take any action required of it by the Code or Treasury regulations thereunder
(whether now or hereafter promulgated) in order to create or maintain the REMIC
status of the Trust Fund.

15.                 That the Owner is not an employee benefit or other plan
subject to the prohibited transaction provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”) (a “Plan”), or any other
person (including an investment manager, a named fiduciary or a trustee of any
Plan) acting, directly or indirectly, on behalf of or purchasing any Certificate
with “plan assets” of any Plan.

16.                 The Owner hereby agrees that it will not take any action
that could endanger the REMIC status of the Trust Fund or result in the
imposition of tax on the Trust Fund unless counsel for, or acceptable to, the
Trustee has provided an opinion that such action will not result in the loss of
such REMIC status or the imposition of such tax, as applicable.

17.                 The Owner has provided financial statements or other
financial information requested by the transferor in connection with the
transfer of the Residual Certificates to permit the transferor to assess the
financial capability of the Owner to pay any such taxes.

 

N-2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Owner has caused this instrument to be executed on its
behalf, pursuant to the authority of its Board of Directors, by its [Title of
Officer] and its corporate seal to be hereunto attached, attested by its
[Assistant] Secretary, this ____ day of ___________.

[NAME OF OWNER]

 

 

 

By:                                             
                                      

[Name of Officer]

[Title of Officer]

 

 

[Corporate Seal]

 

ATTEST:

 

 

                                                                 

[Assistant] Secretary

 



N-3

 


--------------------------------------------------------------------------------



 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Owner, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Owner.

Subscribed and sworn before me this _____ day of _______________________.

 

 

NOTARY PUBLIC

 

 

COUNTY OF                                                                    

 

STATE OF                                                                        

 

 

My Commission expires the               day of
                                            , 20         .

 

 

 

N-4

 

 


--------------------------------------------------------------------------------



EXHIBIT O

FORM OF TRANSFER CERTIFICATE

[date]

Credit Suisse First Boston Mortgage Securities Corp.

11 Madison Avenue, 4th Floor

New York, New York 10010

Attention: Peter Sack

 

[_____________________]

[_____________________]

[_____________________]

 

Re:

[_________________________] Mortgage Backed Pass Through Certificates, Series
200_ ___, Class AR (the “Certificates”)

 

Ladies and Gentlemen:

This letter is delivered to you in connection with the sale by _________________
(the “Seller”) to ____________________________________ (the “Purchaser”) of a
_______% Percentage Interest in the above referenced Certificates, pursuant to
Section 6.02 of the Pooling and Servicing Agreement dated as of May 1, 2005,
among Credit Suisse First Boston Mortgage Securities Corp., as depositor, DLJ
Mortgage Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust
administrator, master servicer, servicer and back-up servicer, U.S. Bank
National Association, as trustee, Wilshire Credit Corporation, as special
servicer, and the other servicers that are signatories thereto (the “Pooling and
Servicing Agreement”). All terms used herein and not otherwise defined shall
have the meanings set forth in the Pooling and Servicing Agreement. The Seller
hereby certifies, represents and warrants to, and covenants with, the Depositor
and the Trustee that:

1.          No purpose of the Seller relating to sale of the Certificate by the
Seller to the Purchaser is or will be to enable the Seller to impede the
assessment or collection of any tax.

2.          The Seller understands that the Purchaser has delivered to the
Trustee a transfer affidavit and agreement in the form attached to the Pooling
and Servicing Agreement as Exhibit N. The Seller does not know or believe that
any representation contained therein is false.

3.          The Seller has no actual knowledge that the proposed Transferee is
not a Permitted Transferee.

4.          The Seller has no actual knowledge that the Purchaser would be
unwilling or unable to pay taxes due on its share of the taxable income
attributable to the Certificate.

5.          The Seller has conducted a reasonable investigation of the financial
condition of the Purchaser and, as a result of the investigation, found that the
Purchaser has historically paid its debts as they came due, and found no
significant evidence to indicate that the Purchaser will not continue to pay its
debts as they come due in the future.

6.   The Purchaser has represented to the Seller that, if the Certificate
constitutes a noneconomic residual interest, it (i) understands that as holder
of a noneconomic residual interest it may

 

 

O-1

 


--------------------------------------------------------------------------------



 

incur tax liabilities in excess of any cash flows generated by the interest, and
(ii) intends to pay taxes associated with its holding of the Certificate as they
become due.

Very truly yours,

 

[SELLER]

 

 

By:                                             
                                     

Name:

Title:

 

 

O-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT P

FORM OF SPS MORTGAGE LOANS REPORT

DATA AND FORMAT TO BE PROVIDED BY SPS TO THE MASTER SERVICER

(in Excel format)

ALL SPS MORTGAGE LOANS

FIELD FORMAT

FIELD

Name*

Text

Lien Position *

Text/Number

FICO Score*

Number

Original Occupancy*

Text

Documentation*

Text

Purpose*

Text

Original Loan Amount*

Number

Original Appraisal Value*

Number

Original LTV*

Number

Original P&I*

Number

Original Interest Rate*

Number

First Payment Date*

MM/DD/YY

Origination Date*

MM/DD/YY

Originator*

Text

Loan Term*

Number

Product Type (adjustable rate or fixed rate)*

Text

Property Type*

Text

Street Address*

Text

City*

Text

Zip Code*

Text

State*

Text

MI Certificate Number*

Number

Prepayment Flag

Text

Prepayment Expiration Date

MM/DD/YY

Loan Number

Text

Deal Identifier by Loan

Text

Current Loan Amount

Number

Current LTV

Number

Current Interest Rate

Number

Last Interest Payment Date

MM/DD/YY

Current P&I Payment Amount

Number

Paid Off Code

Text

Scheduled Balance

Number

Calculation of Retained Yield by Loan Number (if applicable to the transaction)

Number

Reporting of Delinquency Status on Defaulted Mortgage Loans

Text

Current Market Value

Number

Date of Market Value

MM/DD/YY

As-is Value

Number

Repaired Value

Number

Type of Valuation

Text

Foreclosure Flag

Text

 

 

 

P-1

 


--------------------------------------------------------------------------------



 

 

 

Bankruptcy Flag

Text

Date NOD sent to MI company

MM/DD/YY

Foreclosure Start Date (Referral Date)

MM/DD/YY

Scheduled Foreclosure Sale Date

MM/DD/YY

Foreclosure Actual Sale Date

MM/DD/YY

Actual Notice of Intent Date

MM/DD/YY

Actual First Legal Date

MM/DD/YY

Bankruptcy Chapter

Number

Actual Bankruptcy Start Date

MM/DD/YY

Actual Payment Plan Start and End Dates

MM/DD/YY

List Date

MM/DD/YY

List Price

Number

Vacancy/Occupancy Status

Text

Actual Eviction Start Date

MM/DD/YY

Actual Eviction Completion Date

MM/DD/YY

Actual REO Start Date

MM/DD/YY

Sales Price

Number

Actual Closing Date

MM/DD/YY

Net Sales Proceeds

Number

Mortgage Insurance Claim Filing Date

MM/DD/YY

Mortgage Insurance Proceeds Received

Number

Date Mortgage Insurance Proceeds Received

MM/DD/YY

Collection History

 

 

 

P-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT Q

FORM OF FORECLOSURE SETTLEMENT STATEMENT

REMIC #

 

Ending Interest Rate:

 

Original Amount of Loan:

 

Fixed or Adjustable:

 

UPB Accrued Int to frcl sale:

 

 

 

Advanced Delinquent Interest:

 

 

 

Date Borrower Paid To:

/ /

 

 

Borrower’s Name:

 

 

 

Property Address:

 

 

 

 

 

 

 

MSP Bank/Category

 

 

 

Note Date:

/ /

 

 

Date of REO:

/ /

 

 

Disposition Date:

/ /

 

 

 

 

 

 

 

 

Amount

Date of Valuation

Type of Valuation

 

Market Value

AS IS:

 

/ /

 

 

 

Repaired

 

 

 

 

Supplemental Value

AS IS:

 

/ /

 

 

 

Repaired

 

 

 

 

REO BPO Value:

 

 

/ /

 

 

List Price:

 

 

 

 

 

Sales Price:

 

 

 

 

 

 

 

 

 

 

 

 

Proceeds

 

Expenses*

 

 

List Price:

 

 

Servicing Advances:

 

 

Sales Price:

 

0.00

 

Payee 70R01 Acquisition:

 

Broker’s Commission:

 

 

 

Payee 75R60 REO:

 

Bonus Commission:

 

 

 

Payee 75R49 Foreclosure:

 

Lien Purchase/Paid Off:

 

 

 

Payee 75R36 Escrow:

 

Seller Closing Costs:

 

 

 

Payee 75R52 Bankruptcy:

 

Repair Costs:

 

 

 

Discrepancy Amount:

 

Seller Concessions:

 

 

 

Servicing Advance Total:

0.00

Other Closing Costs:

 

 

Advances Applied After Liquidation:

 

 

 

 

 

Prior Additional Advances:

 

 

Net Proceeds:

 

0.00

Escrow Advance:

 

 

 

 

 

Interest on Advances:

 

 

Escrow Balance:

 

 

Other Advances:

 

 

Suspense Balance:

 

 

Servicing Advance Holdbacks:

 

 

Restricted Escrow:

 

 

 

Property Inspection:

 

Rental Income Received:

 

 

 

BPO:

 

 

 

 

*All amounts will be itemized, and to the extent not itemized, this form will be
accompanied by documentation supporting all amounts claimed on this form.

Q-1

 

 


--------------------------------------------------------------------------------



 

 

 

Insurance Settlement Received:

 

 

 

Lender Placed Insurance:

 

 

Other:

 

 

 

Utilities:

 

 

 

 

 

 

REO Repair Costs:

 

 

Total Liquidation Proceeds:

0.00

Foreclosure Fees:

 

Total Liquidation Expenses:

0.00

Bankruptcy:

 

Net Liquidation Proceeds:

0.00

Eviction Costs:

 

Loan Principal Balance:

 

Transfer Tax:

 

Realized Gain/Loss Amount:

0.00

Reconveyance Fees:

 

Additional Proceeds Applied:

 

Demand Fee:

 

Prior Additional Proceeds:

 

Total Holdbacks:

0.00

 

Loss Severity:

#DIV/0!

Other Fees (Including Fee Code B):

 

Notes:

 

UPB Accrued Interest to COE:

0.00

 

 

Advanced Delinquent Interest:

0.00

 

 

Stopped Delinquent Interest:

 

 

 

Deferred Interest:

 

 

 

Additional Interest:

 

 

 

Total Liquidation Expenses:

0.00

 

 

Q-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT R

FORM OF SUBSEQUENT TRANSFER AGREEMENT

 

THIS SUBSEQUENT TRANSFER AGREEMENT, dated as of [_________], 2005 (this
“Subsequent Transfer Agreement”), is entered into by and among CREDIT SUISSE
FIRST BOSTON MORTGAGE SECURITIES CORP., a Delaware corporation, as depositor
(the “Depositor”), DLJ MORTGAGE CAPITAL, INC., a Delaware corporation, in its
capacity as seller under the Pooling and Servicing Agreement referred to below
(the “Seller”), U.S. BANK NATIONAL ASSOCIATION, a national banking association,
as trustee (the “Trustee”) and WELLS FARGO BANK, N.A., a national banking
association, in its capacity as trust administrator (the “Trust Administrator”)
and in its capacity as master servicer (the “Master Servicer”).

WHEREAS, the parties hereto are also among the parties to the pooling and
servicing agreement (the “Pooling and Servicing Agreement”), dated as of May 1,
2005, among Credit Suisse First Boston Mortgage Securities Corp., as depositor,
DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank, N.A., as trust
administrator, master servicer, servicer and back-up servicer, U.S. Bank
National Association, as trustee, Wilshire Credit Corporation, as special
servicer, and the other servicers that are signatories thereto, in relation to
the Credit Suisse First Boston Mortgage Securities Corp., Adjustable Rate
Mortgage Trust 2005-5, Adjustable Rate Mortgage-Backed Pass-Through
Certificates, Series 2005-5;

WHEREAS, Section 2.01(f) of the Pooling and Servicing Agreement provides for the
parties hereto to enter into this Subsequent Transfer Agreement in accordance
with the terms and conditions of the Pooling and Servicing Agreement;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged the
parties hereto agree as follows:

(i)   The “Subsequent Cut-off Date” and “Subsequent Transfer Date” with respect
to this Subsequent Transfer Agreement shall be [______] 1, 2005 and
[____________], 2005, respectively.

(ii)                 The “Aggregate Subsequent Purchase Amount” with respect to
this Subsequent Transfer Agreement shall be $[__________], provided, however,
that such amount shall not exceed the amount on deposit in the Prefunding
Account.

(iii)                The Subsequent Mortgage Loans conveyed on the Subsequent
Transfer Date shall satisfy the pool characteristics for the Trust Fund
identified in Section 2.01(f) of the Pooling and Servicing Agreement.

(iv)                In case any provision of this Subsequent Transfer Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions or obligations shall not in any way
be affected or impaired thereby.

(v) In the event of any conflict between the provisions of this Subsequent
Transfer Agreement and the Pooling and Servicing Agreement, the provisions of
the Pooling and Servicing Agreement shall prevail. Capitalized terms used herein
and not otherwise defined have the meanings in the Pooling and Servicing
Agreement.

 

 

1

 


--------------------------------------------------------------------------------



 

 

(vi)                The Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to the Depositor, without recourse, all right title and
interest in the Subsequent Mortgage Loans identified in Schedule A, including
all interest and principal due on or with respect to such Subsequent Mortgage
Loans on or after the Subsequent Cut-off Date and all interest and principal
payments on such Subsequent Mortgage Loans received prior to the Subsequent
Cut-off Date in respect of installments of interest and principal due
thereafter, but not including principal and interest due on such Subsequent
Mortgage Loans prior to the Subsequent Cut-off Date, any insurance policies in
respect of such Subsequent Mortgage Loans and all proceeds of any of the
foregoing.

(vii)               The Depositor hereby sells, transfers, assigns, sets over
and otherwise conveys to the Trustee in trust for the benefit of the
Certificateholders, without recourse, all right title and interest in the
Subsequent Mortgage Loans identified in Schedule A, including all interest and
principal due on or with respect to such Subsequent Mortgage Loans on or after
the Subsequent Cut-off Date and all interest and principal payments on such
Subsequent Mortgage Loans received prior to the Subsequent Cut-off Date in
respect of installments of interest and principal due thereafter, but not
including principal and interest due on such Subsequent Mortgage Loans prior to
the Subsequent Cut-off Date, any insurance policies in respect of such
Subsequent Mortgage Loans and all proceeds of any of the foregoing.

(viii)             This Subsequent Transfer Agreement shall be governed by, and
shall be construed and enforced in accordance with the laws of the State of New
York.

(ix)                The Subsequent Transfer Agreement may be executed in one or
more counterparts, each of which so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

2

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties to this Subsequent Transfer Agreement have
caused their names to be signed hereto by their respective officers thereunto
duly authorized as of the day and year first above written.

CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.,

as Depositor

By:                                             
                                         

Name:

Title:

 

 

DLJ Mortgage Capital, Inc.,

as Seller

By:                                            
                                        

Name:

Title:

 

 

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity, but
solely as Trustee

 

By:                                             
                                        

Name:

Title:

 

 

WELLS FARGO BANK, N.A.,

as Trust Administrator and Master Servicer

 

By:                                             
                                        

Name:

Title:

 

 

 

R-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT S

FORM OF MONTHLY STATEMENT TO CERTIFICATEHOLDERS

(i)

With respect to each Class of Certificates which are not Notional Amount
Certificates and, unless otherwise stated, the related Distribution Date,

 

(a)

the Initial Class Principal Balance of such Class as of the Cut-off Date;

 

(b)

the Class Principal Balance of such Class before giving effect to the
distribution of principal and interest;

 

(c)

the amount of the related distribution on such Class allocable to interest;

 

(d)

the amount of the related distribution on such Class allocable to principal;

 

(e)

the sum of the principal and interest payable to such Class;

 

(f)

the Realized Loss allocable to such Class;

 

(g)

the Class Unpaid Interest Amount allocable to such Class;

 

(h)

the Class Principal Balance of such Class after giving effect to the
distribution of principal and interest;

 

(i)

the Pass-Through Rate for such Class;

 

(j)

any Basis Risk Shortfall allocable to such Class, if such amount is greater than
zero;

 

 

(k)

any shortfall in principal allocable to such Class, if such amount is greater
than zero;

 

(ii)

with respect to each Class of Certificates which are Notional Amount
Certificates and, unless otherwise stated, the related Distribution Date,

 

(a)

the Notional Amount of such Class as of the Cut-off Date;

 

(b)

the Notional Amount of such Class before giving effect to the distribution of
interest;

 

(c)

the amount of the related distribution on such Class allocable to interest;

 

(d)

the amount of the related distribution on such Class allocable to principal;

 

(e)

the sum of the principal and interest payable to such class;

 

(f)

the Realized Loss allocable to such Class;

 

(g)

the Class Unpaid Interest Amount allocable to such Class;

 

(h)

the Notional Amount of such Class after giving effect to the distribution of
interest;

 

(i)

the Pass-Through Rate for such Class;

 

 

S-1

 


--------------------------------------------------------------------------------



 

 

 

(j)

any Basis Risk Shortfall allocable to such Class, if such amount is greater than
zero;

 

(iii)

with respect to a $1000 factor of the Initial Class Principal Balance of each
Class of Certificates which are not Notional Amount Certificates and the related
Distribution Date,

 

(a)

the CUSIP number assigned to such Class;

 

(b)

the Class Principal Balance of such Class factor prior to giving effect to the
distribution of principal and interest;

 

(c)

the amount of the related distribution allocable to interest on such Class
factor;

 

(d)

the amount of the related distribution allocable to principal on such Class
factor;

 

(e)

the sum of the principal and interest payable to such Class factor;

 

(f)

the Class Principal Balance of such Class factor after giving effect to the
distribution of principal and interest;

 

(iv)

with respect to a $1000 factor of the Initial Class Principal Balance of each
Class of Certificates which are Notional Amount Certificates and the related
Distribution Date,

 

(a)

the CUSIP number assigned to such Class;

 

(b)

the Notional Amount of such Class factor prior to giving effect to the
distribution of interest;

 

(c)

the amount of the related distribution allocable to interest on such Class
factor;

 

(d)

the amount of the related distribution allocable to principal on such Class
factor;

 

(e)

the sum of the principal and interest payable to such Class factor;

 

(f)

the Notional Amount of such Class factor after giving effect to the distribution
of interest;

 

(v)

with respect to each Loan Group, in the aggregate, and, unless otherwise stated,
the related Distribution Date,

 

(a)

the Scheduled Payment of principal for such Loan Group;

 

(b)

the amount of Principal Prepayments allocable to such Loan Group;

 

(c)

the amount of principal allocable to such Loan Group as a result of repurchased
Mortgage Loans in such Loan Group;

 

(d)

the Substitution Adjustment Amount allocable to such Loan Group;

 

(e)

the amount of Net Liquidation Proceeds allocable to such Loan Group;

 

(f)

the amount of Insurance Proceeds allocable to such Loan Group;

 

 

S-2

 


--------------------------------------------------------------------------------



 

 

 

(g)

the amount of any other distributions allocable to principal for such Loan
Group;

 

(h)

the number of Mortgage Loans in such Loan Group as of the first day of the
related Collection Period;

 

(i)

the aggregate Stated Principal Balance of the Mortgage Loans in such Loan
Group as of the first day of the related Collection Period;

 

(j)

the number of Mortgage Loans in such Loan Group as of the last day of the
related Collection Period;

 

(k)

the aggregate Stated Principal Balance of the Mortgage Loans in such Loan
Group as of the last day of the related Collection Period;

 

(l)

the Master Servicing Fee, by Loan Group;

 

(m)

the sum of the Servicing Fee, the Mortgage Guaranty Insurance Policy fees, if
applicable and the [RMIC/TGIC/MGIC] PMI fees, if applicable, for such Loan
Group;

 

(n)

the Trust Administrator Fee applicable to such Loan Group;

 

(o)

the amount of current Advances allocable to such Loan Group;

 

(p)

the amount of outstanding Advances allocable to such Loan Group;

 

(q)

the number and aggregate principal amounts of Mortgage Loans delinquent (1) 31
to 60 days, (2) 61 to 90 days and (3) 91 days or more, for such Loan Group,
including delinquent bankrupt Mortgage Loans but excluding foreclosure and REO
Mortgage Loans;

 

(r)

the number and aggregate principal amounts of Mortgage Loans that are currently
in bankruptcy, but not delinquent, for such Loan Group;

 

(s)

the number and aggregate principal amounts of Mortgage Loans that are in
foreclosure for such Loan Group;

 

(t)

the Rolling Three Month Delinquency Rate or Rolling Six Month Delinquency Rate
for such Loan Group;

 

(u)

the number and aggregate principal amount of any REO properties as of the close
of business on the Determination Date preceding such Distribution Date for such
Loan Group;

 

(v)

current Realized Losses allocable to such Loan Group;

 

(w)

cumulative Realized Losses allocable to such Loan Group;

 

(x)

the weighted average term to maturity of the Mortgage Loans in such Loan
Group as of the close of business on the last day of the calendar month
preceding the related Distribution Date;

 

 

S-3

 


--------------------------------------------------------------------------------



 

 

 

(y)

the number and principal amount of claims submitted under the Mortgage Guaranty
Insurance Policy, as applicable;

 

(z)

the number and principal amount of claims paid under the [RMIC/TGIC/MGIC] PMI
Policy, as applicable;

 

(aa)

the number of Mortgage Loans in such Loan Group that have Assigned Prepayment
Premiums and for which prepayments were made during the related Collection
Period, as applicable;

 

(bb)

the aggregate principal balance of Mortgage Loans in such Loan Group that have
Assigned Prepayment Premiums and for which prepayments were made during the
related Collection Period, as applicable;

 

(cc)

the aggregate amount of Assigned Prepayment Premiums collected for such Loan
Group during the related Collection Period, as applicable;

 

(dd)

current Realized Losses allocated to each Mortgage Loan in such Loan Group that
has previously been allocated a Realized Loss;

 

(ee)

cumulative Realized Losses allocated to each Mortgage Loan in such Loan
Group that has previously been allocated a Realized Loss;

 

(ff)

current Recoveries allocable to such Loan Group;

 

(gg)

cumulative Recoveries allocable to such Loan Group;

 

(hh)

current aggregate Stated Principal Balance of Qualified Substitute Mortgage
Loans substituted for Deleted Mortgage Loans in such Loan Group;

 

(ii)

cumulative aggregate Stated Principal Balance of Qualified Substitute Mortgage
Loans substituted for Deleted Mortgage Loans in such Loan Group;

 

(jj)

with respect to all of the Mortgage Loans, in the aggregate, and, unless
otherwise stated, the related Distribution Date, for each Servicer that is
servicing any of such Mortgage Loans, the aggregate Stated Principal Balance of
Mortgage Loans being serviced by such Servicer as of such Distribution Date; and

 

(kk)

[reserved];

 

(vii)

with respect to each overcollateralized Group of Certificates and, unless
otherwise stated, the related Distribution Date,

 

(a)

the Targeted Overcollateralization Amount for such Group;

 

(b)

the Overcollateralization Amount for such Group;

 

(c)

the Overcollateralization Deficiency for such Group;

 

(d)

the Overcollateralization Release Amount for such Group;

 

 

S-4

 


--------------------------------------------------------------------------------



 

 

 

(e)

the Monthly Excess Interest for such Group;

 

(f)

the amount of any payment to the [Class __-X] Certificates related to such
Group;

 

(g)

if applicable, the Excess Interest Amount from an unrelated Group of
Certificates that provides additional credit enhancement to the related
overcollateralized Group of Certificates.

 

 

S-5

 


--------------------------------------------------------------------------------



 

 

EXHIBIT T

FORM OF DEPOSITOR CERTIFICATION

Re:

Credit Suisse First Boston Mortgage Securities Corp.,

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

 

I, __________________________, certify that:

1.   I have reviewed this annual report on Form 10-K, and all reports on Form
8-K containing distribution and servicing reports filed in respect of periods
included in the year covered by this annual report, of Adjustable Rate Mortgage
Trust 2005-5, Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series
2005-5 (the “Trust”);

2.   Based on my knowledge, the information in these reports, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the period covered by this annual report;

3.   Based on my knowledge, the distribution information required to be prepared
by the Trust Administrator based upon the servicing information required to be
provided by each Servicer and the Master Servicer under the Pooling and
Servicing Agreement is included in these reports;

4.   Based on my knowledge and upon the annual compliance statements included in
the report and required to be delivered to the Trust Administrator in accordance
with the terms of the Pooling and Servicing Agreement and based upon the review
required under the Pooling and Servicing Agreement, and except as disclosed in
the report, each Servicer and the Master Servicer has fulfilled its obligations
under the Pooling and Servicing Agreement; and

5.   The reports disclose all significant deficiencies relating to each
Servicer’s and the Master Servicer’s compliance with the minimum servicing
standards based, in each case, upon the report provided by an independent public
accountant, after conducting a review in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or similar standard as set forth in the
Pooling and Servicing Agreement, that is included in these reports.

In giving the certifications above, I have reasonably relied on the information
provided to me by the following unaffiliated parties: [each Servicer, the Master
Servicer, the Trustee or Trust Administrator].



 

T-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement, dated May 1, 2005 (the “Pooling and
Servicing Agreement”), among Credit Suisse First Boston Mortgage Securities
Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank,
N.A., as trust administrator, master servicer, servicer and back-up servicer,
U.S. Bank National Association, as trustee, Wilshire Credit Corporation, as
special servicer, and the other servicers that are signatories thereto.

 

 

[Name]

[Title]

[Date]

 

 

T-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT U

FORM OF TRUST ADMINISTRATOR CERTIFICATION

Re:

Credit Suisse First Boston Mortgage Securities Corp.,

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

 

Wells Fargo Bank, N.A. (the “Trust Administrator”) hereby certifies to Credit
Suisse First Boston Mortgage Securities Corp. (the “Depositor”), and each
Person, if any, who “controls” the Depositor within the meaning of the
Securities Act of 1933, as amended, and its officers, directors and affiliates,
and with the knowledge and intent that they will rely upon this certification,
that:

1.   The Trust Administrator has reviewed the annual report on Form 10-K for the
fiscal year [___], and all reports on Form 8-K containing distribution reports
filed in respect of periods included in the year covered by that annual report,
of the Depositor relating to the above-referenced trust;

2.   Based on the Trust Administrator’s knowledge, and assuming the accuracy and
completeness of the information supplied to the Trust Administrator by the
Master Servicer and each Servicer, the distribution information in the
distribution reports contained in all reports on Form 8-K included in the year
covered by the annual report on Form 10-K for the fiscal year [___], prepared by
the Trust Administrator, taken as a whole, does not contain any untrue statement
of a material fact or omit to state a material fact required by the Pooling and
Servicing Agreement to be included therein and necessary to make the statements
made, in light of the circumstances under which such statements were made, not
misleading as of the last day of the period covered by that annual report; and

3.   Based on the Trust Administrator’s knowledge, the distribution information
required to be provided by the Trust Administrator under the Pooling and
Servicing Agreement is included in these reports.



 

U-1

 


--------------------------------------------------------------------------------



 

 

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement, dated as of May 1, 2005 (the “Pooling
and Servicing Agreement”), among Credit Suisse First Boston Mortgage Securities
Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank,
N.A., as trust administrator, master servicer, servicer and back-up servicer,
U.S. Bank National Association, as trustee, Wilshire Credit Corporation, as
special servicer, and the other servicers that are signatories thereto.

Wells Fargo Bank, N.A.

as Trust Administrator

 

By:                                                           

[Name]

[Title]

[Date]

 

 

U-2

 


--------------------------------------------------------------------------------



 

 

EXHIBIT V-1

FORM OF MASTER SERVICER CERTIFICATION

Re:

Credit Suisse First Boston Mortgage Securities Corp.,

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

 

Wells Fargo Bank, N.A. (the “Master Servicer”), certifies pursuant to
Section 10.13 (d)(i) of the Pooling and Servicing Agreement to the Depositor,
the Trust Administrator and each Person, if any, who “controls” the Depositor or
the Trust Administrator within the meaning of the Securities Act of 1933, as
amended, and their respective officers and directors with respect to the
calendar year immediately preceding the date of this Certificate (the “Relevant
Year”), as follows:

1.   For purposes of this Certificate, “Relevant Information” means the
information in the certificate provided pursuant to Section 3.16 of the Pooling
and Servicing Agreement (the “Annual Compliance Certificate”) for the Relevant
Year and the information in all servicing reports required pursuant to the
Pooling and Servicing Agreement to be provided by the Master Servicer to the
Trust Administrator during the Relevant Year. Based on the Master Servicer’s
knowledge, the Relevant Information, taken as a whole, does not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein which is necessary to make the statements made therein, in
light of the circumstances under which such statements were made, not misleading
as of the last day of the Relevant Year.

2.   The Relevant Information has been provided to those Persons entitled to
receive it.

3.   Based upon the review required by the Pooling and Servicing Agreement and
except as disclosed in the Annual Compliance Certificate or the accountants’
statement provided pursuant to Section 3.17 of the Pooling and Servicing
Agreement, to the best of the Master Servicer’s knowledge, the Master Servicer
has fulfilled its obligations under the Pooling and Servicing Agreement
throughout the Relevant Year.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement, dated May 1, 2005 (the “Pooling and
Servicing Agreement”), among Credit Suisse First Boston Mortgage Securities
Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank,
N.A., as trust administrator, master servicer, servicer and back-up servicer,
U.S. Bank National Association, as trustee, Wilshire Credit Corporation, as
special servicer, and the other servicers that are signatories thereto.

 

Wells Fargo Bank, N.A.

as Master Servicer

 

 

By:                                                          

[Name]

[Title]

[Date]

 

 

V-1-1

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT V-2

FORM OF SERVICER CERTIFICATION

Re:

Credit Suisse First Boston Mortgage Securities Corp.,

Adjustable Rate Mortgage Trust 2005-5,

Adjustable Rate Mortgage-Backed Pass-Through Certificates, Series 2005-5

 

I, [name of certifying individual], a duly elected and acting officer of
[__________________________] (the “Servicer”), certify pursuant to
Section 10.13(d)(iii) of the Pooling and Servicing Agreement to the Depositor,
the Trust Administrator and each Person, if any, who “controls” the Depositor or
the Trust Administrator within the meaning of the Securities Act of 1933, as
amended, and their respective officers and directors, with respect to the
calendar year immediately preceding the date of this Certificate (the “Relevant
Year”), as follows:

1.   For purposes of this Certificate, “Relevant Information” means the
information in the certificate provided pursuant to Section 3.16 of the Pooling
and Servicing Agreement (the “Annual Compliance Certificate”) for the Relevant
Year and the information in all servicing reports required pursuant to the
Pooling and Servicing Agreement to be provided by the Servicer to the Trust
Administrator during the Relevant Year. Based on my knowledge, the Relevant
Information, taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein
which is necessary to make the statements made therein, in light of the
circumstances under which such statements were made, not misleading as of the
last day of the Relevant Year.

2.   The Relevant Information has been provided to those Persons entitled to
receive it.

3.   I am responsible for reviewing the activities performed by the Servicer
under the Pooling and Servicing Agreement during the Relevant Year. Based upon
the review required by the Pooling and Servicing Agreement and except as
disclosed in the Annual Compliance Certificate or the accountants’ statement
provided pursuant to Section 3.17 of the Pooling and Servicing Agreement, to the
best of my knowledge, the Servicer has fulfilled its obligations under the
Pooling and Servicing Agreement throughout the Relevant Year.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement, dated May 1, 2005 (the “Pooling and
Servicing Agreement”), among Credit Suisse First Boston Mortgage Securities
Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank,
N.A., as trust administrator, master servicer, servicer and back-up servicer,
U.S. Bank National Association, as trustee, Wilshire Credit Corporation, as
special servicer, and the other servicers that are signatories thereto.

 

[                                                         ]

as Servicer

 

 

By:                                                          

Name:

Title:

Date:

 

V-2-1

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT W

FORM OF CERTIFICATION

REGARDING SUBSTITUTION OF DEFECTIVE MORTGAGE LOANS

OFFICER’S CERTIFICATE OF DLJ MORTGAGE CAPITAL, INC.

[__________], 2005

 

I, ____________, hereby certify that I am the duly authorized officer of DLJ
Mortgage Capital, Inc., a Delaware corporation (“DLJMC”), and further certify
that each of the Mortgage Loans substituted by DLJMC on _______________, 20[___]
were in violation of the terms of the Mortgages related thereto.

Capitalized terms used but not defined herein have the meanings ascribed to them
in the Pooling and Servicing Agreement, dated May 1, 2005 (the “Pooling and
Servicing Agreement”), among Credit Suisse First Boston Mortgage Securities
Corp., as depositor, DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank,
N.A., as trust administrator, master servicer, servicer and back-up servicer,
U.S. Bank National Association, as trustee, Wilshire Credit Corporation, as
special servicer, and the other servicers that are signatories thereto.

 

DLJ MORTGAGE CAPITAL, INC.

 

 

 

                                                                             

Name:

Title:

 

 

 

 

W-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE I

MORTGAGE LOAN SCHEDULE

(Provided Upon Request)

 

I-1

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IIA

Representations and Warranties of Seller – DLJ Mortgage Capital, Inc.

DLJMC Mortgage Capital, Inc. (“DLJ”), in its capacity as Seller, hereby makes
the representations and warranties set forth in this Schedule IIA to the
Depositor, the Trustee and the Trust Administrator, as of the Closing Date, or
if so specified herein, as of the Cut off Date or such other date as may be
specified. Capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement dated as of May 1, 2005
(the “Agreement”) among Credit Suisse First Boston Mortgage Securities Corp., as
depositor, DLJ Mortgage Capital, Inc., as seller, Wells Fargo Bank, N.A., as
trust administrator, master servicer, servicer and back-up servicer, U.S. Bank
National Association, as trustee, Wilshire Credit Corporation, as special
servicer, and the other servicers that are signatories thereto. DLJMC is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation;

(i)   DLJMC has full corporate power to own its property, to carry on its
business as presently conducted and to enter into and perform its obligations
under this Agreement;

(ii)                 the execution and delivery by DLJMC of this Agreement have
been duly authorized by all necessary corporate action on the part of DLJMC; and
neither the execution and delivery of this Agreement, nor the consummation of
the transactions herein contemplated hereby, nor compliance with the provisions
hereof, will conflict with or result in a breach of, or constitute a default
under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on DLJMC or its properties or the certificate
of incorporation or by-laws of DLJMC, except those conflicts, breaches or
defaults which would not reasonably be expected to have a material adverse
effect on DLJMC’s ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

(iii)                the execution, delivery and performance by DLJMC of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made and, in connection with the recordation of the Mortgages, powers of
attorney or assignments of Mortgages not yet completed;

(iv)                this Agreement has been duly executed and delivered by DLJMC
and, assuming due authorization, execution and delivery by the Trustee, the
Trust Administrator, the Master Servicer, the Servicers, the Special Servicer
and the Depositor, constitutes a valid and binding obligation of DLJMC
enforceable against it in accordance with its terms (subject to applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally); and

(v) to the knowledge of DLJMC, there are no actions, litigation, suits or
proceedings pending or threatened against DLJMC before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Agreement or (ii) with respect to any
other matter which in the judgment of DLJMC if determined adversely to DLJMC
would reasonably be expected to materially and adversely affect DLJMC’s ability
to perform its obligations under this Agreement; and DLJMC is not in default
with respect to any

 

 

IIA-1

 

 


--------------------------------------------------------------------------------



 

order of any court, administrative agency, arbitrator or governmental body so as
to materially and adversely affect the transactions contemplated by this
Agreement.

 

IIA-2

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IIB

Representations and Warranties of Master Servicer – Wells Fargo Bank, N.A.

Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as Master Servicer,
hereby makes the representations and warranties set forth in this Schedule IIB
to the Depositor, the Trust Administrator and the Trustee, as of the Closing
Date, or if so specified herein, as of the Cut-off Date or such other date as
may be specified.

(i)   Wells Fargo is a national banking association duly formed, validly
existing and in good standing and is qualified under the laws of each state
where required by applicable law or is otherwise exempt under applicable law
from such qualification.

(ii)                 Wells Fargo has all requisite organizational power,
authority and capacity to enter into the Agreement and to perform the
obligations required of it thereunder. The Agreement (assuming the due
authorization and execution of the Agreement by the other parties thereto)
constitutes a valid and legally binding agreement of Wells Fargo enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization and similar laws, and by
equitable principles affecting the enforceability of the rights of creditors.

(iii)                None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of Wells Fargo or conflict with, result in a material breach,
violation or acceleration of or constitute a material default under, the terms
of any indenture or other agreement or instrument to which Wells Fargo is a
party or by which it is bound, or any statute, order, judgment, or regulation
applicable to Wells Fargo of any court, regulatory body, administrative agency
or governmental body having jurisdiction over Wells Fargo.

(iv)                There is no action, suit, proceeding or investigation
pending, or to Wells Fargo’s knowledge threatened, against Wells Fargo before
any court, administrative agency or other tribunal (a) asserting the invalidity
of the Agreement, (b) seeking to prevent the consummation of any of the
transactions contemplated thereby or (c) which might materially and adversely
affect the performance by Wells Fargo of its obligations under, or the validity
or enforceability of, the Agreement.

(v) No consent, approval, authorization or order of any court, regulatory body
or governmental agency or court is required, under state or federal law prior to
the execution, delivery and performance by Wells Fargo of the Agreement or the
consummation of the transactions contemplated by the Agreement.

 

IIB-1

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

SCHEDULE IIC

Representations and Warranties of Servicer – GreenPoint Mortgage Funding, Inc.

GreenPoint, in its capacity as Servicer, hereby makes the representations and
warranties set forth in this Schedule IIC to the Depositor, the Trustee, the
Trust Administrator and the Master Servicer, as of the Closing Date, or if so
specified herein, as of the Cut-off Date or such other date as may be specified.

(i)         GreenPoint is a corporation duly formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and is
qualified under the laws of each state where required by applicable law or is
otherwise exempt under applicable law from such qualification.

(ii)         GreenPoint has all requisite corporate power, authority and
capacity to enter into the Agreement and to perform the obligations required of
it thereunder. The Agreement (assuming the due authorization and execution of
the Agreement by the other parties thereto) constitutes a valid and legally
binding agreement of GreenPoint enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and similar laws, and by equitable principles affecting the
enforceability of the rights of creditors.

(iii)        None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of GreenPoint or conflict with, result in a material breach, violation
or acceleration of or constitute a material default under, the terms of any
indenture or other agreement or instrument to which GreenPoint is a party or by
which it is bound, or any statute, order, judgment, or regulation applicable to
GreenPoint of any court, regulatory body, administrative agency or governmental
body having jurisdiction over GreenPoint.

(iv)        There is no action, suit, proceeding or investigation pending, or to
GreenPoint’s knowledge threatened, against GreenPoint before any court,
administrative agency or other tribunal (a) asserting the invalidity of the
Agreement, (b) seeking to prevent the consummation of any of the transactions
contemplated thereby or (c) which might reasonably be expected to materially and
adversely affect the performance by GreenPoint of its obligations under, or the
validity or enforceability of, the Agreement.

(v)        No consent, approval, authorization or order of any court, regulatory
body or governmental agency or court is required, under state or federal law
prior to the execution, delivery and performance by GreenPoint of the Agreement
or the consummation of the transactions contemplated by the Agreement.

(vi)        With respect to each GreenPoint Serviced Mortgage Loan, GreenPoint
has fully furnished, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information (e.g., favorable and
unfavorable) on its borrower credit files to Equifax, Experian and Trans Union
Credit Information Company, on a monthly basis.

 

IIC-1

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IID

Representations and Warranties of Servicer – Select Portfolio Servicing, Inc.

Select Portfolio Servicing, Inc. (“SPS”), in its capacities as Servicer and
Special Servicer, hereby makes the representations and warranties set forth in
this Schedule IID to the Depositor, the Trustee, the Trust Administrator and the
Master Servicer, as of the Closing Date, or if so specified herein, as of the
Cut-off Date or such other date as may be specified.

(i)   SPS is a corporation duly formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and is qualified under
the laws of each state where required by applicable law or is otherwise exempt
under applicable law from such qualification.

(ii)                 SPS has all requisite corporate power, authority and
capacity to enter into the Agreement and to perform the obligations required of
it thereunder. The Agreement (assuming the due authorization and execution of
the Agreement by the other parties thereto) constitutes a valid and legally
binding agreement of SPS enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and similar laws, and by equitable principles affecting the
enforceability of the rights of creditors.

(iii)                None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of SPS or conflict with, result in a material breach, violation or
acceleration of or constitute a material default under, the terms of any
indenture or other agreement or instrument to which SPS is a party or by which
it is bound, or any statute, order, judgment, or regulation applicable to SPS of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over SPS.

(iv)                There is no action, suit, proceeding or investigation
pending, or to SPS’s knowledge threatened, against SPS before any court,
administrative agency or other tribunal (a) asserting the invalidity of the
Agreement, (b) seeking to prevent the consummation of any of the transactions
contemplated thereby or (c) which might reasonably be expected to materially and
adversely affect the performance by SPS of its obligations under, or the
validity or enforceability of, the Agreement.

(v) No consent, approval, authorization or order of any court, regulatory body
or governmental agency or court is required, under state or federal law prior to
the execution, delivery and performance by SPS of the Agreement or the
consummation of the transactions contemplated by the Agreement.

(vi)                With respect to each SPS Serviced Mortgage Loan and to the
extent SPS has serviced any of the SPS Serviced Mortgage Loans prior to the date
of the Agreement, SPS has fully furnished, in accordance with the Fair Credit
Reporting Act and its implementing regulations, accurate and complete
information (e.g., favorable and unfavorable) on its borrower credit files to
Equifax, Experian and Trans Union Credit Information Company, on a monthly
basis.

 

IID-1

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IIE

Representations and Warranties of Servicer – Wells Fargo Bank, N.A.

Wells Fargo Bank, N.A. (“Wells Fargo”), in its capacity as Servicer, hereby
makes the representations and warranties set forth in this Schedule IIE to the
Depositor, the Trustee and the Trust Administrator, as of the Closing Date, or
if so specified herein, as of the Cut-off Date or such other date as may be
specified.

(i)   Wells Fargo is a national banking association duly organized and in good
standing under the laws of the United States and is qualified under the laws of
each state where required by applicable law or is otherwise exempt under
applicable law from such qualification.

(ii)                 Wells Fargo has all requisite corporate power, authority
and capacity to enter into the Agreement and to perform the obligations required
of it thereunder. The Agreement (assuming the due authorization and execution of
the Agreement by the other parties thereto) constitutes a valid and legally
binding agreement of Wells Fargo enforceable in accordance with its terms,
except as such enforceability may be limited by liquidation, conservatorship and
similar laws administered by the FDIC affecting the contract obligations of
insured banks, and by equitable principles affecting the enforceability of the
rights of creditors.

(iii)                None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of Wells Fargo or conflict with, result in a material breach,
violation or acceleration of or constitute a material default under, the terms
of any indenture or other agreement or instrument to which Wells Fargo is a
party or by which it is bound, or any statute, order, judgment, or regulation
applicable to Wells Fargo of any court, regulatory body, administrative agency
or governmental body having jurisdiction over Wells Fargo.

(iv)                There is no action, suit, proceeding or investigation
pending, or to Wells Fargo’s knowledge threatened, against Wells Fargo before
any court, administrative agency or other tribunal (a) asserting the invalidity
of the Agreement, (b) seeking to prevent the consummation of any of the
transactions contemplated thereby or (c) which might materially and adversely
affect the performance by Wells Fargo of its obligations under, or the validity
or enforceability of, the Agreement.

(v) No consent, approval, authorization or order of any court, regulatory body
or governmental agency or court is required, under state or federal law prior to
the execution, delivery and performance by Wells Fargo of the Agreement or the
consummation of the transactions contemplated by the Agreement.

 

 

IIE-1

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE IIF

Representations and Warranties of Special Servicer – Wilshire Credit Corporation

Wilshire Credit Corporation (“Wilshire”), in its capacity as Special Servicer,
hereby makes the representations and warranties set forth in this Schedule IIF
to the Depositor, the Trustee, the Trust Administrator and the Master Servicer,
as of the Closing Date, or if so specified herein, as of the Cut-off Date or
such other date as may be specified.

(i)   Wilshire is a corporation duly formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and is
qualified under the laws of each state where required by applicable law or is
otherwise exempt under applicable law from such qualification.

(ii)                 Wilshire has all requisite corporate power, authority and
capacity to enter into the Agreement and to perform the obligations required of
it thereunder. The Agreement (assuming the due authorization and execution of
the Agreement by the other parties thereto) constitutes a valid and legally
binding agreement of Wilshire enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and similar laws and by equitable principles affecting the
enforceability of the rights of creditors.

(iii)                None of the execution and delivery of the Agreement, the
consummation of any other transaction contemplated therein, or the fulfillment
of or compliance with the terms of the Agreement, will result in the breach of,
or constitute a default under, any term or provision of the organizational
documents of Wilshire or conflict with, result in a material breach, violation
or acceleration of or constitute a material default under, the terms of any
indenture or other agreement or instrument to which Wilshire is a party or by
which it is bound, or any statute, order, judgment, or regulation applicable to
Wilshire of any court, regulatory body, administrative agency or governmental
body having jurisdiction over Wilshire.

(iv)                There is no action, suit, proceeding or investigation
pending, or to Wilshire’s knowledge threatened, against Wilshire before any
court, administrative agency or other tribunal (a) asserting the invalidity of
the Agreement, (b) seeking to prevent the consummation of any of the
transactions contemplated thereby or (c) which might reasonably be expected to
materially and adversely affect the performance by Wilshire of its obligations
under, or the validity or enforceability of, the Agreement.

(v) No consent, approval, authorization or order of any court, regulatory body
or governmental agency or court is required, under state or federal law prior to
the execution, delivery and performance by Wilshire of the Agreement or the
consummation of the transactions contemplated by the Agreement.

(vi)                With respect to each Special Serviced Mortgage Loan,
Wilshire has fully furnished, in accordance with the Fair Credit Reporting Act
and its implementing regulations, accurate and complete information (e.g.,
favorable and unfavorable) on its borrower credit files to Equifax, Experian and
Trans Union Credit Information Company, on a monthly basis.

 

IIF-1

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE III

Representations and Warranties of DLJMC – Mortgage Loans

DLJMC, in its capacity as Seller, hereby makes the representations and
warranties set forth in this Schedule III to the Depositor, the Trustee and the
Trust Administrator, as of the Closing Date, or if so specified herein, as of
the Cut off Date or such other date as may be specified, with respect to the
Mortgage Loans identified on Schedule I hereto, except as specified herein.

(i)   The information set forth in Schedule I, with respect to the Mortgage
Loans, is complete, true and correct in all material respects;

(ii)

[Reserved];

(iii)                No Mortgage Loan will be 30 or more days delinquent as of
the Cut-off Date. There are no material defaults under the terms of any Mortgage
Loan;

(iv)                All taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, leasehold payments or ground rents which
previously became due and owing have been paid, or escrow funds have been
established in an amount sufficient to pay for every such escrowed item which
remains unpaid and which has been assessed but is not yet due and payable;

(v) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded or sent for recording to the extent any such recordation is
required by law, or, necessary to protect the interest of the Depositor. No
other instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in Schedule IA;
the substance of any such waiver, alteration or modification has been approved
by the issuer of any related Mortgage Guaranty Insurance Policy and title
insurance policy, to the extent required by the related policies;

(vi)                The Mortgage Note and the Mortgage are not subject to any
right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render the Mortgage Note or Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto;

(vii)               All buildings or other customarily insured improvements upon
the Mortgaged Property are insured by an insurer acceptable under the FNMA
Guides, against loss by fire, hazards of extended coverage and such other
hazards as are provided for in the FNMA Guides or by FHLMC, as well as all
additional requirements set forth in Section 4.10 of this Agreement. All such
standard hazard policies are in full force and effect and on the date of
origination contained a standard mortgagee clause naming DLJMC and its
successors in interest and assigns as loss payee and such clause is still in
effect and all premiums due thereon have been paid. If required by the Flood
Disaster Protection Act of 1973, as amended, the Mortgage Loan is covered by a
flood insurance policy meeting the requirements of the current guidelines of the
Federal Insurance Administration which policy conforms to FNMA and FHLMC
requirements, as well as

 

 

III-1

 

 


--------------------------------------------------------------------------------



 

all additional requirements set forth in Section 4.10 of this Agreement. Such
policy was issued by an insurer acceptable under FNMA or FHLMC guidelines. The
Mortgage obligates the Mortgagor thereunder to maintain all such insurance at
the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;

(viii)              Each Mortgage Loan at the time it was made complied in all
material respects with all applicable local, state and federal laws, including,
without limitation, usury, equal credit opportunity, disclosure, recording and
all applicable predatory and abusive lending laws;

(ix)                The related Mortgage is a valid, subsisting, enforceable and
perfected first lien on the Mortgaged Property, including for Mortgage Loans
that are not Cooperative Loans, all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems affixed to such buildings, and all additions, alterations and
replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien, as applicable, of the Mortgage
subject only to (1) the lien of non-delinquent current real property taxes and
assessments not yet due and payable, (2) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording which are acceptable to mortgage lending institutions generally and
either (A) which are referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan, or (B) which do not adversely affect
the appraised value of the Mortgaged Property as set forth in such appraisal,
and (3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting, enforceable and perfected first
lien and first priority security interest on the property described therein, and
the Seller has the full right to sell and assign the same to the Depositor;

(x) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles;

(xi)                DLJMC or its affiliate is the sole owner of record and
holder of the Mortgage Loan and the indebtedness evidenced by the Mortgage Note.
Immediately prior to the transfer and assignment to the Depositor on the Closing
Date, the Mortgage Loan, including the Mortgage Note and the Mortgage, were not
subject to an assignment or pledge, and DLJMC had good and marketable title to
and was the sole owner thereof and had full right to transfer and sell the
Mortgage Loan to the Depositor free and clear of any encumbrance, equity, lien,
pledge, charge, claim or security interest and has the full right and authority
subject to no interest or participation of, or agreement with, any other party,
to sell and assign the Mortgage Loan and following the sale of the Mortgage
Loan, the Depositor will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest;

(xii)               There are no mechanics’ or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under law could give rise to such liens)

 

 

III-2

 

 


--------------------------------------------------------------------------------



 

affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;

(xiii)              All improvements subject to the Mortgage which were
considered in determining the appraised value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property (and wholly within the project with respect to a condominium unit)
except for de minimis encroachments permitted by the FNMA Guide and which have
been noted on the appraisal or the title policy affirmatively insures against
loss or damage by reason of any violation, variation or encroachment adverse
circumstances which is either disclosed or would have been disclosed by an
accurate survey, and no improvements on adjoining properties encroach upon the
Mortgaged Property except those which are insured against by the title insurance
policy referred to in clause (v) above or are acceptable under FNMA or FHLMC
guidelines and all improvements on the property comply with all applicable
zoning and subdivision laws and ordinances;

(xiv)              The Mortgaged Property is not subject to any material damage
by waste, fire, earthquake, windstorm, flood or other casualty. At origination
of the Mortgage Loan there was, and there currently is, no proceeding pending
for the total or partial condemnation of the Mortgaged Property;

(xv)               Each Mortgage Loan has been serviced in all material respects
in compliance with accepted servicing practices;

(xvi)              With respect to each Cooperative Loan, the related Mortgage
is a valid, enforceable and subsisting first security interest on the related
Cooperative Shares securing the related Mortgage Note, subject only to (a) liens
of the Cooperative Property for unpaid assessments representing the Mortgagor’s
pro rata share of the Cooperative Property’s payments for its blanket mortgage,
current and future real property taxes, insurance premiums, maintenance fees and
other assessments to which like collateral is commonly subject and (b) other
matters to which like collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided by the
Security Agreement. There are no liens against or security interest in the
Cooperative Shares relating to each Cooperative Loan (except for unpaid
maintenance, assessments and other amounts owed to the related Cooperative
Property which individually or in the aggregate will not have a material adverse
effect on such Cooperative Loan), which have priority over DLJMC’s security
interest in such Cooperative Shares;

(xvii)             The Mortgage Loan complies with all terms, conditions and
requirements of the originator’s underwriting standards in effect at the time of
origination of such Mortgage Loan;

(xviii)            Each Mortgage Loan constitutes a “qualified mortgage” under
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation
Section 1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan
to be treated as a “qualified mortgage” notwithstanding its failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

(xix)              With respect to each Mortgage Loan sold by the Seller, to the
knowledge of DLJMC, (i) no borrower obtained a prepaid single-premium credit
life, credit disability, credit unemployment or credit property insurance policy
in connection with the origination of such Mortgage Loan, (ii) the related
Servicer of each such Mortgage Loan has fully furnished, in

 

 

III-3

 

 


--------------------------------------------------------------------------------



 

accordance with the Fair Credit Reporting Act and its implementing regulations,
accurate and complete information on its borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, on a monthly basis; and
(iii) no Mortgage Loan will impose a Prepayment Premium for a term in excess of
five years;

(xx)               DLJMC has delivered or caused to be delivered to the Trustee
or the Custodian on behalf of the Trustee the original Mortgage bearing evidence
that such instruments have been recorded in the appropriate jurisdiction where
the Mortgaged Property is located as determined by DLJMC (or in lieu of the
original of the Mortgage or the assignment thereof, a duplicate or conformed
copy of the Mortgage or the instrument of assignment, if any, together with a
certificate of receipt from DLJMC or the settlement agent who handled the
closing of the Mortgage Loan, certifying that such copy or copies represent true
and correct copies represent true and correct copy(ies) of the originals) and
that such original(s) have been or are currently submitted to be recorded in the
appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located or a certification or receipt of the recording
authority evidencing the same;

(xxi)              The Mortgage File contains each of the documents specified in
Section 2.01(b) of this Agreement;

(xxii)             No Mortgage Loan sold by the Seller secured by a Mortgaged
Property located in the State of Georgia was originated on or after October 1,
2002 and before March 7, 2003 and no Mortgage Loan secured by Mortgaged Property
located in the State of Georgia that was originated on or after March 7, 2003 is
a “high cost home loan” as defined in the Georgia Fair Lending Act (HB 1361), as
amended;

(xxiii)            With respect to each Cooperative Loan, the Cooperative Shares
that is pledged as security for the Cooperative Loan is held by a person as a
tenant-stockholder (as defined in Section 216 of the Code) in a cooperative
housing corporation (as defined in Section 216 of the Code);

(xxiv)           None of the Mortgage Loans sold by the Seller are classified as
(a) a “high cost mortgage” loan under the Home Ownership and Equity Protection
Act of 1994 or (b) a “high cost home,” “covered,” “high cost,” “high risk home”
or “predatory” loan under any other applicable state, federal or local law;

(xxv)            With respect to each Mortgage Loan, (a) the Mortgage Loan was
originated by a mortgagee approved by the Secretary of Housing and Urban
Development pursuant to sections 203 and 211 of the National Housing Act, a
savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or state authority or (b) at the time the Mortgage Loan was originated,
the originator was a mortgagee duly licensed as required by the State within
which the Mortgage Loan was originated, and was subject to supervision and
examination conducted by the applicable State authority of such State;

(xxvi)           With respect to each Mortgage Loan that has a Prepayment
Premium feature, each such Prepayment Premium is enforceable and, at the time
such Mortgage Loan was originated, each Prepayment Premium complied with
applicable federal, state and local law, subject to federal preemption where
applicable;

 

 

III-4

 

 


--------------------------------------------------------------------------------



 

 

(xxvii)          The related Servicer of each Mortgage Loan sold by the Seller
will fully furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information on its borrower
credit files to Equifax, Experian and Trans Union Credit Information Company, on
a monthly basis;

(xxviii)

[Reserved];

(xxix)           With respect to the Group 4, Group 5 and Group 6A Mortgage
Loans, the original principal balance of each such Mortgage Loan is within
Freddie Mac’s dollar amount limits for conforming one- to four-family Mortgage
Loans;

(xxx)            Each Mortgage Loan that is secured by residential real property
(or a leasehold interest therein) has a loan-to-value ratio of 100% or less by
Cut-Off Date Principal Balance;

(xxxi)           No Mortgage Loan sold by the Seller is a “High Cost Loan” or
“Covered Loan,” as applicable, as such terms are defined in the then current
Standard & Poor’s LEVELS® Glossary which is now Version 5.6b Revised, Appendix
E, in effect as of the Closing Date; and

(xxxii)    With respect to any Mortgage Loan originated on or after August 1,
2004, either (a) the related Mortgage and the related Mortgage Note does not
contain a mandatory arbitration clause (that is, a clause that requires the
related Mortgagor to submit to arbitration to resolve any dispute arising out of
or relating in any way to the Mortgage Loan) or (b) the related Mortgage and the
related Mortgage Note contained a mandatory arbitration clause as of the related
origination date and such clause has or will be waived by the originator or an
entity designated by the Seller in writing no later than sixty (60) days after
the related Closing Date which notice included or will include the following
language: “WE ARE HEREBY NOTIFYING YOU THAT THE MANDATORY ARBITRATION CLAUSE OF
YOUR LOAN, REQUIRING THAT YOU SUBMIT TO ARBITRATION TO RESOLVE ANY DISPUTE
ARISING OUT OF OR RELATING IN ANY WAY TO YOUR MORTGAGE LOAN, IS IMMEDIATELY NULL
AND VOID. YOU ARE FREE TO CHOOSE TO EXERCISE ANY OF YOUR RIGHTS OR ENFORCE ANY
REMEDIES UNDER YOUR MORTGAGE LOAN THROUGH THE COURT SYSTEM.” A copy of the
written notice referred to in the immediately preceding sentence, if applicable,
shall be retained in the related Mortgage File.

 

 

III-5

 

 


--------------------------------------------------------------------------------

 

 



                                Appendix A-1


                                  APPENDIX A

              Calculation of Class Y Principal Reduction Amounts


Class Y Principal Reduction Amounts:

      (1)   For any  Distribution  Date the  amounts  by which  the  principal
balances of the  Class Y-1,  Class Y-2,  Class Y-3,  Class Y-4  and  Class Y-5
Certificates  respectively  will be reduced on such  distribution  date by the
allocation of Realized Losses and the  distribution  of principal,  determined
as follows:

First for each of Group 1,  Group 2,  Group 3,  Group 4 and Group 5  determine
the weighted  average  pass-through  rate for that Group for  distributions of
interest  that  will be made on the next  succeeding  Distribution  Date  (the
"Group  Interest  Rate").  The  Principal  Reduction  Amount  for  each of the
Class Y  Certificates will be determined pursuant to the "Generic solution for
the  Class Y  Principal  Reduction  Amounts"  set forth  below  (the  "Generic
Solution")  by  making  identifications  among  the  actual  Groups  and their
related  Class Y and Class Z Certificates  and weighted  average  pass-through
rates and the Groups named in the Generic  Solution and their related  Class Y
and Class Z Certificates as follows:

A.  Determine  which  Group has the lowest  Group  Interest  Rate.  That Group
will be  identified  with  Group AA  and the Class Y and Class Z  Certificates
related to that Group will be  respectively  identified with the Class YAA and
Class ZAA  Certificates.  The  Group  Interest  Rate  for that  Group  will be
identified  with J%. If two or more  Groups  have the  lowest  Group  Interest
Rate pick one for this  purpose,  subject to the  restriction  that each Group
may be picked  only  once in the  course of any such  selections  pursuant  to
paragraphs A through E or this definition.

B.  Determine  which Group has the second  lowest Group  Interest  Rate.  That
Group  will  be  identified   with  Group BB  and  the  Class Y  and  Class  Z
Certificates  related to that Group will be  respectively  identified with the
Class BB and Class ZBB  Certificates.  The Group  Interest Rate for that Group
will be  identified  with K%. If two or more  Groups  have the  second  lowest
Group  Interest  Rate pick one for this  purpose,  subject to the  restriction
that each Group may be picked  only once in the course of any such  selections
pursuant to paragraphs A through E or this definition.

C.  Determine  which Group has the third  lowest  Group  Interest  Rate.  That
Group  will  be  identified   with  Group CC  and  the  Class Y  and  Class  Z
Certificates  related to that Group will be  respectively  identified with the
Class YCC and Class ZCC  Certificates.  The Group Interest Rate for that Group
will be  identified  with L%.  If two or more  Groups  have the  third  lowest
Group  Interest  Rate pick one for this  purpose,  subject to the  restriction
that each Group may be picked  only once in the course of any such  selections
pursuant to paragraphs A through E or this definition.

D.  Determine  which Group has the fourth  lowest Group  Interest  Rate.  That
Group  will  be  identified   with  Group DD  and  the  Class Y  and  Class  Z
Certificates  related to that Group will be  respectively  identified with the
Class YDD and Class ZDD  Certificates.  The Group Interest Rate for that Group
will be  identified  with M%. If two or more  Groups  have the  fourth  lowest
Group  Interest  Rate pick one for this  purpose,  subject to the  restriction
that each Group may be picked  only once in the course of any such  selections
pursuant to paragraphs A through E or this definition.

E.  Determine  which Group has the fifth  lowest  Group  Interest  Rate.  That
Group  will  be  identified   with  Group EE  and  the  Class Y  and  Class  Z
Certificates  related to that Group will be  respectively  identified with the

-------------------------------APPENDIX A-1-------------------------------------



Class YEE and Class ZEE  Certificates.  The Group Interest Rate for that Group
will be  identified  with N%.  If two or more  Groups  have the  fifth  lowest
Group  Interest  Rate pick one for this  purpose,  subject to the  restriction
that each Group may be picked  only once in the course of any such  selections
pursuant to paragraphs A through E or this definition.

Second,  apply the Generic  Solution set forth below to determine  the Class Y
Principal   Reduction   Amounts   for  the   Distribution   Date   using   the
identifications made above.

            Generic  Solution  for the Class Y  Principal  Reduction  Amounts:
For any Distribution  Date, the amounts by which the principal balances of the
Class YAA,   Class YBB,   Class YCC,   Class YDD  and  Class YEE  Certificates
respectively  will be reduced on such  Distribution  Date by the allocation of
Realized Losses and the distribution of principal, determined as follows:

For purposes of the succeeding  formulas the following  symbols shall have the
meanings set forth below:

J% =  the weighted  average  pass-through  rate on the Group AA mortgage loans
for interest to be distributed on   the next succeeding Distribution Date.

K% =  the weighted  average  pass-through  rate on the Group BB mortgage loans
for interest to be distributed on   the next succeeding Distribution Date.

L% =  the weighted  average  pass-through  rate on the Group CC mortgage loans
for interest to be distributed on   the next succeeding Distribution Date.

M% =  the weighted  average  pass-through  rate on the Group DD mortgage loans
for interest to be distributed on   the next succeeding Distribution Date.

N% =  the weighted  average  pass-through  rate on the Group EE mortgage loans
for interest to be distributed on   the next succeeding Distribution Date.

For purposes of the succeeding  definitions and formulas,  it is required that
J%<=K%<=L%<=M%<=N%.

PJB =       the Group AA  Subordinate  Amount after the allocation of Realized
      Losses and distributions of principal on such Distribution Date.

PKB =       the Group BB  Subordinate  Amount after the allocation of Realized
      Losses and distributions of principal on such Distribution Date.

PLB = the Group CC Subordinate  Amount after the allocation of Realized Losses
      and distributions of principal on such Distribution Date.

PMB =       the Group DD  Subordinate  Amount after the allocation of Realized
      Losses and distributions of principal on such Distribution Date.

PNB =       the Group EE  Subordinate  Amount after the allocation of Realized
      Losses and distributions of principal on such Distribution Date.

R =   the Class CB Pass Through Rate
    =       (J%PJB + K%PKB + L%PLB + M%PMB +  N%PNB)/(PJB  + PKB + PLB + PMB +
PNB)

-------------------------------APPENDIX A-2-------------------------------------


R11 = the  weighted  average of the Group AA,  Group BB, Group CC and Group DD
      Pass-Through  Rates after giving  effect to the  allocation  of Realized
      Losses and  distributions  of principal to be made on such  Distribution
      Date
           =
{J% (Pj - ΔPj) + K% (Pk - ΔPk) + L% (Pl - ΔPl) + M% (Pm - ΔPm)}/

            (Pj - ΔPj + Pk - ΔPk + Pl - ΔPl + Pm - ΔPm)

R12 = the Group EE Pass-Through Rate
      =     N%

R21 = the   weighted   average  of  the  Group  AA,  Group  BB  and  Group  CC
      Pass-Through  Rates after giving  effect to the  allocation  of Realized
      Losses and  distributions  of principal to be made on such  Distribution
      Date
     =      {J% (Pj - ΔPj) + K% (Pk - ΔPk) + L% (Pl - ΔPl)
}/(Pj - ΔPj + Pk - ΔPk + Pl - ΔPl )

R22 = the weighted average of the Group DD and Group EE Pass-Through Rates
     =      { M% (Pm - ΔPm) + N% (Pn - ΔPn)
}/( Pm - ΔPm + Pn - ΔPn )

R31 = the  weighted  average of the Group AA and Group BB  Pass-Through  Rates
      after  giving  effect  to  the   allocation   of  Realized   Losses  and
      distributions of principal to be made on such Distribution Date
     =      {(J% (Pj - ΔPj) + K% (Pk - ΔPk)
}/(Pj - ΔPj + Pk - ΔPk)

R32 = the   weighted   average  of  the  Group  CC,  Group  DD  and  Group  EE
      Pass-Through  Rates after giving  effect to the  allocation  of Realized
      Losses and  distributions  of principal to be made on such  Distribution
      Date
     =      { L% (Pl - ΔPl) + M% (Pm - ΔPm) + N% (Pn - ΔPn)
}/( Pl - ΔPl + Pm - ΔPm + Pn - ΔPn)

R41 = the Group AA  Pass-Through  Rates after giving effect to the  allocation
      of Realized  Losses and  distributions  of  principal to be made on such
      Distribution Date
    =       J%

R42 = the  weighted  average of the Group BB,  Group CC, Group DD and Group EE
      Pass-Through  Rates after giving  effect to the  allocation  of Realized
      Losses and  distributions  of principal to be made on such  Distribution
      Date
           =
{K% (Pk - ΔPk) + L% (Pl - ΔPl) + M% (Pm - ΔPm) + N% (Pn - ΔPn)
}/

            ( Pk - ΔPk + Pl - ΔPl + Pm - ΔPm + Pn - ΔPn )

r11 = the  weighted  average  of  the  Class YAA,   Class YBB,  Class YCC  and
      Class YDD Pass-Through Rates
     =      (J% Yj + K% Yk + L% Yl + M% Ym )/(Yj + Yk + Yl + Ym )

r12 = the Class YEE Pass-Through Rate
     =      N%

r21 = the  weighted   average  of  the  Class YAA,   Class YBB  and  Class YCC
      Pass-Through Rates
     =      (J% Yj + K% Yk + L% Yl )/(Yj + Yk + Yl )

r22 = the weighted average of the Class YDD and Class YEE Pass-Through Rates
     =      ( M% Ym + N% Yn )/( Ym + Yn )


-------------------------------APPENDIX A-3-------------------------------------

r31 = the weighted average of the Class YAA and Class YBB Pass-Through Rates
     =      (J% Yj + K% Yk )/(Yj + Yk )

r32 = the  weighted   average  of  the  Class YCC,   Class YDD  and  Class YEE
      Pass-Through Rates
     =      ( L% Yl + M% Ym + N% Yn)/( Yl + Ym + Yn )

r41 = the Class YAA Pass-Through Rate
     =      J%

r42 = the  weighted  average  of  the  Class YBB,   Class YCC,  Class YDD  and
      Class YEE Pass-Through Rates
     =      (K%  Yk + L% Yl + M% Ym + N% Yn )/(Yk + Yl + Ym + Yn )

Yj =  the principal balance of the Class YAA  Certificates after distributions
      on the prior Distribution Date.

Yk =  the principal balance of the Class YBB  Certificates after distributions
      on the prior Distribution Date.

Yl =  the principal balance of the Class YCC  Certificates after distributions
      on the prior Distribution Date.

Ym =  the principal balance of the Class YDD  Certificates after distributions
      on the prior Distribution Date.

Yn =  the principal balance of the Class YEE  Certificates after distributions
      on the prior Distribution Date.

ΔYj =       the Class YAA Principal Reduction Amount.

ΔYk =       the Class YBB Principal Reduction Amount.

ΔYl =       the Class YCC Principal Reduction Amount.

ΔYm =       the Class YDD Principal Reduction Amount.

ΔYn =       the Class YEE Principal Reduction Amount.

Zj =  the principal balance of the Class ZAA Certificates after  distributions
      on the prior Distribution Date.

Zk =  the principal balance of the Class ZBB Certificates after  distributions
      on the prior Distribution Date.

Zl =  the principal balance of the Class ZCC Certificates after  distributions
      on the prior Distribution Date.

Zm =  the principal balance of the Class ZDD Certificates after  distributions
      on the prior Distribution Date.

-------------------------------APPENDIX A-4-------------------------------------


Zn =  the principal balance of the Class ZEE Certificates after  distributions
      on the prior Distribution Date.

ΔZj =       the Class ZAA Principal Reduction Amount.

ΔZk =       the Class ZBB Principal Reduction Amount.

ΔZl =       the Class ZCC Principal Reduction Amount.

ΔZm =       the Class ZDD Principal Reduction Amount.

ΔZn =       the Class ZEE Principal Reduction Amount.

Pj =  the  aggregate   principal  balance  of  the  Class YAA  and  Class  ZAA
      Certificates after distributions on the prior Distribution Date.
    = Yj + Zj

Pk =  the  aggregate   principal  balance  of  the  Class YBB  and  Class  ZBB
      Certificates after distributions on the prior Distribution Date.
    = Yk + Zk

Pl =  the  aggregate   principal  balance  of  the  Class YCC  and  Class  ZCC
      Certificates after distributions on the prior Distribution Date.
    = Yl + Zl =

-------------------------------APPENDIX A-5-------------------------------------


Pm =  the  aggregate   principal  balance  of  the  Class YAA  and  Class  ZAA
      Certificates after distributions on the prior Distribution Date.
    = Ym + Zm

Pn =  the  aggregate   principal  balance  of  the  Class YAA  and  Class  ZAA
      Certificates after distributions on the prior Distribution Date.
    = Yn + Zn

ΔPj = the  aggregate  amount  of  principal   reduction  occurring  with
      respect to the Group AA mortgage loans from Realized  Losses or payments
      of principal to be allocated on such  Distribution  Date net of any such
      amounts  allocated  to the  Class  R-I  Certificate  or to any  class of
      principal  only  certificates  created by ratio  stripping  the mortgage
      loans of Group AA
      =     the aggregate of the  Class YAA and Class ZAA Principal  Reduction
      Amounts.
      =     ΔYj + ΔZj

ΔPk = the  aggregate  amount  of  principal   reduction  occurring  with
      respect to the Group BB mortgage loans from Realized  Losses or payments
      of principal to be allocated on such  Distribution  Date net of any such
      amounts  allocated  to the  Class  R-I  Certificate  or to any  class of
      principal  only  certificates  created by ratio  stripping  the mortgage
      loans of Group BB
      =     the aggregate of the  Class YBB and Class ZBB Principal  Reduction
      Amounts.
      =     ΔYk + ΔZk

ΔPl=  the  aggregate  amount  of  principal   reduction  occurring  with
      respect to the Group CC mortgage loans from Realized  Losses or payments
      of principal to be allocated on such  Distribution  Date net of any such
      amounts  allocated  to the  Class  R-I  Certificate  or to any  class of
      principal  only  certificates  created by ratio  stripping  the mortgage
      loans of Group CC
     =      the aggregate of the  Class YCC and Class ZCC Principal  Reduction
      Amounts.
      =     ΔYl + ΔZl

ΔPm = the  aggregate  amount  of  principal   reduction  occurring  with
      respect to the Group DD mortgage loans from Realized  Losses or payments
      of principal to be allocated on such  Distribution  Date net of any such
      amounts  allocated  to the  Class  R-I  Certificate  or to any  class of
      principal  only  certificates  created by ratio  stripping  the mortgage
      loans of Group DD
      =     the aggregate of the  Class YDD and Class ZDD Principal  Reduction
      Amounts.
      =     ΔYm + ΔZm

ΔPn = the  aggregate  amount  of  principal   reduction  occurring  with
      respect to the Group EE mortgage loans from Realized  Losses or payments
      of principal to be allocated on such  Distribution  Date net of any such
      amounts  allocated  to the  Class  R-I  Certificate  or to any  class of
      principal  only  certificates  created by ratio  stripping  the mortgage
      loans of Group EE
      =     the aggregate of the  Class YEE and Class ZEE Principal  Reduction
      Amounts.
      =     ΔYn + ΔZn

α =   .0005

γ1 =  (R - R11)/(R12 - R). If R=>M%,  γ1 is a non-negative  number
      unless its denominator is zero, in which event it is undefined.

γ2 =  (R - R21)/(R22 - R). If R=>L%,  γ2 is a non-negative  number
      unless its denominator is zero, in which event it is undefined.

γ3 =  (R - R31)/(R32 - R). If R=>K%,  γ3 is a non-negative  number
      unless its denominator is zero, in which event it is undefined.

γ4 =  (R - R41)/(R42 - R). If R<K%,  γ4 is a  non-negative  number
      unless its denominator is zero, in which event it is undefined.

If γ1 is  undefined,  ΔYj  = Yj,  ΔYk = Yk,  ΔYl = Yl,
      ΔYm = Ym and ΔYn = (Yn/Pn)ΔPn.

If γ4 is zero,  ΔYj = (Yj/Pj)ΔPj,  ΔYk = Yk, ΔYl
      = Yl, ΔYm = Ym and ΔYn = Yn.

In the remaining situations,  ΔYj,  ΔYk,  ΔYl, ΔYm and
      ΔYn shall be defined as follows:

I.  If R=>M%, make the following additional definitions:

δ1Yj =      0,                                              if R11< r11;

      (R11- r11)( Yj + Yk + Yl + Ym)Yj/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if  R11=>  r11 and
      R11=>M%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yj/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },        if     R11=>
      r11 and M%>R11=>L%;

-------------------------------APPENDIX A-6-------------------------------------


      (R11- r11)( Yj + Yk + Yl + Ym )Yj/
            {(R11 - J%)Yj + (R11 - K%)Yk },                       if     R11=>
      r11 and L%>R11=>K%; and

      (R11- r11)( Yj + Yk + Yl + Ym )/(R11 - J%),                       if
      R11=> r11 and K%>R11=>J%.

δ1Yk =      0,                                              if R11<  r11
      and R11=>K%;
      (R11- r11)( Yj + Yk + Yl + Ym)Yk/
            { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym },       if R11<  r11
      and R11<K%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yk/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if  R11=>  r11 and
      R11=>M%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yk/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },        if     R11=>
      r11 and M%>R11=>L%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yk/{(R11 - J%)Yj + (R11 - K%)Yk },
      if R11=> r11 and L%>R11=>K%; and

      0,                                              if R11=> r11 and R11<K%.

δ1Yl =      0,                                              if R11<  r11
      and R11=>L%;

      (R11- r11)( Yj + Yk + Yl + Ym)Yl/
            { (R11 - L%)Yl + (R11 - M%)Ym },                      if R11<  r11
      and K%<=R11<L%;

      (R11- r11)( Yj + Yk + Yl + Ym)Yl/
            { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym },       if R11<  r11
      and R11<K%;

      (R11- r11)( Yj + Yk + Yl + Ym)Yl/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if  R11=>  r11 and
      R11=>M%;

      (R11- r11)( Yj + Yk + Yl + Ym )Yl/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },        if     R11=>
      r11 and M%>R11=>L%;

      0,                                              if R11=> r11 and R11<L%.

δ1Ym =      0,                                              if R11<  r11
      and R11=>M%;

-------------------------------APPENDIX A-7-------------------------------------


      (R11- r11)( Yj + Yk + Yl + Ym)/(R11 - M%),                        if
      R11< r11 and L%<=R11<M%;

      (R11- r11)( Yj + Yk + Yl + Ym)Ym/
            { (R11 - L%)Yl + (R11 - M%)Ym },                      if R11<  r11
      and K%<=R11<L%;

      (R11- r11)( Yj + Yk + Yl + Ym)Ym/
            { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym },       if R11<  r11
      and R11<K%;

      (R11- r11)( Yj + Yk + Yl + Ym)Ym/
            {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
            (R11 - M%)Ym },                                 if  R11=>  r11 and
      R11=>M%;

      0,                                              if R11=> r11 and R11<M%.


δ1Yj,  δ1Yk,  δ1Yl and  δ1Ym are numbers  respectively
      between Yj, Yk, Yl and Ym and 0 such that
            {J%(Yj  -  δ1Yj  )  +  K%(  Yk.-   δ1Yk)  +  L%(  Yl.-
      δ1Yl) + M%( Ym.- δ1Ym) }/
            (Yj -  δ1Yj  +  Yk.-  δ1Yk  + Yl.-  δ1Yl  + Ym.-
      δ1Ym)
            = R11.

Y11 =       Yj -  δ1Yj  +  Yk.-  δ1Yk  +  Yl.-  δ1Yl  + Ym.-
      δ1Ym

P11 =       Pj + Pk + Pl + Pm.

Z11 =       Zj + Zk + Zl + Zm.

ΔY11 =      ΔYj -  δ1Yj + ΔYk.-  δ1Yk  + ΔYl.-  δ1Yl + ΔYm.-
      δ1Ym .

ΔP11 =      ΔPj + ΔPk + ΔPl + ΔPm.

ΔZ11 =      ΔZj + ΔZk + ΔZl + ΔZm.


1. If Yn - α(Pn - ΔPn) => 0, Y11-  α(P11 - ΔP11) => 0,
   and    γ1(P11    -   ΔP11)    <   (Pn   -   ΔPn),    then
   ΔYn = Yn - αγ1(P11 - ΔP11)                      and
   ΔY11 = Y11 - α(P11 - ΔP11).

2. If  Yn - α(Pn - ΔPn) => 0,  Y11 - α(P11 - ΔP11)  =>
   0,    and    γ1(P11 - ΔP11)    =>    (Pn - ΔPn),     then
   ΔYn = Yn - α(Pn - ΔPn)                                and
   ΔY11 = Y11 - (α/γ1)(Pn - ΔPn).

3. If Yn - α(Pn - ΔPn) < 0,  Y11 - α(P11 - ΔP11) => 0,
   and    Y11 - α(P11 - ΔP11)    =>   Y11 - (Yn/γ1),    then
   ΔYn = Yn - αγ1(P11 - ΔP11)                      and
   ΔY11 = Y11 - α(P11 - ΔP11).

4. If    Yn - α(Pn - ΔPn) < 0,    Y11 - (Yn/γ1) => 0,    and
   Y11 - α(P11 - ΔP11) <= Y11 - (Yn/γ1),  then ΔYn = 0
   and ΔY11 = Y11 - (Yn/γ1).

5. If   Y11 - α(P11 - ΔP11) < 0,    Y11 - (Yn/γ1) < 0,   and
   Yn - α(Pn - ΔPn) <= Yn - (γ1Y11),                    then
   ΔYn = Yn - (γ1Y11) and ΔY11 = 0.

6. If  Y11 - α(P11 - ΔP11) < 0, Yn - α(Pn - ΔPn) => 0,
   and     Yn - α(Pn - ΔPn)     =>    Yn - (γ1Y11),     then
   ΔYn = Yn - α(Pn - ΔPn)                                and
   ΔY11 = Y11 - (α/γ1)(Pn - ΔPn).

-------------------------------APPENDIX A-8-------------------------------------


ΔYj = δ1Yj + [(Yj - δ1Yj )/Y11 ]Δ Y11

ΔYk = δ1Yk + [(Yk - δ1Yk )/Y11 ]ΔY11

ΔYl = δ1Yl + [(Yl - δ1Yl )/Y11 ]Δ Y11

ΔYm = δ1Ym + [(Ym - δ1Ym )/Y11 ]ΔY11

The  purpose  of the  foregoing  definitional  provisions  together  with  the
related  provisions  allocating  Realized  Losses and defining the Class Y and
Class Z Principal  Distribution  Amounts is to accomplish the following  goals
in the following order of priority:

   1. Making  the  ratio  of (Yn - ΔYn ) to  (Y11 - ΔY11 ) equal  to  γ1
      after  taking  account  of  the  allocation   Realized  Losses  and  the
      distributions  that  will be made  through  the end of the  Distribution
      Date to which such  provisions  relate and assuring  that the  Principal
      Reduction  Amount  for  each  of the  Class YAA,  Class YBB,  Class YCC,
      Class YDD,  Class YEE,  Class ZAA,  Class ZBB,  Class ZCC, Class ZDD and
      Class  ZEE  Certificates  is  greater  than or  equal  to zero  for such
      Distribution Date;
   2. Making the Class YAA  Principal  Balance less than or equal to 0.0005 of
      the  sum  of  the  Class YAA  and  Class  ZAA  Principal  Balances,  the
      Class YBB  Principal  Balance less than or equal to 0.0005 of the sum of
      the Class YBB and Class ZBB Principal Balances,  the Class YCC Principal
      Balance  less than or equal to 0.0005  of the sum of the  Class YCC  and
      Class ZCC Principal Balances,  the Class YDD Principal Balance less than
      or equal to 0.0005 of the sum of the  Class YDD  and Class ZDD Principal
      Balances  and the  Class YEE  Principal  Balance  less  than or equal to
      0.0005 of the sum of the Class YEE  and Class ZEE Principal  Balances in
      each case after  giving  effect to  allocations  of Realized  Losses and
      distributions  to be made  through the end of the  Distribution  Date to
      which such provisions relate; and
   3. Making the larger of (a) the  fraction  whose  numerator  is (Yn - Δ
      Yn )and  whose  denominator  is the sum of (Yn - ΔYn) and (Zn - ΔZn) and (b)
      the fraction  whose  numerator is (Y11 - ΔY11) and whose  denominator is
      the sum of (Y11 - ΔY11)  and (Z11 - ΔZ11) as  large  as  possible  while
      remaining less than or equal to 0.0005.

In the  event of a failure  of the  foregoing  portion  of the  definition  of
Class Y Principal  Reduction Amount to accomplish both of goals 1 and 2 above,
the  amounts  thereof  should be adjusted  to so as to  accomplish  such goals
within the requirement  that each Class Y  Principal  Reduction Amount must be
less  than or  equal to the sum of (a) the  Principal  Realized  Losses  to be
allocated  on the related  Distribution  Date for the related  Pool  remaining
after  the  allocation  of  such  Realized  Losses  to the  related  class  of
ratio-strip principal only certificates,  if any, and (b) the remainder of the
Available  Distribution Amount for the related Pool or after reduction thereof
by the  distributions to be made on such  Distribution Date (i) to the related
class of ratio-strip principal only certificates,  if any, (ii) to the related
class of ratio-strip interest only certificates,  if any, and (iii) in respect
of interest on the related  Class Y and Class Z  Certificates,  or, if both of
such goals cannot be accomplished within such requirement,  such adjustment as
is necessary  shall be made to accomplish goal 1 within such  requirement.  In
the  event of any  conflict  among the  provisions  of the  definition  of the
Class Y Principal  Reduction  Amounts,  such conflict shall be resolved on the
basis  of  the  goals  and  their   priorities  set  forth  above  within  the
requirement  set forth in the preceding  sentence.  If the formula  allocation
of ΔY11 among ΔYj, ΔYk, ΔYl and ΔYm cannot be achieved  because one or more of
ΔYj,  ΔYk,  ΔYl and ΔYm, as so defined is greater than the related one of ΔPj,
ΔPk,  ΔPl and ΔPm,  such an  allocation  shall be made as close as possible to
the formula  allocation within the requirement that ΔYj < ΔPj,  ΔYk < ΔPk, ΔYl
< ΔPl, ΔYm < ΔPm and ΔYm < ΔPm.

-------------------------------APPENDIX A-9-------------------------------------


II.  If L%<=R<=M%, make the following additional definitions:

δ2Yj =      0,                                              if R21< r21;

      (R21- r21)( Yj + Yk + Yl )Yj/
            {(R21 - J%)Yj + (R21 - K%)Yk },                       if     R21=>
      r21 and L%>R21=>K%; and

      (R21- r21)( Yj + Yk + Yl )/(R21 - J%),                      if     R21=>
      r21 and K%>R21=>J%.

δ2Yk =      0,                                              if R21<  r21
      and R21=>K%;

      (R21- r21)( Yj + Yk + Yl )Yk/
            { (R21 - K%)Yk + (R21 - L%)Yl },                      if R21<  r21
      and R21<K%;

      (R21- r21)( Yj + Yk + Yl )Yk/
            {(R21 - J%)Yj + (R21 - K%)Yk },                       if     R21=>
      r21 and L%>R21=>K%; and

      0,                                              if R21=> r21 and R21<K%.

δ2Yl =      (R21- r21)( Yj + Yk + Yl )/(R21 - L%),
      if R21< r21 and K%<=R21<L%;

      (R21- r21)( Yj + Yk + Yl )Yl/{ (R21 - K%)Yk + (R21 - L%)Yl },
      if R21< r21 and R21<K%;

      0,                                              if R21=> r21.

δ2Ym =      0,                                              if R22< r22;

       (R22- r22)( Ym + Yn )/(R22 - M%),              if    R22=>    r22   and
      R22=>M%;

δ2Yn =      the greater of 0 and ΔPn - Zn,
      if R22=N%;

      (R22- r22)( Ym + Yn)/(R22 - N%),                            if R22<  r22
      and M%<=R22<N%;

      0,                                              if R22=> r22 and R22<N%.


δ2Yj,  δ2Yk,  δ2Yl,  δ2Ym  and  δ2Yn are numbers
      respectively between Yj, Yk, Yl, Ym and Yn and 0 such that:
            {J%(Yj  -  δ2Yj  )  +  K%(  Yk.-   δ2Yk)  +  L%(  Yl.-
      δ2Yl)}/
                  ( Yj - δ2Yj + Yk.- δ2Yk + Yl.- δ2Yl)
            = R21;
      and
            { M%( Ym.- δ2Ym) + N%( Yn.- δ2Yn) }/
                  (Ym.- δ2Ym + Yn.- δ2Yn)
            = R22.


Y21 =       Yj - δ2Yj + Yk.- δ2Yk + Yl.- δ2Yl.

-------------------------------APPENDIX A-10-------------------------------------


P21 =       Pj + Pk + Pl.

Z21 =       Zj + Zk + Zl.

ΔY21 =      ΔYj - δ2Yj + ΔYk.- δ2Yk + ΔYl.- δ2Yl.

ΔP21 =      ΔPj + ΔPk + ΔPl.

ΔZ21 =      ΔZj + ΔZk + ΔZl.

Y22 =       Ym.- δ2Ym + Yn.- δ2Yn.

P22 =       Pm + Pn.

Z22 =       Zm + Zn.

ΔY22 =      ΔYm.- δ2Ym + ΔYn.- δ2Yn

ΔP22 =      ΔPm + ΔPn.

ΔZ22 =      ΔZm + ΔZn.



1. If Y22 - α(P22 - ΔP22) => 0, Y21-  α(P21 - ΔP21) =>
   0,  and   γ2(P21   -   ΔP21)   <  (P22  -   ΔP22),   then
   ΔY22 = Y22 - αγ2(P21 - ΔP21)                    and
   ΔY21 = Y21 - α(P21 - ΔP21).

2. If  Y22 - α(P22 - ΔP22)  => 0,  Y21 - α(P21 - ΔP21)
   =>  0,   and   γ2(P21 - ΔP21)   =>   (P22 - ΔP22),   then
   ΔY22 = Y22 - α(P22 - ΔP22)                            and
   ΔY21 = Y21 - (α/γ2)(P22 - ΔP22).

3. If Y22 - α(P22 - ΔP22) < 0,  Y21 - α(P21 - ΔP21) =>
   0,  and   Y21 - α(P21 - ΔP21)  =>  Y21 - (Y22/γ2),   then
   ΔY22 = Y22 - αγ2(P21 - ΔP21)                    and
   ΔY21 = Y21 - α(P21 - ΔP21).

4. If  Y22 - α(P22 - ΔP22) < 0,   Y21 - (Y22/γ2) => 0,   and
   Y21 - α(P21 - ΔP21) <= Y21 - (Y22/γ2),               then
   ΔY22 = 0 and ΔY21 = Y21 - (Y22/γ2).

5. If   Y21 - α(P21 - ΔP21) < 0,   Y21 - (Y22/γ2) < 0,   and
   Y22 - α(P22 - ΔP22) <= Y22 - (γ2Y21),                then
   ΔY22 = Y22 - (γ2Y21) and ΔY21 = 0.

6. If Y21 - α(P21 - ΔP21) < 0,  Y22 - α(P22 - ΔP22) =>
   0,  and   Y22 - α(P22 - ΔP22)   =>  Y22 - (γ2Y21),   then
   ΔY22 = Y22 - α(P22 - ΔP22)                            and
   ΔY21 = Y21 - (α/γ2)(P22 - ΔP22).

ΔYj = δ2Yj + [(Yj - δ2Yj )/Y21 ] ΔY21

ΔYk = δ2Yk + [(Yk - δ2Yk )/Y21 ] ΔY21

ΔYl = δ2Yl + [(Yl - δ2Yl )/Y21 ] ΔY21

ΔYm = δ2Ym + [(Ym - δ2Ym )/Y22 ] ΔY22

-------------------------------APPENDIX A-11-------------------------------------


ΔYn = δ2Yn + [(Yn - δ2Yn )/Y22 ] ΔY22

The  purpose  of the  foregoing  definitional  provisions  together  with  the
related  provisions  allocating  Realized  Losses and defining the Class Y and
Class Z Principal  Distribution  Amounts is to accomplish the following  goals
in the following order of priority:

   1. Making the ratio of (Y22 -  ΔY22 ) to (Y21 - ΔY21 ) equal to
      γ2 after taking account of the allocation  Realized Losses and the
      distributions  that  will be made  through  the end of the  Distribution
      Date to which such  provisions  relate and assuring  that the  Principal
      Reduction  Amount  for  each  of the  Class YAA,  Class YBB,  Class YCC,
      Class YDD,  Class YEE,  Class ZAA,  Class ZBB,  Class ZCC, Class ZDD and
      Class  ZEE  Certificates  is  greater  than or  equal  to zero  for such
      Distribution Date;
   2. Making the Class YAA  Principal  Balance less than or equal to 0.0005 of
      the  sum  of  the  Class YAA  and  Class  ZAA  Principal  Balances,  the
      Class YBB  Principal  Balance less than or equal to 0.0005 of the sum of
      the Class YBB and Class ZBB Principal Balances,  the Class YCC Principal
      Balance  less than or equal to 0.0005  of the sum of the  Class YCC  and
      Class ZCC Principal Balances,  the Class YDD Principal Balance less than
      or equal to 0.0005 of the sum of the  Class YDD  and Class ZDD Principal
      Balances  and the  Class YEE  Principal  Balance  less  than or equal to
      0.0005 of the sum of the Class YEE and Class ZEE Principal Balances,  in
      each case after  giving  effect to  allocations  of Realized  Losses and
      distributions  to be made  through the end of the  Distribution  Date to
      which such provisions relate; and
   3. Making  the  larger  of (a)  the  fraction  whose  numerator  is  (Y22 -
      ΔY22 ) and whose  denominator is the sum of (Y22 - ΔY22) and
      (Z22 -  ΔZ22)  and  (b) the  fraction  whose  numerator  is (Y21 -
      ΔY21)  and whose  denominator is the sum of (Y21 - ΔY21) and
      (Z21 - ΔZ21)  as large as possible  while  remaining  less than or
      equal to 0.0005.

In the  event of a failure  of the  foregoing  portion  of the  definition  of
      ClassY  Principal  Reduction  Amount to accomplish both of goals 1 and 2
      above,  the amounts  thereof  should be adjusted to so as to  accomplish
      such goals within the requirement that each Class Y Principal  Reduction
      Amount  must  be  less  than or  equal  to the sum of (a) the  Principal
      Realized  Losses to be  allocated on the related  Distribution  Date for
      the related Pool remaining  after the allocation of such Realized Losses
      to the related class of  ratio-strip  principal  only  certificates,  if
      any, and (b) the remainder of the Available  Distribution Amount for the
      related Pool or after reduction  thereof by the distributions to be made
      on such  Distribution  Date  (i) to the  related  class  of  ratio-strip
      principal  only  certificates,  if any,  (ii) to the  related  class  of
      ratio-strip interest only certificates,  if any, and (iii) in respect of
      interest on the related  Class Y and Class Z  Certificates,  or, if both
      of such goals  cannot be  accomplished  within  such  requirement,  such
      adjustment  as is necessary  shall be made to  accomplish  goal 1 within
      such  requirement.  In the event of any conflict among the provisions of
      the  definition  of  the  Class Y  Principal  Reduction  Amounts,   such
      conflict  shall  be  resolved  on the  basis  of  the  goals  and  their
      priorities  set forth  above  within  the  requirement  set forth in the
      preceding  sentence.  If the formula  allocations  of  ΔY21  among
      ΔYj,  ΔYk and ΔYl or  ΔY22  among  ΔYm and
      ΔYn   cannot  be  achieved  because  one  or  more  of  ΔYj,
      ΔYk,  ΔYl,  ΔYm  and  ΔYn,  as  so  defined,  is
      greater  than  the  related  one  of  ΔPj,  ΔPk,  ΔPl,
      ΔPm and  ΔPn,  such an allocation  shall be made as close as
      possible  to  the  formula   allocation   within  the  requirement  that
      ΔYj <  ΔPj,  ΔYk <  ΔPk,  ΔYl < ΔPl,
      ΔYm < ΔPm and ΔYn < ΔPn.

III.  If K%<=R<=L%, make the following additional definitions:

δ3Yj =      0,                                              if      R31<
      r31; and

-------------------------------APPENDIX A-12-------------------------------------


      (R31- r31)( Yj + Yk )/(R31 - J%),                           if     R31=>
      r31 and K%>R31=>J%.

δ3Yk =      (R31- r31)( Yj + Yk )/(R31 - K%),
      if R31< r31 and R31<K%; and

      0,                                              if R31=> r31 and R31<K%.

δ3Yl =      0,                                              if R32< r32;

       (R32- r32)( Yl + Ym + Yn)Yl/
            { (R32 - L%)Yl + (R32 - M%)Ym },                      if     R32=>
      r32 and N%>R32=>M%;

      (R32- r32)( Yl + Ym + Yn)/(R32 - L%),                 if  R32=>  r32 and
M%>R32=>L%;

δ3Ym =      0,                                              if R32<  r32
      and R32=>M%;

      (R32- r32)( Yl + Ym + Yn)Ym/
            { (R32 - M%)Ym + (R32 - N%)Yn },                      if R32<  r32
      and L%<=R32<M%;

      (R32- r32)( Yl + Ym + Yn)Ym/
            { (R32 - L%)Yl + (R32 - M%)Ym },                      if     R32=>
      r32 and N%>R32=>M%;

      0,                                              if R32=> r32 and R32<M%.

δ3Yn =      0,                                              if R32<  r32
      and R32=>N%;

      (R32- r32)( Yl + Ym + Yn)/(R32 - N%),                       if R32<  r32
      and M%<=R32<N%;

      (R32- r32)( Yl + Ym + Yn )Yn/
            { (R32 - M%)Ym + (R32 - N%)Yn },                      if R32<  r32
      and L%<=R32<M%;

      0,                                              if R32=> r32 and R32<N%.


δ3Yj,  δ3Yk,  δ3Yl,  δ3Ym  and  δ3Yn are numbers
      respectively between Yj, Yk, Yl, Ym, and Yn and 0 such that:

            {J%(Yj - δ3Yj ) + K%( Yk.- δ3Yk) }/
                  ( Yj - δ3Yj + Yk.- δ3Yk)
            = R31;
      and
            {  L%(  Yl.-  δ3Yl)  +  M%(  Ym.-  δ3Ym)  +  N%(  Yn.-
      δ3Yn ) }/
                  (Yl.- δ3Yl + Ym.- δ3Ym + Yn.- δ3Yn )
            = R32.



-------------------------------APPENDIX A-13-------------------------------------

Y31 =       Yj - δ3Yj + Yk.- δ3Yk.

P31 =       Pj + Pk.

Z31 =       Zj + Zk.

ΔY31 =      ΔYj - δ3Yj + ΔYk.- δ3Yk.

ΔP31 =      ΔPj + ΔPk.

ΔZ31 =      ΔZj + ΔZk.

Y32 =       Yl.- δ3Yl + Ym.- δ3Ym + Yn.- δ3Yn .

P32 =       Pl + Pm + Pn .

Z32 =       Zl + Zm + Zn.

ΔY32 =      ΔYl.-    δ3Yl   +   ΔYm.-   δ3Ym   +
      ΔYn.- δ3Yn .

ΔP32 =      ΔPl + ΔPm + ΔPn.

ΔZ32 =      ΔZl + ΔZm + ΔZn.



1. If Y32 - α(P32 - ΔP32) => 0, Y31-  α(P31 - ΔP31) =>
   0,  and   γ3(P31   -   ΔP31)   <  (P32  -   ΔP32),   then
   ΔY32 = Y32 - αγ3(P31 - ΔP31)                    and
   ΔY31 = Y31 - α(P31 - ΔP31).

2. If  Y32 - α(P32 - ΔP32)  => 0,  Y31 - α(P31 - ΔP31)
   =>  0,   and   γ3(P31 - ΔP31)   =>   (P32 - ΔP32),   then
   ΔY32 = Y32 - α(P32 - ΔP32)                            and
   ΔY31 = Y31 - (α/γ3)(P32 - ΔP32).

3. If Y32 - α(P32 - ΔP32) < 0,  Y31 - α(P31 - ΔP31) =>
   0,  and   Y31 - α(P31 - ΔP31)  =>  Y31 - (Y32/γ3),   then
   ΔY32 = Y32 - αγ3(P31 - ΔP31)                    and
   ΔY31 = Y31 - α(P31 - ΔP31).

4. If  Y32 - α(P32 - ΔP32) < 0,   Y31 - (Y32/γ3) => 0,   and
   Y31 - α(P31 - ΔP31) <= Y31 - (Y32/γ3),               then
   ΔY32 = 0 and ΔY31 = Y31 - (Y32/γ3).

5. If   Y31 - α(P31 - ΔP31) < 0,   Y31 - (Y32/γ3) < 0,   and
   Y32 - α(P32 - ΔP32) <= Y32 - (γ3Y31),                then
   ΔY32 = Y32 - (γ3Y31) and ΔY31 = 0.

6. If Y31 - α(P31 - ΔP31) < 0,  Y32 - α(P32 - ΔP32) =>
   0,  and   Y32 - α(P32 - ΔP32)   =>  Y32 - (γ3Y31),   then
   ΔY32 = Y32 - α(P32 - ΔP32)                            and
   ΔY31 = Y31 - (α/γ3)(P32 - ΔP32).

ΔYj = δ3Yj + [(Yj - δ3Yj )/Y31 ] ΔY31

ΔYk = δ3Yk + [(Yk - δ3Yk )/Y31 ] ΔY31

ΔYl = δ3Yl + [(Yl - δ3Yl )/Y32 ] ΔY32

-------------------------------APPENDIX A-14-------------------------------------


ΔYm = δ3Ym + [(Ym - δ3Ym )/Y32 ] ΔY32

ΔYn = δ3Yn + [(Yn - δ3Yn )/Y32 ] ΔY32

The  purpose  of the  foregoing  definitional  provisions  together  with  the
related  provisions  allocating  Realized  Losses and defining the Class Y and
Class Z Principal  Distribution  Amounts is to accomplish the following  goals
in the following order of priority:

   1. Making the ratio of (Y32 -  ΔY32 ) to (Y31 - ΔY31 ) equal to
      γ3 after taking account of the allocation  Realized Losses and the
      distributions  that  will be made  through  the end of the  Distribution
      Date to which such  provisions  relate and assuring  that the  Principal
      Reduction  Amount  for  each  of the  Class YAA,  Class YBB,  Class YCC,
      Class YDD,  Class YEE,  Class ZAA,  Class ZBB,  Class ZCC, Class ZDD and
      Class  ZEE  Certificates  is  greater  than or  equal  to zero  for such
      Distribution Date;
   2. Making the Class YAA  Principal  Balance less than or equal to 0.0005 of
      the  sum  of  the  Class YAA  and  Class  ZAA  Principal  Balances,  the
      Class YBB  Principal  Balance less than or equal to 0.0005 of the sum of
      the Class YBB and Class ZBB Principal Balances,  the Class YCC Principal
      Balance  less than or equal to 0.0005  of the sum of the  Class YCC  and
      Class ZCC Principal Balances,  the Class YDD Principal Balance less than
      or equal to 0.0005 of the sum of the  Class YDD  and Class ZDD Principal
      Balances,  the Class YEE  Principal Balance less than or equal to 0.0005
      of the sum of the Class YEE and Class ZEE  Principal  Balances,  in each
      case  after  giving  effect  to  allocations  of  Realized   Losses  and
      distributions  to be made  through the end of the  Distribution  Date to
      which such provisions relate; and
   3. Making  the  larger  of (a)  the  fraction  whose  numerator  is  (Y32 -
      ΔY32 ) and whose  denominator is the sum of (Y32 - ΔY32) and
      (Z32 -  ΔZ32)  and  (b) the  fraction  whose  numerator  is (Y31 -
      ΔY31)  and whose  denominator is the sum of (Y31 - ΔY31) and
      (Z31 - ΔZ31)  as large as possible  while  remaining  less than or
      equal to 0.0005.

In the  event of a failure  of the  foregoing  portion  of the  definition  of
ClassY  Principal  Reduction Amount to accomplish both of goals 1 and 2 above,
the  amounts  thereof  should be adjusted  to so as to  accomplish  such goals
within the requirement  that each Class Y  Principal  Reduction Amount must be
less  than or  equal to the sum of (a) the  Principal  Realized  Losses  to be
allocated  on the related  Distribution  Date for the related  Pool  remaining
after  the  allocation  of  such  Realized  Losses  to the  related  class  of
ratio-strip principal only certificates,  if any, and (b) the remainder of the
Available  Distribution Amount for the related Pool or after reduction thereof
by the  distributions to be made on such  Distribution Date (i) to the related
class of ratio-strip principal only certificates,  if any, (ii) to the related
class of ratio-strip interest only certificates,  if any, and (iii) in respect
of interest on the related  Class Y and Class Z  Certificates,  or, if both of
such goals cannot be accomplished within such requirement,  such adjustment as
is necessary  shall be made to accomplish goal 1 within such  requirement.  In
the  event of any  conflict  among the  provisions  of the  definition  of the
Class Y Principal  Reduction  Amounts,  such conflict shall be resolved on the
basis  of  the  goals  and  their   priorities  set  forth  above  within  the
requirement set forth in the preceding  sentence.  If the formula  allocations
of ΔY31  among  ΔYj and ΔYk or ΔY32  among  ΔYl,
ΔYm and ΔYn  cannot be achieved  because one or more of ΔYj,
ΔYk,  ΔYl, ΔYm and ΔYn, as so defined, is greater than
the related one of ΔPj,  ΔPk,  ΔPl, ΔPm and ΔPn,
such  an  allocation  shall  be made  as  close  as  possible  to the  formula
allocation  within the  requirement  that  ΔYj < ΔPj,  ΔYk <
ΔPk,  ΔYl  <  ΔPl,  ΔYm <  ΔPm  and  ΔYn <
ΔPn.

IV.  If R<=K%, make the following additional definitions:

δ4Yk =      0,                                              if R42< r42;

-------------------------------APPENDIX A-15-------------------------------------


       (R42- r42)( Yk + Yl + Ym + Yn )Yk/
            { (R42 - K%)Yk + (R42 - L%)Yl + (R42 - M%)Ym },             if
      R42=> r42 and N%>R42=>M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yk/
            { (R42 - K%)Yk + (R42 - L%)Yl },                      if     R42=>
      r42 and M%>R42=>L%; and

      (R42- r42)( Yk + Yl + Ym + Yn )/(R42 - K%),                       if
      R42=> r42 and L%>R42=>K%.

δ4Yl =      0,                                              if R42<  r42
      and R42=>L%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yl/
            { (R42 - L%)Yl + (R42 - M%)Ym +
            (R42 - N%)Yn },                                 if  R42<  r42  and
      L%>R42=>K%;

       (R42- r42)( Yk + Yl + Ym + Yn )Yl/
            { (R42 - K%)Yk + (R42 - L%)Yl + (R42 - M%)Ym },             if
      R42=> r42 and N%>R42=>M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yl/
            { (R42 - K%)Yk + (R42 - L%)Yl },                      if     R42=>
      r42 and M%>R42=>L%;

      0,                                              if R42=> r42 and R42<L%.

δ4Ym =      0,                                              if R42<  r42
      and R42=>M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Ym/
            { (R42 - M%)Ym + (R42 - N%)Yn },                      if R42<  r42
      and L%<=R42<M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Ym/
            { (R42 - L%)Yl + (R42 - M%)Ym + (R42 - N%)Yn },       if R42<  r42
      and K<=R42<L%;

       (R42- r42)( Yk + Yl + Ym + Yn )Ym/
            { (R42 - K%)Yk + (R42 - L%)Yl + (R42 - M%)Ym },             if
      R42=> r42 and N%>R42=>M%;

      0,                                              if R42=> r42 and R42<M%.

δ4Yn =      0,                                              if R42<  r42
      and R42=>N%;

      (R42- r42)( Yk + Yl + Ym + Yn )/ (R42 - N%),                      if
      R42< r42 and M%<=R42<N%;


-------------------------------APPENDIX A-16-------------------------------------


      (R42- r42)( Yk + Yl + Ym + Yn )Yn/
            { (R42 - M%)Ym + (R42 - N%)Yn },                      if R42<  r42
      and L%<=R42<M%;

      (R42- r42)( Yk + Yl + Ym + Yn )Yn/
            { (R42 - L%)Yl + (R42 - M%)Ym + (R42 - N%)Yn },       if R42<  r42
      and K%<=R42<L%;

      0,                                              if R42=> r42 and R42<N%.


δ4Yk,  δ4Yl,  δ4Ym and  δ4Yn are numbers  respectively
      between Yk, Yl, Ym and Yn and 0 such that
            {  K%(  Yk.-  δ4Yk)  +  L%(  Yl.-  δ4Yl)  +  M%(  Ym.-
      δ4Ym) + N%( Yn.- δ4Yn) }/
                  ( Yk.-  δ4Yk  + Yl.-  δ4Yl  + Ym.-  δ4Ym +
      Yn.- δ4Yn )
            = R42.

Y42 =       Yk.-  δ4Yk  +  Yl.-  δ4Yl  +  Ym.-  δ4Ym  + Yn.-
      δ4Yn .

P42 =       Pk + Pl + Pm + Pn.

Z42 =       Zk + Zl + Zm + Zn.

ΔY42 =      ΔYk.-    δ4Yk   +   ΔYl.-   δ4Yl   +
      ΔYm.- δ4Ym + ΔYn.- δ4Yn .

ΔP42 =      ΔPk + ΔPl + ΔPm + ΔPn.

ΔZ42 =      ΔZk + ΔZl + ΔZm + ΔZn.


1. If Y42 - α(P42 - ΔP42)  => 0, Yj- α(Pj - ΔPj) => 0,
   and    γ4(Pj    -   ΔPj)   <   (P42   -    ΔP42),    then
   ΔY42 = Y42 - αγ4(Pj - ΔPj)                      and
   ΔYj = Yj - α(Pj - ΔPj).

2. If  Y42 - α(P42 - ΔP42)  => 0,  Yj - α(Pj - ΔPj) =>
   0,    and    γ4(Pj - ΔPj)    =>    (P42 - ΔP42),     then
   ΔY42 = Y42 - α(P42 - ΔP42)                            and
   ΔYj = Yj - (α/γ4)(P42 - ΔP42).

3. If  Y42 - α(P42 - ΔP42) < 0, Yj - α(Pj - ΔPj) => 0,
   and     Yj - α(Pj - ΔPj)    =>    Yj - (Y42/γ4),     then
   ΔY42 = Y42 - αγ4(Pj - ΔPj)                      and
   ΔYj = Yj - α(Pj - ΔPj).

4. If   Y42 - α(P42 - ΔP42) < 0,   Yj - (Y42/γ4) => 0,   and
   Yj - α(Pj - ΔPj) <= Yj - (Y42/γ4),   then  ΔY42 = 0
   and ΔYj = Yj - (Y42/γ4).

5. If    Yj - α(Pj - ΔPj) < 0,     Yj - (Y42/γ4) < 0,    and
   Y42 - α(P42 - ΔP42) <= Y42 - (γ4Yj),                 then
   ΔY42 = Y42 - (γ4Yj) and ΔYj = 0.

6. If Yj - α(Pj - ΔPj) < 0,  Y42 - α(P42 - ΔP42) => 0,
   and    Y42 - α(P42 - ΔP42)    =>    Y42 - (γ4Yj),    then
   ΔY42 = Y42 - α(P42 - ΔP42)                            and
   ΔYj = Yj - (α/γ4)(P42 - ΔP42).

ΔYk = δ4Yk + [(Yk - δ4Yk )/Y42 ] ΔY42

-------------------------------APPENDIX A-17-------------------------------------


ΔYl = δ4Yl + [(Yl - δ4Yl )/Y42 ] ΔY42

ΔYm = δ4Ym + [(Ym - δ4Ym )/Y42 ] ΔY42

ΔYn = δ4Yn + [(Yn - δ4Yn )/Y42 ] ΔY42

The  purpose  of the  foregoing  definitional  provisions  together  with  the
related  provisions  allocating  Realized  Losses and defining the Class Y and
Class Z Principal  Distribution  Amounts is to accomplish the following  goals
in the following order of priority:

   1. Making the ratio of (Y42 -  ΔY42  ) to (Yj -  ΔYj ) equal to
      γ4 after taking account of the allocation  Realized Losses and the
      distributions  that  will be made  through  the end of the  Distribution
      Date to which such  provisions  relate and assuring  that the  Principal
      Reduction  Amount  for  each  of the  Class YAA,  Class YBB,  Class YCC,
      Class YDD,  Class YEE,  Class ZAA,  Class ZBB,  Class ZCC, Class ZDD and
      Class  ZEE  Certificates  is  greater  than or  equal  to zero  for such
      Distribution Date;
   2. Making the Class YAA  Principal  Balance less than or equal to 0.0005 of
      the  sum  of  the  Class YAA  and  Class  ZAA  Principal  Balances,  the
      Class YBB  Principal  Balance less than or equal to 0.0005 of the sum of
      the Class YBB and Class ZBB Principal Balances,  the Class YCC Principal
      Balance  less than or equal to 0.0005  of the sum of the  Class YCC  and
      Class ZCC Principal Balances,  the Class YDD Principal Balance less than
      or equal to 0.0005 of the sum of the  Class YDD  and Class ZDD Principal
      Balances  and the  Class YEE  Principal  Balance  less  than or equal to
      0.0005 of the sum of the Class YEE and Class ZEE Principal Balances,  in
      each case,  after giving effect to  allocations  of Realized  Losses and
      distributions  to be made  through the end of the  Distribution  Date to
      which such provisions relate; and
   3. Making  the  larger  of (a)  the  fraction  whose  numerator  is  (Y42 -
      ΔY42 ) and whose  denominator is the sum of (Y42 - ΔY42) and
      (Z42 -  ΔZ42)  and  (b)  the  fraction  whose  numerator  is (Yj -
      ΔYj) and whose  denominator is the sum of (Yj - ΔYj) and (Zj
      - ΔZj) as large as possible while  remaining less than or equal to
      0.0005.

In the  event of a failure  of the  foregoing  portion  of the  definition  of
ClassY  Principal  Reduction Amount to accomplish both of goals 1 and 2 above,
the  amounts  thereof  should be adjusted  to so as to  accomplish  such goals
within the requirement  that each Class Y  Principal  Reduction Amount must be
less  than or  equal to the sum of (a) the  Principal  Realized  Losses  to be
allocated  on the related  Distribution  Date for the related  Pool  remaining
after  the  allocation  of  such  Realized  Losses  to the  related  class  of
ratio-strip principal only certificates,  if any, and (b) the remainder of the
Available  Distribution Amount for the related Pool or after reduction thereof
by the  distributions to be made on such  Distribution Date (i) to the related
class of ratio-strip principal only certificates,  if any, (ii) to the related
class of ratio-strip interest only certificates,  if any, and (iii) in respect
of interest on the related  Class Y and Class Z  Certificates,  or, if both of
such goals cannot be accomplished within such requirement,  such adjustment as
is necessary  shall be made to accomplish goal 1 within such  requirement.  In
the  event of any  conflict  among the  provisions  of the  definition  of the
Class Y Principal  Reduction  Amounts,  such conflict shall be resolved on the
basis  of  the  goals  and  their   priorities  set  forth  above  within  the
requirement  set forth in the preceding  sentence.  If the formula  allocation
of ΔY42  among ΔYk,  ΔYl,  ΔYm and ΔYn cannot be
achieved  because  one  or  more  of  ΔYk,   ΔYl,   ΔYm  and
ΔYn,  as so  defined,  is greater  than the  related  one of  ΔPk,
ΔPl,  ΔPm and ΔPn, such an allocation shall be made as close
as possible to the formula  allocation within the requirement that ΔYk <
ΔPk,  ΔYl  <  ΔPl,  ΔYm <  ΔPm  and  ΔYn <
ΔPn.


-------------------------------APPENDIX A-18-------------------------------------


      (2) For any  Distribution  Date  the  amounts  by  which  the  principal
balances of the  Class Y6A  and Class Y6B  Certificates  respectively  will be
reduced on such  distribution  date by the  allocation of Realized  Losses and
the distribution of principal, determined as follows:

First  for each of  Group 6A  and  Group 6B  determine  the  weighted  average
pass-through  rate for that Group for  distributions  of interest that will be
made on the next succeeding  Distribution  Date (the "Group  Interest  Rate").
The Principal  Reduction Amount for each of the Class Y  Certificates  will be
determined  pursuant  to the  "Generic  solution  for  the  Class Y  Principal
Reduction  Amounts"  set  forth  below  (the  "Generic  Solution")  by  making
identifications  among the actual Groups and their related Class Y and Class Z
Certificates and weighted average  pass-through  rates and the Groups named in
the Generic  Solution and their related  Class Y and Class Z  Certificates  as
follows:

A. Determine  which Group has the lower Group  Interest Rate.  That Group will
be identified with Group AA and the Class Y and Class Z  Certificates  related
to  that  Group  will  be  respectively  identified  with  the  Class YAA  and
Class ZAA  Certificates.  The  Group  Interest  Rate  for that  Group  will be
identified  with J%. If the two Groups have the same Group  Interest Rate pick
one for this  purpose,  subject  to the  restriction  that  each  Group may be
picked only once in the course of any such  selections  pursuant to paragraphs
A and B of this definition.

B. Determine  which Group has the higher Group Interest Rate.  That Group will
be identified with Group BB and the Class Y and Class Z  Certificates  related
to that Group will be respectively  identified with the Class BB and Class ZBB
Certificates.  The Group Interest Rate for that Group will be identified  with
K%.  If the two  Groups  have the same  Group  Interest  Rate  the  Group  not
selected  pursuant to  paragraph  A, above,  will be selected  for purposes of
this paragraph B.


Second,  apply the Generic  Solution set forth below to determine  the Class Y
Principal   Reduction   Amounts   for  the   Distribution   Date   using   the
identifications made above.

Generic Solution for the Class Y Principal Reduction Amounts:

For any Distribution  Date, the amounts by which the principal balances of the
Class YAA  and  Class YBB  Certificates  respectively  will be reduced on such
Distribution  Date by the allocation of Realized  Losses and the  distribution
of principal, determined as follows:

J%  and  K%  represent   the   interest   rates  on  Group  AA  and  Group  BB
respectively.  J%<K%.

For purposes of the succeeding  formulas the following  symbols shall have the
meanings set forth below:

PJB =       the Group AA Subordinate  Balance after the allocation of Realized
      Losses and distributions of principal on such Distribution Date.

PKB = the Group BB  Subordinate  Balance  after  the  allocation  of  Realized
      Losses and distributions of principal on such Distribution Date.

R =   the Class CB Pass Through Rate = (J%PJB + K%PKB)/(PJB + PKB)

Yj =  the  Class YAA  Principal  Balance  after  distributions  on  the  prior
      Distribution Date.

Yk =  the  Class YBB  Principal  Balance  after  distributions  on  the  prior
      Distribution Date.


-------------------------------APPENDIX A-19-------------------------------------

ΔYj =       the Class YAA Principal Reduction Amount.

ΔYk =       the Class YBB Principal Reduction Amount.

Zj =  the  Class ZAA  Principal  Balance  after  distributions  on  the  prior
      Distribution Date.

Zk =  the  Class ZBB  Principal  Balance  after  distributions  on  the  prior
      Distribution Date.

ΔZj =       the Class ZAA Principal Reduction Amount.

ΔZk =       the Class ZBB Principal Reduction Amount.

Pj =  the  aggregate  Class  Principal  Balance of the Class YAA and Class ZAA
      Regular Interests after  distributions on the prior  Distribution  Date,
      which is equal to the aggregate  principal balance of the Group AA Loans
      reduced  by the  Group AA Class P  principal  balance,  if any,  and the
      Class R Principal Balance, if applicable.

Pk =  the  aggregate  Class  Principal  Balance of the Class YBB and Class ZBB
      Regular Interests after  distributions on the prior  Distribution  Date,
      which is equal to the aggregate  principal balance of the Group BB Loans
      reduced by the Group BB Class P  principal  balance,  if any and Class R
      Principal Balance, if applicable.

ΔPj = the aggregate  principal  reduction resulting on such Distribution
      Date on the  Group  AA  Loans as a  result  of  principal  distributions
      (exclusive  of any amounts  distributed  pursuant  to clauses  (c)(i) or
      (c)(ii) of the  definition  of REMIC I  Distribution  Amount) to be made
      and realized losses to be allocated on such Distribution  Date,  reduced
      by the  portion,  if any, of such  reduction  allocable  to any Group AA
      Class P Certificates or the Class R Certificates,  if applicable,  which
      is equal to the  aggregate  of the  Class YAA  and  Class ZAA  Principal
      Reduction Amounts.

ΔPk=  the aggregate  principal  reduction resulting on such Distribution
      Date on the  Group  BB  Loans as a  result  of  principal  distributions
      (exclusive  of any amounts  distributed  pursuant  to clauses  (c)(i) or
      (c)(ii) of the  definition  of REMIC I  Distribution  Amount) to be made
      and realized losses to be allocated on such Distribution  Date,  reduced
      by the  portion,  if any, of such  reduction  allocable  to any Group BB
      Class P Certificates or the Class R Certificates,  if applicable,  which
      is equal to the  aggregate  of the  Class YBB  and  Class ZBB  Principal
      Reduction Amounts.

α =   .0005

γ =   (R - J%)/(K% - R).  γ is a  non-negative  number  unless its
      denominator is zero, in which event it is undefined.

If γ is zero, ΔYk = Yk and ΔYj = (Yj/Pj)ΔPj.

If γ is undefined, ΔYj = Yj, ΔYk = (Yk/Pk)ΔPk.

In the  remaining  situations,  ΔYk  and  ΔYj  shall be defined as
      follows:


7. If Yk -  α(Pk - ΔPk)  => 0, Yj-  α(Pj - ΔPj)  => 0,
   and    γ    (Pj    -     ΔPj)     <    (Pk    -     ΔPk),
   ΔYk = Yk - αγ             (Pj - ΔPj)            and
   ΔYj = Yj - α(Pj - ΔPj).

-------------------------------APPENDIX A-20-------------------------------------


8. If  Yk - α(Pk - ΔPk)  => 0,  Yj - α(Pj - ΔPj) => 0,
   and       γ        (Pj - ΔPj)       =>        (Pk - ΔPk),
   ΔYk = Yk - α(Pk - ΔPk)                                and
   ΔYj = Yj - (α/γ)(Pk - ΔPk).

9. If  Yk - α(Pk - ΔPk)  < 0,  Yj - α(Pj - ΔPj)  => 0,
   and        Yj - α(Pj - ΔPj)        =>        Yj - (Yk/γ),
   ΔYk = Yk - αγ             (Pj - ΔPj)            and
   ΔYj = Yj - α(Pj - ΔPj).

10.   If   Yk - α(Pk - ΔPk) < 0,    Yj - (Yk/γ) => 0,    and
   Yj - α(Pj - ΔPj) <= Yj - (Yk/γ),     ΔYk = 0    and
   ΔYj = Yj - (Yk/γ).

11.   If    Yj - α(Pj - ΔPj) < 0,    Yj - (Yk/γ) < 0,    and
   Yk - α(Pk - ΔPk) <= Yk - (γYj),
   ΔYk = Yk - (γYj) and ΔYj = 0.

12.   If Yj - α(Pj - ΔPj) < 0,  Yk - α(Pk - ΔPk) => 0,
   and         Yk - α(Pk - ΔPk)        =>        Yk - (γYj),
   ΔYk = Yk - α(Pk - ΔPk)                                and
   ΔYj = Yj - (α/γ)(Pk - ΔPk).

The  purpose  of the  foregoing  definitional  provisions  together  with  the
related  provisions  allocating  Realized  Losses and defining the Class Y and
Class Z  Principal  Distribution  Amounts is to accomplish the following goals
in the following order of priority:

   4. Making the ratio of Yk to Yj equal to γ  after  taking  account of
      the allocation  Realized Losses and the distributions  that will be made
      through end of the  Distribution  Date to which such  provisions  relate
      and  assuring  that  the  Principal  Reduction  Amount  for  each of the
      Class YAA,  Class YBB,  Class ZAA and Class ZBB  Certificates is greater
      than or equal to zero for such Distribution Date;
   5. Making (i) the Class YAA  Principal Balance less than or equal to 0.0005
      of the sum of the Class YAA and  Class ZAA  Principal  Balances and (ii)
      the Class YBB  Principal Balance less than or equal to 0.0005 of the sum
      of the  Class YBB and  Class ZBB  Principal  Balances in each case after
      giving effect to allocations of Realized Losses and  distributions to be
      made through the end of the  Distribution  Date to which such provisions
      relate; and
   6. Making the larger of (a) the  fraction  whose  numerator is Yk and whose
      denominator  is  the  sum  of Yk  and Zk  and  (b)  the  fraction  whose
      numerator is Yj and whose  denominator is the sum of Yj, and Zj as large
      as possible while remaining less than or equal to 0.0005.

In the  event of a failure  of the  foregoing  portion  of the  definition  of
Class Y Principal  Reduction Amount to accomplish both of goals 1 and 2 above,
the  amounts  thereof  should be adjusted  to so as to  accomplish  such goals
within the requirement  that each Class Y  Principal  Reduction Amount must be
less  than or  equal to the sum of (a) the  Principal  Realized  Losses  to be
allocated  on the related  Distribution  Date for the related  Pool  remaining
after  the  allocation  of  such  Realized  Losses  to  the  related  Class  P
Certificates  and (b) the remainder of the Available  Distribution  Amount for
the related Pool or after reduction  thereof by the  distributions  to be made
on such  Distribution  Date (i) to the related Class P  Certificates,  (ii) to
the  related  Class X  Certificates  and (iii) in respect of  interest  on the
related Class Y and Class Z Certificates,  or, if both of such goals cannot be
accomplished  within such  requirement,  such adjustment as is necessary shall
be made to  accomplish  goal 1 within  such  requirement.  In the event of any
conflict  among the  provisions  of the  definition  of the Class Y  Principal
Reduction  Amounts,  such conflict shall be resolved on the basis of the goals
and their  priorities set forth above within the  requirement set forth in the
preceding sentence.


